Exhibit 10.1
 
EXECUTION VERSION
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Published CUSIP Number: __________
Revolving Credit Advance CUSIP Number: __________
Term Advance CUSIP Number: __________


$750,000,000
CREDIT AGREEMENT
 
Dated as of July 8, 2011
 
among
 
CRACKER BARREL OLD COUNTRY STORE, INC.,
as Borrower,
 
THE SUBSIDIARY GUARANTORS NAMED HEREIN,
 
 
as Guarantors,
 
THE LENDERS, SWING LINE BANK AND ISSUING BANK NAMED HEREIN,
 
BANK OF AMERICA, N.A. and SUNTRUST BANK,
as Co-Syndication Agents


REGIONS BANK,
FIFTH THIRD BANK
and
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH,
as Co-Documentation Agents
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent
 



--------------------------------------------------------------------------------

 
WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers and Joint Bookrunners
 

--------------------------------------------------------------------------------


 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 

--------------------------------------------------------------------------------

 
 


T A B L E  O F  C O N T E N T S

 

Section Page   Page      
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1
     
SECTION 1.01
Certain Defined Terms
1
SECTION 1.02
Computation of Time Periods; Other Definitional Provisions
28
SECTION 1.03
Accounting Terms
28
SECTION 1.04
UCC Terms
28
SECTION 1.05
Rounding
28
SECTION 1.06
References to Agreement and Laws
28
SECTION 1.07
Times of Day
28
SECTION 1.08
Letter of Credit Amounts
28
     
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT
29
     
SECTION 2.01
The Advances and the Letters of Credit
29
SECTION 2.02
Making the Advances
30
SECTION 2.03
Issuance of and Drawings and Reimbursement Under Letters of Credit
32
SECTION 2.04
Repayment of Advances
33
SECTION 2.05
Termination or Reduction of the Commitments
35
SECTION 2.06
Prepayments
36
SECTION 2.07
Interest
38
SECTION 2.08
Fees
39
SECTION 2.09
Conversion of Advances
39
SECTION 2.10
Increased Costs; Changed Circumstances; Indemnity
40
SECTION 2.11
Payments and Computations
43
SECTION 2.12
Taxes
45
SECTION 2.13
Sharing of Payments, Etc.
48
SECTION 2.14
Use of Proceeds
49
SECTION 2.15
Defaulting Lenders
49
SECTION 2.16
Evidence of Debt
51
SECTION 2.17
Replacement of Lenders
52
     
ARTICLE III
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT
52
     
SECTION 3.01
Conditions Precedent to Effectiveness
52
SECTION 3.02
Conditions Precedent to Each Borrowing and Issuance and Renewal
56
SECTION 3.03
Determinations Under Section 3.01
56
     
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
56
     
SECTION 4.01
Representations and Warranties of the Loan Parties
56
     
ARTICLE V
COVENANTS OF THE LOAN PARTIES
63
     
SECTION 5.01
Affirmative Covenants
63
SECTION 5.02
Negative Covenants
67
SECTION 5.03
Reporting Requirements
76
SECTION 5.04
Financial Covenants
79

 
 
i

--------------------------------------------------------------------------------

 
ARTICLE VI
EVENTS OF DEFAULT
79
     
SECTION 6.01
Events of Default
79
SECTION 6.02
Actions in Respect of the Letters of Credit upon Default
82
     
ARTICLE VII
THE AGENTS
82
     
SECTION 7.01
Appointment and Authority
82
SECTION 7.02
Rights as a Lender
83
SECTION 7.03
Exculpatory Provisions
83
SECTION 7.04
Reliance by the Administrative Agent
84
SECTION 7.05
Delegation of Duties
84
SECTION 7.06
Resignation of Administrative Agent
84
SECTION 7.07
Non-Reliance on Administrative Agent and Other Lenders
85
SECTION 7.08
No Other Duties, etc.
85
SECTION 7.09
Collateral and Guaranty Matters
85
SECTION 7.10
Secured Hedge Agreements and Secured Cash Management Agreements
86
     
ARTICLE VIII
GUARANTY
86
     
SECTION 8.01
Guaranty; Limitation of Liability
86
SECTION 8.02
Guaranty Absolute
87
SECTION 8.03
Waivers and Acknowledgments.
88
SECTION 8.04
Payments Free and Clear of Taxes, Etc.
89
SECTION 8.05
Continuing Guaranty; Assignments
89
SECTION 8.06
Subrogation
89
SECTION 8.07
Guaranty Supplements
90
SECTION 8.08
Subordination
90
     
ARTICLE IX
MISCELLANEOUS
91
     
SECTION 9.01
Notices
91
SECTION 9.02
Amendments, Waivers and Consents
93
SECTION 9.03
Expenses; Indemnity
94
SECTION 9.04
Right of Set Off
96
SECTION 9.05
Governing Law; Jurisdiction, Etc.
96
SECTION 9.06
Waiver of Jury Trial
97
SECTION 9.07
Reversal of Payments
97
SECTION 9.08
Injunctive Relief
97
SECTION 9.09
Accounting Matters
97
SECTION 9.10
Successors and Assigns; Participations
98
SECTION 9.11
Confidentiality
101
SECTION 9.12
Performance of Duties
102
SECTION 9.13
All Powers Coupled with Interest
102
SECTION 9.14
Survival
102
SECTION 9.15
Titles and Captions
102
SECTION 9.16
Severability of Provisions
102
SECTION 9.17
Counterparts; Integration; Effectiveness; Electronic Execution
102
SECTION 9.18
Term of Agreement
103
SECTION 9.19
USA PATRIOT Act
103
SECTION 9.20
Independent Effect of Covenants
103
SECTION 9.21
Inconsistencies with Other Documents
103

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 

SCHEDULES     Schedule I  -  Guarantors Schedule 1.01 -  Existing Letters of
Credit Schedule 4.01(b)  - Subsidiaries Schedule 4.01(d)  -   Authorizations,
Approvals, Actions, Notices and Filings Schedule 4.01(f)  - Disclosed Litigation
Schedule 4.01(p) -  ERISA Plans, Multiemployer Plans and Welfare Plans Schedule
4.01(q) -   Environmental Disclosure Schedule 4.01(r) -  Open Years Schedule
4.01(t)   -  Existing Debt Schedule 4.01(u) -  Surviving Debt Schedule 4.01(v)
-    Liens          Schedule 4.01(w) -  Owned Real Property Schedule 4.01(x) - 
Leased Real Property (Lessee) Schedule 4.01(y)   -  Leased Real Property
(Lessor) Schedule 4.01(z)  -   Investments Schedule 4.01(aa)  -    Intellectual
Property Schedule 4.01(ee)  -   Labor and Collective Bargaining Agreements

 

EXHIBITS     Exhibit A-1 -  Form of Revolving Credit Note Exhibit A-2  -    Form
of Term Note Exhibit B  -  Form of Notice of Borrowing Exhibit C-1   -  Form of
Lender Addendum Exhibit C-2  -   Form of Assignment and Acceptance Exhibit D  
-  Form of Pledge Agreement Exhibit E -   Form of Guaranty Supplement Exhibit F
-   Form of Solvency Certificate

                          
                             
 
iii

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
CREDIT AGREEMENT, dated as of July 8, 2011, among CRACKER BARREL OLD COUNTRY
STORE, INC., a Tennessee corporation (the “Borrower”), the Guarantors (as
hereinafter defined), the lenders who are or may become a party to this
Agreement pursuant to the terms hereof (collectively with the lenders party
hereto, the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
collateral agent (together with any successor collateral agent appointed
pursuant to Article VII, in such capacity, the “Collateral Agent”) for the
Secured Parties (as hereinafter defined) and as administrative agent (together
with any successor administrative agent appointed pursuant to Article VII, in
such capacity, the “Administrative Agent” and, together with the Collateral
Agent, the “Agents”) for the Lender Parties (as hereinafter defined).
 
PRELIMINARY STATEMENTS:
 
The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to extend certain credit
facilities to the Borrower on the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:
 
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01 Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Additional Guarantor” has the meaning specified in Section 8.07.
 
“Administrative Agency Fee Letter” means the administrative agency fee letter
dated May 26, 2011, among the Borrower, the Administrative Agent and Wells Fargo
Securities, LLC.
 
“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.
 
“Administrative Agent’s Account” means the account of the Administrative Agent
specified by the Administrative Agent in writing to the Lender Parties from time
to time.
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Advance” means a Term Advance, a Revolving Credit Advance, a Swing Line Advance
or a L/C Credit Extension.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”,
 
 
1

--------------------------------------------------------------------------------

 
“controlled by” and “under common control with”) of a Person means the
possession, direct or indirect, of the power to vote 10% or more of the Voting
Interests of such Person or to direct or cause the direction of the management
and policies of such Person, whether through the ownership of Voting Interests,
by contract or otherwise.
 
“Agents” has the meaning specified in the recital of parties to this Agreement.
 
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
 
“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected
Party”(as defined in the Master Agreement), and (iii) the Administrative Agent
was the sole party determining such payment amount (with the Administrative
Agent making such determination pursuant to the provisions of the form of Master
Agreement), (b) in the case of a Hedge Agreement traded on an exchange, the
mark-to-market value of such Hedge Agreement, which will be the unrealized loss
on such Hedge Agreement to the Loan Party or Subsidiary of a Loan Party that is
a party to such Hedge Agreement determined by the Administrative Agent based on
the settlement price of such Hedge Agreement on such date of determination, or
(c) in all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Loan Party or
Subsidiary of a Loan Party that is a party to such Hedge Agreement determined by
the Administrative Agent as the amount, if any, by which (i) the present value
of the future cash flows to be paid by such Loan Party or Subsidiary exceeds
(ii) the present value of the future cash flows to be received by such Loan
Party or Subsidiary pursuant to such Hedge Agreement.
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
 
“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.
 
“Applicable Percentage” means the respective percentage per annum determined by
reference to the Consolidated Total Leverage Ratio as set forth below:
 
 
2

--------------------------------------------------------------------------------

 
Level
Consolidated Total
Leverage Ratio
Eurodollar
Rate Advance
Base Rate Advance
Revolving
Credit
Commitment
Fee
I
Less than or equal to 1.50 to 1.00
1.50%
0.50%
0.25%
II
Greater than 1.50 to 1.00 but less than or equal to 2.00 to 1.00
1.75%
0.75%
0.25%
III
Greater than 2.00 to 1.00 but less than or equal to 3.00 to 1.00
2.00%
1.00%
0.30%
IV
Greater than 3.00 to 1.00
2.25%
1.25%
0.35%

 
For any time after the first full fiscal quarter after the Effective Date, the
Applicable Percentage for each Base Rate Advance and the Revolving Credit
Commitment Fee shall be determined by reference to the Consolidated Total
Leverage Ratio in effect from time to time and the Applicable Percentage for
each Eurodollar Rate Advance shall be determined by reference to the
Consolidated Total Leverage Ratio in effect on the first day of each Interest
Period for such Advance; provided, however, that (A) no change  in the
Applicable Percentage shall be effective until three Business Days after the
date on which the Administrative Agent receives the Officer’s Compliance
Certificate, (B) the Applicable Percentage shall be based on Pricing Level III
until the calculation of the Applicable Percentage in connection with the
delivery of the Officer’s Compliance Certificate for the first full fiscal
quarter ended after the Effective Date and (C) the Applicable Percentage shall
be at Level IV for so long as (x) the Borrower has not submitted to the
Administrative Agent the information described in the preceding clause (A) of
this proviso as and when required under Sections 5.03(b) or (c), as the case may
be or (y) an Event of Default has occurred and is continuing.
 
 
Notwithstanding the foregoing, in the event that any financial statement or the
Officer’s Compliance Certificate, is shown to be inaccurate (regardless of
whether (i) this Agreement is in effect, (ii) the Revolving Credit Commitments
are in effect, or (iii) any Extension of Credit is outstanding when such
inaccuracy is discovered or such financial statement or the Officer’s Compliance
Certificate, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, then
(A) the Borrower shall immediately deliver to the Administrative Agent a
corrected Officer’s Compliance Certificate for such Applicable Period, (B) the
Applicable Percentage for such Applicable Period shall be determined as if the
Consolidated Total Leverage Ratio in the corrected Officer’s Compliance
Certificate were applicable for such Applicable Period, and (z) the Borrower
shall immediately and retroactively be obligated to pay to the Administrative
Agent the accrued additional interest and fees owing as a result of such
increased Applicable Percentage for such Applicable Period, which payment shall
be promptly applied by the Administrative Agent in accordance with Section
2.04.  Nothing in this paragraph shall limit the rights of the Administrative
Agent and Lenders with respect to Sections 2.07(b) and 6.01 nor any of their
other rights under this Agreement.  The Borrower’s obligations under this
paragraph shall survive the termination of the Commitments and the repayment of
all other Obligations hereunder.
 
 
3

--------------------------------------------------------------------------------

 
“Appropriate Lender” means, at any time, with respect to (a)  the Revolving
Credit Facility, a Revolving Credit Lender at such time, (b) the Term Facility,
a Term Lender at such time, (c) the Letter of Credit Facility, (i) the Issuing
Bank and (ii) if the other Revolving Credit Lenders have made L/C Credit
Extensions pursuant to Section 2.03(b) that are outstanding at such time, each
such other Revolving Credit Lender and (d) the Swing Line Facility, (i) the
Swing Line Bank and (ii) if the other Revolving Credit Lenders have made Swing
Line Advances pursuant to Section 2.02(b) that are outstanding at such time,
each such other Revolving Credit Lender.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender
Party, (b) an Affiliate of a Lender Party or (c) an entity or an Affiliate of an
entity that administers or manages a Lender Party.
 
“Arrangers” means Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and SunTrust Robinson Humphrey, Inc., in their capacities as
joint lead arrangers and joint bookrunners, and in each case, any successors.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.10 or the definition of “Eligible Assignee”),
and accepted by the Administrative Agent, in accordance with Section 9.10 and in
substantially the form of Exhibit C-2 hereto or any other form approved by the
Administrative Agent.
 
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
 
“Bankruptcy Law” means the Federal Bankruptcy Code, or any similar foreign,
federal or state law for the relief of debtors under which a proceeding of the
type referred to in Section 6.01(f) could be commenced or maintained.
 
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrower under Section 2.10(e) or (f) shall
remain in effect, the Eurodollar Rate for an Interest Period of one month plus
1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
Eurodollar Rate.
 
“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).
 
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
 
“Borrower Materials” has the meaning specified in Section 5.03.
 
“Borrower’s Account” means the account of the Borrower specified by the Borrower
in writing to the Administrative Agent from time to time.
 
“Borrowing” means a Term Borrowing, a Revolving Credit Borrowing or a Swing Line
Borrowing.
 
 
4

--------------------------------------------------------------------------------

 
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York or Charlotte, North Carolina
and, if the applicable Business Day relates to any Eurodollar Rate Advances, on
which dealings are carried on in the London interbank market.
 
“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, (a) all expenditures made, directly or indirectly, by such Person
or any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a consolidated balance
sheet of such Person plus (b) the aggregate principal amount of all Debt
(including obligations under Capitalized Leases) assumed or incurred in
connection with any such expenditures minus (c) the aggregate amount of proceeds
of sales, transfers or other dispositions of assets received by such Person
during such period.  For purposes of this definition, the purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment or with insurance proceeds shall be included in Capital Expenditures
only to the extent of the gross amount of such purchase price less the credit
granted by the seller of such equipment for the equipment being traded in at
such time or the amount of such insurance proceeds, as the case may be.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases and under which the Borrower or any of
its Subsidiaries is the lessee or obligor, excluding any ground leases.
 
“Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens other than Liens
created under the Collateral Documents and having a maturity of not greater than
one year  from the date of issuance thereof:  (a) readily marketable direct
obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, (b) insured
certificates of deposit of or time deposits with any commercial bank that (i) is
a Lender Party or a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition, (iii) is organized under the laws of the United States or any
State thereof and (iv) has combined capital and surplus of at least $1 billion,
(c) commercial paper issued by any corporation organized under the laws of any
State of the United States and rated at least “Prime-2” (or the then equivalent
grade) by Moody’s or “A-2” (or the then equivalent grade) by S&P,
(d) Investments, classified in accordance with GAAP as Current Assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a), (b)
and (c) of this definition, or (e) any repurchase agreement entered into with
either any Lender Party or any other commercial banking institution of the
nature referred to in clause (b) of this definition, secured by a fully
perfected Lien in any obligation of the type described in any of clauses (a)
through (c) of this definition, having a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation thereunder of such Lender Party or other commercial banking
institution.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
 
5

--------------------------------------------------------------------------------

 
“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Cash Management Agreement and (b) any Lender party
to a Cash Management Agreement on the Effective Date.
 
“CBOCS” means CBOCS, Inc., a Subsidiary of the Borrower as of the Effective
Date.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
 “CFC” means an entity that is a controlled foreign corporation under Section
957 of the Code.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Change of Control” means the occurrence of any of the following:  (a) during
any period of 24 consecutive months, commencing before or after the date of this
Agreement, Continuing Directors shall cease to constitute a majority of the
board of directors of the Borrower because they are neither (i) nominated by
those Persons on the Borrower’s board of directors on the Effective Date nor
(ii) appointed by directors so nominated; or (b) any Person or two or more
Persons acting in concert shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Equity or Voting
Interests of the Borrower (or other securities convertible into such Equity or
Voting Interests) representing 25% or more of the combined voting power of all
Equity or Voting Interests of the Borrower; or (c) any Person or two or more
Persons acting in concert shall have acquired by contract or otherwise, or shall
have entered into a contract or arrangement that, upon consummation, will result
in its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Borrower; or (d)
the occurrence of a “change of control”, “change in control” or similar
circumstance under any material debt instrument of the Borrower; notwithstanding
the foregoing to the contrary, the merger permitted pursuant to Section
5.02(d)(iv) shall not be deemed to be a “Change of Control”.
 
“Class” means, when used in reference to any Advance, whether such Advance is a
Revolving Credit Advance, Swing Line Advance or Term Advance and, when used in
reference to any Commitment, whether such Commitment is a Revolving Credit
Commitment or a Term Commitment.
 
 
6

--------------------------------------------------------------------------------

 
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.
 
“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.
 
“Collateral Account” means an interest bearing account of the Borrower to be
designated by the Borrower as the Collateral Account and maintained with the
Collateral Agent.
 
“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.
 
“Collateral Agent’s Office” means, with respect to the Collateral Agent or any
successor Collateral Agent, the office of such Collateral Agent as such
Collateral Agent may from time to time specify to the Borrower and the
Administrative Agent.
 
“Collateral Documents” means the Pledge Agreement, each of the collateral
documents, instruments and agreements delivered pursuant to Sections 5.01(i) or
(j), and any other agreement that creates or purports to create or perfect a
Lien in favor of the Collateral Agent for the benefit of the Secured Parties,
including under any supplement to the Pledge Agreement.
 
“Commitment” means a Revolving Credit Commitment, a Letter of Credit Commitment
and/or a Term Commitment.
 
“Confidential Information” means information that any Loan Party furnishes to
any Agent or any Lender Party in a writing designated as confidential, but does
not include any such information that is or becomes generally available to the
public other than as a result of a breach by such Agent or any Lender Party of
its obligations hereunder or that is or becomes available to such Agent or such
Lender Party from a source other than the Loan Parties that is not, to the best
of such Agent’s or such Lender Party’s knowledge, by making such information
available to such Agent or such Lender Party, acting in violation of a
confidentiality agreement with any of the Loan Parties.
 
“Consolidated Debt for Borrowed Money” of any Person means, at any date of
determination, the sum of (a) all items that, in accordance with GAAP, would be
classified as indebtedness on a consolidated balance sheet of such Person at
such date and (b) all Synthetic Debt of such Person at such date.  The term
“Consolidated Debt for Borrowed Money” shall not include obligations of such
Person under bankers’ acceptances, letters of credit or similar facilities.
 
“Consolidated EBITDA” means, for any period, the sum of (all determined on a
consolidated basis for the Borrower and its Subsidiaries in accordance with GAAP
for the most recently completed Measurement Period): (a) net income (or net
loss), plus (b) without duplication and to the extent deducted in determining
such net income (or net loss), the sum of (i) interest expense, (ii) income tax
expense, (iii) employee severance expenses not to exceed an aggregate of
$5,000,000 over the term of this Agreement, (iv) depreciation and amortization
expense and (v) any other non-cash deductions, including non-cash compensation
and non-cash impairment charges (other than any deductions which require or
represent the accrual of a reserve for the payment of cash charges in any future
period or amortization of a prepaid cash expense that was paid in a prior
Measurement Period), in each case of the Borrower and its Subsidiaries, minus
(c) without duplication and to the extent included in determining such net
income (or net
 
 
7

--------------------------------------------------------------------------------

 
loss), the sum of (i) any non-cash gains and (ii) any gains (or plus losses)
realized in connection with any disposition of property (other than any gains
which represent the reversal of a reserve accrued for the payment of cash
charges in any future Measurement Period and any gains from sales of inventory
in the ordinary course of business).
 
“Consolidated Interest Coverage Ratio” means, for any Measurement Period, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each
case, of or by the Borrower and its Subsidiaries for or during such Measurement
Period.
 
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a consolidated basis, without duplication (i) cash interest
payable on all Consolidated Debt for Borrowed Money plus (ii) interest expense
attributable to Capitalized Leases plus (iii) the net amount payable (or minus
the net amount receivable) under interest rate Hedge Agreements during such
period (whether or not actually paid or received during such period).
 
“Consolidated Total Leverage Ratio” means, at any date of determination, the
ratio of (a) Consolidated Debt for Borrowed Money of the Borrower and its
Subsidiaries at such date to (b) Consolidated EBITDA of the Borrower and its
Subsidiaries for the most recently completed Measurement Period.
 
“Continuing Directors” means the directors of the Borrower on the Effective Date
and each other director if, in each case, such other director’s nomination for
election to the board of directors of the Borrower is recommended by at least a
majority of the then Continuing Directors.
 
“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Sections 2.09 or 2.10.
 
“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves in each case in which a reserve is proper in accordance with GAAP.
 
“Debt” of any Person means, without duplication, (a) all Consolidated Debt for
Borrowed Money, (b) all obligations of such Person for the deferred purchase
price of property or services (other than trade payables not overdue by more
than 60 days incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all obligations of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
Capitalized Leases, (f) all obligations of such Person under acceptance, letter
of credit or similar facilities, (g) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interests in such Person or any other Person or any warrants, rights or options
to acquire such Equity Interests, valued, in the case of Redeemable Preferred
Interests, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, other than amounts due for a period not
exceeding five (5) Business Days for the purchase of the Borrower’s outstanding
common stock as permitted by this Agreement, (h) all obligations of such Person
in respect of Hedge Agreements, valued at the Agreement Value thereof, (i) all
Synthetic Debt of such Person, (j) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or
 
 
8

--------------------------------------------------------------------------------

 
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
Debt of any other Person of the kinds referred to in clauses (a) through (i) of
this definition and (k) all Debt referred to in clauses (a) through (i) of this
definition of another Person secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Debt.  The amount of any Debt referred to in clause (j) of this
definition shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Debt is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  For all purposes hereof, the Debt of any
Person shall include the Debt of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or a joint venturer, unless such Debt is
expressly made non-recourse to such Person.
 
“Default” means any Event of Default specified in Section 6.01 or any event that
would constitute an Event of Default but for the passage of time or the
requirement that written notice be given or both.
 
“Default Interest” has the meaning specified in Section 2.07(b).
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Advances, the Term Advance, participations in Letters of
Credit or participations in Swing Line Advances required to be funded by it
hereunder within two Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, unless such amount
is the subject of a good faith dispute, (c) has notified the Borrower, the
Administrative Agent or any other Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply or has failed
to comply with its funding obligations under this Agreement or under other
agreements in which it commits or is obligated to extend credit, or (d) has
become or is insolvent or has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
 
“Disclosed Litigation” has the meaning specified in Section 3.01(d).
 
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
 
 
9

--------------------------------------------------------------------------------

 
“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” in the Lender
Addendum delivered by such Lender Party or in the Assignment and Acceptance
pursuant to which it became a Lender Party, as the case may be, or such other
office of such Lender Party as such Lender Party may from time to time specify
to the Borrower and the Administrative Agent.
 
“Effective Date” has the meaning specified in Section 3.01.
 
“Eligible Assignee” means (a) a Lender Party; (b) an Affiliate of a Lender
Party; (c) an Approved Fund, (d) any Federal Reserve Bank, and (e) any other
Person (other than an individual) approved by (i) the Administrative Agent, and
(ii) in the case of an assignment of a Revolving Credit Commitment, (x) the
Issuing Bank and (y) unless an Event of Default has occurred and is continuing,
the Borrower (each such approval not to be unreasonably withheld, delayed or
conditioned); provided, however, that neither any Loan Party nor any Affiliate
of a Loan Party shall qualify as an Eligible Assignee under this definition.
 
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
 
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Compensation Plans” has the meaning specified in Section 5.02(g)(iv).
 
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
 
10

--------------------------------------------------------------------------------

 
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Code.
 
“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraphs (9), (10), (11), (12) or (13) of Section
4043(c) of ERISA is reasonably expected to occur with respect to such Plan
within the following 30 days; (b) the application for a minimum funding waiver
with respect to a Plan; (c) the provision by the administrator of any Plan of a
notice of intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA Affiliate
from a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to Section
4042 of ERISA, or the occurrence of any event or condition described in Section
4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.
 
“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
 
“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” in the Lender
Addendum delivered by such Lender Party or in the Assignment and Acceptance
pursuant to which it became a Lender Party (or, if no such office is specified,
its Domestic Lending Office), or such other office of such Lender Party as such
Lender Party may from time to time specify to the Borrower and the
Administrative Agent.
 
“Eurodollar Rate” means,
 
(a) for any interest rate calculation with respect to a Eurodollar Rate Advance,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period.  If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then the
“Eurodollar Rate” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period.
 
(b) for any interest rate calculation with respect to a Base Rate Advance, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars in
 
 
11

--------------------------------------------------------------------------------

 
minimum amounts of at least $5,000,000 for a period equal to one month
(commencing on the date of determination of such interest rate) which appears on
the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business
Day.  If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page) then the “Eurodollar Rate” for such Base
Rate Advance shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) on such date of determination for a period equal to one month
commencing on such date of determination.
 
Each calculation by the Administrative Agent of the Eurodollar Rate shall be
conclusive and binding for all purposes, absent manifest error.
 
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).
 
“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
 
“Events of Default” has the meaning specified in Section 6.01 (for the avoidance
of doubt, with the passage of time or the giving of written notice as specified
in Section 6.01 completed).
 
“Excess Cash Flow” means, for any period, (a) the Consolidated EBITDA of the
Borrower and its Subsidiaries for such period, minus (b) to the extent permitted
under this Agreement and paid during such period, the sum of:
 
(i) the aggregate amount of Capital Expenditures of the Borrower (to the extent
not financed with Debt or equity); plus
 
(ii) the aggregate amount of cash consideration paid during such period in
connection with acquisitions pursuant to Section 5.02(f)(vii) (to the extent not
financed with Debt or equity); plus
 
(iii) the aggregate amount of all regularly scheduled principal payments of
Debt; plus
 
(iv) the aggregate principal amount of all optional prepayments of Debt
described in clause (iii) above (other than Debt that is revolving in nature);
plus
 
 
12

--------------------------------------------------------------------------------

 
(v) the aggregate principal amount of all mandatory prepayments of the Term
Facility made during such period pursuant to Section 2.06(b)(ii) in respect of
Net Cash Proceeds of the type described in clause (a) of the definition thereof
to the extent that the applicable Net Cash Proceeds were taken into account in
calculating Consolidated EBITDA for such period; plus
 
(vi) the aggregate amount of cash taxes paid in such period; plus
 
(vii) the aggregate amount of cash interest expenses paid in such period; plus
 
(viii) the aggregate amount of permitted dividends, distributions and
repurchases in respect of the Borrower’s Equity Interests.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any Obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its Applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.17), any United States withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Domestic Lending
Office or Eurodollar Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.12(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Domestic Lending
Office or Eurodollar Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.12(a) and (d) any Taxes imposed under FATCA
 
“Existing Credit Agreement” means that certain credit agreement dated as of
April 27, 2006 (as amended, restated, supplemented or otherwise modified from
time to time), by and among the Borrower, the lenders party thereto and Wells
Fargo (as hereinafter defined) (as successor by merger to Wachovia Bank,
National Association), as administrative agent thereunder.
 
“Existing Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before the Effective Date, other than intercompany debt between or
among them.
 
“Existing Letters of Credit” means those letters of credit existing on the
Effective Date and identified on Schedule 1.01.
 
“Extension of Credit” means the making of an Advance or the issuance or renewal
of a Letter of Credit.
 
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, without
limitation, pension plan reversions, proceeds of insurance (including, without
limitation, any key man life insurance, except to the extent such insurance is
used to pay costs of benefits or replacement expenses for the covered
parties,  but excluding proceeds of business interruption insurance to the
extent such
 
 
13

--------------------------------------------------------------------------------

 
proceeds constitute compensation for lost earnings), condemnation awards (and
payments in lieu thereof), indemnity payments and any purchase price adjustment
received in connection with any purchase agreement; provided, however, that an
Extraordinary Receipt shall not include Net Cash Proceeds nor shall it include
(a) cash receipts received from proceeds of insurance, condemnation awards (or
payments in lieu thereof) or indemnity payments to the extent that such
proceeds, awards or payments (i) in respect of loss or damage to equipment,
fixed assets or real property are applied (or in respect of which expenditures
were previously incurred) to replace or repair the equipment, fixed assets or
real property in respect of which such proceeds were received in accordance with
the terms of the Loan Documents, so long as such application is made within 12
months after the occurrence of such damage of loss or (ii) are received by any
Person in respect of any third party claim against such Person and applied to
pay (or to reimburse such Person for its prior payment of) such claim and the
costs and expenses of such Person with respect thereto or (b) disbursements or
liquidations from the Borrower’s Non-Qualified Deferred Compensation Plan made
to fund distributions to participants, in each case as confirmed in writing to
the Administrative Agent.
 
“Facility” means the Term Facility, the Revolving Credit Facility, the Swing
Line Facility or the Letter of Credit Facility.
 
“FATCA” means Sections 1471 through 1474 of the Code (as of the date hereof) and
any regulations or official interpretations thereof (including any Revenue
Ruling, Revenue Procedure, Notice or similar guidance issued by the U.S.
Internal Revenue Service thereunder as a precondition to relief or exemption
from Taxes under such provisions); provided that FATCA shall also include any
amendments to Sections 1471 through 1474 of the Code if, as amended, FATCA
provides a commercially reasonable mechanism to avoid the tax imposed thereunder
by satisfying the information reporting and other requirements of FATCA.
 
“Federal Bankruptcy Code” means Title 11 of the United States Code.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.
 
“Fee Letters” means, collectively, (a) the Administrative Agency Fee Letter, (b)
the Joint Fee Letter, (c) the MLPFS Fee Letter and (d) the STRH Fee Letter.
 
“Fiscal Year” means the regular reporting year of the Borrower and its
consolidated Subsidiaries ending on the Friday nearest July 31st in any calendar
year (subject to any change permitted pursuant to Section 5.02(i)(ii)).
 
“Foreign Benefit Arrangement” has the meaning specified in Section 4.01(p)(vi).
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
 
14

--------------------------------------------------------------------------------

 
“Foreign Plan” has the meaning specified in Section 4.01(p)(vi).
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Credit Extensions other than L/C Credit Extensions as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateral or other credit support acceptable to the Issuing
Bank shall have been provided in accordance with the terms hereof and (b) with
respect to the Swing Line Bank, such Defaulting Lender’s Pro Rata Share of Swing
Line Advances other than Swing Line Advances as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders, repaid
by the Borrower or for which cash collateral or other credit support acceptable
to the Swing Line Bank shall have been provided in accordance with the terms
hereof.
 
“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.
 
“Guaranteed Obligations” has the meaning specified in Section 8.01.
 
“Guarantors” means, collectively, all of the Subsidiaries of the Borrower listed
on Schedule I hereto and each other Subsidiary of the Borrower that shall be
required to execute and deliver a guaranty pursuant to Section 5.01(i).
 
“Guaranty” means the guaranty set forth in Article VIII together with each other
guaranty and Guaranty Supplement delivered pursuant to Section 5.01(i), in each
case as amended, amended and restated, modified or otherwise supplemented.
 
“Guaranty Supplement” has the meaning specified in Section 8.07.
 
“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, toxic mold and radon gas and (b) any other chemicals,
materials or substances
 
 
15

--------------------------------------------------------------------------------

 
designated, classified or regulated as hazardous or toxic or as a pollutant or
contaminant under any Environmental Law.
 
“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.
 
“Hedge Bank” means (a) any Person that, at the time it enters into a Hedge
Agreement permitted under Article V, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Hedge Agreement and (b) any Lender party to a Hedge
Agreement on the Effective Date.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
 
“Indemnitee” has the meaning specified in Section 9.03(b).
 
“Information” has the meaning specified in Section 9.11.
 
“Information Memorandum” means the information memorandum dated June 2011 based
on information provided by the Borrower used by the Arrangers in connection with
the syndication of the Commitments.
 
“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.
 
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
 
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:
 
 
16

--------------------------------------------------------------------------------

 
(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after any principal repayment
installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;
 
(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;
 
(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
 
(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.
 
“Inventory” of any Person means all such Person’s inventory in all of its forms,
including, without limitation, (a) all raw materials, work in process, finished
goods and materials used or consumed in the manufacture, production, preparation
or shipping thereof, (b) goods in which such Person has an interest in mass or a
joint or other interest or right of any kind (including, without limitation,
goods in which such Person has an interest or right as consignee) and (c) goods
that are returned to or repossessed or stopped in transit by such Person), and
all accessions thereto and products thereof and documents therefor.
 
“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction) and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clauses (i) or (j) of the definition of “Debt” in respect of such
Person.  The amount of any Investment shall be the original principal or capital
amount thereof less the sum of (a) all cash returns of principal or equity
thereon and (b) in the case of any guaranty, any reduction in the aggregate
amount of liability under such guaranty to the extent that such reduction is
made strictly in accordance with the terms of such guaranty (and, in each case,
without adjustment by reason of the financial condition of such other Person).
 
“Issuing Bank” means Wells Fargo, in its capacity as issuing bank hereunder, or
any successor thereto.
 
“Joint Fee Letter” means the joint fee letter dated May 26, 2011, among the
Borrower, the Administrative Agent, Bank of America, N.A., SunTrust Bank and the
Arrangers.
 
 
17

--------------------------------------------------------------------------------

 
“L/C Collateral Account” “means an interest bearing account of the Borrower to
be designated by the Borrower as the L/C Collateral Account and maintained with
the Collateral Agent.
 
“L/C Credit Extension” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Revolving Credit Borrowing.
 
“L/C Disbursement” means a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.
 
“L/C Related Documents” has the meaning specified in Section 2.04(d)(ii)(A).
 
“Leased Real Properties” means those properties listed in Schedule 4.01(x).
 
“Lender Addendum” shall mean, with respect to any Lender Party on or prior to
the date of Initial Extension of Credit, a Lender Addendum in the form of
Exhibit C-1, or such other form as may be supplied by the Administrative Agent,
to be executed and delivered by such Lender Party on or prior to the Effective
Date.
 
“Lender Party” means any Lender, the Issuing Bank or the Swing Line Bank.
 
“Lenders” has the meaning specified in the introductory paragraph hereof.
 
“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).
 
“Letter of Credit Commitment” means, with respect to the Issuing Bank at any
time, the amount set forth opposite the Issuing Bank’s name in the Lender
Addendum delivered by the Issuing Bank under the caption “Letter of Credit
Commitment” or, if the Issuing Bank has entered into an Assignment and
Acceptance, set forth for the Issuing Bank in the Register maintained by the
Administrative Agent pursuant to Section 9.10(c) as the Issuing Bank’s “Letter
of Credit Commitment”, as such amount may be reduced at or prior to such time
pursuant to Section 2.05. As of the Effective Date, the aggregate Letter of
Credit Commitments are (before giving effect to any reduction pursuant to
Section 2.05) $50,000,000.
 
“Letter of Credit Facility” means, at any time, an amount equal to the amount of
the Issuing Bank’s Letter of Credit Commitment at such time, as such amount may
be reduced at or prior to such time pursuant to Section 2.05.
 
“Letters of Credit” has the meaning specified in Section 2.01(d).
 
“Lien” means, with respect to any asset, any mortgage, deed of trust, leasehold
mortgage, lien, pledge, charge, security interest, hypothecation or encumbrance
of any kind in respect of such asset.  For the purposes of this Agreement, a
Person shall be deemed to own subject to a Lien any asset which it has acquired
or holds subject to the interest of a vendor or lessor under any conditional
sale agreement, Capitalized Lease or other title retention agreement relating to
such asset.
 
“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Guaranty,
(d) the Collateral Documents, (e) the Fee Letters and (f) each Letter of Credit
Agreement and each other document, instrument, certificate and agreement
executed and delivered by the Loan Parties or
 
 
18

--------------------------------------------------------------------------------

 
any of their respective Subsidiaries in favor of or provided to the
Administrative Agent or any Secured Party in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Secured Hedge
Agreement and any Secured Cash Management Agreement), all as may be amended,
restated, supplemented or otherwise modified from time to time.
 
“Loan Parties” means the Borrower and the Guarantors.
 
“Margin Stock” has the meaning specified in Regulation U.
 
“Material Adverse Change” means any material adverse change in the business,
operations, condition (financial or otherwise), assets, liabilities (whether
actual or contingent) or prospects of the Borrower and its subsidiaries, taken
as a whole.
 
“Material Adverse Effect” means any event, condition or circumstance,
individually or in the aggregate, that has had, or could reasonably be expected
to have, a material adverse effect on (a) the business, operations, condition
(financial or otherwise), assets, liabilities (whether actual or contingent) or
prospects of the Borrower and its Subsidiaries, taken as a whole, (b) the rights
and remedies of any Agent or any Lender Party under any Loan Document or (c) the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is or is to be a party.
 
“Material Contract” means any contract where the failure by any party thereto to
perform its obligations thereunder could be reasonably likely to have a Material
Adverse Effect.
 
“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date or, if less than four consecutive fiscal quarters of the Borrower have
been completed since the date of the Initial Extension of Credit, the fiscal
quarters of the Borrower that have been completed since the date of the Initial
Extension of Credit.
 
“MLPFS Fee Letter” means the fee letter dated May 26, 2011, among the Borrower,
Bank of America, N.A. and Merrill Lynch, Pierce, Fenner & Smith Incorporated.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
 
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.
 
“Net Cash Proceeds” means, with respect to (a) any sale, lease, transfer or
other disposition (other than by short-term lease but including by way of the
occurrence of an event that gives rise to insurance proceeds) of any asset
(other than Inventory in the ordinary course of
 
 
19

--------------------------------------------------------------------------------

 
business), excluding disbursements or liquidations from the Borrower’s
Non-Qualified Deferred Compensation Plan made to fund distributions to
participants, or (b) the incurrence or issuance of any Debt or (c) the sale or
issuance of any Equity Interests (including, without limitation, any capital
contribution) by any Person (excluding proceeds received pursuant to director or
employee option plans or other employee benefit plans) or (d) any Extraordinary
Receipt received by or paid to or for the account of any Person, the aggregate
amount of cash received from time to time (whether as initial consideration or
through payment or disposition of deferred consideration) by or on behalf of
such Person in connection with such transaction after deducting therefrom only
(without duplication) (i) reasonable and customary brokerage commissions,
underwriting fees and discounts, legal fees, finder’s fees and other similar
fees and commissions, (ii) the amount of taxes  estimated in the Borrower’s good
faith to be paid in connection with or as a result of such transaction,
(iii) the amount of any Debt secured by a Lien on such asset that, by the terms
of the agreement or instrument governing such Debt, is required to be repaid
upon such disposition, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
to a Person that is not an Affiliate of such Person or any Loan Party or any
Affiliate of any Loan Party and are properly attributable to such transaction or
to the asset that is the subject thereof, and (iv) the amount of consideration
paid in connection with the purchase, repurchase or buy-out of leases or the
exercise of any option to purchase real estate, improvements, fixtures or
equipment used in its operations by the Borrower or its Subsidiaries; provided,
that such purchase, re-purchase, buy-out or exercise of such option is made
within six months of the receipt of such cash proceeds with respect thereto;
provided, however, that if any amounts described in clauses (i) and (ii) above
estimated to be paid in connection with or as a result of any such transaction
are not paid within one year following the date of such transaction, the excess
of such estimated amounts over the amount of such fees, discounts, commissions
and taxes paid within such one-year period in connection with or as a result of
such transaction shall be Net Cash Proceeds at the end of such one-year period;
provided further that Net Cash Proceeds shall not include any such insurance
proceeds to the extent such insurance proceeds are applied to the replacement of
the asset or property in respect of which such insurance proceeds were received,
so long as such application is made within 12 months after the occurrence of the
event giving rise to such insurance proceeds; provided further that Net Cash
Proceeds shall not include any cash receipts from any transaction described in
clauses (a) or (d) of this definition to the extent (A) such cash receipts are
reinvested in the same or similar assets of the Borrower and its Subsidiaries
within 365 days after the date of receipt thereof or (B) the proceeds of such
cash receipts (individually or in the aggregate) shall not exceed $10 million.
 
“Non-Consenting Lender” means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which,
pursuant to Section 9.02, requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent.
 
“Non-Qualified Deferred Compensation Plan” means the Borrower’s 2005
Non-Qualified Savings Plan effective January 1, 2009.
 
“Note” means a Term Note or a Revolving Credit Note.
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“Notice of Issuance” has the meaning specified in Section 2.03(a).
 
“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).
 
 
20

--------------------------------------------------------------------------------

 
“NPL” means the National Priorities List under CERCLA.
 
“Obligation” means, with respect to any Loan Party, any payment, performance or
other obligation of such Loan Party of any kind under the Loan Documents,
including, without limitation, any liability of such Loan Party on any claim,
whether or not the right of any creditor to payment in respect of such claim is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
disputed, undisputed, legal, equitable, secured or unsecured, and whether or not
such claim is discharged, stayed or otherwise affected by any proceeding
referred to in Section 6.01(f).  Without limiting the generality of the
foregoing, the Obligations of any Loan Party under the Loan Documents include
(a) the obligation to pay principal, interest, Letter of Credit commissions,
reimbursement amounts, charges, expenses, fees, attorneys’ fees and
disbursements, indemnities and other amounts payable by such Loan Party under
any Loan Document and (b) the obligation of such Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.
 
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer required to be delivered pursuant to Section 5.03(b) or (c), as the case
may be.
 
“Open Year” has the meaning specified in Section 4.01(r)(iii).
 
“Other Taxes” means all present or future stamp, documentary, excise, property,
intangible, mortgage recording or similar taxes, charges or levies that arise
from any payment made by a Loan Party hereunder or under any Loan Documents or
from the execution, delivery or registration of, performance under, enforcement
of or otherwise with respect to, this Agreement or any other Loan Documents.
 
“Owned Real Properties” means those properties listed in Schedule 4.01(w).
 
“Participant” has the meaning specified in Section 9.10(d).
 
“Participant Register” has the meaning specified in Section 9.10(d).
 
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.
 
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor agency).
 
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
to the extent not required to be paid under Section 5.01(b); (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that (i) are not overdue for a period of more than 60 days
or are being contested in good faith and by appropriate proceedings and as to
which appropriate reserves are being maintained and (ii) individually or
together with all other Permitted Liens outstanding on any date of determination
do not materially adversely affect the use of the property to which they relate;
(c) pledges or deposits in the ordinary course of business to secure obligations
under workers’ compensation laws or similar legislation or to secure public or
statutory obligations; (d) easements, rights of way and other encumbrances on
title to real property that do not render title to the property encumbered
thereby unmarketable or materially adversely affect the use of
 
 
21

--------------------------------------------------------------------------------

 
such property for its present purposes; (e) Liens securing judgments for the
payment of money not constituting an Event of Default under Section 6.01(g); and
(f) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligation, surety and appeal bonds and other
obligations of a like nature, in each case in the ordinary course of business.
 
“Permitted Senior Notes” has the meaning assigned thereto in Section
5.02(b)(i)(C).
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Platform” has the meaning specified in Section 5.03.
 
“Pledge Agreement” has the meaning specified in Section 3.01(a)(iii).
 
“Pledged Debt” has the meaning specified in the Pledge Agreement.
 
“Pledged Shares” has the meaning specified in the Pledge Agreement.
 
“Post Petition Interest” has the meaning specified in Section 8.08(b).
 
“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.
 
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
 
“Pro Rata Share” of any amount means, with respect to any Revolving Credit
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Revolving Credit Commitment at such time
(or, if the Commitments shall have been terminated pursuant to Sections 2.05 or
6.01, such Lender’s Revolving Credit Commitment as in effect immediately prior
to such termination) and the denominator of which is an amount equal to the
Revolving Credit Facility at such time (or, if the Commitments shall have been
terminated pursuant to Sections 2.05 or 6.01, the Revolving Credit Facility as
in effect immediately prior to such termination).
 
“Public Lender” has the meaning specified in Section 5.03.
 
“Real Property Lease” means all of the leases of real property under which any
Loan Party or any of its Subsidiaries is the lessor or the lessee from time to
time.
 
 
22

--------------------------------------------------------------------------------

 
“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.
 
“Refinancing” has the meaning specified in Section 2.14.
 
“Register” has the meaning specified in Section 9.10(c).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time and (c) the aggregate Unused
Revolving Credit Commitments at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time (i) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (ii) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time, and (iii) 
the Unused Revolving Credit Commitment of such Lender at such time.  For
purposes of this definition, the aggregate principal amount of Swing Line
Advances owing to the Swing Line Bank and L/C Credit Extensions owing to the
Issuing Bank and the Available Amount of each Letter of Credit shall be
considered to be owed to the Revolving Credit Lenders ratably in accordance with
their respective Revolving Credit Commitments.
 
“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
owed or holding at least a majority in interest of the sum of (a) the aggregate
principal amount of (i) the Revolving Credit Advances, (ii) the Swing Line
Advances and (iii) the L/C Credit Extensions outstanding at such time, (b) the
aggregate Available Amount of all Letters of Credit outstanding at such time and
(c) the aggregate Unused Revolving Credit Commitments at such time; provided,
however, that if any Revolving Credit Lender shall be a Defaulting Lender at
such time, there shall be excluded from the determination of Required Revolving
Credit Lenders at such time (i) the aggregate principal amount of (A) the
Revolving Credit Advances, (B) the Swing Line Advances and (C) the L/C Credit
Extensions owing to such Revolving Credit Lender (in its capacity as a Revolving
Credit Lender) and outstanding at such time, (ii) such Revolving Credit Lender’s
Pro Rata Share of the aggregate Available Amount of all Letters of Credit
outstanding at such time and (iii) the Unused Revolving Credit Commitment of
such Revolving Credit Lender at such time.  For purposes of this definition, the
aggregate principal amount of Swing Line Advances owing to the Swing Line Bank
and L/C Credit Extensions owing to the Issuing Bank and the Available Amount of
each Letter of Credit shall be considered to be owed to the Revolving Credit
Lenders ratably in accordance with their respective Revolving Credit
Commitments.
 
“Responsible Officer” means, as to any Person, the chief executive officer,
president, executive vice president, senior vice president, chief financial
officer, controller, secretary,
 
 
23

--------------------------------------------------------------------------------

 
assistant secretary, treasurer or assistant treasurer of such Person or any
other officer of such Person reasonably acceptable to the Administrative
Agent.  Any document delivered hereunder or under any other Loan Document that
is signed by a Responsible Officer of a Person shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Person and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Person.
 
“Revolving Credit Advance” has the meaning specified in Section 2.01(b).
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.
 
“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Advances to
the account of the Borrower hereunder in an aggregate principal amount at any
time outstanding not to exceed the amount set forth opposite such Revolving
Credit Lender’s name on the Register, as such amount may be modified at any time
or from time to time pursuant to the terms hereof and (b) as to all Revolving
Credit Lenders, the aggregate commitment of all Revolving Credit Lenders to make
Revolving Credit Advances, as such amount may be modified at any time or from
time to time pursuant to the terms hereof.  As of the Effective Date, the
aggregate Revolving Credit Commitments are $500 million.
 
“Revolving Credit Commitment Fee” has the meaning specified in Section 2.08(a).
 
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
 
“Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.
 
“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit A-1
hereto, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving Credit Advances, L/C Credit Extensions and Swing
Line Advances made by such Lender, as amended, endorsed or replaced.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
 
“Secured Hedge Agreement” means any Hedge Agreement required or permitted under
Article V that is entered into by and between any Loan Party and any Hedge Bank
and that is secured by the Collateral Documents.
 
“Secured Obligations” means, collectively, (a) the Obligations of any Loan Party
under any Loan Document and (b) all existing or future payment and other
obligations owing by any Loan Party under (i) any Secured Hedge Agreement and
(ii) any Secured Cash Management Agreement.
 
 
24

--------------------------------------------------------------------------------

 
“Secured Parties” means the Agents, the Lender Parties, the Hedge Banks, the
Cash Management Banks, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 7.05, any other
holder from time to time of any of any Secured Obligations and, in each case,
their respective successors and permitted assigns.
 
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
 
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date, after giving effect to any transaction contemplated to be
consummated as of such date, (a) the fair value of the property of such Person
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small
capital.  The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
 
“STRH Fee Letter” means the fee letter dated May 26, 2011, among the Borrower
and SunTrust Robinson Humphrey, Inc.
 
“Subordinated Obligations” has the meaning specified in Section 8.08.
 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.
 
“Surviving Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before giving effect to the Initial Extension of Credit that remains
outstanding immediately after giving effect to the Initial Extension of Credit,
other than intercompany debt between or among them.
 
“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c) or (b) any Revolving Credit Lender pursuant to Section
2.02(b).
 
“Swing Line Bank” means Wells Fargo, in its capacity as swing line bank
hereunder, or any successor thereto.
 
 
25

--------------------------------------------------------------------------------

 
“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(c) or the Revolving Credit
Lenders pursuant to Section 2.02(b).
 
“Swing Line Commitment” means, with respect to the Swing Line Bank at any time,
the amount set forth in the Lender Addendum delivered by the Swing Line Bank
under the caption “Swing Line Commitment” or, if the Swing Line Bank has entered
into an Assignment and Acceptance, set forth for the Swing Line Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.10(c) as
the Swing Line Bank’s “Swing Line Commitment”, as such amount may be reduced at
or prior to such time pursuant to Section 2.05.  As of the Effective Date, the
aggregate Swing Line Commitments are (before giving effect to any reduction
pursuant to Section 2.05) $25,000,000.
 
“Swing Line Facility” means, at any time, an amount equal to the amount of the
Swing Line Bank’s Swing Line Commitment at such time, as such amount may be
reduced at or prior to such time pursuant to Section 2.05.
 
“Synthetic Debt” means, with respect to any Person, without duplication of any
clause within the definition of Debt, all (a) obligations of such Person under
any lease that is treated as an operating lease for financial accounting
purposes and a financing lease for tax purposes (i.e., a “synthetic lease”), (b)
obligations of such Person in respect of transactions entered into by such
Person, the proceeds from which would be reflected on the financial statements
of such Person in accordance with GAAP as cash flows from financings at the time
such transaction was entered into (other than as a result of the issuance of
Equity Interests) and (c) obligations of such Person in respect of other
transactions entered into by such Person that are not otherwise addressed in the
definition of “Debt” or in clause (a) or (b) above that are intended to function
primarily as a borrowing of funds (including, without limitation, any minority
interest transactions that functions primarily as a borrowing.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges, assessments, withholdings (including backup withholdings), fees or
other charges, and all liabilities (including interest and penalties) with
respect thereto, imposed by any Governmental Authority.
 
“Term Advance” means any advance made by the Term Lenders to the Borrower.
 
“Term Borrowing” means a borrowing consisting of simultaneous Term Advances of
the same Type made by the Term Lenders.
 
“Term Commitment” means (a) as to any Term Lender, the obligation of such Term
Lender to make a portion of the Term Advances to the account of the Borrower
hereunder on the Effective Date in an aggregate principal amount not to exceed
the amount set forth opposite such Term Lender’s name on the Register, as such
amount may be reduced or otherwise modified at any time or from time to time
pursuant to the terms hereof and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make such Term Advances.  As of the Effective
Date, the aggregate Term Commitments are $250 million.
 
“Term Facility” means, at any time, the aggregate amount of the Term Lenders’
Term Advances at such time.
 
“Term Lender” means any Lender with a Term Commitment.
 
 
26

--------------------------------------------------------------------------------

 
“Term Note” means a promissory note of the Borrower payable to the order of any
Term Lender, in substantially the form of Exhibit A-2 hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the Term Advance made
by such Lender, as amended, endorsed or replaced.
 
“Termination Date” means (a) with respect to the Term Facility, the earlier of
July 8, 2016 and the date of acceleration in whole of the Term Advances pursuant
to Section 6.01, (b) with respect to the Revolving Credit Facility, the earlier
of July 8, 2016 and the date of termination in whole of the Revolving Credit
Commitments pursuant to Sections 2.05 or 6.01, and (c) with respect to the Swing
Line Facility and the Letter of Credit Facility, the earlier of July 8, 2016 and
the date of termination in whole of the Swing Line Facility or the Letter of
Credit Commitment, as the case may be, in each case pursuant to Sections 2.05 or
6.01.
 
“Transaction” means, collectively, (a) the Refinancing, (b) the Initial
Extension of Credit, (c) the payment of fees, commissions and expenses in
connection with each of the foregoing and (d) the other transactions
contemplated by the Loan Documents.
 
“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.
 
“United States” or “U.S.” means the United States of America.
 
“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any time and under the Revolving Credit Facility an amount equal to
(a) such Revolving Credit Lender’s Revolving Credit Commitment at such time
minus (b) the sum of (i) the aggregate principal amount of all Revolving Credit
Advances, Swing Line Advances and L/C Credit Extensions made by such Revolving
Credit Lender (in its capacity as a Revolving Credit Lender) and outstanding at
such time plus (without duplication of any amount described in the preceding
clause (i)) (ii) such Revolving Credit Lender’s Pro Rata Share of (A) the
aggregate Available Amount of all Letters of Credit outstanding at such time,
(B) the aggregate principal amount of all L/C Credit Extensions made by the
Issuing Bank pursuant to Section 2.03(b) and outstanding at such time and (C)
the aggregate principal amount of all Swing Line Advances made by the Swing Line
Bank pursuant to Section 2.01(c) and outstanding at such time.  For the
avoidance of doubt, such Revolving Credit Lender’s Pro Rata Share of the amounts
in clauses (b)(ii)(B) and (b)(ii)(C) of this definition shall be reduced on a
dollar-for-dollar basis by the amount of L/C Credit Extensions or Swing Line
Advances, as applicable, made by such Lender, as described in clause (b)(i) of
this definition.
 
“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.
 
“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability.
 
 
27

--------------------------------------------------------------------------------

 
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.
 
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
 
SECTION 1.02 Computation of Time Periods; Other Definitional Provisions.  In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.  References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.
 
SECTION 1.03 Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 5.03(b), except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Debt of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
 
SECTION 1.04 UCC Terms.  Terms defined in the UCC in effect on the Effective
Date and not otherwise defined herein shall, unless the context otherwise
indicates, have the meanings provided by those definitions.  Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect.
 
SECTION 1.05 Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
 
SECTION 1.06 References to Agreement and Laws.  Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.
 
SECTION 1.07 Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
SECTION 1.08 Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Agreement therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of
 
 
28

--------------------------------------------------------------------------------

 
Credit Agreement and as such amount may be reduced by (a) any permanent
reduction of such Letter of Credit or (b) any amount which is drawn, reimbursed
and no longer available under such Letter of Credit).
 
 
ARTICLE II
 
AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT
 
SECTION 2.01 The Advances and the Letters of Credit.
 
(a) The Term Advances.  Each Term Lender severally agrees, on the terms and
conditions hereinafter set forth, to make the Term Advance to the Borrower on
the Effective Date in a principal amount equal to such Term Lender’s Term
Commitment as of the Effective Date.  Term Advances repaid or prepaid may not be
reborrowed.
 
(b) The Revolving Credit Advances.  Each Revolving Credit Lender severally
agrees, on the terms and conditions hereinafter set forth, to make advances
(each a “Revolving Credit Advance”) to the Borrower from time to time on any
Business Day during the period from the Business Day after the date of Initial
Extension of Credit until the Termination Date in respect of the Revolving
Credit Facility in an amount for each such Revolving Credit Advance not to
exceed such Lender’s Unused Revolving Credit Commitment at such time.  Each
Revolving Credit Borrowing shall be, in the case of a Eurodollar Rate Advance,
in an aggregate amount of $5,000,000 or an integral multiple of $100,000 in
excess thereof, or, in the case of a Base Rate Advance, in an aggregate amount
of $1,000,000 or an integral multiple of $100,000 in excess thereof (other than
a Revolving Credit Borrowing the proceeds of which shall be used solely to repay
or prepay in full outstanding Swing Line Advances or outstanding L/C Credit
Extensions) and shall consist of Revolving Credit Advances made simultaneously
by the Revolving Credit Lenders ratably according to their Revolving Credit
Commitments.  Within the limits of each Revolving Credit Lender’s Unused
Revolving Credit Commitment in effect from time to time, the Borrower may borrow
under this Section 2.01(b), prepay pursuant to Section 2.06(a) and re-borrow
under this Section 2.01(b).
 
(c) The Swing Line Advances.  Subject to the terms and conditions of this
Agreement, the Swing Line Bank may, in its sole discretion, make Swing Line
Advances to the Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date in respect of the Swing Line
Facility (i) in an aggregate amount for all Swing Line Advances not to exceed at
any time outstanding the Swing Line Bank’s Swing Line Commitment at such time
and (ii) in an amount for each such Swing Line Borrowing not to exceed the
aggregate of the Unused Revolving Credit Commitments of the Revolving Credit
Lenders at such time.  No Swing Line Advance shall be used for the purpose of
funding the payment of principal of any other Swing Line Advance.  Each Swing
Line Borrowing shall be in an amount of $100,000 or an integral multiple of
$100,000 in excess thereof and shall bear interest at the Base Rate plus the
Applicable Percentage, or a rate mutually agreed by the Borrower and the Swing
Line Bank.  Within the limits of the Swing Line Facility and within the limits
referred to in clause (ii) above, the Borrower may borrow under this Section
2.01(c), repay pursuant to Section 2.04(c) or prepay pursuant to Section 2.06(a)
and re-borrow under this Section 2.01(c).  Immediately upon the making of a
Swing Line Advance, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Bank a
risk participation in such Swing Line Advance in an amount equal to such
Lender’s Pro Rata Share of such Swing Line Advance.
 
 
29

--------------------------------------------------------------------------------

 
(d) The Letters of Credit.  The Lenders and the Borrower agree that effective as
of the Effective Date, the Existing Letters of Credit shall be deemed to have
been issued and maintained under, and to be governed by the terms and conditions
of, this Agreement.  The Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue standby letters of credit (together with the
Existing Letters of Credit, the “Letters of Credit”) in Dollars for the account
of the Borrower from time to time on any Business Day during the period from the
Effective Date until 60 days before the Termination Date in respect of the
Letter of Credit Facility in an aggregate Available Amount (i) for all Letters
of Credit not to exceed at any time the lesser of (x) the Letter of Credit
Facility at such time and (y)  the Issuing Bank’s Letter of Credit Commitment at
such time and (ii) for each such Letter of Credit not to exceed the Unused
Revolving Credit Commitments of the Revolving Credit Lenders at such time.  No
Letter of Credit shall have an expiration date (including all rights of the
Borrower or the beneficiary to require renewal) later than the earlier of (a)
one year after its date of issuance and (b) the 60th day prior to the
Termination Date in respect of the Revolving Credit Facility, but may by its
terms be renewable annually in accordance with the applicable Letter of Credit
Agreement.  Within the limits of the Letter of Credit Facility, and subject to
the limits referred to above, the Borrower may request the issuance of Letters
of Credit under this Section 2.01(d), repay any L/C Credit Extensions resulting
from drawings thereunder pursuant to Section 2.03(b) and request the issuance of
additional Letters of Credit under this Section 2.01(d).  Notwithstanding
anything to the contrary contained herein or in the Existing Letters of Credit
(including any automatic renewal provision), the Existing Letters of Credit may
not be renewed after the Effective Date and shall expire on the expiration date
in effect as of the Effective Date without giving effect to any renewal of the
Existing Letters of Credit.
 
SECTION 2.02 Making the Advances.
 
(a) Except as otherwise provided in Sections 2.02(b) or 2.03, each Borrowing
shall be made on notice, given not later than 11:00 A.M. on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances, or the date of the proposed Borrowing in
the case of a Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give to each Appropriate Lender prompt notice
thereof.  Each such notice of a Borrowing (a “Notice of Borrowing”) shall be in
writing, or by telephone, confirmed promptly in writing, or telex or telecopier,
in substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Facility under which such Borrowing is to be
made, (iii) Type of Advances comprising such Borrowing, (iv) aggregate amount of
such Borrowing and (v) in the case of a Borrowing consisting of Eurodollar Rate
Advances, the initial Interest Period for each such Advance.  Each Appropriate
Lender shall, before 11:00 A.M. in the case of a Borrowing consisting of
Eurodollar Rate Advances and 2:00 P.M. in the case of a Borrowing consisting of
Base Rate Advances, in each case on the date of such Borrowing, make available
for the account of its Applicable Lending Office to the Administrative Agent at
the Administrative Agent’s Account, in same day funds, such Lender’s ratable
portion of such Borrowing in accordance with the respective Commitments under
the applicable Facility of such Lender and the other Appropriate Lenders.  After
the Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account no
later than 2:00 P.M. on the date of such Borrowing); provided, however, that, in
the case of any Revolving Credit Borrowing, the Administrative Agent shall first
apply such funds to prepay ratably the aggregate principal amount of any Swing
Line Advances and L/C Credit Extensions outstanding at such time, together with
interest accrued and unpaid thereon to and as of such date.
 
(b) (i)           Each Swing Line Borrowing shall be made on notice, given not
later than 11:00 A.M. on the date of the proposed Swing Line Borrowing, by the
Borrower to the Swing Line Bank and the Administrative Agent.  Each such notice
of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be in
writing, or by telephone, confirmed promptly in writing, or telex or telecopier,
 
 
30

--------------------------------------------------------------------------------

 
specifying therein the requested (i) date of such Borrowing, (ii) amount of such
Borrowing and (iii) maturity of such Borrowing (which maturity shall be no later
than the seventh day after the requested date of such Borrowing).  The Swing
Line Bank will make the amount of the requested Swing Line Advances available to
the Administrative Agent at the Administrative Agent’s Account, in same day
funds.  After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by crediting
the Borrower’s Account no later than 2:00 P.M. on the date of such Borrowing.
 
(ii) The Swing Line Bank may, at any time in its sole and absolute discretion,
request on behalf of the Borrower (and the Borrower hereby irrevocably
authorizes the Swing Line Bank to so request on its behalf) that each Revolving
Credit Lender make a Base Rate Advance in an amount equal to such Lender’s Pro
Rata Share of the amount of Swing Line Advances then outstanding.  Such request
shall be deemed to be a Notice of Borrowing for purposes hereof and shall be
made in accordance with the provisions of Section 2.02(a) without regard solely
to the minimum amounts specified therein but subject to the satisfaction of the
conditions set forth in Section 3.02.  The Swing Line Bank shall furnish the
Borrower with a copy of the applicable Notice of Borrowing promptly after
delivering such notice to the Administrative Agent.  Each Revolving Credit
Lender shall make an amount equal to its Pro Rata Share of the amount specified
in such Notice of Borrowing available for the account of its Applicable Lending
Office to the Administrative Agent for the account of the Swing Line Bank, by
deposit to the Administrative Agent’s Account, in same date funds, not later
than 11:00 A.M. on the day specified in such Notice of Borrowing.
 
(iii) If for any reason any Swing Line Advance cannot be refinanced by a
Revolving Credit Borrowing as contemplated by Section 2.02(b)(ii), the request
for Base Rate Advances submitted by the Swing Line Bank as set forth in Section
2.02(b)(ii) shall be deemed to be a request by the Swing Line Bank that each of
the Revolving Credit Lenders fund its risk participation in the relevant Swing
Line Advance and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Bank pursuant to Section 2.02(b)(ii)
shall be deemed payment in respect of such participation.
 
(iv) If and to the extent that any Revolving Credit Lender shall not have made
the amount of its Pro Rata Share of such Swing Line Advance available to the
Administrative Agent in accordance with the provisions of Section 2.02(b)(ii),
such Revolving Credit Lender agrees to pay to the Administrative Agent forthwith
on demand such amount together with interest thereon, for each day from the date
of the applicable Notice of Borrowing delivered by the Swing Line Bank until the
date such amount is paid to the Administrative Agent, at the Federal Funds Rate
plus 1/2 of 1%.
 
(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Advances
or to purchase and fund risk participations in Swing Line Advance pursuant to
this Section 2.02(b) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Bank, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Advances
pursuant to Section 2.02(b)(ii) is subject to satisfaction of the conditions set
forth in Section 3.02.  No funding of risk participations shall relieve or
otherwise impair the Obligation of the Borrower to repay Swing Line Advances,
together with interest as provided herein.
 
(c) Anything in Section 2.02(a) to the contrary notwithstanding, (i) subject to
receipt by the Administrative Agent not later than 11:00 A.M. on the third
Business Day prior to the Effective Date of (A) a Notice of Borrowing and (B) an
executed Eurodollar Rate indemnification letter in form and
 
 
31

--------------------------------------------------------------------------------

 
substance reasonably satisfactory to the Administrative Agent, the initial
Borrowing hereunder may be a one-month Eurodollar Rate Advance maturing on
August 3, 2011, (ii) the Borrower may not select Eurodollar Rate Advances for
any Borrowing if the aggregate amount of such Borrowing is less than $5,000,000
or if the obligation of the Appropriate Lenders to make Eurodollar Rate Advances
shall then be suspended pursuant to Sections 2.09 or 2.10 and (ii) the Term
Advances may not be outstanding as part of more than six separate Borrowings and
the Revolving Credit Advances may not be outstanding as part of more than five
separate Borrowings.
 
(d) Each Notice of Borrowing and each Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower.
 
(e) Unless the Administrative Agent shall have received written notice from an
Appropriate Lender prior to the date of any Borrowing under a Facility under
which such Lender has a Commitment that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
Section 2.02(a) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding
amount.  If and to the extent that such Lender shall not have so made such
ratable portion available to the Administrative Agent, such Lender and the
Borrower severally agree to repay or pay to the Administrative Agent forthwith
on demand such corresponding amount and to pay interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid or paid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at such time under Section 2.07 to
Advances comprising such Borrowing and (ii) in the case of such Lender, the
Federal Funds Rate plus 1/2 of 1%.  If such Lender shall pay to the
Administrative Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Advance as part of such Borrowing for all purposes.
 
(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
 
SECTION 2.03 Issuance of and Drawings and Reimbursement Under Letters of Credit.
 
(a) Request for Issuance.  Each Letter of Credit shall be issued upon notice,
given not later than 11:00 A.M. on the tenth Business Day prior to the date of
the proposed issuance of such Letter of Credit (or such later day as the Issuing
Bank shall agree), by the Borrower to the Issuing Bank, which shall give to the
Administrative Agent prompt notice thereof by telecopier or electronic
communication.  Each such notice of issuance of a Letter of Credit (a “Notice of
Issuance”) shall be in writing, or by telephone, confirmed promptly in writing,
or telecopier or electronic communication, specifying therein the requested
(i) date of such issuance (which shall be a Business Day), (ii) Available Amount
of such Letter of Credit (which amount shall not be less than $1,000,000 unless
otherwise agreed by the Issuing Bank and to the Administrative Agent),
(iii) expiration date of such Letter of Credit, (iv) name and address of the
beneficiary of such Letter of Credit and (v) form of such Letter of Credit, and
shall be accompanied by such application and agreement for letter of credit as
the Issuing Bank may specify to the Borrower for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”).  If (A) the
requested form of such Letter of Credit is acceptable to the Issuing Bank in its
sole discretion and (B) it has not received notice of objection to such issuance
from the Required Lenders, the Issuing Bank will, upon fulfillment of the
applicable conditions set forth in Article III, make such Letter of Credit
available to the Borrower at the Issuing Bank’s office referred to in
Section 9.01 or as otherwise agreed with the Borrower in connection with such
issuance.  In the event and to the extent that the provisions of
 
 
32

--------------------------------------------------------------------------------

 
any Letter of Credit Agreement shall conflict with this Agreement, the
provisions of this Agreement shall govern.
 
(b) Participations in Letters of Credit.  Upon the issuance of a Letter of
Credit by the Issuing Bank under Section 2.03(a) or the deemed issuance of the
Existing Letters of Credit under Section 2.01(d), the Issuing Bank shall be
deemed, without further action by any party hereto, to have sold to each
Revolving Credit Lender, and each such Revolving Credit Lender shall be deemed,
without further action by any party hereto, to have purchased from the Issuing
Bank, a participation in such Letter of Credit in an amount for each Revolving
Credit Lender equal to such Lender’s Pro Rata Share of the Available Amount of
such Letter of Credit, effective upon the issuance of such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay such Lender’s Pro Rata Share
of each L/C Disbursement made by the Issuing Bank and not reimbursed by the
Borrower forthwith on the date due as provided in Section 2.04(d) (or which has
been so reimbursed but must be returned or restored by the Issuing Bank because
of the occurrence of an event specified in Section 6.01(f) or otherwise) by
depositing to the Administrative Agent’s Account for the account of the Issuing
Bank, in same day funds, an amount equal to such Lender’s Pro Rata Share of such
L/C Disbursement.  Each Revolving Credit Lender acknowledges and agrees that its
obligation to acquire and pay for participations pursuant to this Section
2.03(b) in respect of Letters of Credit is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default or the termination of the
Commitments, and that each such payment shall be made without any off-set,
abatement, withholding or reduction whatsoever.  If and to the extent that any
Revolving Credit Lender shall not have so made the amount of such L/C
Disbursement available to the Administrative Agent, such Revolving Credit Lender
agrees to pay to the Administrative Agent forthwith on demand such amount
together with interest thereon, for each day from the date such L/C Disbursement
is due pursuant to Section 2.04(d) until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate for its account or the account
of the Issuing Bank, as applicable.  If such Lender shall pay to the
Administrative Agent such amount for the account of the Issuing Bank on any
Business Day, such amount so paid in respect of principal shall constitute a L/C
Credit Extension made by such Lender on such Business Day for purposes of this
Agreement, and the outstanding principal amount of the L/C Credit Extension made
by the Issuing Bank shall be reduced by such amount on such Business Day.
 
(c) Drawing and Reimbursement.  The payment by the Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by the Issuing Bank of a L/C Credit Extension, which shall be a Base
Rate Advance, in the amount of such draft.
 
(d) Failure to Make L/C Credit Extensions.  The failure of any Lender to make
the L/C Credit Extension to be made by it on the date specified in Section
2.03(b) shall not relieve any other Lender of its obligation hereunder to make
its L/C Credit Extension on such date, but no Lender shall be responsible for
the failure of any other Lender to make the L/C Credit Extension to be made by
such other Lender on such date.
 
(e) Applicability of ISP98.  Unless otherwise expressly agreed by the Issuing
Bank and the Borrower when a Letter of Credit is issued, the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.
 
SECTION 2.04 Repayment of Advances.
 
(a) Term Advances.  The Borrower shall repay to the Administrative Agent for the
ratable account of the respective Term Lenders the aggregate outstanding
principal amount of the Term
 
 
33

--------------------------------------------------------------------------------

 
Advances on the following dates in amounts specified below (which amounts shall
be reduced as a result of the application of prepayments in accordance with
Section 2.06):
 
Date
Amount
October 28, 2011
$4,687,500
January 27, 2012
$4,687,500
April 27, 2012
$4,687,500
August 3, 2012
$4,687,500
November 2, 2012
$4,687,500
February 1, 2013
$4,687,500
May 3, 2013
$4,687,500
August 2, 2013
$4,687,500
November 1, 2013
$6,250,000
January 31, 2014
$6,250,000
May 2, 2014
$6,250,000
August 1, 2014
$6,250,000
October 31, 2014
$6,250,000
January 30, 2015
$6,250,000
May 1, 2015
$6,250,000
July 31, 2015
$6,250,000
October 30, 2015
$6,250,000
January 29, 2016
$6,250,000
April 29, 2016
$6,250,000
Termination Date
Remaining balance of Term Advances due

 
provided, however, that the final principal installment shall be repaid on the
Termination Date in respect of the Term Facility and in any event shall be in an
amount equal to the aggregate principal amount of the Term Advances outstanding
on such date.
 
(b) Revolving Credit Facility. The Borrower shall repay to the Administrative
Agent for the ratable account of the Revolving Credit Lenders on the Termination
Date in respect of the Revolving Credit Facility the aggregate principal amount
of the Revolving Credit Advances (including all Revolving Credit Advances made
in connection with participations by the Revolving Credit Lenders in Letters of
Credit and Swing Line Advances) then outstanding.
 
(c) Swing Line Advances. The Borrower shall repay to the Administrative Agent
for the account of the Swing Line Bank the outstanding principal amount of each
Swing Line Advance on the earlier of (i) the maturity date specified in the
applicable Notice of Swing Line Borrowing (which maturity shall be no later than
the seventh Business Day after the requested date of such Borrowing) and (ii)
the Termination Date in respect of the Swing Line Facility.
 
(d) L/C Credit Extensions.
 
(i) The Borrower shall repay to the Administrative Agent for the account of the
Issuing Bank on the earlier of (A) demand and (B) the Termination Date in
respect of the Letter of Credit Facility, the outstanding principal amount of
each L/C Credit Extension.
 
(ii) The obligations of the Borrower (with respect to payment) and the Revolving
Credit Lenders under this Agreement, any Letter of Credit Agreement and any
other agreement or instrument relating to any Letter of Credit in respect of any
Letter of Credit (including all
 
 
34

--------------------------------------------------------------------------------

 
reimbursement obligations payable to the Issuing Bank with respect thereto)
shall be unconditional and irrevocable, and shall be paid strictly in accordance
with the terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
any or all of the following circumstances (it being understood that any such
payment by the Borrower is without prejudice to, and does not constitute a
waiver of, any rights the Borrower might have or might acquire as a result of
the payment by the Issuing Bank of any draft or the reimbursement by the
Borrower thereof):
 
(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);
 
(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;
 
(C) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;
 
(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
 
(E) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft, certificate or other document that does not strictly comply with the
terms of such Letter of Credit;
 
(F) any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranties or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or
 
(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.
 
SECTION 2.05 Termination or Reduction of the Commitments.
 
(a) Optional.  The Borrower may, upon at least five Business Days’ written
notice to the Administrative Agent, terminate in whole or reduce in part the
unused portions of the Swing Line Facility and the Letter of Credit Facility and
the Unused Revolving Credit Commitments; provided, however, that each partial
reduction of a Facility (i) shall be in an aggregate amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof and (ii) shall be made ratably
among the Appropriate Lenders in accordance with their Revolving Credit
Commitments.  Any such termination or reduction of the Unused Revolving Credit
Commitments shall be permanent.
 
 
35

--------------------------------------------------------------------------------

 
(b) Mandatory.
 
(i) The aggregate Term Commitments shall be automatically and permanently
reduced to zero immediately after making the Term Advances.
 
(ii) The Letter of Credit Facility shall be permanently reduced from time to
time on the date of each reduction in the Revolving Credit Facility by the
amount, if any, by which the amount of the Letter of Credit Facility exceeds the
Revolving Credit Facility after giving effect to such reduction of the Revolving
Credit Facility.
 
(iii) The Swing Line Facility shall be permanently reduced from time to time on
the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Swing Line Facility exceeds the Revolving Credit
Facility after giving effect to such reduction of the Revolving Credit Facility.
 
(iv) The Revolving Credit Commitment shall terminate on the Termination Date.
 
SECTION 2.06 Prepayments.
 
(a) Optional.  The Borrower may, upon at least one Business Day’s notice in the
case of Base Rate Advances and three Business Days’ notice in the case of
Eurodollar Rate Advances, in each case to the Administrative Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding aggregate principal
amount of the Advances comprising part of the same Borrowing in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
aggregate principal amount prepaid; provided, however, that (i) each partial
prepayment shall be in an aggregate principal amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof and (ii) if any prepayment of
a Eurodollar Rate Advance is made on a date other than the last day of an
Interest Period for such Advance, the Borrower shall also pay any amounts owing
pursuant to Section 9.03.  Each such prepayment of a Term Borrowing shall be
applied to the remaining amortization installments under the Term Facility in
the manner directed by the Borrower.
 
(b) Mandatory.
 
(i) The Borrower shall, on the 90th day following the end of each Fiscal Year,
commencing in respect of the Fiscal Year ended on or about August 3, 2012,
prepay an aggregate principal amount of the Advances comprising part of the same
Borrowings and (if applicable pursuant to Section 2.06(b)(vi)) deposit an amount
in the Collateral Account equal to, (A) at any time when the Consolidated Total
Leverage Ratio as of the end of the applicable Fiscal Year is greater than
3.00:1.00, 50% of the amount of Excess Cash Flow for such Fiscal Year, (B) at
any time when the Consolidated Total Leverage Ratio as of the end of the
applicable Fiscal Year is greater than 2.50:1.00 but less than or equal to
3.00:1.00, 25% of the amount of Excess Cash Flow for such Fiscal Year and (C) at
any time when the Consolidated Total Leverage Ratio as of the end of the
applicable Fiscal Year is less than or equal to 2.50:1.00, 0% of the amount of
Excess Cash Flow for such Fiscal Year.  Each such prepayment shall be applied
first ratably to the amortization installments under the Term Facility and
second to the Revolving Credit Facility without reduction in the Revolving
Credit Commitment or the Letter of Credit Commitment as set forth in Section
2.06(b)(v).
 
(ii) The Borrower shall, on the date of receipt of any Net Cash Proceeds by any
Loan Party or any of its Subsidiaries from (A) the sale, lease, transfer or
other disposition of any assets of any Loan Party or any of its Subsidiaries
(other than any sale, lease, transfer or other disposition of assets pursuant to
clauses (i), (ii), (iii), (iv) or (v)(B) of Section 5.02(e), (B) the incurrence
or issuance by any
 
 
36

--------------------------------------------------------------------------------

 
Loan Party or any of its Subsidiaries of any Debt (other than Debt incurred or
issued pursuant to Sections 5.02(b)(i)(A) and (B) and 5.02(b)(ii) and (iii)) and
(C) any Extraordinary Receipt received by or paid to or for the account of any
Loan Party or any of its Subsidiaries and not otherwise included in the
preceding clauses (A) or (B) above, prepay an aggregate principal amount of the
Advances comprising part of the same Borrowings and (if applicable pursuant to
Section 2.06(b)(vi)) deposit an amount in the Collateral Account equal to 100%
of the amount of such Net Cash Proceeds; provided that, with respect to Net Cash
Proceeds from the incurrence or issuance of Debt incurred pursuant to Section
5.02(b)(i)(C), (1) so long as no Default or Event of Default has occurred and is
continuing, the Borrower shall prepay an aggregate principal amount of the
Advances comprising part of the same Borrowings and (if applicable pursuant to
Section 2.06(b)(vi)) deposit an amount in the Collateral Account equal to (x) at
any time when the Consolidated Total Leverage Ratio is greater than 3.00:1.00,
50% of such Net Cash Proceeds, (y) at any time when the Consolidated Total
Leverage Ratio is greater than 2.50:1.00 but less than or equal to 3.00:1.00,
25% of such Net Cash Proceeds and (z) at any time when the Consolidated Total
Leverage Ratio is less than or equal to 2.50:1.00, 0% of such Net Cash Proceeds,
in each of the foregoing cases, with Consolidated Total Leverage Ratio being
calculated as of the end of the immediately preceding fiscal quarter and on a
pro forma basis after giving effect to any such incurrence or issuance of Debt
and (2) following the occurrence and during the continuance of an Event of
Default, the Borrower shall prepay an aggregate principal amount of the Advances
comprising part of the same Borrowings and (if applicable pursuant to Section
2.06(b)(vi)) deposit an amount in the Collateral Account equal to 100% of such
Net Cash Proceeds.
 
Each such prepayment shall be applied first to the Term Facility ratably to the
remaining amortization installments thereunder and second to the Revolving
Credit Facility without reduction in the Revolving Credit Commitment  or the
Letter of Credit Commitment as set forth in Section 2.06(b)(v).
 
(iii) The Borrower shall, on each Business Day, prepay an aggregate principal
amount of the Revolving Credit Advances comprising part of the same Borrowings,
the L/C Credit Extensions and the Swing Line Advances and (if applicable
pursuant to Section 2.06(b)(vi)) deposit an amount in the Collateral Account in
an amount equal to the amount by which (A) the sum of the aggregate principal
amount of (1) the Revolving Credit Advances plus (2) the L/C Credit Extensions
plus (3) the Swing Line Advances then outstanding plus (4) the aggregate
Available Amount of all Letters of Credit then outstanding exceeds (B) the
Revolving Credit Facility on such Business Day.
 
(iv) The Borrower shall, on each Business Day, pay to the Administrative Agent
for deposit in the L/C Collateral Account an amount sufficient to cause the
aggregate amount on deposit in the L/C Collateral Account to equal the amount by
which the aggregate Available Amount of all Letters of Credit then outstanding
exceeds the Letter of Credit Facility on such Business Day.
 
(v) Prepayments of the Revolving Credit Facility made pursuant to
Sections 2.06(b)(i), (ii) or (iii) shall be made without reduction in the
Revolving Credit Commitment or the Letter of Credit Commitment and shall be
first applied to prepay L/C Credit Extensions then outstanding until such
Advances are paid in full, second applied to prepay Swing Line Advances then
outstanding until such Advances are paid in full, and third applied to prepay
Revolving Credit Advances then outstanding comprising part of the same
Borrowings until such Advances are paid in full and, in the case of prepayments
of the Revolving Credit Facility required pursuant to Section 2.06(b)(i) or
(ii), the amount remaining (if any) after the prepayment in full of the Advances
then outstanding may be retained by the Borrower.  Upon the drawing of any
Letter of Credit for which funds are on deposit in the L/C Collateral Account,
such funds shall be applied to reimburse the Issuing Bank or the Revolving
Credit Lenders, as applicable.
 
 
37

--------------------------------------------------------------------------------

 
(vi) All prepayments under this Section 2.06(b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid,
together with any amounts owing pursuant to Section 2.10(g).  If any payment of
Eurodollar Rate Advances otherwise required to be made under this Section
2.06(b) would be made on a day other than the last day of the applicable
Interest Period therefor, the Borrower may direct the Administrative Agent to
(and if so directed, the Administrative Agent shall) deposit such payment in the
Collateral Account until the last day of the applicable Interest Period at which
time the Administrative Agent shall apply the amount of such payment to the
prepayment of such Advances; provided, however, that such Advances shall
continue to bear interest as set forth in Section 2.07 until the last day of the
applicable Interest Period therefor.
 
SECTION 2.07 Interest.
 
(a) Scheduled Interest.  The Borrower shall pay interest on the unpaid principal
amount of each Advance owing to each Lender from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:
 
(i) Base Rate Advances.  During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Percentage in effect from time
to time, payable in arrears quarterly on the last day of each April, July,
October and January during such periods and on the date such Base Rate Advance
shall be Converted or paid in full.
 
(ii) Eurodollar Rate Advances.  During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Percentage in effect on
the first day of such Interest Period, payable in arrears on the last day of
such Interest Period and, if such Interest Period has a duration of more than
three months, on each day that occurs during such Interest Period every three
months from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.
 
(b) Default Interest.  Upon the occurrence and during the continuance of a
Default under Sections 6.01(a) or 6.01(f) or an Event of Default, the
Administrative Agent may, and upon the request of the Required Lenders shall,
require that the Borrower pay interest (“Default Interest”) on (i) the unpaid
principal amount of each Advance owing to each Lender Party, payable in arrears
on the dates referred to in Sections 2.07(a)(i) or (ii), as applicable, and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on such Advance pursuant to Sections 2.07(a)(i) or
(ii), as applicable, and (ii) to the fullest extent permitted by applicable law,
the amount of any interest, fee or other amount payable under this Agreement or
any other Loan Document to any Agent or any Lender Party that is not paid when
due, from the date such amount shall be due until such amount shall be paid in
full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid, in the case of interest, on the Type of Advance
on which such interest has accrued pursuant to Sections 2.07(a)(i) or (ii), as
applicable, and, in all other cases, on Base Rate Advances pursuant to Section
2.07(a)(i); provided, however, that (x) following the acceleration of the
Advances, or the giving of notice by the Administrative Agent to accelerate the
Advances, pursuant to Section 6.01, Default Interest shall accrue and be payable
hereunder whether or not previously required by the Administrative Agent and (y)
at any time after the payment of Default Interest has been required, the
Required Lenders may, if they so determine, rescind the accrual or payment of
any or all Default Interest.
 
 
38

--------------------------------------------------------------------------------

 
(c) Notice of Interest Period and Interest Rate.  Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
terms of the definition of Interest Period, the Administrative Agent shall give
notice to the Borrower and each Appropriate Lender of the applicable Interest
Period and the applicable interest rate determined by the Administrative Agent
for purposes of clauses (i) or (ii) of Section 2.06(a).
 
SECTION 2.08 Fees.
 
(a) Commitment Fee.  The Borrower shall pay to the Administrative Agent for the
account of the Revolving Credit Lenders a commitment fee (the “Revolving Credit
Commitment Fee”), from and including the Effective Date, in the case of each
Person that is a Lender as of the Effective Date, and from and including the
effective date specified in the Assignment and Acceptance pursuant to which it
became a Revolving Credit Lender, in the case of each other Revolving Credit
Lender, until the Termination Date in respect of the Revolving Credit
Commitment, payable in arrears, quarterly, as invoiced by the Administrative
Agent on or before the due date, on the last day of each April, July, October
and January, commencing July 29, 2011, and on the Termination Date in respect of
the Revolving Credit Facility, at the Applicable Percentage in respect of the
applicable Revolving Credit Commitment Fee on the average daily Unused Revolving
Credit Commitment of such Lender; provided, however, that outstanding Swing Line
Advances shall not constitute usage of the Revolving Credit Commitments for
purposes of calculating the foregoing.
 
(b) Letter of Credit Fees, Etc.
 
(i) The Borrower shall pay to the Administrative Agent for the account of each
Revolving Credit Lender a commission, payable in arrears quarterly, as invoiced
by the Administrative Agent on or before the due date, on the last day of each
April, July, October and January, commencing July 29, 2011, and on the
Termination Date in respect of the Revolving Credit Facility, on such Lender’s
Pro Rata Share of the average daily aggregate Available Amount during such
quarter of all Letters of Credit at the Applicable Percentage for Eurodollar
Rate Advances under the Revolving Credit Facility.  Upon the occurrence and
during the continuance of a Default under Sections 6.01(a) or (f) or an Event of
Default, the amount of commission  payable by the Borrower under this
Section 2.08(b)(i) shall be increased by 2% per annum.
 
(ii) The Borrower shall pay to the Issuing Bank, for its own account, an
issuance fee with respect to each Letter of Credit issued hereunder pursuant to,
and in accordance with, the Administrative Agency Fee Letter or as otherwise
agreed to by the Borrower and the Issuing Bank.  Such issuance fee shall be
payable quarterly, as invoiced by the Administrative Agent on or before the due
date, in arrears on the last day of each April, July, October and January,
commencing July 29, 2011.
 
(c) Other Fees.  The Borrower shall pay to the Administrative Agent and each
Arranger, for their own respective accounts, fees in the amounts and at the
times specified in the Fee Letters, as applicable.
 
SECTION 2.09 Conversion of Advances.
 
(a) Optional.  The Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 11:00 A.M. on the third Business Day prior
to the date of the proposed Conversion and subject to the provisions of
Sections 2.07 and 2.10, Convert all or any portion
 
 
39

--------------------------------------------------------------------------------

 
of the Advances of one Type comprising the same Borrowing into Advances of the
other Type; provided, however, that this Section 2.09(a) shall not apply to
Swing Line Advances; and provided further that except as provided in Section
2.10(f), any Conversion of Eurodollar Rate Advances into Base Rate Advances
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Advances, any Conversion of Base Rate Advances into Eurodollar Rate
Advances shall be in an amount not less than the minimum amount specified in
Section 2.02(c), no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(c) and each Conversion of Advances
comprising part of the same Borrowing under any Facility shall be made ratably
among the Appropriate Lenders in accordance with their Commitments (or in the
case of the Term Facility, outstanding Advances) under such Facility.  Each such
notice of Conversion shall, within the restrictions specified above, specify
(i) the date of such Conversion, (ii) the Advances to be Converted and (iii) if
such Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances.  Each notice of Conversion shall be
irrevocable and binding on the Borrower.
 
(b) Mandatory.
 
(i) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.
 
(ii) If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of Interest Period in Section 1.01, the Administrative Agent will
forthwith so notify the Borrower and the Appropriate Lenders, whereupon each
such Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance.
 
(iii) Upon the occurrence and during the continuance of any Default, (A) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and (B) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended, unless in any such case the Required Lenders shall
otherwise agree.
 
SECTION 2.10 Increased Costs; Changed Circumstances; Indemnity.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Eurodollar Rate) or the Issuing Bank;
 
(ii) subject any Lender or the Issuing Bank to any tax of any kind whatsoever on
or with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Advance made by it, its deposits,
reserves, other liabilities or capital attributable thereto or change the basis
of taxation of payments to such Lender or the Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.12 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the Issuing Bank); or
 
 
40

--------------------------------------------------------------------------------

 
(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Advances made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, Converting into or maintaining any Eurodollar Rate Advance (or
of maintaining its obligation to make any such Advance), or to increase the cost
to such Lender or the Issuing Bank of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Bank hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender or the
Issuing Bank, the Borrower shall promptly pay to any such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender or the Issuing Bank determines that any
Change in Law affecting such Lender or the Issuing Bank or any lending office of
such Lender or such Lender’s or the Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Revolving Credit Commitment of such Lender or the Advances
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the Issuing Bank, below the level that such Lender
or the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time upon written request of such Lender or the Issuing Bank the Borrower
shall promptly pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section 2.10 shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section 2.10 for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender or the Issuing Bank, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
 
(e) Circumstances Affecting Eurodollar Rate Availability.  In connection with
any request for a Eurodollar Rate Advance or a Base Rate Advance as to which the
interest rate is determined with reference to the Eurodollar Rate or a
Conversion to or continuation thereof, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank Eurodollar
 
 
41

--------------------------------------------------------------------------------

 
market for the applicable amount and Interest Period of such Advance, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the Eurodollar Rate for such Interest Period with
respect to a proposed Eurodollar Rate Advance or any Base Rate Advance as to
which the interest rate is determined with reference to the Eurodollar Rate or
(iii) the Required Lenders shall determine (which determination shall be
conclusive and binding absent manifest error) that the Eurodollar Rate does not
adequately and fairly reflect the cost to such Lenders of making or maintaining
such Advances during such Interest Period, then the Administrative Agent shall
promptly give notice thereof to the Borrower.  Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, the obligation of the Lenders to make Eurodollar Rate Advances or Base
Rate Advances as to which the interest rate is determined with reference to the
Eurodollar Rate and the right of the Borrower to Convert any Advance to or
continue any Advance as a Eurodollar Rate Advance or a Base Rate Advance as to
which the interest rate is determined with reference to the Eurodollar Rate
shall be suspended, and (i) in the case of Eurodollar Rate Advances, the
Borrower shall either (A) repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such Eurodollar Rate Advance together with
accrued interest thereon (subject to Section 2.11(a)), on the last day of the
then current Interest Period applicable to such Eurodollar Rate Advance; or (B)
Convert the then outstanding principal amount of each such Eurodollar Rate
Advance to a Base Rate Advance as to which the interest rate is not determined
by reference to the Eurodollar Rate as of the last day of such Interest Period;
or (ii) in the case of Base Rate Advances as to which the interest rate is
determined by reference to the Eurodollar Rate, the Borrower shall Convert the
then outstanding principal amount of each such Advance to a Base Rate Advance as
to which the interest rate is not determined by reference to the Eurodollar Rate
as of the last day of such Interest Period.
 
(f) Laws Affecting Eurodollar Rate Availability.  If, after the Effective Date,
the introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their Applicable Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
Applicable Lending Offices) to honor its obligations hereunder to make or
maintain any Eurodollar Rate Advance or any Base Rate Advance as to which the
interest rate is determined by reference to the Eurodollar Rate, such Lender
shall promptly give notice thereof to the Administrative Agent and the
Administrative Agent shall promptly give notice to the Borrower and the other
Lenders.  Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, (i) the obligations of the Lenders to make
Eurodollar Rate Advances or Base Rate Advances as to which the interest rate is
determined by reference to the Eurodollar Rate, and the right of the Borrower to
Convert any Advance to a Eurodollar Rate Advance, continue any Advance as a
Eurodollar Rate Advance or continue any Advance as a Base Rate Advance as to
which the interest rate is determined by reference to the Eurodollar Rate, in
each case, shall be suspended and thereafter the Borrower may select only Base
Rate Advances as to which the interest rate is not determined by reference to
the Eurodollar Rate hereunder, (ii) all Base Rate Advances shall cease to be
determined by reference to the Eurodollar Rate and (iii) if any of the Lenders
may not lawfully continue to maintain a to the Eurodollar Rate Advance to the
end of the then current Interest Period applicable thereto, the applicable
Advance shall immediately be Converted to a Base Rate Advance as to which the
interest rate is not determined by reference to the Eurodollar Rate for the
remainder of such Interest Period.
 
(g) Indemnity.  The Borrower hereby indemnifies each of the Lenders against any
loss or expense (including any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain a Eurodollar Rate Advance or
from fees payable to terminate the deposits from which such funds were obtained)
which may arise or be attributable to each Lender’s obtaining, liquidating or
 
 
42

--------------------------------------------------------------------------------

 
employing deposits or other funds acquired to effect, fund or maintain any
Advance (a) as a consequence of any failure by the Borrower to make any payment
when due of any amount due hereunder in connection with a Eurodollar Rate
Advance, (b) due to any failure of the Borrower to borrow, continue or Convert
on a date specified therefor in a Notice of Borrowing or notice of Conversion or
(c) due to any payment, prepayment or Conversion of any Eurodollar Rate Advance
on a date other than the last day of the Interest Period therefor.  The amount
of such loss or expense shall be determined, in the applicable Lender’s sole
discretion, based upon the assumption that such Lender funded its Pro Rata Share
of the Eurodollar Rate Advances in the London interbank market and using any
reasonable attribution or averaging methods which such Lender deems appropriate
and practical.  A certificate of such Lender setting forth the basis for
determining such amount or amounts necessary to compensate such Lender shall be
forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.
 
SECTION 2.11 Payments and Computations.
 
(a) The Borrower shall make each payment hereunder and under the other Loan
Documents, irrespective of any right of counterclaim or set-off (except as
otherwise provided in Section 2.15), not later than 11:00 A.M. on the day when
due in Dollars to the Administrative Agent at the Administrative Agent’s Account
in same day funds, with payments being received by the Administrative Agent
after such time being deemed to have been received on the next succeeding
Business Day.  The Administrative Agent will promptly thereafter cause like
funds to be distributed (i) if such payment by the Borrower is in respect of
principal, interest, commitment fees or any other Obligation then payable
hereunder and under the other Loan Documents to more than one Lender Party, to
such Lender Parties for the account of their respective Applicable Lending
Offices ratably in accordance with the amounts of such respective Obligations
then payable to such Lender Parties and (ii) if such payment by the Borrower is
in respect of any Obligation then payable hereunder to one Lender Party, to such
Lender Party for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement.  Upon its acceptance
of an Assignment and Acceptance and recording of the information contained
therein in the Register pursuant to Section 9.10(c), from and after the
effective date of such Assignment and Acceptance, the Administrative Agent shall
make all payments hereunder and under the other Loan Documents in respect of the
interest assigned thereby to the Lender Party assignee thereunder, and the
parties to such Assignment and Acceptance shall make all appropriate adjustments
in such payments for periods prior to such effective date directly between
themselves.
 
(b) The Borrower hereby authorizes each Lender Party and each of its Affiliates,
if and to the extent payment owed to such Lender Party is not made when due
hereunder or under the other Loan Documents to charge from time to time, to the
fullest extent permitted by law, against any or all of the Borrower’s accounts
with such Lender Party or such Affiliate any amount so due.
 
(c) All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of fees and Letter of Credit commissions shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable.  Each determination by the Administrative Agent of an interest rate,
fee or commission hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
(d) Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment or
letter of credit fee or commission, as the case may be; provided, however, that,
if such
 
 
43

--------------------------------------------------------------------------------

 
extension would cause payment of interest on or principal of Eurodollar Rate
Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.
 
(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party.  If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.
 
(f) Whenever any payment received by the Administrative Agent under this
Agreement, any of the other Loan Documents, any Secured Hedge Agreement or any
Secured Cash Management Agreement is insufficient to pay in full all amounts due
and payable to the Agents, the Lender Parties, the Hedge Banks and the Cash
Management Banks under or in respect of this Agreement, the other Loan
Documents, the Secured Cash Management Agreement and the Secured Hedge Agreement
on any date, such payment shall be distributed by the Administrative Agent and
applied by the Agents and the Lender Parties in the following order of priority:
 
(i) first, to the payment of that portion of the Secured Obligations
constituting fees, indemnification payments, costs and expenses that are due and
payable to the Agents (solely in their respective capacities as Agents) under or
in respect of this Agreement and the other Loan Documents on such date, ratably
based upon the respective aggregate amounts of all such fees, indemnification
payments, costs and expenses owing to the Agents on such date;
 
(ii) second, to the payment of that portion of the Secured Obligations
constituting fees, indemnification payments, costs and expenses that are due and
payable to the Issuing Bank and the Swing Line Bank (solely in their respective
capacities as such) under or in respect of this Agreement and the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the Issuing
Bank and the Swing Line Bank on such date;
 
(iii) third, to the payment of that portion of the Secured Obligations
constituting indemnification payments, costs and expenses that are due and
payable to the Lenders under Sections 9.03 hereof, Section 14 of the Pledge
Agreement and any similar section of any of the other Loan Documents on such
date, ratably based upon the respective aggregate amounts of all such
indemnification payments, costs and expenses owing to the Lenders on such date;
 
(iv) fourth, to the payment of that portion of the Secured Obligations
constituting amounts that are due and payable to the Administrative Agent and
the Lender Parties under Sections 2.10 and 2.12 on such date, ratably based upon
the respective aggregate amounts thereof owing to the Administrative Agent and
the Lender Parties on such date;
 
(v) fifth, to the payment of that portion of the Secured Obligations
constituting fees that are due and payable to the Lenders under Section 2.08(a)
on such date, ratably based upon the respective aggregate Commitments (or in the
case of the Term Facility, outstanding Advances) of the Lenders under the
Facilities on such date;
 
 
44

--------------------------------------------------------------------------------

 
(vi) sixth, to the payment of that portion of the Secured Obligations
constituting accrued and unpaid interest on the Advances under or in respect of
the Loan Documents that is due and payable to the Administrative Agent and the
Lender Parties under Section 2.07(b) on such date, ratably based upon the
respective aggregate amounts of all such interest owing to the Administrative
Agent and the Lender Parties on such date;
 
(vii) seventh, to the payment of that portion of the Secured Obligations
constituting accrued and unpaid interest on the Advances that is due and payable
to the Administrative Agent and the Lender Parties under Section 2.07(a) on such
date, ratably based upon the respective aggregate amounts of all such interest
owing to the Administrative Agent and the Lender Parties on such date;
 
(viii) eighth, ratably to (A) the payment of the principal amount of all of the
outstanding Advances that is due and payable to the Administrative Agent and the
Lender Parties on such date, ratably based upon the respective aggregate amounts
of all such principal owing to the Administrative Agent and the Lender Parties
on such date, (B) the payment of all amounts due and payable under each Secured
Hedge Agreement and (C) the payment of all amounts due and payable under each
Secured Cash Management Agreement; and
 
(ix) ninth, to the payment of all other Secured Obligations of the Loan Parties
owing under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Secured Obligations owing to
the Administrative Agent and the other Secured Parties on such date.
 
If the Administrative Agent receives funds for application to the Secured
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the Advances or the
Facility to which, or the manner in which, such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each of the Lender Parties in accordance with such Lender Party’s
Pro Rata Share of the sum of (A) the aggregate principal amount of all Advances
outstanding at such time and (B) the aggregate Available Amount of all Letters
of Credit outstanding at such time, in repayment or prepayment of such of the
outstanding Advances or other Secured Obligations then owing to such Lender
Party, and, in the case of the Term Facility, for application to such principal
repayment installments thereof, as the Administrative Agent shall direct.
 
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article VII for
itself and its Affiliates as if a “Lender” party hereto.
 
SECTION 2.12 Taxes.
 
(a) Payment of Taxes.  Any and all payments by or on account of any Obligation
of the Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes; provided that if the Borrower or any other Loan Party
shall be required by Applicable Law to deduct any Indemnified Taxes from such
 
 
45

--------------------------------------------------------------------------------

 
payments, then (i) the sum payable by such Loan Party shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.12(a)) the
Administrative Agent, the applicable Lender or the Issuing Bank, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make such deductions and
(iii) such Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.
 
(b) Payment of Other Taxes by the Borrower.  Without limiting the provisions of
Section 2.12(a), each Loan Party shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
 
(c) Indemnification.  Each Loan Party shall indemnify the Administrative Agent,
each Lender and the Issuing Bank, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.12(c)) paid by the Administrative Agent, such Lender or the Issuing Bank, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that the applicable Loan Party shall not be obligated to indemnify the
Administrative Agent, any Lender or the Issuing Bank for any amount in respect
of any such penalties, interest or reasonable expenses if written demand
therefor was not made by the Administrative Agent, such Lender or the Issuing
Bank within 180 days from the date on which such party makes payment for such
penalties, interest or expenses; provided further that the foregoing limitation
shall not apply to any such penalties, interest or reasonable expenses arising
out of the retroactive application of any such Indemnified Tax or Other Tax.  A
certificate as to the amount of such payment or liability delivered to the
applicable Loan Party by a Lender or the Issuing Bank (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.  The Loan Parties shall also indemnify the Administrative Agent, within
ten (10) days after demand therefor, for any amount which a Lender or the
Issuing Bank for any reason fails to pay indefeasibly to the Administrative
Agent as required by Section 2.12(g); provided that, such Lender or the Issuing
Bank, as the case may be, shall indemnify the applicable Loan Party to the
extent of any payment the applicable Loan Party makes to the Administrative
Agent pursuant to this sentence.  In addition, the Loan Parties shall indemnify
the Administrative Agent, each Lender and the Issuing Bank, within ten (10) days
after demand therefor, for any incremental Taxes that may become payable by such
Administrative Agent, Lender (or its beneficial owners) or Issuing Bank as a
result of any failure of any Loan Party to pay any Taxes when due to the
appropriate Governmental Authority or to deliver to such Administrative Agent,
pursuant to Section 2.12(d), documentation evidencing the payment of Taxes.
 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by a Loan Party to a Governmental Authority, the applicable
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
(e) Status of Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition,
 
 
46

--------------------------------------------------------------------------------

 
any Lender, if requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.  Without
limiting the generality of the foregoing, in the event that the Borrower is a
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
 
(i) duly completed copies of IRS Form W-8BEN claiming eligibility for benefits
of an income tax treaty to which the United States is a party;
 
(ii) duly completed copies of IRS Form W-8ECI;
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of IRS Form W-8BEN; or
 
(iv) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
 
If a payment made to a Lender under any Loan Document would be subject to United
States Federal withholding Tax imposed by FATCA if such Lender fails to comply
with any requirements of FATCA (including those contained in sections 1471(b) or
1472(b) of the Code, as applicable), such Lender shall (A) enter into such
agreements with the IRS as necessary to establish an exemption from withholding
under FATCA; (B) comply with any certification, documentation, information,
reporting or other requirement necessary to establish an exemption from
withholding under FATCA; (C) provide any documentation reasonably requested by
the Borrower or the Administrative Agent sufficient for the Administrative Agent
and the Borrower to comply with their respective obligations, if any, under
FATCA and to determine that such Lender has complied such applicable
requirements; and (D) provide a certification signed by the chief financial
officer, principal accounting officer, treasurer or controller of such Lender
certifying that such Lender has complied with any necessary requirements to
establish an exemption from withholding under FATCA.  To the extent that the
relevant documentation provided pursuant to this Section 2.12(e) is rendered
obsolete or inaccurate in any material respect as a result of changes in
circumstances with respect to the status of a Lender or Issuing Bank, such
Lender or Issuing Bank shall, to the extent permitted by Applicable Law, deliver
to the Borrower and the Administrative Agent revised and/or updated
documentation sufficient for the Borrower and the Administrative Agent to
confirm such Lender’s or such Issuing Bank’s compliance with their respective
obligations under FATCA.
 
(f) Treatment of Certain Refunds.  If the Administrative Agent, a Lender or the
Issuing Bank determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified pursuant to this
Section 2.12 (including additional amounts paid by a Loan Party pursuant to this
Section 2.12), it shall pay to the applicable indemnifying party an amount equal
to such
 
 
47

--------------------------------------------------------------------------------

 
refund (but only to the extent of indemnity payments made, or additional amounts
paid, under this Section 2.12 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the applicable indemnifying party, upon
the request of the Administrative Agent, such Lender or the Issuing Bank, agrees
to repay the amount paid over pursuant to this Section 2.12 (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Bank in the event the
Administrative Agent, such Lender or the Issuing Bank is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 2.12(f), in no event will the Administrative Agent, the Issuing
Bank or any Lender be required to pay any amount to an indemnifying party
pursuant to this Section 2.12(f) the payment of which would place the
Administrative Agent, Issuing Bank or Lender in a less favorable net after-Tax
position than the Administrative Agent, Issuing Bank or Lender would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid.  This Section 2.12(f) shall not be construed to
require the Administrative Agent, any Lender or the Issuing Bank to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.
 
(g) Indemnification of the Administrative Agent.  Each Lender and the Issuing
Bank shall indemnify the Administrative Agent within ten (10) days after demand
therefor, for the full amount of any Excluded Taxes attributable to such Lender
or Issuing Bank that are payable or paid by the Administrative Agent, and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Excluded Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender and the Issuing Bank hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the Issuing Bank, as the case may be, under any
Loan Document against any amount due to the Administrative Agent under this
Section 2.12(g).  The agreements in Section 2.12(g) shall survive the
resignation and/or replacement of the Administrative Agent
 
(h) Survival.  Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.12 shall survive the payment in full of the Obligations and the
termination of the Revolving Credit Commitment.
 
SECTION 2.13 Sharing of Payments, Etc.  If any Lender Party shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 9.10) (a) on account of Obligations due and payable to such Lender
Party hereunder and under the Notes and the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender Party at such time to (ii) the
aggregate amount of the Obligations due and payable to all Lender Parties
hereunder and under the Notes and the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes and the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing to such Lender Party at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the Notes and the other Loan Documents at
such time) of payments on account of the Obligations owing (but not due and
payable) to all Lender Parties hereunder and under the Notes at such time
obtained by all of the Lender Parties at such time, such Lender Party shall
forthwith purchase from the other Lender Parties such interests or participating
interests in the Obligations due and payable or owing to them, as the case may
be, as shall be necessary to cause such purchasing
 
 
48

--------------------------------------------------------------------------------

 
Lender Party to share the excess payment ratably with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender Party, such purchase from each other
Lender Party shall be rescinded and such other Lender Party shall repay to the
purchasing Lender Party the purchase price to the extent of such Lender Party’s
ratable share (according to the proportion of (i) the purchase price paid to
such Lender Party to (ii) the aggregate purchase price paid to all Lender
Parties) of such recovery together with an amount equal to such Lender Party’s
ratable share (according to the proportion of (i) the amount of such other
Lender Party’s required repayment to (ii) the total amount so recovered from the
purchasing Lender Party) of any interest or other amount paid or payable by the
purchasing Lender Party in respect of the total amount so recovered;
provided further that, so long as the Obligations under the Loan Documents shall
not have been accelerated, any excess payment received by any Appropriate Lender
shall be shared on a pro rata basis only with other Appropriate Lenders.  The
Borrower agrees that any Lender Party so purchasing an interest or participating
interest from another Lender Party pursuant to this Section 2.13 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such interest or participating interest,
as the case may be, as fully as if such Lender Party were the direct creditor of
the Borrower in the amount of such interest or participating interest, as the
case may be.
 
SECTION 2.14 Use of Proceeds.  The proceeds of the Term Facility shall be used
to finance a portion of the refinancing of certain existing Debt of the Borrower
and its Subsidiaries (including, without limitation, the Existing Credit
Agreement) (the “Refinancing”), and to pay fees, expenses, and costs related
thereto on the Effective Date.  The proceeds of the Revolving Credit Advances
and the Swing Line Advances and the issuance of the Letters of Credit shall be
used for the account of the Borrower to provide a portion of the Refinancing,
ongoing working capital and for other general corporate purposes of the Borrower
and its Subsidiaries.
 
SECTION 2.15 Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
 
(a) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.
 
(b) Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, or otherwise, and including
any amounts made available to the Administrative Agent for the account of such
Defaulting Lender pursuant to Section 9.04), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank and/or the Swing Line Bank
hereunder; third, if so determined by the Administrative Agent or requested by
the Issuing Bank and/or the Swing Line Bank, to be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Swing Line Advance or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Borrowing
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of such Defaulting Lender to fund Advances under this
Agreement; sixth, to the payment of any amounts owing to the Administrative
Agent, the Lenders, the Issuing Bank or Swing Line Bank as a result of any
judgment of a court of competent jurisdiction obtained by the Administrative
Agent, any Lender, the Issuing Bank or Swing Line Bank against such Defaulting
Lender as a result of
 
 
49

--------------------------------------------------------------------------------

 
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (i) such payment is a payment
of the principal amount of any Revolving Credit Advance or funded participations
in Swing Line Advances or Letters of Credit in respect of which such Defaulting
Lender has not fully funded its appropriate share and (ii) such Revolving Credit
Advance or funded participations in Swing Line Advances or Letters of Credit
were made at a time when the conditions set forth in Section 3.02 were satisfied
or waived, such payment shall be applied solely to pay the Revolving Credit
Advances of, and funded participations in Swing Line Advances or Letters of
Credit owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Revolving Credit Advances of, or funded
participations in Swing Line Advances or Letters of Credit owed to, such
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.15(b)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
 
(c) Reallocation of Applicable Percentages to Reduce Fronting Exposure.  During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Advances pursuant to
Sections 2.02(b) and 2.03(b), the Pro Rata Share of each Non-Defaulting Lender
shall be computed without giving effect to the Revolving Credit Commitment of
such Defaulting Lender; provided that (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists and (ii) the aggregate obligation of each
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Advances shall not exceed the positive difference, if any,
of (A) the Revolving Credit Commitment of that Non-Defaulting Lender minus (B)
the aggregate outstanding principal amount of the Revolving Credit Advances of
such Lender.
 
(d) Cash Collateral for Letters of Credit.  Promptly on demand by the Issuing
Bank or the Administrative Agent from time to time, the Borrower shall deliver
to the Administrative Agent cash collateral in an amount sufficient to cover all
Fronting Exposure with respect to the Issuing Bank (after giving effect to
Section 2.15(c)) on terms reasonably satisfactory to the Administrative Agent
and the Issuing Bank (and such cash collateral shall be in Dollars).  Any such
cash collateral shall be deposited in a separate account with the Administrative
Agent, subject to the exclusive dominion and control of the Administrative
Agent, as collateral (solely for the benefit of the Issuing Bank) for the
payment and performance of each Defaulting Lender’s Pro Rata Share of
outstanding L/C Credit Extensions.  Moneys in such account shall be applied by
the Administrative Agent to reimburse the Issuing Bank immediately for each
Defaulting Lender’s Pro Rata Share of any drawing under any Letter of Credit
which has not otherwise been reimbursed by the Borrower or such Defaulting
Lender.
 
(e) Prepayment of Swing Line Advances.  Promptly on demand by the Swing Line
Bank or the Administrative Agent from time to time, the Borrower shall prepay
Swing Line Advances in an amount of all Fronting Exposure with respect to the
Swing Line Bank (after giving effect to Section 2.15(c)).
 
(f) Certain Fees.  For any period during which such Lender is a Defaulting
Lender, such Defaulting Lender (i) shall not be entitled to receive any
Revolving Credit Commitment Fee pursuant to Section 2.08(a) (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender) and (ii) shall not be
entitled to receive any
 
 
50

--------------------------------------------------------------------------------

 
letter of credit commissions pursuant to Section 2.08(b) otherwise payable to
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided cash collateral or other credit
support arrangements satisfactory to the Issuing Bank pursuant to
Section 2.15(d), but instead, the Borrower shall pay to the Non-Defaulting
Lenders the amount of such letter of credit commissions in accordance with the
upward adjustments in their respective Pro Rata Shares allocable to such Letter
of Credit pursuant to Section 2.15(c), with the balance of such fee, if any,
payable to the Issuing Bank for its own account.
 
(g) Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the
Swing Line Bank and the Issuing Bank agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
date specified in such notice and subject to any conditions set forth therein
(which may include arrangements with respect to any cash collateral), such
Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Credit Advances of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Credit
Advances and funded and unfunded participations in Letters of Credit and Swing
Line Advances to be held on a pro rata basis by the Lenders in accordance with
their Pro Rata Shares of the Revolving Credit Commitment (without giving effect
to Section 2.15(c)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.
 
SECTION 2.16 Evidence of Debt.
 
(a) Each Lender Party shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Advance owing to such Lender Party from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.  The Borrower agrees that upon written notice by
any Lender Party to the Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a promissory note or other evidence of
indebtedness is required or appropriate in order for such Lender Party to
evidence (whether for purposes of pledge, enforcement or otherwise) the Advances
owing to, or to be made by, such Lender Party, the Borrower shall promptly
execute and deliver to such Lender Party, with a copy to the Administrative
Agent, a Revolving Credit Note and a Term Note, as applicable, in substantially
the form of Exhibits A-1 and A-2 hereto, respectively, payable to the order of
such Lender Party in a principal amount equal to the Revolving Credit Commitment
and the Term Advances, respectively, of such Lender Party.  All references to
Notes in the Loan Documents shall mean Notes, if any, to the extent issued
hereunder.
 
(b) The Register maintained by the Administrative Agent pursuant to
Section 9.10(c) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder, and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party’s share thereof.
 
(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.16(b), and by each Lender Party in its account or accounts
pursuant to Section 2.16(a), shall be
 
 
51

--------------------------------------------------------------------------------

 
prima facie evidence of the amount of principal and interest due and payable or
to become due and payable from the Borrower to, in the case of the Register,
each Lender Party and, in the case of such account or accounts, such Lender
Party, under this Agreement, absent manifest error; provided, however, that the
failure of the Administrative Agent or such Lender Party to make an entry, or
any finding that an entry is incorrect, in the Register or such account or
accounts shall not limit or otherwise affect the Obligations of the Borrower
under this Agreement.
 
SECTION 2.17 Replacement of Lenders.  If any Lender requests compensation under
Section 2.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.12, or if any Lender is a Defaulting Lender hereunder or becomes a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.10), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:
 
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 9.10;
 
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.10) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
 
(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.10 or payments required to be made pursuant to Section 2.12,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(d) such assignment does not conflict with Applicable Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
 
ARTICLE III
 
CONDITIONS OF LENDING AND
ISSUANCES OF LETTERS OF CREDIT
 
SECTION 3.01 Conditions Precedent to Effectiveness.  The effectiveness of this
Agreement and the obligation of each Lender to make the Initial Extension of
Credit or to participate in the initial Letter of Credit (if any) is subject to
the satisfaction of the following conditions precedent on and as of the first
date (the “Effective Date”) on which such conditions precedent have been
satisfied:
 
(a) The Administrative Agent shall have received on or before the day of the
Initial Extension of Credit, the following, each dated such day (unless
otherwise specified), in form and substance satisfactory to the Administrative
Agent (unless otherwise specified):
 
 
52

--------------------------------------------------------------------------------

 
(i) A counterpart to this agreement duly executed by a Responsible Officer of
each Loan Party.
 
(ii) The Notes payable to the order of the Lenders to the extent requested by
the Lenders pursuant to the terms of Section 2.16.
 
(iii) A pledge agreement in substantially the form of Exhibit D hereto (together
with each other Pledge Agreement and pledge agreement supplement delivered
pursuant to Section 5.01(i) or otherwise, in each case as amended, the “Pledge
Agreement”), duly executed by each Loan Party, together with:
 
(A) certificates representing the Pledged Shares referred to therein accompanied
by undated stock powers executed in blank and instruments evidencing the Pledged
Debt indorsed in blank,
 
(B) proper financing statements in form appropriate for filing under the UCC of
all jurisdictions (other than the State of Tennessee) that the Administrative
Agent may deem necessary or desirable in order to perfect and protect the first
priority Liens created under the Pledge Agreement, covering the Collateral
described in the Pledge Agreement,
 
(C) results of a Lien search (including a search as to judgments, pending
litigation, bankruptcy, tax and intellectual property matters), in form and
substance reasonably satisfactory to the Administrative Agent, made against the
Loan Parties under the UCC (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the UCC should be made to
evidence or perfect security interests in all assets of such Loan Party,
indicating among other things that the assets of each such Loan Party are free
and clear of any Lien (except for Liens permitted pursuant to Section 5.02(a)),
 
(D) evidence of the completion of all other recordings and filings of or with
respect to the Pledge Agreement (or, as the Administrative Agent may determine,
delivery to the Administrative Agent of satisfactory documentation with respect
thereto) that the Administrative Agent may deem necessary or desirable in order
to perfect and protect the Liens created thereunder,
 
(E) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the first priority Liens
created under the Pledge Agreement has been taken, and
 
(F) receipt of a duly executed payoff letter in respect of the Existing Credit
Agreement.
 
(iv) Certified copies of (A) the resolutions of the Board of Directors (or other
governing body) of each Loan Party approving the Transaction and each Loan
Document to which it is or is to be a party as in full force and effect on, and
without amendment or modification as of, the Effective Date, and of all
documents evidencing other necessary corporate action and governmental approvals
and (B) other third party approvals and consents, if any, with respect to the
Transaction and each Loan Document to which it is or is to be a party.
 
(v) A copy of a certificate of the Secretary of State (or other appropriate
officer) of the jurisdiction of incorporation or formation of each Loan Party,
dated reasonably near the
 
 
53

--------------------------------------------------------------------------------

 
Effective Date, certifying (A) as to a true and correct copy of the charter or
certificate of formation, and each amendment thereto, of such Loan Party and
each amendment thereto on file in such Secretary’s office and (B) that (1) such
Loan Party has paid all franchise taxes to the date of such certificate and
(2) such Loan Party is duly incorporated or formed and in good standing or
presently subsisting under the laws of the State of the jurisdiction of its
incorporation or formation.
 
(vi) A certificate of each Loan Party, signed on behalf of such Loan Party by a
Responsible Officer and its Secretary or any Assistant Secretary, dated the
Effective Date (the statements made in which certificate shall be true on and as
of the date of the Effective Date), certifying as to (A) the absence of any
amendments to the charter or other organizational documents of such Loan Party
since the date of the certificate referred to in Section 3.01(a)(v), (B) a true
and correct copy of the bylaws, limited partnership agreement or limited
liability operating agreement, as applicable, of such Loan Party as in effect on
the date on which the resolutions referred to in Section 3.01(a)(iv) were
adopted and on the date of the Initial Extension of Credit, (C) the due
incorporation or formation and good standing or valid existence of such Loan
Party as a corporation, limited partnership or limited liability company, as the
case may be, organized under the laws of the jurisdiction of its incorporation
or formation, and the absence of any proceeding for the dissolution or
liquidation of such Loan Party and (D) the names and true signatures of the
officers of such Loan Party authorized to sign each Loan Document to which it is
or is to be a party and the other documents to be delivered hereunder and
thereunder.
 
(vii) A certificate of a Responsible Officer of the Borrower to the effect that
(A) all representations and warranties of the Loan Parties contained in this
Agreement and the other Loan Documents are true, correct and complete in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true, correct and complete in all
respects), (B) none of the Loan Parties is in violation of any of the covenants
contained in this Agreement and the other Loan Documents, (C) after giving
effect to the Transaction, no Default or Event of Default has occurred and is
continuing, (D) since July 30, 2010, no event has occurred or condition arisen,
either individually or in the aggregate, that could reasonably be expected to
have a Material Adverse Effect, and (E)  each of the Loan Parties, as
applicable, has satisfied each of the conditions set forth in Sections 3.01 and
3.02.
 
(viii) A certificate in substantially the form of Exhibit F hereto from
Borrower’s chief financial officer after giving pro forma effect to the Initial
Extension of Credit, and the consummation of the other elements of the
Transaction, attesting to the Solvency of the Loan Parties.
 
(ix) Evidence of the Loan Parties’ insurance coverage reasonably satisfactory to
the Administrative Agent, demonstrating that the Loan Parties’ existing
insurance coverage remains in effect, and a broker’s letter reasonably
satisfactory to the Administrative Agent, dated on the Effective Date, to the
effect that such coverage is customary and reasonable when compared to the
insurance coverage purchased by similarly situated companies.
 
(x) Copies of satisfactory audited and pro forma consolidated financial
statements and forecasts for the Borrower and its Subsidiaries reasonably
acceptable to the Administrative Agent.
 
(xi) A favorable opinion of Baker, Donelson, Bearman, Caldwell & Berkowitz,
P.C., counsel for the Loan Parties addressed to the Administrative Agent and the
Lenders with respect
 
 
54

--------------------------------------------------------------------------------

 
to the Loan Parties, the Loan Documents and such other matters as the Lenders
shall reasonably request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the addressees thereof).
 
(b) The Administrative Agent and the Arrangers shall be satisfied that all
Existing Debt (including Existing Debt under the Existing Credit Agreement),
other than Surviving Debt, has been prepaid, redeemed or defeased in full or
otherwise satisfied and extinguished and all commitments, security interests and
guaranties relating thereto terminated and that all Surviving Debt shall be in
an amount and on terms and conditions satisfactory to the Administrative Agent
and the Arrangers.
 
(c) All material Governmental Authorizations and all shareholder, board of
director, and material third party consents and approvals necessary in
connection with the Transaction and the continued operation of the business of
the Loan Parties, after giving effect to the Transaction shall have been
obtained (without the imposition of any conditions that are not acceptable to
the Lender Parties) and shall remain in effect; all applicable waiting periods
in connection with the Transaction shall have expired without any action being
taken by any competent authority, and no law or regulation shall be applicable
in the judgment of the Lender Parties, in each case that restrains, prevents or
imposes materially adverse conditions upon the Transaction or the rights of the
Loan Parties or their Subsidiaries freely to transfer or otherwise dispose of,
or to create any Lien on, any properties now owned or hereafter acquired by any
of them.
 
(d) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any Governmental Authority that (i) could reasonably be expected to have a
Material Adverse Effect other than the matters described on Schedule 4.01(f)
hereto (the “Disclosed Litigation”), (ii) would reasonably be expected to
restrain, prevent, or impose materially adverse conditions on the Transaction or
any element thereof or (iii) purports to affect the legality, validity or
enforceability of any Loan Document or the consummation of the Transaction, and
there shall have been no adverse change in the status, or financial effect on
the Borrower, any other Loan Party or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 4.01(f) hereto.
 
(e) The Borrower and each of the Guarantors shall have provided to the
Administrative Agent and the Lenders, at least five Business Days prior to the
Effective Date, the documentation and other information requested by the
Administrative Agent in order to comply with requirements of the PATRIOT Act.
 
(f) There shall have been no Material Adverse Change since July 30, 2010.
 
(g) The Administrative Agent shall have received on or before the day of the
Initial Extension of Credit the following, each dated such day, in form and
substance satisfactory to the Administrative Agent (unless otherwise specified),
a Notice of Borrowing or Notice of Issuance, as applicable, relating to the
Initial Extension of Credit.
 
(h) The Borrower shall have paid all accrued fees of the Agents, the Arrangers
and the Lender Parties and all accrued expenses of the Agents (including the
accrued fees and expenses of counsel to the Administrative Agent and local
counsel to the Lender Parties (if any), including, without limitation, all
amounts due and payable pursuant to the Fee Letters).
 
(i) The Administrative Agent shall have received such other approvals, opinions
or documents as the Administrative Agent may reasonably request.
 
 
55

--------------------------------------------------------------------------------

 
SECTION 3.02 Conditions Precedent to Each Borrowing and Issuance and
Renewal.  The obligation of each Appropriate Lender to make an Advance (other
than an L/C Credit Extension made by the Issuing Bank or a Revolving Credit
Lender pursuant to Section 2.03(b) and a Swing Line Advance made by a Revolving
Credit Lender pursuant to Section 2.02(b)) on the occasion of each Borrowing
(including the Initial Extension of Credit ), and the obligation of the Issuing
Bank to issue a Letter of Credit (including the initial issuance) or renew a
Letter of Credit and the right of the Borrower to request a Swing Line
Borrowing, shall be subject to the further conditions precedent that on the date
of such Borrowing or issuance or renewal:
 
(a) The following statements shall be true (and each of the giving of the
applicable Notice of Borrowing, Notice of Swing Line Borrowing or Notice of
Issuance and the acceptance by the Borrower of the proceeds of such Borrowing or
of such Letter of Credit or the renewal of such Letter of Credit shall
constitute a representation and warranty by the Borrower that both on the date
of such notice and on the date of such Borrowing or issuance or renewal such
statements are true):
 
(i) the representations and warranties contained in each Loan Document are true
and correct in all material respects on and as of such date, before and after
giving effect to such Borrowing or issuance or renewal and to the application of
the proceeds therefrom, as though made on and as of such date, other than any
such representations or warranties that, by their express terms, refer to a
specific date other than the date of such Borrowing or issuance or renewal, in
which case as of such specific date; and
 
(ii) no Default has occurred and is continuing, or would result from such
Borrowing or issuance or renewal or from the application of the proceeds
therefrom; and
 
(b) The Administrative Agent shall have received the applicable Notice as
described in Section 3.02(a).
 
SECTION 3.03 Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection thereto
and, if the Initial Extension of Credit consists of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.
 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01 Representations and Warranties of the Loan Parties.  Each Loan
Party represents and warrants as follows:
 
(a) Each Loan Party and each of its Subsidiaries (i) is a corporation, limited
partnership or limited liability company duly organized, validly existing and in
good standing (to the extent good standing is a concept recognized for a
specific entity type in the applicable jurisdiction) under the laws of the
jurisdiction of its incorporation or formation, as the case may be, (ii) is duly
qualified and in good standing (to the extent good standing is a concept
recognized for a specific entity type in the applicable
 
 
56

--------------------------------------------------------------------------------

 
jurisdiction) as a foreign corporation, limited partnership or limited liability
company in each other jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to so qualify or be licensed
except where the failure to so qualify or be licensed could not be reasonably
likely to have a Material Adverse Effect and (iii) has all requisite corporate,
limited liability company or partnership (as applicable) power and authority to
own or lease and operate its properties and to carry on its business as now
conducted and as proposed to be conducted; and (iv) has all Governmental
Authorizations necessary to own or lease and operate its properties and to carry
on its business as now conducted and as proposed to be conducted except where
the failure to have such Governmental Authorization could not be reasonably
likely to have a Material Adverse Effect.
 
(b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of all
Subsidiaries of each Loan Party, showing as of the Effective Date (as to each
such Subsidiary) the jurisdiction of its formation, the number of shares,
membership interests or limited partnership interest (as applicable) of each
class of its Equity Interests authorized, and the number outstanding, on the
Effective Date and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by such Loan Party and the number of shares,
units or partnership interests covered by all outstanding options, warrants,
rights of conversion or purchase and similar rights at the Effective Date.  All
of the outstanding Equity Interests in each Loan Party’s Subsidiaries have been
validly issued, are fully paid and non-assessable and except as indicated on
Schedule 4.01(b) hereto, are owned by such Loan Party or one or more of its
Subsidiaries free and clear of all Liens, except those created under the Loan
Documents.
 
(c) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be a party, and the consummation of the
Transaction, are within such Loan Party’s corporate, limited liability company
or limited partnership (as applicable) powers, have been duly authorized by all
necessary corporate, limited liability company or limited partnership (as
applicable) action, and do not (i) contravene such Loan Party’s charter,
certificate of formation, bylaws, limited liability company agreement,
partnership agreement or other constituent documents, (ii) violate any current
law, rule, regulation (including, without limitation, Regulations T, U or X of
the Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination or award, (iii) conflict with or result in the
breach of, or constitute a default or require any payment to be made under, any
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties or (iv) except for the Liens created under the Loan
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of any Loan Party or any of its
Subsidiaries.  No Loan Party or any of its Subsidiaries is in violation of any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which could be reasonably likely to have a Material Adverse Effect.
 
(d) No Governmental Authorization, and no notice to or filing with any
Governmental Authority or any other third party, is required for (i) the due
execution, delivery, recordation, filing or performance by any Loan Party of any
Loan Document to which it is or is to be a party, or for the consummation of the
Transaction, (ii) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (iii) the perfection or maintenance of the
Liens created under the Collateral Documents (including the first priority
nature thereof), or (iv) the exercise by any Agent or any Lender Party of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except for the authorizations, approvals,
actions, notices and filings listed on Schedule 4.01(d) hereto, all of which
have been duly obtained, taken, given or made and are in full force and
effect.  All applicable waiting periods in connection with the Transaction have
expired without any action having been taken by any competent authority
restraining, preventing or imposing materially adverse conditions upon the
Transaction or the rights of the Loan Parties or their Subsidiaries freely to
 
 
57

--------------------------------------------------------------------------------

 
transfer or otherwise dispose of, or to create any Lien on, any properties now
owned or hereafter acquired by any of them.
 
(e) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party that is
a party thereto.  This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
that is a party thereto, enforceable against such Loan Party in accordance with
its terms subject, as to enforcement only, to bankruptcy, insolvency,
reorganization, moratoriums or similar laws at the time in effect affecting the
enforceability of the rights of creditors generally.
 
(f) There is no action, suit, investigation, litigation or proceeding affecting
any Loan Party or any of its Subsidiaries, including any Environmental Action,
pending or threatened before any Governmental Authority or arbitrator that
(i) could reasonably be expected to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of any Loan
Document or the consummation of the Transaction, and there has been no Material
Adverse Change in the status, or financial effect on any Loan Party or any of
its Subsidiaries, of the Disclosed Litigation from that described on
Schedule 4.01(f) hereto.
 
(g) The consolidated balance sheets of the Borrower and its Subsidiaries as at
July 30, 2010, and the related consolidated statements of income and
consolidated statement of cash flows of the Borrower and its Subsidiaries for
the fiscal year then ended, accompanied by an unqualified opinion of Deloitte &
Touche LLP, independent registered public accountants, and the unaudited
consolidated balance sheets of the Borrower and its Subsidiaries as at April 29,
2011, and the related unaudited consolidated statements of income and
consolidated statement of cash flows of the Borrower and its Subsidiaries for
the nine months then ended, duly certified by the chief financial officer of the
Borrower, copies of which have been furnished to each Lender Party, fairly
present the consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the consolidated results of operations of the
Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with GAAP applied on a consistent basis, and since July 30, 2010,
there has been no event, development or occurrence that could have a Material
Adverse Effect.
 
(h) The consolidated pro forma balance sheet of the Borrower and its
Subsidiaries as at April 29, 2011, the related consolidated pro forma statements
of income and cash flows of the Borrower and its Subsidiaries for the
four-quarter period then ended, in each case certified by the chief financial
officer of the Borrower, copies of which have been furnished to each Lender
Party, fairly present the consolidated pro forma financial condition of the
Borrower and its Subsidiaries as at such dates and the consolidated pro forma
results of operations of the Borrower and its Subsidiaries for the period ended
on such dates, in each case giving effect to the Transaction, all in accordance
with GAAP.
 
(i) The consolidated forecasted balance sheet, statement of income and statement
of cash flows of the Borrower and its Subsidiaries, delivered to the Lender
Parties pursuant to Sections 3.01(a)(x) or 5.03, were prepared in good faith on
the basis of the assumptions stated therein, which assumptions were reasonable
in light of the conditions existing at the time of delivery of such forecasts,
and represented, at the time of delivery, the Borrower’s reasonable best
estimate of its future financial performance, based upon the assumptions set
forth in such forecast.
 
(j) Neither the Information Memorandum nor any other information, exhibit or
report furnished by or on behalf of any Loan Party to any Agent or any Lender
Party in connection with the negotiation and syndication of the Loan Documents
or pursuant to the terms of the Loan Documents contained any untrue statement of
a material fact or omitted to state a material fact necessary to make the
statements made therein not misleading.
 
 
58

--------------------------------------------------------------------------------

 
(k) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
or drawings under any Letter of Credit will be used, directly or indirectly, to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock.
 
(l) Neither any Loan Party nor any of its Subsidiaries is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended.  Neither the making of any Advances, nor the
issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.
 
(m) Neither any Loan Party nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction that could be
reasonably likely to have a Material Adverse Effect.
 
(n) The provisions of the Collateral Documents executed by the Loan Parties are
effective to create, in favor of the Lenders, legal, valid and enforceable
security interests in all right, title and interest of the Loan Parties in any
and all of the collateral described therein, securing the Notes and all other
Obligations from time to time outstanding under the Loan Documents, and each of
such Collateral Documents, upon the taking of possession of the Collateral as
provided in the Pledge Agreement shall create a fully perfected security
interest in all right, title and interest of the Loan Parties in such
collateral, superior in right to any liens, existing or future, which the Loan
Parties or any creditors of or purchasers from, or any other Person, may have
against such collateral or interests therein. The Loan Parties are the legal and
beneficial owners of the Collateral free and clear of any Lien, except for the
liens and security interests created or permitted under the Loan Documents.
 
(o) Each Loan Party is, individually and together with its Subsidiaries,
Solvent.
 
(p)   (i) Set forth on Schedule 4.01(p) hereto is a complete and accurate list
of all Plans, Multiemployer Plans and Welfare Plans.
 
(ii) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan that has resulted in or is reasonably expected to result in a
material liability of any Loan Party or any ERISA Affiliate.
 
(iii) Schedule B (Actuarial Information), if applicable, to the most recent
annual report (Form 5500 Series) for each Plan, copies of which have been filed
with the Internal Revenue Service and furnished to the Lender Parties, is
complete and accurate and fairly presents the funding status of such Plan, and
since the date of such Schedule B there has been no material adverse change in
such funding status.
 
(iv) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.
 
(v) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.
 
 
59

--------------------------------------------------------------------------------

 
(vi) With respect to each employee benefit arrangement mandated by non-U.S. law
(a “Foreign Benefit Arrangement”) and with respect to each employee benefit plan
maintained or contributed to by any Loan Party or any Subsidiary of any Loan
Party that is not subject to United States law (a “Foreign Plan”):
 
(A) Any employer and employee contributions required by law or by the terms of
any Foreign Benefit Arrangement or any Foreign Plan have been made, or, if
applicable, accrued, in accordance with normal accounting practices.
 
(B) The fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Effective Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles.
 
(C) Each Foreign Plan that is required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities.
 
(q)   (i)  The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, all past non-compliance with such Environmental
Laws and Environmental Permits has been resolved without ongoing obligations or
costs, and no circumstances exist that could be reasonably likely to (A) form
the basis of an Environmental Action against any Loan Party or any of its
Subsidiaries or any of their properties that would be reasonably expected to
have a Material Adverse Effect or (B) cause any such property to be subject to
any material restrictions on ownership, occupancy, use or transferability under
any Environmental Law.
 
(ii) None of the properties currently or, to the knowledge of the Loan
Parties,  formerly owned or operated by any Loan Party or any of its
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or, to the knowledge of the Loan
Parties, is adjacent to any such property; except for the properties that are
listed in Schedule 4.01(q), there are no and, to the knowledge of the Loan
Parties, never have been any underground or aboveground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Loan Party or any of its Subsidiaries or, to
the knowledge of the Loan Parties, on any property formerly owned or operated by
any Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries in a form or condition which violates, or
gives rise to liability under, Environmental Laws; and Hazardous Materials have
not been released, discharged or disposed of on any property currently or, to
the knowledge of the Loan Parties, formerly owned or operated by any Loan Party
or any of its Subsidiaries, in each case, the release, discharge or disposal of
which would be reasonably expected to have a Material Adverse Effect.
 
(iii) Except as otherwise set forth on Schedule 4.01(q) hereto, neither any Loan
Party nor any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any governmental or
 
 
60

--------------------------------------------------------------------------------

 
regulatory authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or, to the knowledge of any Loan
Party, formerly owned or operated by any Loan Party or any of its Subsidiaries
have been disposed of in a manner not reasonably expected to result in a
Material Adverse Effect.
 
(r)   (i) Except as disclosed on Schedule 4.01(r), neither any Loan Party nor
any of its Subsidiaries is party to any tax sharing agreement other than a tax
sharing agreement approved by the Required Lenders.
 
(ii) Each Loan Party and each Subsidiary thereof has duly filed or caused to be
filed all federal, state, local and other tax returns required by Applicable Law
to be filed, and has paid, or made adequate provision for the payment of, all
federal, state, local and other taxes, assessments and governmental charges or
levies upon it and its property, income, profits and assets which are due and
payable (other than any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Loan Party).  Such returns accurately reflect in all material respects
all liability for taxes of any Loan Party or any Subsidiary thereof for the
periods covered thereby.  There is no ongoing audit or examination or, to the
knowledge of the Borrower, other investigation by any Governmental Authority of
the tax liability of any Loan Party or any Subsidiary thereof.  No Governmental
Authority has asserted any Lien or other claim against any Loan Party or any
Subsidiary thereof with respect to unpaid taxes which has not been discharged or
resolved (other than (A) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Loan Party and (B) Liens permitted pursuant to Section 5.02(a)).  The
charges, accruals and reserves on the books of each Loan Party and each
Subsidiary thereof in respect of federal, state, local and other taxes for all
Fiscal Years and portions thereof since the organization of any Loan Party or
any Subsidiary thereof are in the judgment of the Borrower adequate, and the
Borrower does not anticipate any additional taxes or assessments for any of such
years.
 
(iii) Set forth on Schedule 4.01(r) hereto is a complete and accurate list, as
of the Effective Date, of each taxable year of each Loan Party and each of its
Subsidiaries and Affiliates for which Federal income tax returns have been filed
and for which the expiration of the applicable statute of limitations for
assessment or collection has not occurred by reason of extension or otherwise
(an “Open Year”).
 
(s) The representations and warranties contained in the other Loan Documents are
true and correct in all material respects.
 
(t) Set forth on Schedule 4.01(t) hereto is a complete and accurate list of all
Existing Debt (other than Surviving Debt), showing as of the Effective Date the
obligor and the principal amount outstanding thereunder.
 
(u) Set forth on Schedule 4.01(u) hereto is a complete and accurate list of all
Surviving Debt, showing as of the Effective Date the obligor and the principal
amount outstanding thereunder and the maturity date thereof.
 
(v) Set forth on Schedule 4.01(v) hereto is a complete and accurate list of all
Liens on the property or assets of any Loan Party or any of its Subsidiaries,
showing as of the Effective Date the
 
 
61

--------------------------------------------------------------------------------

 
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party or such Subsidiary subject thereto.
 
(w) Set forth on Schedule 4.01(w) hereto is a complete and accurate list of all
real property owned by any Loan Party or any of its Subsidiaries (“Owned Real
Property”), showing as of the Effective Date the street address, county or other
relevant jurisdiction, state and record owner.  Each Loan Party or such
Subsidiary has good and marketable fee simple title to such real property, free
and clear of all Liens, other than Permitted Liens and those created by the Loan
Documents.
 
(x) Set forth on Schedule 4.01(x) hereto is a complete and accurate list of all
Real Property Leases under which any Loan Party or any of its Subsidiaries is
the lessee, showing as of the Effective Date the street address, county or other
relevant jurisdiction, state, names of the lessor and lessee, expiration date
and annual rental cost thereof.
 
(y) Set forth on Schedule 4.01(y) hereto is a complete and accurate list of all
Real Property Leases under which any Loan Party or any of its Subsidiaries is
the lessor, showing as of the Effective Date the street address, county or other
relevant jurisdiction, state, names of the lessor and lessee, expiration date
and annual rental received therefor.
 
(z) Set forth on Schedule 4.01(z) hereto is a complete and accurate list of all
Investments held by any Loan Party or any of its Subsidiaries on the Effective
Date, showing as of the Effective Date the amount, obligor or issuer and
maturity, if any, thereof.
 
(aa) Set forth on Schedule 4.01(aa) hereto is a complete and accurate list of
all patents, trademarks, registered trade names, service marks and registered
copyrights, and all applications therefor and licenses thereof of each Loan
Party or any of its Subsidiaries, showing, as of the Effective Date, (i) in the
case of registrations, the jurisdiction in which it is registered, the
registration number, the date of registration and, other than for copyrights,
the expiration date; and (ii) in the case of pending applications, the
jurisdiction in which such applications are filed, the application number and
the date of filing.
 
(bb) Each Loan Party is in compliance in all material respects with the
requirements of all laws (including, without limitation, the PATRIOT Act),
rules, regulations and all orders, writs, injunctions, decrees, determinations
or awards applicable to it or to its properties, except in such instances in
which (i) such requirement of law, rule, regulation, order, writ, injunction,
decree, determination or award is being contested in good faith by appropriate
proceedings diligently conducted or (ii) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  Neither the Borrower nor any of its Subsidiaries is in
material violation of any laws relating to terrorism or money laundering,
including, without limitation, the PATRIOT Act.
 
(cc) None of the Loan Parties or any of their Subsidiaries is (i) named on the
list of Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or (ii) (A) an agency
of the government of a country, (B) an organization controlled by a country, or
(C) a person resident in a country that is subject to a sanctions program
identified on the list maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person, and the Letters of Credit and the proceeds from any
Advances hereunder will not be used by any Loan Party to fund any operations in,
finance any investments or activities in, or make any payments to, any such
country, agency, organization or person.
 
 
62

--------------------------------------------------------------------------------

 
(dd) Each Loan Party and its Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that the
Loan Parties consider reasonably necessary for the operation of their respective
businesses as presently conducted, without any infringement upon the rights of
any other Person that could have a Material Adverse Effect.  To the knowledge of
the Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any Subsidiary infringes upon any rights held by
any other Person in any manner that could reasonably be expected to have a
Material Adverse Effect.  No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
(ee) No Loan Party or any Subsidiary thereof is party to any collective
bargaining agreement or has any labor union been recognized as the
representative of its employees except as set forth on Schedule 4.01(ee).  The
Borrower knows of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving its employees or those of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
(ff) The Obligations of each Loan Party and each Subsidiary thereof under this
Agreement and each of the other Loan Documents (i) ranks and shall continue to
rank at least senior in priority of payment to all subordinated Debt of each
such Person and pari passu in priority of payment with all senior unsecured Debt
of each such Person and (ii) is designated as “Senior Debt” under all
instruments and documents, now or in the future, relating to all subordinated
Debt and all senior unsecured Debt of such Person.
 
 
ARTICLE V
 
COVENANTS OF THE LOAN PARTIES
 
SECTION 5.01 Affirmative Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each Loan Party will:
 
(a) Compliance with Laws, Etc.  Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all Applicable Laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA, the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970 and the PATRIOT Act.
 
(b) Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that no Loan Party shall be
required to pay or discharge any such tax, assessment, charge or claim that is
being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained, unless and until any Lien resulting
therefrom attaches to its property and becomes enforceable.
 
(c) Compliance with Environmental Laws.  Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew, and cause each
of its
 
 
63

--------------------------------------------------------------------------------

 
Subsidiaries to obtain and renew, all Environmental Permits necessary for its
operations and properties; and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that no Loan
Party  nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.
 
(d) Maintenance of Insurance.  Maintain, and cause each of its Subsidiaries to
maintain, insurance (including business interruption and hazards) with
responsible and reputable insurance companies or associations and such insurance
shall be maintained in such amounts (with such deductibles and self insured
retentions) and covering such risks as is usually carried by companies of
similar size, engaged in similar businesses and owning similar properties in the
same general areas in which any Loan Party or any of its Subsidiaries operates.
 
(e) Preservation of Corporate Existence, Etc.  Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its existence, legal
structure, legal name, rights (charter and statutory), permits, licenses,
approvals, privileges and franchises; provided, however, that the Loan Parties
and their respective Subsidiaries may consummate any merger or consolidation
permitted under Section 5.02(d)); provided, further, that none of the Loan
Parties or their respective Subsidiaries shall be required to preserve any
right, permit, license, approval, privilege or franchise if the board of
directors of the Borrower or such Subsidiary or equivalent governing body shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Loan Party or such Subsidiary, as the case may be, and that
the loss thereof does not have a Material Adverse Effect.
 
(f) Visitation Rights.  At any reasonable time and from time to time, permit any
of the Agents or any of the Lender Parties, or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Loan Parties  and any of their
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and any of its Subsidiaries with any of their officers or directors and (in the
case of discussions with any of the Agents or any agents or representatives
thereof) with their independent certified public accountants; provided that in
the case of discussions with or examination or visits by any of the Agents (or
any agents or representatives of the Agents), such discussions, examination or
visits shall be at the expense of the Borrower.
 
(g) Keeping of Books.  Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of each Loan Party in
accordance with GAAP.
 
(h) Maintenance of Properties, Etc.  Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted and except for such failure to so maintain which
would not reasonably be expected to have a Material Adverse Effect.
 
(i) Covenant to Guarantee Obligations and Give Security.  Upon the formation or
acquisition of any new direct or indirect Subsidiaries by any Loan Party, then
in each case at the Borrower’s expense:
 
(i) in connection with the formation or acquisition of a Subsidiary that is not
(x) a CFC or (y) a Subsidiary that is held directly or indirectly by a CFC,
within 10 days after such formation or acquisition, cause each such Subsidiary,
and cause each direct and indirect parent of
 
 
64

--------------------------------------------------------------------------------

 
such Subsidiary (if it has not already done so), to duly execute and deliver to
the Collateral Agent a guaranty or Guaranty Supplement, in form and substance
satisfactory to the Collateral Agent, guaranteeing the other Loan Parties’
Obligations under the Loan Documents,
 
(ii) within 30 days after such formation or acquisition of any new Subsidiary,
duly execute and deliver and cause such Subsidiary and each Loan Party acquiring
Equity Interests in such Subsidiary to duly execute and deliver to the
Collateral Agent pledges, assignments, pledge agreement supplements and other
pledge agreements as specified by, and in form and substance satisfactory to the
Collateral Agent, securing payment of all of the Obligations of such Subsidiary
or Loan Party, respectively, under the Loan Documents; provided that (A) the
Equity Interests in any Subsidiary held by a CFC shall not be required to be
pledged and (B) if such new property is Equity Interests in a CFC, only 66% of
the voting Equity Interests and 100% of the non-voting Equity Interests of such
CFC shall be pledged in favor of the Secured  Parties,
 
(iii) within 30 days after such formation or acquisition of any new Subsidiary,
take, and cause each newly acquired or newly formed Subsidiary (other than any
Subsidiary that is a CFC or a Subsidiary that is held directly or indirectly by
a CFC) to take, whatever action (including, without limitation, the filing of
UCC financing statements) may be necessary or advisable in the opinion of the
Collateral Agent to vest in the Collateral Agent (or in any representative of
the Collateral Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the pledges, assignments, pledge agreement
supplements and pledge agreements delivered pursuant to the Loan Documents,
enforceable against all third parties in accordance with their terms,
 
(iv) within 60 days after formation or acquisition of any new Subsidiary that is
a “significant subsidiary” as defined by Regulation S-X promulgated by the
Securities and Exchange Commission, deliver to the Collateral Agent, upon the
request of the Collateral Agent in its sole discretion, a signed copy of a
favorable opinion, addressed to the Collateral Agent and the other Secured
Parties, of counsel for the Loan Parties acceptable to the Collateral Agent as
to (1) the matters contained in this Section 5.01(i), (2) such guaranties,
Guaranty Supplements, pledges, assignments, pledge agreement supplements and
other pledge agreements being legal, valid and binding obligations of each Loan
Party that is a party thereto enforceable in accordance with their terms, as to
the matters contained in this Section 5.01(i), (3) such recordings, filings,
notices, endorsements and other actions being sufficient to create valid
perfected Liens on such properties and (4) such other matters as the Collateral
Agent may reasonably request, and
 
(v) at any time and from time to time, promptly execute and deliver, and cause
each newly acquired or newly formed Subsidiary (other than any Subsidiary that
is a CFC or a Subsidiary that is held directly or indirectly by a CFC), to
execute and deliver, any and all further instruments and documents and take, and
cause each newly acquired or newly formed Subsidiary (other than any Subsidiary
that is a CFC or a Subsidiary that is held directly or indirectly by a CFC) to
take, all such other action as the Collateral Agent may deem necessary or
desirable in obtaining the full benefits of, or in perfecting and preserving the
Liens created or purported to be created under the Loan Documents.
 
(j) Further Assurances.  Promptly upon request by any Agent, or any Lender Party
through the Administrative Agent, take and cause each Subsidiary to take the
following actions:
 
(i) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
 
 
65

--------------------------------------------------------------------------------

 
(ii) execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further acts, deeds, conveyances, pledge
agreements, assignments, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as any Agent, or any Lender Party through the
Administrative Agent, reasonably determines is necessary  from time to time in
order to (A) carry out more effectively the purposes of the Loan Documents,
(B) to the fullest extent permitted by applicable law, subject any Loan Party’s
or any of its Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents,
(C) perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(D) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party.
 
(k) Preparation of Environmental Reports.  At the request of the Administrative
Agent or the Collateral Agent after the occurrence or discovery of an event,
condition or circumstance reasonably likely to give rise to an Environmental
Action that would be reasonably likely (whether individually or in the
aggregate) to have a Material Adverse Effect, provide to the Lender Parties
within 60 days after such request, at the expense of the Borrower, an
environmental site assessment report for any of its or its Subsidiaries’
properties affected by the event, condition or circumstance in question,
prepared by an environmental consulting firm reasonably acceptable to the
Administrative Agent, indicating the presence or absence of Hazardous Materials
and the estimated cost of any compliance, removal or remedial action in
connection with any Hazardous Materials on such properties; without limiting the
generality of the foregoing, if the Administrative Agent  determines at any time
that a material risk exists that any such report will not be provided within the
time referred to above, the Administrative Agent may retain an environmental
consulting firm to prepare such report at the expense of the Borrower, and the
Borrower hereby grants and agrees to cause any Subsidiary that owns any property
affected by the event, condition or circumstance in question to grant at the
time of such request to the Agents, the Lender Parties, such firm and any agents
or representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto any of their respective properties affected by
the event, condition or circumstance in question to undertake such an
assessment.
 
(l) Compliance with Terms of Leaseholds.  Take and cause each Subsidiary to take
the following actions: make all payments and otherwise perform all obligations
in respect of all leases of real property to which the any of the Loan Parties
or their respective Subsidiaries is a party, keep such leases in full force and
effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default,  except, in any
case, where the failure to do so, either individually or in the aggregate, would
not be reasonably likely to have a Material Adverse Effect.
 
(m) Performance of Material Contracts.  Take and cause each Subsidiary to take
the following actions: perform and observe all the terms and provisions of each
Material Contract to which any of the Loan Parties or their respective
Subsidiaries is a party, maintain each such Material Contract in full force and
effect, enforce each such Material Contract in accordance with its terms, take
all such action to such end as may be from time to time requested by the
Administrative Agent and, upon request of the Administrative Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as the Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, except, in any case, where
 
 
66

--------------------------------------------------------------------------------

 
the failure to do so, either individually or in the aggregate, would not be
reasonably likely to have a Material Adverse Effect.
 
(n) Use of Proceeds.  Use the proceeds of each of the Advances and Letters of
Credit solely for the purposes set forth in the Preliminary Statements hereof.
 
SECTION 5.02 Negative Covenants.  So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid, any Letter of
Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, each Loan Party and its Subsidiaries will not, at any time:
 
(a) Liens, Etc.  Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the UCC of any jurisdiction, a financing statement that names
any Loan Party or any of its Subsidiaries as debtor, or sign or suffer to exist,
or permit any of its Subsidiaries to sign or suffer to exist, any security
agreement authorizing any secured party thereunder to file such financing
statement, or assign, or permit any of its Subsidiaries to assign, any accounts
or other right to receive income, except:
 
(i) Liens created under the Loan Documents;
 
(ii) Permitted Liens;
 
(iii) Liens existing on the Effective Date and described on Schedule 4.01(v)
hereto;
 
(iv) purchase money Liens upon or in real property or equipment acquired or held
by the Borrower or any of its Subsidiaries in the ordinary course of business to
secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition, construction or
improvement of any such property or equipment to be subject to such Liens, or
Liens existing on any such property or equipment at the time of acquisition
(other than any such Liens created in contemplation of such acquisition that do
not secure the purchase price), or extensions, renewals or replacements of any
of the foregoing for the same or a lesser amount; provided, however, that no
such Lien shall extend to or cover any property other than the property or
equipment being acquired, constructed or improved, and no such extension,
renewal or replacement shall extend to or cover any property not theretofore
subject to the Lien being extended, renewed or replaced; and provided further
that the aggregate principal amount of the Debt secured by Liens permitted by
this Section 5.02(a)(iv) shall not exceed the amount permitted under Section
5.02(b)(iii)(B) at any time outstanding;
 
(v) Liens arising in connection with Capitalized Leases of the Borrower or any
of its Subsidiaries permitted under Section 5.02(b)(iii)(C); provided that no
such Lien shall extend to or cover any Collateral or assets other than the
assets subject to such Capitalized Leases;
 
(vi) the replacement, extension or renewal of any Lien permitted by
Section 5.02(a)(iii) upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby provided that
such replacement, extension or renewal does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien and (B) the proceeds thereof;
 
 
67

--------------------------------------------------------------------------------

 
(vii) Liens securing any of the Debt described in Sections 5.02(b)(i)(B) and
5.02(b)(ii); and
 
(viii) other Liens securing Debt outstanding in an aggregate principal amount
not to exceed $10,000,000; provided that no such Lien shall extend to or cover
any Collateral.
 
(b) Debt.  Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:
 
(i) in the case of the Borrower,
 
(A) Debt in respect of Hedge Agreements designed to hedge against fluctuations
in interest rates or commodity pricing, in each case incurred in the ordinary
course of business and consistent with prudent business practice,
 
(B) Debt owed to a direct or indirect wholly-owned Subsidiary of the Borrower,
which Debt (x) shall constitute Pledged Debt, (y) shall be  subordinated to any
Debt of the Borrower under the Loan Documents on terms reasonably acceptable to
the Administrative Agent and (z) if evidenced by promissory notes, shall be in
form and substance satisfactory to the Administrative Agent and shall be pledged
as security for the Obligations of the holder thereof under the Loan Documents
to which such holder is a party and delivered to the Collateral Agent pursuant
to the terms of the Pledge Agreement; and
 
(C) Debt incurred by the Borrower (which may be guaranteed by the Guarantors) in
connection with the issuance of unsecured senior notes (the “Permitted Senior
Notes”); provided that (1) no Default or Event of Default shall have occurred
and be continuing at the time of any such issuance or would be caused by such
issuance, (2) the Borrower shall be in pro forma compliance with the financial
covenants set forth in Section 5.04 after giving effect to the incurrence of
such Debt and shall provide the Administrative Agent and Lenders with a pro
forma compliance certificate evidencing such compliance at least 10 days (or
such shorter period as may be agreed to by the Administrative Agent) in advance
of any such Debt issuance, (3) the Borrower shall comply with the mandatory
prepayment requirements set forth in Section 2.06(b)(ii), (4) such Debt shall
rank no higher than pari passu with the Obligations, (5) the maturity of such
Debt shall be at least six (6) months after the latest Termination Date, (6) the
terms of such Debt may not restrict, limit or otherwise encumber the ability of
the Borrower or any Subsidiary to grant Liens in favor of the Administrative
Agent or any Lender under this Agreement or any other Loan Document, and (7)
such Debt shall otherwise be issued on terms and conditions reasonably
satisfactory to the Administrative Agent.
 
(ii) in the case of any Subsidiary of the Borrower, Debt owed to the Borrower or
to a wholly owned Subsidiary of the Borrower, provided that, in each case, to
the extent such Debt exceeds $10,000,000 in the aggregate, such Debt (x) shall
constitute Pledged Debt, (y) shall be on terms acceptable to the Administrative
Agent and (z) shall be evidenced by promissory notes in form and substance
satisfactory to the Administrative Agent and such promissory notes shall be
pledged as security for the Obligations of the holder thereof under the Loan
Documents to which such holder is a party and delivered to the Collateral Agent
pursuant to the terms of the Pledge Agreement; and
 
(iii) the Guaranties and, in the case of the Loan Parties and
their  Subsidiaries,
 
 
68

--------------------------------------------------------------------------------

 
(A) Debt under the Loan Documents;
 
(B) So long as no Default has occurred and is continuing, Debt secured by Liens
permitted by Section 5.02(a)(iv) not to exceed in the aggregate $10,000,000 at
any time outstanding; provided that to the extent any Debt is created, incurred
or assumed in compliance with this clause (B) while no Default has occurred and
is continuing, such Debt shall continue to be permitted under this clause (B) in
the event that a Default has occurred and is continuing;
 
(C) Capitalized Leases (other than those permitted by clause (F) below) not to
exceed in the aggregate $10,000,000 at any time outstanding, and in the case of
Capitalized Leases to which any Subsidiary of a Loan Party is a party, Debt of
the Loan Party of the type described in clause (j) of the definition of Debt
guaranteeing the obligations of such Subsidiary under the Capitalized Leases
permitted under this clause (C);
 
(D) Debt of any Person that becomes a Subsidiary of the Borrower after the
Effective Date in accordance with the terms of Section 5.02(f) which Debt does
not exceed $10,000,000 in the aggregate and is existing at the time such Person
becomes a Subsidiary of the Borrower;
 
(E) So long as no Default has occurred and is continuing, other unsecured Debt
of the Borrower in an aggregate principal amount not to exceed $10,000,000 at
any one time outstanding; provided that to the extent any Debt is created,
incurred or assumed in compliance with this clause (E) while no Default has
occurred and is continuing, such Debt shall continue to be permitted under this
clause (E) in the event that a Default has occurred and is continuing;
 
(F) the Surviving Debt, and any Debt extending the maturity of, or refunding or
refinancing, in whole or in part, any Surviving Debt; provided that the terms of
any such extending, refunding or refinancing Debt, and of any agreement entered
into and of any instrument issued in connection therewith, are otherwise
permitted by the Loan Documents; provided further that the principal amount of
such Surviving Debt shall not be increased above the principal amount thereof
outstanding immediately prior to such extension, refunding or refinancing, and
the direct and contingent obligors therefor shall not be changed, as a result of
or in connection with such extension, refunding or refinancing;
 
(G) Contingent obligations of the Loan Parties or any of their Subsidiaries in
an amount not to exceed $10,000,000; provided that such contingent obligations
are unsecured;
 
(H) Endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;
 
(I) Debt in respect of letters of credit in an aggregate amount not to exceed
$2,000,000 at any time outstanding;
 
(J) Debt in respect of indemnification obligations in connection with bonds and
letters of credit related to self insurance and insurance programs and policies
of the Loan Parties and their respective Subsidiaries;
 
 
69

--------------------------------------------------------------------------------

 
(K) Obligations in respect of the Borrower’s Non-Qualified Deferred Compensation
Plan to the extent of assets of such plan are on the Borrower’s balance sheet;
and
 
(L) Guarantee obligations of the Guarantors in respect of Debt of the Borrower
permitted pursuant to Section 5.02(b)(i)(C).
 
(c) Change in Nature of Business.  Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
Effective Date.
 
(d) Mergers, Etc.  Merge into or consolidate with any Person or permit any
Person to merge into it, or permit any of its Subsidiaries to do so, except
that:
 
(i) any Subsidiary of the Borrower may merge into or consolidate with the
Borrower or any other Subsidiary of the Borrower; provided that, in the case of
any  merger or consolidation with another Subsidiary, the Person formed by such
merger or consolidation shall be a direct or indirect wholly owned Subsidiary of
the Borrower; provided further that, in the case of any such merger or
consolidation to which a Guarantor is a party, the Person formed by such merger
or consolidation shall be a Guarantor (except to the extent that the surviving
Person in a merger or consolidation permitted pursuant to Section 5.02(d)(iv) is
or becomes the Borrower);
 
(ii) in connection with any acquisition permitted under Section 5.02(f), any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
the Person surviving such merger shall be a wholly owned Subsidiary of the
Borrower and the provisions of Section 5.01(i) shall have been complied with;
 
(iii) in connection with any sale or other disposition (which takes the form of
a merger rather than a sale of stock or assets) permitted under Section
5.02(e)(ii), any Subsidiary of the Borrower may merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it; and
 
(iv) upon at least 30 days’ prior written notice to the Administrative Agent and
the Lenders, the Borrower may merge into or consolidate with CBOCS; provided
that, in the case of any such merger or consolidation, (A) the surviving company
shall become the “Borrower” hereunder and shall assume the Obligations and
duties of the Borrower under this Agreement and each other Loan Document, (B)
the surviving company shall be a public company, (C) the surviving company shall
execute and/or deliver any documents, opinions and other items as may be
reasonably requested by the Administrative Agent and the Lenders and (D) the
Administrative Agent and the Required Lenders shall be reasonably satisfied with
the capital structure of the surviving company and its subsidiaries;
 
provided, however, that in the case of any such merger pursuant to the preceding
clauses (i), (ii) or (iii) to which the Borrower is a party, the Borrower is the
surviving corporation.
 
(e) Sales, Etc., of Assets.  Sell, lease, transfer or otherwise dispose of
(including by any sale and leaseback transaction), or permit any of its
Subsidiaries to sell, lease, transfer or otherwise dispose of (including by any
sale and leaseback transaction), any assets, or grant any option or other right
to purchase, lease or otherwise acquire, or permit any of its Subsidiaries to
grant any option or other right to purchase, lease or otherwise acquire any
assets, except:
 
 
70

--------------------------------------------------------------------------------

 
(i) sales of Inventory in the ordinary course of its business and the granting
of any option or other right to purchase, lease or otherwise acquire Inventory
in the ordinary course of its business;
 
(ii) the sale, liquidation, or other disposition of assets under the Company’s
Non-Qualified Deferred Compensation Plan when made for the purpose of
distribution to participants,
 
(iii) in a transaction authorized by Section 5.02(d) (other than
Section 5.02(d)(iii));
 
(iv) sales, transfers or other dispositions of assets among the Borrower and
Guarantors;
 
(v) so long as no Event of Default shall have occurred and be continuing and the
Borrower and its Subsidiaries shall be in pro forma compliance with Section 5.04
and shall receive cash therefor:
 
(A) Any Guarantor (and following the merger contemplated by Section 5.02(d)(iv),
the Borrower) may, subject to the proviso below, sell, lease, transfer or
otherwise dispose of real property with a fair market value in an aggregate
amount not to exceed $150,000,000, so long as the aggregate fair market value of
the real property sold in each Fiscal Year is less than $50,000,000; and
 
(B) Any Guarantor (and following the merger contemplated by Section 5.02(d)(iv),
the Borrower) may also sell, lease, transfer or otherwise dispose of other real
property with a fair market value in an aggregate amount not to exceed
$100,000,000;
 
provided that in the case of any sale, lease, transfer or other disposition of
assets pursuant to the preceding clause (v)(A), the applicable Loan Party shall,
on the date of receipt by such Loan Party or any of its Subsidiaries of the Net
Cash Proceeds from such sale, prepay the Advances pursuant to, and in the amount
and order of priority set forth in, Section 2.06(b)(ii), as specified therein.
 
(f) Investments in Other Persons.  Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:
 
(i) (A) equity Investments by the Borrower and its Subsidiaries in their
Subsidiaries outstanding on the Effective Date and (B) additional equity
Investments in Loan Parties;
 
(ii) loans and advances to employees in the ordinary course of the business of
the Loan Parties and their Subsidiaries as presently conducted in compliance
with all applicable laws (including the Sarbanes-Oxley Act of 2002, as amended)
an aggregate principal amount not to exceed $2,000,000 at any time outstanding;
 
(iii) Investments by the Loan Parties and their Subsidiaries in Cash
Equivalents;
 
(iv) Investments existing on the Effective Date and described on
Schedule 4.01(z) hereto;
 
(v) Investments by the Borrower in Hedge Agreements permitted under
Section 5.02(b)(i);
 
 
71

--------------------------------------------------------------------------------

 
(vi) Investments consisting of intercompany Debt permitted under
Section 5.02(b);
 
(vii) the purchase or other acquisition of all of the Equity Interests in any
Person that, upon the consummation thereof, will be wholly owned directly by one
or more Loan Parties (including, without limitation, as a result of a merger or
consolidation) and the purchase or other acquisition by one or more Loan Parties
of all or substantially all of the property and assets of any Person; provided
that, with respect to each purchase or other acquisition made pursuant to this
clause (vii), such purchase or other acquisition shall be at all times
negotiated without the objection of the board of directors of the entity to be
acquired; and provided further that:
 
(A) the Loan Parties and any such newly created or acquired Subsidiary shall
comply with the requirements of Section 5.01(i);
 
(B) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be substantially the
same lines of business as one or more of the principal businesses of the
Borrower and its Subsidiaries in the ordinary course;
 
(C) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower, if the
board of directors is otherwise approving such transaction, or, in each other
case, by the chief executive or financial officer of the Borrower);
 
(D) the total cash and noncash consideration (including, without limitation, the
fair market value of all Equity Interests issued or transferred to the sellers
of such Person or assets, all indemnities, earnouts and other contingent payment
obligations to, and the aggregate amounts paid or to be paid under noncompete,
consulting and other affiliated agreements with, the sellers of such Person or
assets, all write-downs of property and assets and reserves for liabilities with
respect thereto and all assumptions of debt, liabilities and other obligations
in connection therewith) paid by or on behalf of the Borrower and its
Subsidiaries for any such purchase or other acquisition, when aggregated with
the total cash and noncash consideration paid by or on behalf of the Borrower
and its Subsidiaries for all other purchases and other acquisitions made by the
Borrower and its Subsidiaries pursuant to this clause (vii), shall not exceed
$100,000,000;
 
(E) (1) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default shall have occurred and be continuing
and (2) immediately after giving effect to such purchase or other acquisition,
the Borrower and its Subsidiaries shall be in pro forma compliance with all of
the covenants set forth in Section 5.04, such compliance to be determined on the
basis of audited financial statements of such Person or assets as though such
purchase or other acquisition had been consummated as of the first day of the
fiscal period covered thereby; and
 
(F) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lender Parties, at least five Business Days prior to the date on which any
such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent,
 
 
72

--------------------------------------------------------------------------------

 
certifying that all of the requirements set forth in this clause (vii) have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition;
 
(viii) Investments by the Borrower and its Subsidiaries not otherwise permitted
under this Section 5.02(f) in an aggregate amount not to exceed $10,000,000;
provided that immediately before and immediately after giving effect to any such
Investment, no Default shall have occurred and be continuing; and
 
(ix) Investments that comprise the assets of the Non-Qualified Deferred
Compensation Plan.
 
(g) Restricted Payments.  Declare or pay any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Equity Interests now
or hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such, or permit any
of its Subsidiaries to do any of the foregoing, or permit any of its
Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for value
any Equity Interests in the Borrower or to issue or sell any Equity Interests
therein, except that so long as no Default shall have occurred and be continuing
at the time of any action described below or would result therefrom:
 
(i) the Borrower may (A) declare and pay dividends and distributions payable
only in common stock of the Borrower and (B) purchase, redeem, retire, defease
or otherwise acquire shares of its capital stock with the proceeds received
contemporaneously from the issue of new shares of its capital stock with equal
or inferior voting powers, designations, preferences and rights;
 
(ii) any Subsidiary of the Borrower may declare and pay dividends to the
Borrower;
 
(iii) so long as immediately after giving effect thereto, the sum of (A)
availability under the Revolving Credit Facility plus (B) unrestricted cash and
Cash Equivalents on hand of the Loan Parties, equals or exceeds $100,000,000,
the Borrower may (1) declare and pay cash dividends to its stockholders if after
giving effect thereto the aggregate amount of such dividends paid during any
Fiscal Year would be less than 15% of Consolidated EBITDA from continuing
operations of the Borrower for the Fiscal Year immediately preceding the Fiscal
Year in which such dividend is paid, or (2) in any fiscal quarter increase its
regular quarterly dividend by an amount not to exceed the greater of $.01 or 10%
of the amount of the dividend paid in the prior fiscal quarter;
 
(iv) so long as immediately after giving effect thereto, (A) the sum of (1)
availability under the Revolving Credit Facility plus (2) unrestricted cash and
Cash Equivalents on hand of the Loan Parties, equals or exceeds $100,000,000 and
(B) the Borrower’s Consolidated Total Leverage Ratio is 3.25 to 1.00 or less,
the Borrower may purchase, redeem, retire or otherwise acquire shares of its own
outstanding capital stock (or rights, or options to acquire capital stock of the
Borrower pursuant to employee stock purchase plans, director or employee option
plans and other employee benefit plans of the Borrower (collectively, “Equity
Compensation Plans”)) for cash in any Fiscal Year if after giving effect thereto
the aggregate amount (net of any amounts received from the exercise of stock
options or from shares withheld as part of net share settlements for tax
purposes under Equity Compensation Plans) of such purchases, redemptions,
retirements and acquisitions made in such Fiscal Year would be less than
$65,000,000 (less any amounts expended for shares repurchased pursuant to
clause (vi) of this Section 5.02(g));
 
 
73

--------------------------------------------------------------------------------

 
(v) the Borrower may issue (A) rights or options to acquire capital stock of the
Borrower pursuant to employee stock purchase plans, director or employee option
plans and other employee benefit plans and (B) common stock upon the exercise of
options issued under, or pursuant to, employee stock purchase plans, director or
employee option plans and other employee benefit plans;
 
(vi) so long as immediately after giving effect thereto, the sum of (A)
availability under the Revolving Credit Facility plus (B) unrestricted cash and
Cash Equivalents on hand of the Loan Parties, equals or exceeds $100,000,000,
the Borrower may purchase, redeem, retire or otherwise acquire shares of its own
outstanding capital stock for cash for the sole purpose of offsetting the
dilution in the number of outstanding shares resulting from the issuance of
shares pursuant to Equity Compensation Plans (including, without limitation, as
a result of the exercise of options issued under such Equity Compensation
Plans), if after giving effect thereto, the aggregate amount (net of any amounts
received from the exercise of stock options or from shares withheld as part of
net share settlements for tax purposes under Equity Compensation Plans) of such
purchases, redemptions, retirements and acquisitions made in any Fiscal Year
would be less $65,000,000 (less any amounts expended for shares, rights or
options repurchased pursuant to clause (iv) of this Section 5.02(g)); and
 
(vii) (A) Rocking Chair, Inc. may issue Preferred Interests to the other Loan
Parties, (B) the Loan Parties may award to or repurchase from employees of the
Loan Parties the Preferred Interests issued by Rocking Chair, Inc. and (C)
Rocking Chair, Inc. may pay dividends on its Preferred Interests in an annual
amount not to exceed $250,000.
 
(h) Amendments of Constitutive Documents.  Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation, certificate of
formation, operating agreement, bylaws or other constitutive, other than
amendments that could not be reasonably expected to have a Material Adverse
Effect or adversely affect the interests of the Lender Parties.
 
(i) Accounting Changes.  Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices
except as permitted by GAAP or (ii) its Fiscal Year; provided, upon 30 days’
prior notice to the Administrative Agent, the Borrower shall be permitted to
change its Fiscal Year end from the Friday nearest July 31st in any calendar
year to any other day nearest to July 31st in any calendar year.
 
(j) Prepayments, Etc., of Debt.  (i) Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Debt, except (A) the
prepayment of the Advances in accordance with the terms of this Agreement and
(B) regularly scheduled or required repayments or redemptions of Surviving Debt;
(C) the conversion of subordinated debt into equity in accordance with its terms
and any transaction permitted by Section 5.02(g)(iii) and (D) so long as no
Default or Event of Default shall have occurred and be continuing or would be
caused thereby, regularly scheduled payments of accrued interest on the
Permitted Senior Notes; (ii) amend, modify or change in any manner any term or
condition of any Surviving Debt, or subordinated debt, or permit any of its
Subsidiaries to do any of the foregoing other than to prepay any Debt payable to
the Borrower; or (iii) amend or modify any documents or instruments governing
any Debt other than the Loan Documents (including, without limitation, the
Permitted Senior Notes), other than amendments that could not be reasonably
expected to have a Material Adverse Effect or adversely affect the interests of
the Lender Parties.
 
(k) Negative Pledge.  Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien
 
 
74

--------------------------------------------------------------------------------

 
upon any of its property or assets except (i) pursuant to this Agreement and the
other Loan Documents or (ii) any agreement or instrument evidencing (A) any
Surviving Debt; (B) any Debt permitted by Section 5.02(b)(iii)(B) solely to the
extent that the agreement or instrument governing such Debt prohibits a Lien on
the property acquired with the proceeds of such Debt, (C) the Permitted Senior
Notes; provided that such Permitted Senior Notes may not restrict, limit or
otherwise encumber the ability of the Borrower or any Subsidiary to incur Liens
in favor of the Administrative Agent or any Lender under this Agreement or any
other Loan Document and (D) any Capitalized Lease permitted by
Section 5.02(b)(iii)(C) solely to the extent that such Capitalized Lease
prohibits a Lien on the property subject thereto.
 
(l) Partnerships, Etc.  Become a general partner in any general or limited
partnership or joint venture with any Person other than a Loan Party or one of
its Subsidiaries, or permit any of its Subsidiaries to do so with the exception
of those partnerships or joint ventures existing on the date of this Agreement.
 
(m) Speculative Transactions.  Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions with the exception of the Hedge Agreements
permitted under Section 5.02(b)(i)(A) this Agreement.
 
(n) Payment Restrictions Affecting Subsidiaries.  Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, the Borrower or any Subsidiary
of the Borrower (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (i) the
Loan Documents, (ii) any agreement or instrument evidencing Surviving Debt, in
each case as in effect on the Effective Date, (iii) any agreement in effect at
the time such Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower, and (iv) the Permitted Senior Notes.
 
(o) Transactions with Affiliates.  With the exception of inter-company
transactions among the Loan Parties, conduct, and permit any of its Subsidiaries
to conduct, any transaction with any of their Affiliates on terms that are
either not fair and reasonable or less favorable to a Loan Party or such
Subsidiary than it would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate.
 
(p) Capital Expenditures.  Make, or permit any of its Subsidiaries to make, any
Capital Expenditures that would cause the aggregate of all such Capital
Expenditures made by the Loan Parties and their Subsidiaries in any Fiscal Year
set forth below to exceed the percentage set forth below of the Consolidated
EBITDA for the immediately preceding Fiscal Year:
 
Fiscal Year
Percentage of Consolidated
EBITDA
2012
65%
2013
65%
2014 and thereafter
70%

 
provided, however, if, for any Fiscal Year, the amount of Capital Expenditures
permitted for such Fiscal Year exceeds the aggregate amount of Capital
Expenditures made by the Borrower and its Subsidiaries during such Fiscal Year,
the Borrower and its Subsidiaries shall be entitled to make additional Capital
Expenditures in the immediately succeeding Fiscal Year (but such additional
Capital Expenditures shall
 
 
75

--------------------------------------------------------------------------------

 
be made only in the immediately succeeding Fiscal Year and shall not be carried
forward beyond such immediately succeeding Fiscal Year) in an amount equal to
such excess.
 
SECTION 5.03 Reporting Requirements.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Agents and the Lender
Parties:
 
(a) Default Notice.  As soon as possible and in any event within two Business
Days after the occurrence of each Default or any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of the Chief Financial Officer of the
Borrower setting forth details of such Default, or such event, development or
occurrence, and the action that the Borrower has taken and proposes to take with
respect thereto.
 
(b) Annual Financials.  As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, including therein consolidated
balance sheets of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and consolidated statements of income and a consolidated statement of cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, in each case
accompanied by an opinion acceptable to the Administrative Agent of Deloitte &
Touche LLP or such other independent registered public accountants of recognized
standing acceptable to the Administrative Agent, together with (i) a certificate
of such accounting firm to the Lender Parties stating that in the course of the
regular audit of the business of the Borrower and its Subsidiaries, which audit
was conducted by such accounting firm in accordance with generally accepted
auditing standards, such accounting firm has obtained no knowledge that a
Default of a financial nature under Sections 5.02(a), 5.02(b), 5.02(f), 5.02(p)
or 5.04 has occurred and is continuing, or if, in the opinion of such accounting
firm, a Default of a financial nature under Sections 5.02(a), 5.02(b), 5.02(f),
5.02(p) or 5.04 has occurred and is continuing, a statement as to the nature
thereof and (ii) a certificate of the chief financial officer of the Borrower
(A) setting forth in detail reasonably acceptable to the Administrative Agent
the compliance with the negative covenants contained in Section 5.02 (including
provisions with respect to dispositions and acquisitions of assets) and stating
that no Default has occurred and is continuing or, if a Default has occurred and
is continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto and (B) that
includes or to which is attached  a schedule in form satisfactory to the
Administrative Agent of the computations used by the Borrower in determining
compliance with the covenants contained in Sections 5.02(p) and 5.04; provided
that in the event of any change in GAAP used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Sections 5.02(p) and 5.04, a statement of
reconciliation conforming such financial statements to GAAP.
 
(c) Quarterly Financials.  As soon as available and in any event within 45 days
after the end of each of the first three fiscal quarters of each Fiscal Year,
consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such fiscal quarter and consolidated statements of income and a consolidated
statement of cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous fiscal quarter and ending with the end of
such fiscal quarter and consolidated statements of income and a consolidated
statement of cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding date or period of the preceding Fiscal Year, all
in reasonable detail and duly certified (subject to normal year-end audit
adjustments) by the chief financial officer of the Borrower as having been
prepared in accordance with GAAP, together with a certificate of said officer
(A) setting forth in detail reasonably acceptable to the Administrative Agent
the compliance with the negative covenants contained in Section 5.02
 
 
76

--------------------------------------------------------------------------------

 
(including provisions with respect to dispositions and acquisitions of assets)
and stating that no Default has occurred and is continuing or, if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
that the Borrower has taken and proposes to take with respect thereto and (B)
that includes or to which is attached a schedule in form satisfactory to the
Administrative Agent of the computations used by the Borrower in determining
compliance with the covenants contained in Section 5.04; provided that in the
event of any change in GAAP  used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 5.04, a statement of reconciliation conforming such
financial statements to GAAP.
 
(d) Annual Forecasts.  As soon as available and in any event no later than 90
days after the end of each Fiscal Year, forecasts prepared by management of the
Borrower, in form satisfactory to the Administrative Agent, of balance sheets,
income statements and cash flow statements on an annual basis for the Fiscal
Year following such Fiscal Year.
 
(e) Litigation.  Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any Governmental
Authority affecting any Loan Party or any of its Subsidiaries of the type
described in Section 4.01(f), and promptly after the occurrence thereof, notice
of any change in the status of the Disclosed Litigation from that described on
Schedule 4.01(f) hereto that could reasonably be expected to have a Material
Adverse Effect. For purposes of this Section 5.03(e), any litigation,
arbitration, or governmental investigation or proceeding which involves an
uninsured damage claim of $2,000,000 or less need not be the subject of any such
notice unless it is one of a series of claims arising out of the same set of
facts or circumstances which, in the aggregate, exceed $10,000,000.
 
(f) Securities Reports.  Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to its stockholders, and copies of all annual
reports on Form 10-K and quarterly reports on Form 10-Q, and all registration
statements, that any Loan Party or any of its Subsidiaries files with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or with any national securities exchange, in each case
excluding the exhibits thereto unless requested by the Administrative Agent.
 
(g) Creditor Reports.  Promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of Debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and in each case not otherwise required to be
furnished to the Lender Parties pursuant to any other subsection of this
Section 5.03.
 
(h) ERISA.
 
(i) ERISA Events and ERISA Reports.  (A) Promptly and in any event within 10
Business Days after any Loan Party or any ERISA Affiliate knows or has reason to
know that any ERISA Event has occurred, a statement of the chief financial
officer of the Borrower describing such ERISA Event and the action, if any, that
such Loan Party or such ERISA Affiliate has taken and proposes to take with
respect thereto and (B) on the date any records, documents or other information
must be furnished to the PBGC with respect to any Plan pursuant to Section 4010
of ERISA, a copy of such records, documents and information.
 
(ii) Plan Terminations.  Promptly and in any event within two Business Days
after receipt thereof by any Loan Party or any ERISA Affiliate, copies of each
notice from the PBGC stating its intention to terminate any Plan or to have a
trustee appointed to administer any Plan.
 
 
77

--------------------------------------------------------------------------------

 
(iii) Plan Annual Reports.  Promptly upon the request of the Administrative
Agent, copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) with respect to each Plan.
 
(iv) Multiemployer Plan Notices.  Promptly and in any event within five Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any ERISA Affiliate in connection with any event
described in the preceding clauses (A) or (B); provided, however, that the
notice under this Section 5.03(h)(iv) is required to be given only if the event
or circumstance identified in such notice, when aggregated with any other events
or circumstances required to be reported under this Section 5.03(h) could
reasonably be expected to result in a Material Adverse Effect.
 
(i) Environmental Conditions.  Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Loan Party or any of its Subsidiaries under any Environmental Law or
Environmental Permit that could reasonably be expected to have a Material
Adverse Effect
 
(j) Insurance.  As soon as available and in any event within 90 days after the
end of each Fiscal Year, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional information as any Agent, or any Lender Party
(through the Administrative Agent) may reasonably specify.
 
(k) Other Information.  Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as any Agent, or any
Lender Party through the Administrative Agent, may from time to time reasonably
request.
 
Documents required to be delivered pursuant to Sections 5.03(b) or (c) or 8.2(f)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed in Section 9.01; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions of such
documents.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Officer’s Compliance
Certificates required by Sections 5.03(b) and (c), as the case may be, to the
Administrative Agent.  Except for such Officer’s Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make
 
 
78

--------------------------------------------------------------------------------

 
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak Online or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Bank and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.11); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”
 
SECTION 5.04 Financial Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will:
 
(a) Consolidated Total Leverage Ratio.  Maintain, as of the end of each
Measurement Period, a Consolidated Total Leverage Ratio of not more than
3.50:1.00; and
 
 
(b) Consolidated Interest Coverage Ratio.  Maintain, as of the end of each
Measurement Period, a Consolidated Interest Coverage Ratio of not less than
4.00:1.00.
 
 
ARTICLE VI
 
EVENTS OF DEFAULT
 
SECTION 6.01 Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:
 
(a) (i) the Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document, in each case under this clause (ii) within three
Business Days after the same becomes due and payable; or
 
(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall have been
incorrect in any material respect when made; or
 
(c) the Borrower shall fail to perform  any term, covenant or agreement
contained in Sections 2.14, 5.01(e) or (i), 5.02, 5.03 or 5.04; or
 
 
79

--------------------------------------------------------------------------------

 
(d) any Loan Party shall fail to perform any other term, covenant or agreement
contained in any Loan Document on its part to be performed or observed if such
failure shall remain unremedied for 30 days after the earlier of the date on
which (i) a Responsible Officer becomes aware of such failure or (ii) written
notice thereof shall have been given to the Borrower by any Agent or any Lender
Party; or
 
(e) any Loan Party or any of its Subsidiaries shall fail to pay any principal
of, premium or interest on or any other amount payable in respect of any Debt of
such Loan Party or such Subsidiary (as the case may be) that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
at least $15,000,000 either individually or in the aggregate for all such Loan
Parties and Subsidiaries (but excluding Debt outstanding hereunder), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt or
otherwise to cause, or to permit the holder thereof to cause, such Debt to
mature; or any such Debt shall be declared to be due and payable or required to
be prepaid or redeemed (other than by a regularly scheduled required prepayment
or redemption), purchased or defeased, or an offer to prepay, redeem, purchase
or defease such Debt shall be required to be made, in each case prior to the
stated maturity thereof; or
 
(f) any Loan Party or any of its Subsidiaries shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of thirty (30) days or any of
the actions sought in such proceeding (including, without limitation, the entry
of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
Section 6.01(f); or
 
(g) any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $15,000,000 or otherwise material to the Borrower
and its Subsidiaries, taken as a whole, shall be rendered against any Loan Party
or any of its Subsidiaries and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (ii) there shall
be any period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect provided, however, that any such judgment or court order shall not be an
Event of Default under this Section 6.01(g) if and for so long as (i) the entire
amount of such judgment or court order is covered by a valid and binding policy
of insurance between the defendant and the insurer covering payment thereof and
(ii) such insurer, which shall be rated at least “A” by A.M. Best Company, has
been notified of, and has not disputed the claim made for payment of the amount
of such judgment or order; or
 
(h) any non-monetary judgment or order shall be rendered against any Loan Party
or any of its Subsidiaries that could be reasonably likely to have a Material
Adverse Effect, and there shall be any
 
 
80

--------------------------------------------------------------------------------

 
period of thirty (30) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or
 
(i) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(i) shall for any reason cease to be valid and binding on or
enforceable against any Loan Party party to it, or any such Loan Party shall so
state in writing; or
 
(j) any Collateral Document or financing statement after delivery thereof
pursuant to Section 3.01 or 5.01(i) shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority lien on
and security interest in the Collateral purported to be covered thereby (or any
Loan Party shall so assert or shall take any action to discontinue or to assert
the invalidity or unenforceability thereof), other than in respect of any item
or items of Collateral the fair market value of which, either individually or in
the aggregate, does not exceed $10,000,000; or
 
(k) a Change of Control shall occur; or
 
(l) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $15,000,000; or
 
(m) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Loan Party or ERISA Affiliate has
incurred Withdrawal Liability to such Multiemployer Plan in an amount that, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Loan Parties and the ERISA Affiliates as Withdrawal Liability (determined as
of the date of such notification), exceeds $15,000,000; or
 
(n) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $15,000,000;
 
then, and in any such event, the Administrative Agent (i) shall, at the written
request of the Required Lenders, by notice to the Borrower, declare all or any
portion of the Commitments of each Lender Party and the obligation of each
Lender Party to make Advances (other than L/C Credit Extensions by the Issuing
Bank or a Revolving Credit Lender pursuant to Section 2.03(b) and Swing Line
Advances by a Swing-Line Lender pursuant to Section 2.02(b)) and of each Issuing
Bank to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, by notice to the Borrower, declare all or any portion of
the Advances, all interest thereon and all other amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon all or such portion, as applicable, of the Advances, all such interest
and all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Federal Bankruptcy Code, (x) the Commitments of each Lender Party and
the obligation of each Lender Party to make Advances (other than L/C Credit
Extensions by the Issuing Bank or a Revolving Credit Lender pursuant to
Section 2.03(b)) and of the Issuing Bank to issue Letters of
 
 
81

--------------------------------------------------------------------------------

 
Credit shall automatically be terminated and (y) the Advances, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.
 
SECTION 6.02 Actions in Respect of the Letters of Credit upon Default.  If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrower to, and forthwith upon such demand the Borrower will, pay to
the Administrative Agent on behalf of the Lender Parties in same day funds at
the Administrative Agent’s Office, for deposit in the L/C Collateral Account, an
amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding; provided, however, that in the event of an actual or deemed entry
of an order for relief with respect to the Borrower under the Federal Bankruptcy
Code, the Borrower shall be obligated to pay to the  Administrative Agent on
behalf of the Lender Parties in same day funds at the  Administrative Agent’s
Office, for deposit in the L/C Collateral Account, an amount equal to the
aggregate Available Amount of all Letters of Credit then outstanding, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.  If at any time the Administrative Agent or
the Administrative Agent determines that any funds held in the L/C Collateral
Account are subject to any right or claim of any Person other than the Agents
and the Lender Parties or that the total amount of such funds is less than the
aggregate Available Amount of all Letters of Credit, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in the L/C Collateral
Account, an amount equal to the excess of (a) such aggregate Available Amount
over (b) the total amount of funds, if any, then held in the L/C Collateral
Account that the Administrative Agent determines to be free and clear of any
such right and claim.  Upon the drawing of any Letter of Credit for which funds
are on deposit in the L/C Collateral Account, such funds shall be applied to
reimburse the Issuing Bank or Revolving Credit Lenders, as applicable, to the
extent permitted by applicable law.
 
 
ARTICLE VII
 
THE AGENTS
 
SECTION 7.01 Appointment and Authority.  Each of the Lenders and the Issuing
Bank hereby irrevocably designates and appoints Wells Fargo to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article VII are solely for the
benefit of the Administrative Agent, the Lenders and the Issuing Bank, and
neither the Borrower nor any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions.  The Administrative Agent shall
also act as the “collateral agent” under the Loan Documents, and each of the
Lenders (including in its capacity as a potential Hedge Bank or Cash Management
Bank) and the Issuing Bank hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the Issuing Bank for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto
(including, without limitation, to enter into additional Loan Documents or
supplements to existing Loan Documents on behalf of the Secured Parties).  In
this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to this Article VII for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Administrative
 
 
82

--------------------------------------------------------------------------------

 
Agent), shall be entitled to the benefits of all provisions of this Article VII
and Article IX (including Section 9.03, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
 
SECTION 7.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
SECTION 7.03 Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02 and Section 6.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Bank.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set
 
 
83

--------------------------------------------------------------------------------

 
forth in Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
 
SECTION 7.04 Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of an Advance, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Advance or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
SECTION 7.05 Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Facility as well as
activities as Administrative Agent.
 
SECTION 7.06 Resignation of Administrative Agent.
 
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Bank and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower and subject to the consent of the Borrower (provided no Event of
Default has occurred and is continuing at the time of such resignation), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent meeting the qualifications set forth above provided that if
the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Bank under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 7.06(a).  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations
 
 
84

--------------------------------------------------------------------------------

 
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 7.06(a)).  The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article VII and Section
9.03 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.
 
(b) Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section 7.06 shall also constitute its resignation as Issuing Bank and Swing
Line Bank.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank and
Swing Line Bank, (b) the retiring Issuing Bank and Swing Line Bank shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.
 
SECTION 7.07 Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
SECTION 7.08 No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book managers, lead managers, arrangers, lead arrangers or
co-arrangers listed on the cover page or signature pages hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Bank hereunder.
 
SECTION 7.09 Collateral and Guaranty Matters.  Each of the Lenders (including in
its or any of its Affiliate’s capacities as a potential Hedge Bank or Cash
Management Bank) irrevocably authorize the Administrative Agent, at its option
and in its discretion:
 
(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (i) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit, (ii) that
is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) if approved, authorized or
ratified in writing in accordance with Section 9.02;
 
(b) to release any Guarantor from its Obligations under any Loan Documents if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
 
 
85

--------------------------------------------------------------------------------

 
(c) to subordinate or release any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien
permitted pursuant to Sections 5.02(a)(iv), (v) or (vi).
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its Obligations under the Guaranty pursuant to this Section
7.09.  In each case as specified in this Section 7.09, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its Obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
7.09.  In the case of any such sale, transfer or disposal of any property
constituting Collateral in a transaction permitted pursuant to Section 5.02(e),
the Liens created by any of the Collateral Documents on such property shall be
automatically released without need for further action by any person.
 
SECTION 7.10 Secured Hedge Agreements and Secured Cash Management
Agreements.  No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 2.11(f) or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Article VII to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.
 
 
ARTICLE VIII
 
GUARANTY
 
SECTION 8.01 Guaranty; Limitation of Liability.
 
(a) Each Guarantor jointly and severally, hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Secured Obligations of each other Loan Party now or hereafter
existing (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the Secured Obligations)
whether direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest (including Post Petition Interest),
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (all of the foregoing being hereafter collectively referred to as the
“Guaranteed Obligations”), and agrees to pay any and all expenses (including,
without limitation, fees and expenses of counsel) incurred by the Administrative
Agent or any other Secured Party in enforcing any rights under this Guaranty or
any other Loan Document or any Secured Hedge Agreement or Secured Cash
Management Agreement.  Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Secured
 
 
86

--------------------------------------------------------------------------------

 
Party under or in respect of the Loan Documents, the Secured Cash Management
Agreements or the Secured Hedge Agreements but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.
 
(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the Obligations of each Guarantor hereunder.  To
effectuate the foregoing intention, the Administrative Agent, the other Secured
Parties and the Guarantors hereby irrevocably agree that the Obligations of each
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance (after taking into account the
provisions of Section 8.01(c)).
 
(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.  This Guaranty constitutes a guaranty
of payment and performance when due and not merely a guaranty of collection, and
each Guarantor specifically agrees that it shall not be necessary or required
that any Secured Party exercise any right, assert any claim or demand or enforce
any remedy whatsoever against any Loan Party or any other Person before or as a
condition to the obligations of such Guarantor hereunder.
 
SECTION 8.02 Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto.  The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, any Secured Hedge Agreement or any Secured Cash Management Agreement
and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Borrower or any other Loan Party or whether the Borrower or
any other Loan Party is joined in any such action or actions.  The liability of
each Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:
 
(a) any lack of validity or enforceability of any Loan Document, any Secured
Hedge Agreement, any Secured Cash Management Agreement or any other agreement,
document or instrument to which the Borrower, any Guarantor or any of their
respective Subsidiaries or Affiliates is or may become a party;
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, any Secured Hedge
Agreement or any Secured Cash Management Agreement or any other amendment or
waiver of or any consent to departure from any Loan Document, any Secured Hedge
Agreement or any Secured Cash Management Agreement, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or any of its Subsidiaries or
otherwise;
 
 
87

--------------------------------------------------------------------------------

 
(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;
 
(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or any other assets of any Loan Party or any of its Subsidiaries;
 
(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
 
(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);
 
(g) the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or
 
(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.
 
SECTION 8.03 Waivers and Acknowledgments.
 
(a) Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that any Secured Party protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
any Loan Party or any other Person or any Collateral.
 
(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.
 
(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.
 
 
88

--------------------------------------------------------------------------------

 
(d) Each Guarantor acknowledges that the Collateral Agent may, without notice to
or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and each Guarantor hereby waives any defense to the recovery by the Collateral
Agent and the other Secured Parties against such Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable law.
 
(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.
 
(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents, the Secured Hedge Agreements and the Secured Cash Management
Agreements and that the waivers set forth in Section 8.02 and this Section 8.03
are knowingly made in contemplation of such benefits.
 
SECTION 8.04 Payments Free and Clear of Taxes, Etc.  Any and all payments made
by any Guarantor under or in respect of this Guaranty or any other Loan Document
shall be made, in accordance with Section 2.12, free and clear of and without
deduction for any and all present or future Taxes and subject to the limitations
set forth herein.
 
SECTION 8.05 Continuing Guaranty; Assignments.  This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of (i)
the payment in full of the Guaranteed Obligations and all other amounts payable
under this Guaranty, (ii) the Termination Date for all of the Facilities and
(iii) the latest date of expiration or termination of all Letters of Credit, (b)
be binding upon each Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Lender Parties, the Administrative Agent
and their successors, transferees and assigns.  Without limiting the generality
of the preceding clause (c), any Lender Party may assign or otherwise transfer
all or any portion of its rights and obligations hereunder (including, without
limitation, all or any portion of its Commitment, the Advances owing to it and
the Note or Notes held by it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender Party herein or otherwise, in each case as provided in Section 9.10.  No
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Administrative Agent.
 
SECTION 8.06 Subrogation.  Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit, all
Secured Cash Management Agreements and all Secured Hedge Agreements shall have
expired or been terminated and the Commitments shall have expired or been
terminated.  If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty, (b) the Termination Date of all Facilities and
(c) the latest date of expiration or termination of all Letters of Credit, all
Secured
 
 
89

--------------------------------------------------------------------------------

 
Cash Management Agreements and all Secured Hedge Agreements, such amount shall
be received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising.  If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash, (iii) the
Termination Date for all Facilities shall have occurred and (iv) all Letters of
Credit, all Secured Cash Management Agreements and all Secured Hedge Agreements
shall have expired or been terminated, the Secured Parties will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.
 
SECTION 8.07 Guaranty Supplements.  Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit E hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and (b) each reference to “ this Guaranty”,
“hereunder”, “hereof” or words of like import referring to this Guaranty, and
each reference in any other Loan Document to the “Guaranty”, “thereunder”,
“thereof” or words of like import referring to this Guaranty, shall mean and be
a reference to this Guaranty as supplemented by such Guaranty Supplement.
 
SECTION 8.08 Subordination.  Each Guarantor hereby subordinates any and all
debts, liabilities and other obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth below in this Section 8.08:
 
(a) Prohibited Payments, Etc.  Except after the occurrence and during the
continuance of an Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
each Guarantor may receive regularly scheduled payments from any other Loan
Party on account of the Subordinated Obligations.  After the occurrence and
during the continuance of any Event of Default (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to any other
Loan Party), however, unless the Required Lenders otherwise agree, no Guarantor
shall demand, accept or take any action to collect any payment on account of the
Subordinated Obligations.
 
(b) Prior Payment of Guaranteed Obligations.  In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.
 
(c) Turn-Over.  After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including
 
 
90

--------------------------------------------------------------------------------

 
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Guaranty.
 
(d) Administrative Agent Authorization.  After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).
 
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01 Notices.
 
(a)   Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 9.01(b)), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
 

  If to the Borrower: Cracker Barrel Old Country Store, Inc.       305 Hartman
Drive       P.O. Box 787       Lebanon, Tennessee 37088-0787       Attention of:
Lawrence E. Hyatt       Telephone No.: (615) 235-4432       Telecopy No.: (615)
443-9818       E-mail: larry.hyatt@crackerbarrel.com       Website Address:
www.crackerbarrel.com             With copies to:   Baker, Donelson, Bearman,
Caldwell & Berkowitz, P.C.       Baker Donelson Center       211 Commerce Street
      Suite 800       Nashville, TN 37201       Attention of: David J. White    
  Telephone No.: (615) 726-5776       Telecopy No.: (615) 744-5776       E-mail:
djwhite@bakerdonelson.com  

 
                                
 
91

--------------------------------------------------------------------------------

 
 

  If to Wells Fargo as     Administrative     Agent: Wells Fargo Bank, National
Association     MAC D1109-019     1525 West W.T. Harris Blvd.     Charlotte,
NC  28262     Attention of:  Syndication Agency Services     Telephone
No.:  (704) 590-2703     Telecopy No.:  (704) 590-3481         With copies
to:    Wells Fargo Bank, National Association     101 Federal Street, 20th Floor
    Boston, MA 02110     Attention of: Meghan Hinds     Telephone No.: (617)
574-6337     Telecopy No.: (617) 574-6370     E-mail:
meghan.hinds@wellsfargo.com         If to any Lender:  To the address set forth
on the Register

 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 9.01(b), shall be effective as provided in said
Section 9.01(b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to Article
II if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article II by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day, and (ii) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the preceding clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
 
(c) Administrative Agent’s Office.  The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Advances will be made and
Letters of Credit requested.
 
 
92

--------------------------------------------------------------------------------

 
(d) Change of Address, Etc.  Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
 
(e) Private Side Designation.  Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.
 
SECTION 9.02 Amendments, Waivers and Consents.  No amendment or waiver of any
provision of this Agreement or the Notes or any other Loan Document, nor consent
to any departure by the Borrower or any other Loan Party therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Required Lenders (or by the Administrative Agent on their behalf upon its
receipt of the consent thereof) and the Borrower or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
(a) Except as provided in Section 3.03, waive any of the conditions, in the case
of the Initial Extension of Credit, specified in Section 3.02, without the
written consent of each Lender (other than any Lender that is, at such time, a
Defaulting Lender);
 
(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Article VI) without the written consent of such Lender or
extend or increase the amount of the aggregate Commitments under any Facility,
or amend the pro rata treatment of any reduction of Commitments set forth in
Section 2.05 or of the distribution of payments set forth in Section 2.11(f),
without the written consent of each Lender directly affected thereby;
 
(c) postpone any date scheduled for any payment of principal or interest under
Sections 2.04, 2.06(b) or 2.07, or any date fixed by the Administrative Agent
for the payment of fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document or extend the maximum duration of an
Interest Period without the written consent of each Lender directly affected
thereby;
 
(d) reduce the principal of, or the rate of interest specified herein on, any
Advance or L/C Disbursement, or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Advance or L/C Disbursement or to reduce any fee payable
hereunder;
 
(e) change the order of application of any reduction in the Commitments or any
prepayment of Advances between the Facilities from the application thereof set
forth in the applicable provisions of Sections 2.06(a) and (b) respectively, in
any manner that materially and adversely affects the Lenders under such
Facilities or require the permanent reduction of the Revolving Credit Facility
at any time when all or a portion of the Term Facility remains in effect without
the written consent of each such Lender directly affected thereby;
 
 
93

--------------------------------------------------------------------------------

 
(f) change any provision of this Section 9.02 without the written consent of
each Lender, or change (i) the definition of (A) Required Lenders without the
written consent of each Lender or (B) Secured Obligations, without the written
consent of each Hedge Bank and each Cash Management Bank or (ii) any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender;
 
(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
 
(h) release one or more Guarantors (or otherwise limit such Guarantors’
liability with respect to the Obligations owing to the Agents and the Lender
Parties under the Guaranties) if such release or limitation is in respect of a
material portion of the value of the Guaranties to the Lender Parties, without
the written consent of each Lender;
 
(i) as to any Facility, impose any greater restriction on the ability of any
Lender under such Facility to assign any of its rights or obligations hereunder
without the written consent of Lenders having at least a majority of the sum of
(i) the unused portion, if any, of the Commitments under such Facility plus (ii)
the total outstanding amount of the Advances under such Facility, in each case,
at such time then in effect.  For purposes of this clause (i), the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Disbursements shall be deemed to be held by such Lender; or
 
(j) amend or waive any of the conditions set forth in Sections 3.01 or 3.02
relating to the obligations of any Revolving Credit Lender to make Revolving
Credit Advances, Swing Line Advances or L/C Credit Extensions without the
written consent of the Required Revolving Credit Lenders;
 
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank and the Swing Line Bank, as the case may
be, in addition to the Lenders required above to take such action, affect the
rights or obligations  of the Issuing Bank or the Swing Line Bank, as the case
may be, under this Agreement or any Letter of Credit Application relating to any
Letter of Credit issued or to be issued by the Issuing Bank; (ii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or
obligations of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; and (iii) the Fee Letters
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the respective parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
 
SECTION 9.03 Expenses; Indemnity.
 
(a) Costs and Expenses.  The Loan Parties shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent,
 
 
94

--------------------------------------------------------------------------------

 
any Lender or the Issuing Bank (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the
Issuing Bank) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section 9.03, or (B) in connection with the Advances made
or Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Advances or Letters of Credit.
 
(b) Indemnification by the Loan Parties.  The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Actions), damages, liabilities
and related expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless, each
Indemnitee from, and shall pay or reimburse any such Indemnitee for, all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the Transaction),
(ii) any Advance or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Loan Party or any Subsidiary thereof,
or any Environmental Action related in any way to any Loan Party or any
Subsidiary, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Loan Party or any
Subsidiary thereof, and regardless of whether any Indemnitee is a party thereto,
or (v) any claim (including, without limitation, any Environmental Actions),
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Advances, this Agreement, any
other Loan Document, or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby, including without
limitation, reasonable attorneys and consultant’s fees, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Loan Party or any Subsidiary thereof
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if such Loan Party or such
Subsidiary has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
 
(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 9.03(a) or (b) to
be paid by it to the Administrative Agent (or any sub-agent thereof), the
Issuing Bank, the Swing Line Bank or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Bank, the Swing Line Bank or such Related Party, as the
case may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Issuing
Bank or the Swing Line Bank in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any
 
 
95

--------------------------------------------------------------------------------

 
such sub-agent), Issuing Bank or the Swing Line Bank in connection with such
capacity.  The obligations of the Lenders under this Section 9.03(c) are subject
to the provisions of Section 2.02(e).
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
Applicable Law, the Borrower and each other Loan Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages, as to which the Borrower and the Loan Parties do not waive any
claims) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in Section 9.03(b) shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
(e) Payments.  All amounts due under this Section 9.03 shall be payable promptly
after demand therefor.
 
SECTION 9.04 Right of Set Off.  If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Bank, the Swing Line Bank and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Bank, the Swing Line
Bank or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the Obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Bank or the Swing Line Bank,
irrespective of whether or not such Lender, the Issuing Bank or the Swing Line
Bank shall have made any demand under this Agreement or any other Loan Document
and although such Obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender, the
Issuing Bank or the Swing Line Bank different from the branch or office holding
such deposit or obligated on such indebtedness.  The rights of each Lender, the
Issuing Bank, the Swing Line Bank and their respective Affiliates under this
Section 9.04 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Bank, the Swing Line Bank or
their respective Affiliates may have.  Each Lender, the Issuing Bank and the
Swing Line Bank agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
 
SECTION 9.05 Governing Law; Jurisdiction, Etc.
 
(a) Governing Law.  This Agreement and the other Loan Documents, unless
expressly set forth therein, shall be governed by, construed and enforced in
accordance with, the law of the State of New York (including Sections 5.1401 and
5.1402 of the General Obligations Law of the State of New York), without
reference to any other conflicts or choice of law principles thereof.
 
(b) Submission to Jurisdiction.  The Borrower and each other Loan Party
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, New York and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that
 
 
96

--------------------------------------------------------------------------------

 
all claims in respect of any such action or proceeding may be heard and
determined in such New York state court or, to the fullest extent permitted by
Applicable Law, in such Federal court.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Lender or the Issuing Bank
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.
 
(c) Waiver of Venue.  The Borrower and each other Loan Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 9.05(b) of this Section.  Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
 
(d) Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
 
SECTION 9.06 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.06.
 
SECTION 9.07 Reversal of Payments.  To the extent any Loan Party makes a payment
or payments to the Administrative Agent for the ratable benefit of the Lenders
or the Administrative Agent receives any payment or proceeds of the Collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Bankruptcy Law, state
or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
 
SECTION 9.08 Injunctive Relief.  The Borrower and each other Loan Party
recognize that, in the event the Borrower or any other Loan Party fails to
perform, observe or discharge any of its Obligations or liabilities under this
Agreement, any remedy of law may prove to be inadequate relief to the Lenders.
Therefore, the Borrower and each other Loan Party agree that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
 
SECTION 9.09 Accounting Matters.  If at any time any change in GAAP (other than
a change from the retail inventory method to the weighted average cost method)
would affect the computation of
 
 
97

--------------------------------------------------------------------------------

 
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
 
SECTION 9.10 Successors and Assigns; Participations.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that, other than as expressly
contemplated by Section 5.02(d)(iv), neither the Borrower nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 9.10(b), (ii) by way of participation in accordance with
the provisions of Section 9.10(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.10(f) (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 9.10(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Advances
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:
 
(i) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and the Advances at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
 
(B) in any case not described in Section 9.10(b)(i)(A), the aggregate amount of
the Revolving Credit Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Revolving Credit Commitment is not
then in effect, the principal outstanding balance of the Advances of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $1,000,000, in the case
of any assignment in respect of the Revolving Credit Facility, or $1,000,000, in
the case of any assignment in respect of the Term Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);
 
 
98

--------------------------------------------------------------------------------

 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Revolving
Credit Commitment assigned;
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by Section 9.10(b)(i)(B) of this Section and, in
addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (ii) the Term Facility to a Person who is
not a Lender, an Affiliate of a Lender or an Approved Fund; and
 
(C) the consents of the Issuing Bank and the Swing Line Bank (such consents not
to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding) or for any
assignment in respect of the Revolving Credit Facility.
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment (provided,
that only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender), and the assignee, if it
is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v) No Assignment to Certain Persons.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 9.10(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.10, 2.12 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this
 
 
99

--------------------------------------------------------------------------------

 
Section 9.10(b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 9.10(d).
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitment of, and principal amounts of (and stated interest
on) the Advances owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, Issuing Bank, Swing Line Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
9.02 that directly affects such Participant and could not be affected by a vote
of the Required Lenders.  Subject to Section 9.10(e), the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.10 and 2.12 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 9.10(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.04 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.
 
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Advances or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant's interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 5.10 and 5.11 than the applicable
Lender would have been entitled to
 
 
100

--------------------------------------------------------------------------------

 
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  No Participant shall be entitled to the benefits of Section
2.10 and 2.12 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.12(e) as though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
SECTION 9.11 Confidentiality.  Each of the Administrative Agent, the Lenders,
the Issuing Bank and the Swing Line Bank agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by, or required to
be disclosed to, any rating agency, or regulatory or similar authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement, under any other Loan Document or
under any Secured Hedge Agreement or Secured Cash Management Agreement, or any
action or proceeding relating to this Agreement, any other Loan Document or any
Secured Hedge Agreement or Secured Cash Management Agreement, or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 9.11, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, Participant or proposed
Participant and (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower, (h) to Gold Sheets and other similar bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications, or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 9.11 or (y) becomes available to the Administrative Agent, any
Lender, the Issuing Bank, the Swing Line Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(j) to Governmental Authorities in connection with any regulatory examination of
the Administrative Agent or any Lender or in accordance with the Administrative
Agent’s or any Lender’s regulatory compliance policy if the Administrative Agent
or such Lender deems necessary for the mitigation of claims by those authorities
against the Administrative Agent or such Lender or any of its subsidiaries or
affiliates.  “Information” means all information received from any Loan Party or
any Subsidiary thereof relating to any Loan Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender, the Issuing Bank or the Swing
Line Bank on a nonconfidential basis prior to disclosure by any Loan Party or
any Subsidiary thereof; provided that, in the case of information received from
a Loan Party or any Subsidiary thereof after the Effective Date, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.11 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
 
101

--------------------------------------------------------------------------------

 
SECTION 9.12 Performance of Duties.  Each of the Loan Party’s Obligations under
this Agreement and each of the other Loan Documents shall be performed by such
Loan Party at its sole cost and expense.
 
SECTION 9.13 All Powers Coupled with Interest.  All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Facility has not been terminated.
 
SECTION 9.14 Survival.
 
(a) All representations and warranties set forth in Article IV and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Effective Date (except those that are expressly made as of a
specific date), shall survive the Effective Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
 
(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article IX and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.
 
SECTION 9.15 Titles and Captions.  Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.
 
SECTION 9.16 Severability of Provisions.  Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
SECTION 9.17 Counterparts; Integration; Effectiveness; Electronic Execution.
 
(a) Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed signature page of
this Agreement by facsimile transmission shall be effective as delivery of a
manually executed counterparty hereof.  This Agreement and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  In the
event of any conflict between the provisions of this Agreement and those of any
other Loan Document, the provisions of this Agreement shall control; provided
that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement.  Each Loan Document was drafted with the
joint participation of the respective parties
 
 
102

--------------------------------------------------------------------------------

 
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.  Except as provided in
Section 3.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.
 
(b) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
SECTION 9.18 Term of Agreement.  This Agreement shall remain in effect from the
Effective Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired and
the Revolving Credit Commitment has been terminated.  No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination or in respect of any provision of this Agreement which
survives such termination.
 
SECTION 9.19 USA PATRIOT Act.  The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower and the Guarantors, which information includes the name and address of
the Borrower and each Guarantor and other information that will allow such
Lender to identify the Borrower or such Guarantor in accordance with the PATRIOT
Act.
 
SECTION 9.20 Independent Effect of Covenants.  The Borrower expressly
acknowledges and agrees that each covenant contained in Article V hereof shall
be given independent effect.  Accordingly, the Borrower shall not engage in any
transaction or other act otherwise permitted under any covenant contained in
Article V, before or after giving effect to such transaction or act, the
Borrower shall or would be in breach of any other covenant contained in Article
V.
 
SECTION 9.21 Inconsistencies with Other Documents.  In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Collateral Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.
 


[Signature page follows]
 
 
103

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 

  CRACKER BARREL OLD COUNTRY STORE, INC., as Borrower          

                  By  /s/ Lawrence E. Hyatt       Name: Lawrence E. Hyatt      
Title: Senior Vice President &
          Chief Financial Officer
 

 
 

  CBOCS, INC., as a Guarantor          

                  By  /s/ N.B. Forrest Shoaf       Name: N.B. Forrest Shoaf    
  Title: Senior Vice President  

 
                                                                          



  CBOCS SUPPLY, INC., as a Guarantor          

                  By  /s/ Patrick A. Scruggs       Name: Patrick A. Scruggs    
  Title: Treasurer  

 
 

  CBOCS WEST, INC., as a Guarantor          

                  By  /s/ N.B. Forrest Shoaf       Name: N.B. Forrest Shoaf    
  Title: Assistant Secretary  

 


[Signature Pages Continue]
 
 
 
Cracker Barrel Old Country Store, Inc.
Credit Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

  CB MUSIC LLC, as a Guarantor          

                  By  /s/ N.B. Forrest Shoaf       Name: N.B. Forrest Shoaf    
  Title: Assistant Secretary  

 
 

  CBOCS PENNSYLVANIA, LLC, as a Guarantor          

                  By  /s/ N.B. Forrest Shoaf       Name: N.B. Forrest Shoaf    
  Title: Assistant Secretary  

 
 

  CBOCS DISTRIBUTION, INC., as a Guarantor          

                  By  /s/ N.B. Forrest Shoaf       Name: N.B. Forrest Shoaf    
  Title: Assistant Secretary  

 
 

  ROCKING CHAIR, INC., as a Guarantor          

                  By  /s/ Elizabeth M. Wilson       Name: Elizabeth M. Wilson  
    Title: Assistant Secretary  

 
 

 
CBOCS TEXAS, LLC, as a Guarantor
         

                  By  /s/ Patrick A. Scruggs       Name: Patrick A. Scruggs    
  Title: Vice President & Treasurer  



 
 
[Signature Pages Continue]


 
 
Cracker Barrel Old Country Store, Inc.
Credit Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
CBOCS PROPERTIES, INC., as a Guarantor
         

                  By  /s/ S. Victoria Harvey       Name: S. Victoria Harvey    
  Title: President

 
 


Cracker Barrel Old Country Store, Inc.
Credit Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 


 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent, Issuing Bank, Swing Line Bank and Lender
         

                  By  /s/ Darcy McLaren       Name: Darcy McLaren       Title:
Vice President



 
 


Cracker Barrel Old Country Store, Inc.
Credit Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
BANK OF AMERICA, N.A., as a Lender
         

                  By  /s/ John H. Schmidt       Name: John H. Schmidt      
Title: Director



 
 


Cracker Barrel Old Country Store, Inc.
Credit Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
SUNTRUST BANK, as a Lender
         

                  By  /s/ J. Matthew Rowand       Name: J. Matthew Rowand      
Title: Vice President

 



 
 
Cracker Barrel Old Country Store, Inc.
Credit Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW
YORK BRANCH, as a Lender
         

                  By  /s/ Katye Whalen       Name: Katye Whalen       Title:
Vice President               By /s/ Sue Chen-Holmes     Name: Sue Chen-Holmes  
  Title: Vice President



 
 


Cracker Barrel Old Country Store, Inc.
Credit Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
REGIONS BANK, as a Lender
         

                  By  /s/ Scott Corley       Name: Scott Corley       Title:
Senior Vice President



 
 


Cracker Barrel Old Country Store, Inc.
Credit Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
FIFTH THIRD BANK, an Ohio Banking Corporation, as a Lender
         

                  By  /s/ Lisa R. Cook       Name: Lisa R. Cook       Title:
Assistant Vice President



 
 


Cracker Barrel Old Country Store, Inc.
Credit Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
         

                  By  /s/ John Thurman       Name: John Thurman       Title:
Senior Vice President



 
 


Cracker Barrel Old Country Store, Inc.
Credit Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
         

                  By  /s/ John M. Eyerman       Name: John M. Eyerman      
Title: Asst. Vice President



 
 


Cracker Barrel Old Country Store, Inc.
Credit Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
UNION BANK, N.A., as a Lender
         

                  By  /s/ Megan Webster       Name: Megan Webster       Title:
Vice President



 
 


Cracker Barrel Old Country Store, Inc.
Credit Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
BRANCH BANKING AND TRUST COMPANY, as a Lender
         

                  By  /s/ R. Andrew Beam       Name: R. Andrew Beam       Title:
Senior Vice President



 
 


Cracker Barrel Old Country Store, Inc.
Credit Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
SYNOVUS BANK, as a Lender
         

                  By  /s/ Anne Lovette       Name: Anne Lovette       Title:
Senior Relationship Manager



 
 


Cracker Barrel Old Country Store, Inc.
Credit Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
FIRST TENNESSEE BANK, NA, as a Lender
         

                  By  /s/ Kenneth H. Berberich       Name: Kenneth H. Berberich
      Title: Executive Vice President



 
 


Cracker Barrel Old Country Store, Inc.
Credit Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
RAYMOND JAMES BANK, FSB, as a Lender
         

                  By  /s/ Alexander L. Rody       Name: Alexander L. Rody      
Title: Senior Vice President



 
 


Cracker Barrel Old Country Store, Inc.
Credit Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
1ST FARM CREDIT SERVICES, PCA, as a Lender
         

                  By  /s/ Corey J. Waldinger       Name: Corey J. Waldinger    
  Title: Vice President, Capital Markets



 
 


Cracker Barrel Old Country Store, Inc.
Credit Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
FCS FINANCIAL, PCA, as a Lender
         

                  By  /s/ Laura Roessler       Name: Laura Roessler       Title:
Sr. Lending Officer



 
 


Cracker Barrel Old Country Store, Inc.
Credit Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
AVENUE BANK, as a Lender
         

                  By  /s/ Carol S. Titus       Name: Carol  S. Titus      
Title: Senior Vice President



 
 


Cracker Barrel Old Country Store, Inc.
Credit Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
GREENSTONE FARM CREDIT SERVICES, ACA/FLCA, as a Lender
         

                  By  /s/ Jeff Pavlik       Name: Jeff Pavlik       Title: Vice
President



 
 


Cracker Barrel Old Country Store, Inc.
Credit Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
AGCHOICE FARM CREDIT, ACA, as a Lender
         

                  By  /s/ Duane G. Bosler       Name: Duane G. Bosler      
Title: Senior Vice President



 
 


Cracker Barrel Old Country Store, Inc.
Credit Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 
SCHEDULE I


GUARANTORS
 
CB Music LLC, a Tennessee limited liability company
 
CBOCS Distribution, Inc., a Tennessee corporation
 
*CBOCS, Inc., a Tennessee corporation
 
CBOCS Pennsylvania, LLC, a Pennsylvania limited liability company
 
CBOCS Properties, Inc., a Michigan corporation
 
CBOCS Supply, Inc., a Tennessee corporation
 
CBOCS Texas, LLC, a Tennessee limited liability company
 
CBOCS West, Inc., a Nevada corporation
 
Rocking Chair, Inc., a Nevada corporation
 
 
* At such time as CBOCS, Inc., a Tennessee corporation, becomes the Borrower as
a result of the merger or consolidation permitted by Section 5.02(d)(iv) of the
Agreement, this Schedule shall be deemed to be amended to remove CBOCS, Inc. as
a Guarantor.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.01


EXISTING LETTERS OF CREDIT
 
Issuer
Applicant
L/C Number
Issuance Date
Expiry Date
Beneficiary Name
Outstanding Amount
Wells Fargo Bank, National Association
Cracker Barrel Old Country Store, Inc. (f/k/a CBRL
Group, Inc.)
LC870-122499
05/24/06
07/31/11
Zurich American
Insurance Co.
$400,000.00
Wells Fargo Bank, National Association
Cracker Barrel Old Country Store, Inc. (f/k/a CBRL
Group, Inc.)
SM200589
05/24/06
08/01/11
United States Fidelity & Guaranty Co.
$4,695,000.00
Wells Fargo Bank, National Association
Cracker Barrel Old Country Store, Inc. (f/k/a CBRL
Group, Inc.)
SM210297
05/24/06
08/05/11
ACE American Insurance
$20,635,780.00
Wells Fargo Bank, National Association
Cracker Barrel Old Country Store, Inc.
SM233467W
12/16/08
07/29/11
Ohio Bureau of Workers’ Compensation
$770,000.00
Wells Fargo Bank, National Association
CBOCS, Inc.
SM233991
02/20/09
07/29/11
Georgia Self Insurers Guaranty Trust Fund
$2,730,000.00
Wells Fargo Bank, National Association
CBOCS, Inc.
SM236624
02/11/10
07/31/11
Safety National
Casualty Corp.
$750,000.00

 
 
1.01-1
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.01(b)


SUBSIDIARIES


Subsidiary
 
Jurisdiction of Organization
 
Authorized Shares
 
Outstanding
Shares/Equity
Interests
 
% Ownership by Loan Party
 
Outstanding options, warrants, rights of conversion
 
CB Music LLC
Tennessee
N/A
LLC membership interests
100% by CBOCS, Inc.
  None
CBOCS Distribution, Inc.
Tennessee
1,000 common shares
1,000 shares
100% by CBOCS, West, Inc.
  None
*CBOCS, Inc.
Tennessee
150,000,000 common shares
62,520,008 shares
100% by Cracker Barrel Old Country Store, Inc.
  None
CBOCS Pennsylvania, LLC
Pennsylvania
N/A
LLC membership interests
100% by CBOCS, Inc.
  None
CBOCS Properties, Inc.
Michigan
1,000 common shares
200 shares
100% by CBOCS West, Inc.
  None
CBOCS Supply, Inc.
Tennessee
100,000 common shares
1,000 shares
100% by CBOCS, Inc.
  None
CBOCS Texas, LLC
Tennessee
N/A
LLC membership interests
100% by CBOCS Distribution, Inc.
  None
CBOCS West, Inc.
Nevada
1,000 common shares
210 shares
100% by CBOCS, Inc.
  None
Rocking Chair, Inc.
Nevada
10,000 common shares;
10,000 preferred shares
186 common shares;
8,750 preferred shares
100% of common stock owned by CBOCS West, Inc.; 6.2% of preferred stock owned by
CBOCS, Inc.
  None



 
* At such time as CBOCS, Inc., a Tennessee corporation, becomes the Borrower as
a result of the merger or consolidation permitted by Section 5.02(d)(iv) of the
Agreement, this Schedule shall be deemed to be amended to remove CBOCS, Inc. as
a Subsidiary.
 


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.01(d)


AUTHORIZATIONS, APPROVALS, ACTIONS, NOTICES AND FILINGS
 


None


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.01(f)


DISCLOSED LITIGATION






None
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.01(p)




ERISA PLANS, MULTI-EMPLOYER PLANS AND WELFARE PLANS




1.  
Cracker Barrel Old Country Store, Inc. and Affiliates Employee Savings Plan (the
401K plan)



2.  
CBOCS, Inc. Section 125 Cafeteria Plan



3.  
The Severance Plan for Home Office Employees of CBOCS, Inc.

 
 
4.  
The Health and Welfare Plan for Home Office and Field Management Employees of
CBOCS, Inc.



5.  
The Health and Welfare Plan for Store Hourly and Executive Inn Hourly Employees
of CBOCS, Inc.



6.  
Texas Occupational Injury Benefit Plan



 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.01(q)


ENVIRONMENTAL DISCLOSURE


As a part of its due diligence, when any Guarantor leases or purchases real
property, a Phase I environmental site assessment is conducted. In the event
that any problems are detected in the Phase I environmental site assessment, a
Phase II environmental site assessment is performed. The acquisition is not
completed until any condition identified in the Phase I or II is remediated.


The following properties had underground storage tanks in which Hazardous
Materials were stored; however, all underground storage tanks have been removed
and any adverse conditions remediated in accordance with Applicable Law prior to
any Guarantor acquiring an interest in the property, to-wit:


 
(1)  
Store # 694 (Leasehold interest in former Stuckey’s site located at I-65 and
Route 334, Whitestown, IN)

(2)  
Store # 14 (Former gas station located at I-24 and Bell Road, Nashville, TN
-  no longer owned by a Guarantor)

(3)  
Store # 419 (Former gas station located at I-95 and Route 63, Walterboro, SC)



The following properties had septic tanks and/or above ground fuel tanks which
were removed during Guarantor’s construction and any adverse conditions
remediated in accordance with Applicable Law, to-wit:


(1)  
Store # 545 (155 N. Krome Avenue, Florida City, FL)

(2)  
Store # 608 (115 Blue Jay Court, Stevensville, MD)



The following properties have, or in the past had, environmental monitoring
wells thereon due to their location adjacent to sites which may have been listed
on the NPL or on the CERCLIS or any analogous foreign, state or local list
and/or upon which Hazardous Materials may have been stored or discharged,
to-wit:


(1)  
Store # 42 (2208 Bush River Road, Columbia, SC)

(2)  
Store # 51 (6020 Highway 157, Cullman, AL)

(3)  
Store # 70 (655 Cahaba Valley Road, Pelham, AL)

(4)  
Store # 372 (1600 N. 6th Street, West Memphis, AR)

(5)  
Store # 388 (2281 E. Florence Blvd., Casa Grande, AZ)

(6)  
Store # 437 (4119 Columbus, Ottawa, IL)





 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.01(r)


TAX SHARING AGREEMENTS


None


OPEN YEARS


The following are Open Years of each Loan Party and each of its Subsidiaries and
Affiliates (to the extent that such Loan Party, Subsidiary or Affiliate was in
existence as of such Open Year):


2008
 
2009
 
2010
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.01(t)


EXISTING DEBT


 
Existing Debt
 
Obligor
Principal Amount
Outstanding
 
$165,000,000 Revolving Credit Facility
Cracker Barrel Old Country Store, Inc.
$0
Term Loan B-1 Base Rate
Cracker Barrel Old Country Store, Inc.
$19,299,401.58
Term Loan B-2 Base Rate
Cracker Barrel Old Country Store, Inc.
$63,920.97
Term Loan B-3 Base Rate
Cracker Barrel Old Country Store, Inc.
$615,259.72
Term Loan B-4 Base Rate
Cracker Barrel Old Country Store, Inc.
$38,896.35
Term Loan B-1 Libor Lock 8/3/11
Cracker Barrel Old Country Store, Inc.
$300,465,737.23
Term Loan B-2 Libor Lock 8/3/11
Cracker Barrel Old Country Store, Inc.
$24,548,159.43
Term Loan B-3 Libor Lock
8/3/11
Cracker Barrel Old Country Store, Inc.
$215,030,901.74
Term Loan B-4 Libor Lock
8/3/11
Cracker Barrel Old Country Store, Inc.
$14,937,722.98
Letter of Credit for United States Fidelity & Guarantee
Cracker Barrel Old Country Store, Inc.
$4,695,000.00
Letter of Credit for Ace American Insurance Company
Cracker Barrel Old Country Store, Inc.
$20,635,780.00
Letter of Credit for Safety National
Cracker Barrel Old Country Store, Inc.
$750,000.00
Letter of Credit for Zurich American Insurance Co.
Cracker Barrel Old Country Store, Inc.
$400,000.00
Letter of Credit for Ohio Bureau of Workers’ Compensation
Cracker Barrel Old Country Store, Inc.
$770,000.00
Letter of Credit for Georgia Self-Insurers Guaranty Trust Fund
Cracker Barrel Old Country Store, Inc.
$2,730,000.00
Capitalized lease for property located at 305 Hartmann Drive, Lebanon, Wilson
County, TN
CBOCS, Inc.
$42,908.89
Note Payable for prepaid maintenance on telecommunications equipment
CBOCS, Inc.
$254,341.64
Cumulative dividends on Rocking Chair, Inc. preferred stock
Rocking Chair, Inc.
             Indeterminable

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.01(u)


SURVIVING DEBT


 
Existing Debt
 
Obligor
Principal Amount
Outstanding
 
Maturity Date
Letter of Credit for United States Fidelity & Guarantee
Cracker Barrel Old Country Store, Inc.
$4,695,000
8/1/11
Letter of Credit for Ace American Insurance Company
Cracker Barrel Old Country Store, Inc.
$20,635,780
8/5/11
Letter of Credit for Safety National
Cracker Barrel Old Country Store, Inc.
$750,000
7/29/11
Letter of Credit for Zurich American Insurance Co.
Cracker Barrel Old Country Store, Inc.
$400,000
7/31/11
Letter of Credit for Ohio Bureau of Workers’ Compensation
Cracker Barrel Old Country Store, Inc.
$770,000
7/29/11
Letter of Credit for Georgia Self-Insurers Guaranty Trust Fund
Cracker Barrel Old Country Store, Inc.
$2,730,000
7/29/11
Capitalized lease for property located at 305 Hartmann Drive, Lebanon, Wilson
County, TN
CBOCS, Inc.
$42,908.89
7/8/13
Note Payable for prepaid maintenance on telecommunications equipment
CBOCS, Inc.
$254,341.64
10/16/13
Cumulative dividends on Rocking Chair, Inc. preferred stock
Rocking Chair, Inc.
Indeterminable
N/A

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.01(v)


LIENS


MORTGAGES
 
Lienholder
Principal Amount of
Obligation
Assets
 
   
Street Address
City
County
State
Rocking Chair, Inc.
2,176,000
1212 Kelli Drive
Athens
Limestone
AL
Rocking Chair, Inc.
2,176,000
5040 Academy Lane
Bessemer
Jefferson
AL
Rocking Chair, Inc.
2,176,000
199 Supercenter Drive
Calera
Shelby
AL
Rocking Chair, Inc.
2,176,000
6020 AL Highway 157
Cullman
Cullman
AL
Rocking Chair, Inc.
2,176,000
150 Cox Creek Pkwy. South
Florence
Lauderdale
AL
Rocking Chair, Inc.
2,176,000
3150 S McKenzie Street
Foley
Baldwin
AL
Rocking Chair, Inc.
2,176,000
101 Taylor Drive
Gadsden
Etowah
AL
Rocking Chair, Inc.
2,176,000
901 Fieldstown Road
Gardendale
Jefferson
AL
Rocking Chair, Inc.
2,176,000
11635 US Highway 431
Guntersville
Marshall
AL
Rocking Chair, Inc.
2,176,000
2003 Village Drive
Leeds
St. Clair
AL
Rocking Chair, Inc.
2,176,000
120 Cleghorn Blvd.
Madison
Madison
AL
Rocking Chair, Inc.
2,176,000
43 E I65 Service Rd South
Mobile
Mobile
AL
Rocking Chair, Inc.
2,176,000
9191 Boyd-Cooper Pkwy.
Montgomery
Montgomery
AL
Rocking Chair, Inc.
2,176,000
1051 Fox Run Avenue
Opelika
Lee
AL
Rocking Chair, Inc.
2,176,000
655 Cahaba Valley Road
Pelham
Shelby
AL
Rocking Chair, Inc.
2,176,000
260 VAUGHAN LN
PELL CITY
St. Clair
AL
Rocking Chair, Inc.
2,176,000
796 Business Park Drive
Prattville
Elmore
AL
Rocking Chair, Inc.
2,176,000
30227 Eastern Shore Ct.
Spanish Fort
Baldwin
AL
Rocking Chair, Inc.
2,176,000
4800 Doris Pate Drive
Tuscaloosa
Tuscaloosa
AL
Rocking Chair, Inc.
2,176,000
218 W Commerce St
Bryant
Saline
AR
Rocking Chair, Inc.
2,176,000
525 Hwy. 65 North
Conway
Faulkner
AR
Rocking Chair, Inc.
2,176,000
2621 Phillips Drive
Jonesboro
Craighead
AR
Rocking Chair, Inc.
2,176,000
2618 S Shackleford Road
Little Rock
Pulaski
AR
Rocking Chair, Inc.
2,176,000
211 East Harrell Drive
Russellville
Pope
AR

 
 
 

--------------------------------------------------------------------------------

 
 
MORTGAGES
 
Lienholder
Principal Amount of
Obligation
Assets

Rocking Chair, Inc.
2,176,000
1209 N Litchfield RD
Goodyear
Maricopa
AZ
Rocking Chair, Inc.
2,176,000
1780 S Sunridge Drive
Yuma
Yuma
AZ
Rocking Chair, Inc.
2,176,000
8355 Razorback Drive
Colorado Springs
El Paso
CO
Rocking Chair, Inc.
2,176,000
5800 McWhinney Blvd
Loveland
Larimar
CO
Rocking Chair, Inc.
2,176,000
350 West 120th Avenue
Northglenn
Adams
CO
Rocking Chair, Inc.
2,176,000
941 Hwy 140
Adairsville
Bartow
GA
Rocking Chair, Inc.
2,176,000
1114 N. Westover Blvd.
Albany
Dougherty
GA
Rocking Chair, Inc.
2,176,000
211 Warren Mason Boulevard
Brunswick
Glynn
GA
Rocking Chair, Inc.
1,716,700
4758 Friendship RD
Buford
Hall
GA
Rocking Chair, Inc.
2,176,000
100 Cracker Barrel Dr.
Calhoun
Gordon
GA
Rocking Chair, Inc.
2,176,000
715 Transit Ave.
Canton
Cherokee
GA
Rocking Chair, Inc.
2,176,000
1182 Dogwood Dr SE
Conyers
Rockdale
GA
Rocking Chair, Inc.
2,176,000
1905 Central Avenue
Cordele
Crisp
GA
Rocking Chair, Inc.
2,176,000
938 Market Street
Dalton
Whitfield
GA
Rocking Chair, Inc.
2,176,000
7060 CONCOURSE PKWY
DOUGLASVILLE
Douglas
GA
Rocking Chair, Inc.
2,176,000
104 Travel Center Blvd.
Dublin
Laurens
GA
Rocking Chair, Inc.
2,176,000
460 Parkwest Drive
Grovetown
Columbia
GA
Rocking Chair, Inc.
2,176,000
3389 Busbee Drive NW
Kennesaw
Cobb
GA
Rocking Chair, Inc.
2,176,000
105 Hoffman Drive
LaGrange
Troup
GA
Rocking Chair, Inc.
2,176,000
4914 Timber Drive
Lake Park
Loundes
GA
Rocking Chair, Inc.
2,176,000
970 W. Pointe Ct.
Lithia Springs
Douglas
GA
Rocking Chair, Inc.
2,176,000
3950 Riverside Drive
Macon
Bibb
GA
Rocking Chair, Inc.
2,176,000
2003 Eatonton Rd
Madison
Morgan
GA
Rocking Chair, Inc.
2,176,000
2150 Delk Road
Marietta
Cobb
GA
Rocking Chair, Inc.
2,176,000
1458 Southlake Plaza Drive
Morrow
Clayton
GA
Rocking Chair, Inc.
2,176,000
527 Bullsboro Drive
Newnan
Cowetta
GA
Rocking Chair, Inc.
2,176,000
6175 McDonough Drive
Norcross
Gwinnett
GA

 
 
 

--------------------------------------------------------------------------------

 
MORTGAGES
 
Lienholder
Principal Amount of
Obligation
Assets

Rocking Chair, Inc.
2,176,000
101 Lect Drive
Perry
Houston
GA
Rocking Chair, Inc.
2,176,000
50 Biscuit Way
Ringgold
Catoosa
GA
Rocking Chair, Inc.
2,176,000
17017 Abercorn Street
Savannah
Chatham
GA
Rocking Chair, Inc.
2,176,000
75 Gwinco Blvd.
Suwanee
Gwinnett
GA
Rocking Chair, Inc.
2,176,000
708 Hwy 319 S
Tifton
Tift
GA
Rocking Chair, Inc.
2,176,000
1195 St. Augustine Road
Valdosta
Lowndes
GA
Rocking Chair, Inc.
2,176,000
11701 University Avenue
Clive
Polk
IA
Rocking Chair, Inc.
2,176,000
530 30th Avenue
Council Bluffs
Pottawattie
IA
Rocking Chair, Inc.
2,176,000
300 Jason Way Court
Davenport
Scott
IA
Rocking Chair, Inc.
2,176,000
1733 South Cole Road
Boise
Ada
ID
Rocking Chair, Inc.
2,176,000
50 Ken Hayes Drive
Bourbonnais
Kankakee
IL
Rocking Chair, Inc.
2,176,000
2421 Old Country Inn Drive
Caseyville
St. Clair
IL
Rocking Chair, Inc.
2,176,000
5120 Hickory Point Frontage Rd
Decatur
Macon
IL
Rocking Chair, Inc.
2,176,000
1101 Avenue of Mid-America
Effingham
Effingham
IL
Rocking Chair, Inc.
2,176,000
5706 Northridge Drive
Gurnee
Lake
IL
Rocking Chair, Inc.
2,176,000
1511 Riverboat Center Dr.
Joliet
Will
IL
Rocking Chair, Inc.
1,716,700
1013 Heitmann Dr.
Lincoln
Logan
IL
Rocking Chair, Inc.
2,176,000
2602 West Main Street
Marion
Williamson
IL
Rocking Chair, Inc.
2,176,000
1020 Matteson Av
Matteson
Cook
IL
Rocking Chair, Inc.
2,176,000
1101 Charleston Ave. East
Mattoon
Coles
IL
Rocking Chair, Inc.
2,176,000
150 E Ashland Street
Morton
Tazewell
IL
Rocking Chair, Inc.
2,176,000
4425 Fairfax Drive
Mount Vernon
Jefferson
IL
Rocking Chair, Inc.
2,176,000
1855 West Diehl Road
Naperville
Dupage
IL
Rocking Chair, Inc.
2,176,000
4119 Columbus
Ottawa
LaSalle
IL
Rocking Chair, Inc.
2,176,000
730 North Lyford Road
Rockford
Winnebago
IL
Rocking Chair, Inc.
2,176,000
1295 Lakeview Drive
Romeoville
Will
IL
Rocking Chair, Inc.
2,176,000
5975 S 6th Street Rd
Springfield
Sangamon
IL
Rocking Chair, Inc.
2,176,000
18531 North Creek Drive
Tinley Park
Will County
IL

 
 
 

--------------------------------------------------------------------------------

 
MORTGAGES
 
Lienholder
Principal Amount of
Obligation
Assets

Rocking Chair, Inc.
2,176,000
2001 Formosa Road
Troy
Madison
IL
Rocking Chair, Inc.
2,176,000
2101 North Kenyon Road
Urbana
Champaign
IL
Rocking Chair, Inc.
1,716,700
2012 East 59th Street
Anderson
Madison
IN
Rocking Chair, Inc.
2,176,000
1410 Shook Drive
Auburn
Dekalb
IN
Rocking Chair, Inc.
2,176,000
2393 Pacer Court NW
Corydon
Harrison
IN
Rocking Chair, Inc.
2,176,000
11701 North US Highway 31
Edinburgh
Bartholomew
IN
Rocking Chair, Inc.
2,176,000
110 Northpointe Blvd.
Elkhart
 
IN
Rocking Chair, Inc.
2,176,000
8215 Eagel Lake Drive
Evansville
Vanderburg
IN
Rocking Chair, Inc.
2,176,000
9700 N By Northeast Blvd
Fishers
Hamilton
IN
Rocking Chair, Inc.
2,176,000
1609 W. Washington Ctr Rd
Fort Wayne
Allen
IN
Rocking Chair, Inc.
2,176,000
10427 E. Maysville Rd
Fort Wayne
Allen
IN
Rocking Chair, Inc.
2,176,000
2265 N State St.
Greenfield
Hancock
IN
Rocking Chair, Inc.
2,176,000
4350 East Southport Road
Indianapolis
Marion
IN
Rocking Chair, Inc.
2,176,000
3840 Eagle View Drive
Indianapolis
Marion
IN
Rocking Chair, Inc.
1,716,700
2340 Post Drive
Indianapolis
Marion
IN
Rocking Chair, Inc.
2,176,000
404 Kentucky Dr.
Kokomo
Howard
IN
Rocking Chair, Inc.
2,176,000
40 Frontage Road
Lafayette
Tippecanoe
IN
Rocking Chair, Inc.
2,176,000
6200 Opportunity Lane
Merrillville
Lake
IN
Rocking Chair, Inc.
1,716,700
6256 Cambridge Way
Plainfield
Hendricks
IN
Rocking Chair, Inc.
2,176,000
6050 National Road East
Richmond
Wayne
IN
Rocking Chair, Inc.
2,176,000
1265 Alan Street
Scottsburg
Scott
IN
Rocking Chair, Inc.
2,176,000
211 N Sandy Creek Drive
Seymour
Jackson
IN
Rocking Chair, Inc.
2,176,000
429 E Margaret Dr
Terre Haute
Vigo
IN
Rocking Chair, Inc.
2,176,000
115 N East St
Junction City
Geary
KS
Rocking Chair, Inc.
1,716,700
12101 South Strangline
Olathe
Johnson
KS
Rocking Chair, Inc.
2,176,000
1421 South West Ashworth Place
Topeka
Shawnee
KS
Rocking Chair, Inc.
2,176,000
101 McKinney Drive
Berea
Madison
KY
Rocking Chair, Inc.
2,176,000
1960 Mel Browning Street
Bowling Green
Warren
KY

 
 
 

--------------------------------------------------------------------------------

 
MORTGAGES
 
Lienholder
Principal Amount of
Obligation
Assets

Rocking Chair, Inc.
1,716,700
314 Kennedy Avenue
Calvert City
Marshall
KY
Rocking Chair, Inc.
1,716,700
84 Adams Road
Corbin
Laurel
KY
Rocking Chair, Inc.
2,176,000
1047 Executive Drive
Elizabethtown
Hardin
KY
Rocking Chair, Inc.
2,176,000
7399 Turfway Road
Florence
Boone
KY
Rocking Chair, Inc.
2,176,000
155 Steele Road
Franklin
Simpson
KY
Rocking Chair, Inc.
2,176,000
1454 Cherry Blossom Way
Georgetown
Scott
KY
Rocking Chair, Inc.
2,176,000
2130 US Highway 60 E
Henderson
Henderson
KY
Rocking Chair, Inc.
1,716,700
1401 Kentucky Mills Drive
Jeffersontown
Jefferson
KY
Rocking Chair, Inc.
2,176,000
1414 East Crystal Drive
Lagrange
Oldham
KY
Rocking Chair, Inc.
2,176,000
2220 Elkhorn Road
Lexington
Fayette
KY
Rocking Chair, Inc.
2,176,000
80 Alamo Drive
London
Laurel
KY
Rocking Chair, Inc.
2,176,000
1780 E. Center Street
Madisonville
Hopkins
KY
Rocking Chair, Inc.
2,176,000
650 N. 12th Street
Murray
Calloway
KY
Rocking Chair, Inc.
2,176,000
5035 Hinkleville Road
Paducah
McCracken
KY
Rocking Chair, Inc.
2,176,000
1797 Lexington Road
Richmond
Madison
KY
Rocking Chair, Inc.
1,716,700
1565 Mt. Eden Rd.
Shelbyville
Shelby
KY
Rocking Chair, Inc.
2,176,000
275 Brenton Way
Shepherdsville
Bullitt
KY
Rocking Chair, Inc.
1,716,700
1899 S. Hwy 27
Somerset
Pulaski
KY
Rocking Chair, Inc.
1,716,700
6108 West Calhoun Dr.
Alexandria
Rapides
LA
Rocking Chair, Inc.
2,176,000
10250 Plaza Americana Drive
Baton Rouge
Baton Rogue Parish
LA
Rocking Chair, Inc.
1,716,700
201 Westin Oaks Drive
Hammond
Tangipahoa
LA
Rocking Chair, Inc.
1,716,700
116 Alcide Dominique Drive
Lafayette
Lafayette Parish
LA
Rocking Chair, Inc.
1,716,700
6251 Westport Avenue
Shreveport
Caddo Parish
LA
Rocking Chair, Inc.
1,716,700
790 E I 10 Service Road
Slidell
St. Tammy PR
LA
Rocking Chair, Inc.
2,176,000
309 Constitution Drive
West Monroe
Quachita Parrish
LA
Rocking Chair, Inc.
2,176,000
300 Belle Hill Road
Elkton
Cecil
MD
Rocking Chair, Inc.
1,716,700
7408 Shockley Drive
Frederick
Frederick
MD
Rocking Chair, Inc.
1,716,700
18214 Col. Henry K. Douglas Dr
Hagerstown
Washington
MD

 
 
 

--------------------------------------------------------------------------------

 
MORTGAGES
 
Lienholder
Principal Amount of
Obligation
Assets

Rocking Chair, Inc.
2,176,000
4765 Beckley Road
Battle Creek
Calhoun
MI
Rocking Chair, Inc.
2,176,000
2854 E. Wilder Rd
Bay City
Bay (Monitor Twp)
MI
Rocking Chair, Inc.
2,176,000
45525 N I94 Service Dr
Belleville
Wayne
MI
Rocking Chair, Inc.
2,176,000
6450 Dixie Hwy
Bridgeport
Saginaw
MI
Rocking Chair, Inc.
2,176,000
7925 Conference Center Drive
Brighton
Livingston
MI
Rocking Chair, Inc.
1,716,700
4140 Pier North Blvd.
Flint
Genesee
MI
Rocking Chair, Inc.
2,176,000
2494 Airport Road
Jackson
Jackson
MI
Rocking Chair, Inc.
1,716,700
5581 Cracker Barrel Dr
Kalamazoo
Kalamazoo
MI
Rocking Chair, Inc.
2,176,000
608 Commercial Drive
Lansing
Eaton
MI
Rocking Chair, Inc.
1,716,700
1101 Ternes Drive
Monroe
Monroe
MI
Rocking Chair, Inc.
2,176,000
2303 Water Street
Port Huron
St. Clair
MI
Rocking Chair, Inc.
2,176,000
2525 West Marquette Woods Rd
Stevensville
Berrien
MI
Rocking Chair, Inc.
2,176,000
3620 North Country Drive
Traverse City
Grand Traverse
MI
Rocking Chair, Inc.
2,176,000
17189 Kenyon Avenue
Lakeville
Dakota
MN
Rocking Chair, Inc.
2,176,000
3765 West Hwy 76
Branson
Taney
MO
Rocking Chair, Inc.
2,176,000
3261 Williams Street
Cape Girardeau
Cape Girardeau
MO
Rocking Chair, Inc.
2,176,000
3304 Clark Lane
Columbia
Boone
MO
Rocking Chair, Inc.
2,176,000
1050 South Hwy Drive
Fenton
St. Louis
MO
Rocking Chair, Inc.
1,716,700
10915 New Halls Ferry Rd
Ferguson
St. Louis
MO
Rocking Chair, Inc.
2,176,000
1193 Scenic Drive
Herculaneum
Jefferson
MO
Rocking Chair, Inc.
1,716,700
4110 S. Lee's Summit
Independence
Jackson
MO
Rocking Chair, Inc.
2,176,000
4010 Richard Joseph Rd
Joplin
Newton
MO
Rocking Chair, Inc.
2,176,000
8225 North Church Road
Kansas City
Clay
MO
Rocking Chair, Inc.
2,176,000
7920 NW Tiffany Springs Pkwy
Kansas City
Platte
MO
Rocking Chair, Inc.
2,176,000
901 Veterans Memorial Pkwy
Saint Charles
St. Charles
MO
Rocking Chair, Inc.
2,176,000
6233 Heimos Industrial Park Dr
Saint Louis
St. Louis
MO
Rocking Chair, Inc.
2,176,000
2858 North Glenstone
Springfield
Greene
MO

 
 
 

--------------------------------------------------------------------------------

 
MORTGAGES
 
Lienholder
Principal Amount of
Obligation
Assets

Rocking Chair, Inc.
2,176,000
701 W. Springfield Rd
Sullivan
Franklin
MO
Rocking Chair, Inc.
2,176,000
225 Lakewood Dr
Batesville
Panola
MS
Rocking Chair, Inc.
2,176,000
1207 Hampton Drive
Brookhaven
Lincoln
MS
Rocking Chair, Inc.
2,176,000
706 Desoto Cove
Horn Lake
Desoto
MS
Rocking Chair, Inc.
2,176,000
6020 I 55 N
Jackson
Hinds
MS
Rocking Chair, Inc.
1,716,700
118 Hwy 11 & 80
Meridian
Lauderdale
MS
Rocking Chair, Inc.
2,176,000
6805 Hwy 63 North
Moss Point
Jackson
MS
Rocking Chair, Inc.
2,176,000
410 Riverwind Drive
Pearl
Rankin
MS
Rocking Chair, Inc.
1,716,700
4001 S. Frontage Road
Vicksburg
Warren
MS
Rocking Chair, Inc.
2,176,000
5620 South Frontage Road
Billings
Yellowstone
MT
Rocking Chair, Inc.
2,176,000
2929 Expo Pkwy.
Missoula
Missoula
MT
Rocking Chair, Inc.
2,176,000
344 Rockwood Rd
Arden
Buncombe
NC
Rocking Chair, Inc.
2,176,000
5 Crowell Road
Asheville
Buncombe
NC
Rocking Chair, Inc.
2,176,000
3203 Queen City Drive
Charlotte
Mecklenburg
NC
Rocking Chair, Inc.
1,716,700
6420 Sessions Court
Clemmons
Forsyth
NC
Rocking Chair, Inc.
2,176,000
1175 Copperfield Blvd.- NE
Concord
Cabarrus
NC
Rocking Chair, Inc.
2,176,000
7809 Lyles Lane
Concord
Cabarrus
NC
Rocking Chair, Inc.
2,176,000
3703 Hillsborough Road
Durham
Durham
NC
Rocking Chair, Inc.
2,176,000
1625 Jim Johnson Rd
Fayetteville
Cumberland
NC
Rocking Chair, Inc.
2,176,000
105 Commercial Blvd
Flat Rock
Henderson
NC
Rocking Chair, Inc.
2,176,000
1821 Remount Road
Gastonia
Gaston
NC
Rocking Chair, Inc.
2,176,000
4402 Landview Drive
Greensboro
Guilford
NC
Rocking Chair, Inc.
2,176,000
1002 Ruin Creek Road
Henderson
Vance
NC
Rocking Chair, Inc.
2,176,000
1250 11th Street Court SE
Hickory
Catawba
NC
Rocking Chair, Inc.
2,176,000
12 Plaza Parkway
Lexington
Davidson
NC
Rocking Chair, Inc.
2,176,000
3375 Lackey Street
Lumberton
Robeson
NC
Rocking Chair, Inc.
2,176,000
955 Airport Blvd
Morrisville
Wake
NC
Rocking Chair, Inc.
2,176,000
1918 Julian Allsbrook Hwy
Roanoke Rapids
Halifax
NC

 
 
 

--------------------------------------------------------------------------------

 
MORTGAGES
 
Lienholder
Principal Amount of
Obligation
Assets

Rocking Chair, Inc.
2,176,000
1070 Free Land Drive
Salisbury
Rowan
NC
Rocking Chair, Inc.
2,176,000
3212 NC 87 HWY. SOUTH
Sanford
Lee
NC
Rocking Chair, Inc.
1,716,700
1109 Industrial Park Drive
Smithfield
Johnston
NC
Rocking Chair, Inc.
2,176,000
1043 Glenway Drive
Statesville
Iredell
NC
Rocking Chair, Inc.
2,176,000
21 Van Campen Blvd
Wilmington
New Hanover
NC
Rocking Chair, Inc.
2,176,000
5006 Hayes Place West
Wilson
Wilson
NC
Rocking Chair, Inc.
2,176,000
1685 N Grandview Ln
Bismarck
Burleigh
ND
Rocking Chair, Inc.
2,176,000
9409 S 142nd St.
Omaha
Sarpy
NE
Rocking Chair, Inc.
2,176,000
16 Nashua Rd
Londonderry
Rockingham
NH
Rocking Chair, Inc.
2,176,000
172 Howard Blvd.
Mount Arlington
Morris
NJ
Rocking Chair, Inc.
2,176,000
1240 Route 73
Mount Laurel
Burlington
NJ
Rocking Chair, Inc.
2,176,000
5200 San Antonio Drive
Albuquerque
Bernalillo
NM
Rocking Chair, Inc.
2,176,000
5700 Redlands Rd. NW
Albuquerque
Bernalillo
NM
Rocking Chair, Inc.
2,176,000
1490 Hickory Drive
Las Cruces
Dona Ana
NM
Rocking Chair, Inc.
2,176,000
876 Front St.
Binghamton
Broome
NY
Rocking Chair, Inc.
2,176,000
8400 Pardee Road
Cicero
Onondaga
NY
Rocking Chair, Inc.
2,176,000
4 Tower Way
Clifton Park
Saratoga
NY
Rocking Chair, Inc.
2,176,000
122 Troy Road
East Greenbush
Renesselaer
NY
Rocking Chair, Inc.
2,176,000
4 Merritt Blvd.
Fishkill
Dutchess
NY
Rocking Chair, Inc.
2,176,000
1289 Coffeen Street
Watertown
Jefferson
NY
Rocking Chair, Inc.
2,176,000
6643 Transit Road
Williamsville
Erie
NY
Rocking Chair, Inc.
2,176,000
5600 Interstate Blvd.
Austintown
Mahoning
OH
Rocking Chair, Inc.
2,176,000
2329 Southgate Parkway
Cambridge
Guernsey
OH
Rocking Chair, Inc.
2,176,000
4902 Fields Ertel Road
Cincinnati
Warren
OH
Rocking Chair, Inc.
2,176,000
1313 Hilliard Rome Rd
Columbus
Franklin
OH
Rocking Chair, Inc.
2,176,000
76 Rothrock Loop
Copley
Summit
OH

 
 
 

--------------------------------------------------------------------------------

 
MORTGAGES
 
Lienholder
Principal Amount of
Obligation
Assets

Rocking Chair, Inc.
2,176,000
7171 Miller Lane
Dayton
Montgomery
OH
Rocking Chair, Inc.
2,176,000
11993 Chase Plz
Forest Park
Hamilton
OH
Rocking Chair, Inc.
2,176,000
4210 Marlane Drive
Grove City
Franklin
OH
Rocking Chair, Inc.
2,176,000
1930 Roschman Drive
Lima
Allen
OH
Rocking Chair, Inc.
2,176,000
100 Stander Avenue
Mansfield
Richland
OH
Rocking Chair, Inc.
2,176,000
1395 Ford Street
Maumee
Lucas
OH
Rocking Chair, Inc.
2,176,000
3280 Towne Blvd.
Middletown
Warren
OH
Rocking Chair, Inc.
2,176,000
6940 Sunset Strip Ave. N.W.
North Canton
Stark
OH
Rocking Chair, Inc.
2,176,000
27491 Helen Drive
Perrysburg
Wood
OH
Rocking Chair, Inc.
2,176,000
1860 Winderly Lane
Pickerington
Fairfield
OH
Rocking Chair, Inc.
2,176,000
980 E. Ash St.
Piqua
Miami
OH
Rocking Chair, Inc.
2,176,000
4367 State route 44
Rootstown
Portage
OH
Rocking Chair, Inc.
2,176,000
2255 Sharon Rd
Sharonville
Hamilton
OH
Rocking Chair, Inc.
2,176,000
105 West Leffel Lane
Springfield
Clark
OH
Rocking Chair, Inc.
2,176,000
60 Fourwinds Drive
Sunbury
Delaware
OH
Rocking Chair, Inc.
2,176,000
2371 East Aurora Road
Twinsburg
Summit
OH
Rocking Chair, Inc.
2,176,000
6055 SOM Center Rd
Willoughby
Lake
OH
Rocking Chair, Inc.
2,176,000
601 E. Gore Blvd.
Lawton
Comanche
OK
Rocking Chair, Inc.
2,176,000
800 North Interstate Drive
Norman
Cleveland
OK
Rocking Chair, Inc.
2,176,000
700 Cornell Parkway
Oklahoma City
Oklahoma
OK
Rocking Chair, Inc.
2,176,000
9475 N. Owasso Expressway
Owasso
Tulsa
OK
Rocking Chair, Inc.
2,176,000
27 W. Interstate Pkwy.
Shawnee
Pottawatomie
OK
Rocking Chair, Inc.
2,176,000
228 Mall Blvd
Bloomsburg
Columbia
PA
Rocking Chair, Inc.
2,176,000
3 E. Garland Drive
Carlisle
Cumberland
PA
Rocking Chair, Inc.
2,176,000
1162 Wayne Ave
Chambersburg
Franklin
PA
Rocking Chair, Inc.
2,176,000
7810 Interstate Drive
Erie
Summit Township
PA
Rocking Chair, Inc.
2,176,000
7720 Main Street Suite 19
Fogelsville
Lehigh
PA
Rocking Chair, Inc.
2,176,000
11311 Pennsylvania Avenue
Meadville
Crawford
PA

 
 
 

--------------------------------------------------------------------------------

 
MORTGAGES
 
Lienholder
Principal Amount of
Obligation
Assets

Rocking Chair, Inc.
2,176,000
395 Cumberland Pkwy
Mechanicsburg
Cumberland
PA
Rocking Chair, Inc.
2,176,000
154 W Pennsylvania Avenue
New Stanton
Westmoreland
PA
Rocking Chair, Inc.
2,176,000
236 Pauline Drive
York
York
PA
Rocking Chair, Inc.
2,176,000
126 Interstate Blvd.
Anderson
Anderson
SC
Rocking Chair, Inc.
2,176,000
2208 Bush River Road
Columbia
Lexington
SC
Rocking Chair, Inc.
2,176,000
2300 LeGrand Road
Columbia
Richland
SC
Rocking Chair, Inc.
2,176,000
1525 E Main St
Duncan
Spartanburg
SC
Rocking Chair, Inc.
2,176,000
1824 West Lucas Street
Florence
Florence
SC
Rocking Chair, Inc.
2,176,000
1134 Woodruff Road
Greenville
Greenville
SC
Rocking Chair, Inc.
2,176,000
1140 Kinley Road
Irmo
Richland
SC
Rocking Chair, Inc.
2,176,000
7351 Mazyck Road
North Charleston
Charleston
SC
Rocking Chair, Inc.
2,176,000
699 Citadel Rd
Orangeburg
Orangeburg
SC
Rocking Chair, Inc.
2,176,000
2140 Manna Court
Rock Hill
York
SC
Rocking Chair, Inc.
2,176,000
3954 Grandview Drive
Simpsonville
Greenville
SC
Rocking Chair, Inc.
2,176,000
9021 Fairforest Road
Spartanburg
Spartanburg
SC
Rocking Chair, Inc.
2,176,000
59 Cane Branch Rd.
Walterboro
Colleton
SC
Rocking Chair, Inc.
2,176,000
2409 S.Shirley Ave.
Sioux Falls
Minnehaha
SD
Rocking Chair, Inc.
2,176,000
2323 I-40 East
Amarillo
County
TX
Rocking Chair, Inc.
2,176,000
4300 South Bowen Road
Arlington
Potter
TX
Rocking Chair, Inc.
2,176,000
1251 North Watson Road
Arlington
Tarrant
TX
Rocking Chair, Inc.
2,176,000
5173 Interstate 10 E
Baytown
Tarrant
TX
Rocking Chair, Inc.
2,176,000
5390 Walden Rd
Beaumont
Harris
TX
Rocking Chair, Inc.
2,176,000
550 COUNTY ROAD 117
BUDA
Jefferson
TX
Rocking Chair, Inc.
2,176,000
13301 South Freeway
Burleson
Hays
TX
Rocking Chair, Inc.
2,176,000
1301 League Line Road
Conroe
Tarrant
TX
Rocking Chair, Inc.
2,176,000
4008 N I-35
Denton
Montgomery
TX
Rocking Chair, Inc.
2,176,000
1421 N Interstate 35 E
Desoto
Denton
TX

 
 
 

--------------------------------------------------------------------------------

 
MORTGAGES
 
Lienholder
Principal Amount of
Obligation
Assets

Rocking Chair, Inc.
2,176,000
7540 Remcon Circle
El Paso
Dallas
TX
Rocking Chair, Inc.
2,176,000
4691 Gemini Place
Fort Worth
El Paso
TX
Rocking Chair, Inc.
2,176,000
4327 N I-35
Gainesville
Tarrant
TX
Rocking Chair, Inc.
2,176,000
3401 West I-30
Greenville
Cooke
TX
Rocking Chair, Inc.
2,176,000
201 E Central TX Exp Suite 900
Harker Heights
Hunt
TX
Rocking Chair, Inc.
2,176,000
18151 Katy Freeway
Houston
Bell
TX
Rocking Chair, Inc.
2,176,000
2110 Sidney Baker
Kerrville
Harris
TX
Rocking Chair, Inc.
2,176,000
4275 North I-35
Lacy Lakeview
Kerr
TX
Rocking Chair, Inc.
2,176,000
231 Gulf Freeway South
League City
McLennan
TX
Rocking Chair, Inc.
2,176,000
889 South Stemmons
Lewisville
Galveston
TX
Rocking Chair, Inc.
2,176,000
3817 W Expressway 83
McAllen
Denton
TX
Rocking Chair, Inc.
2,176,000
5304 North Galloway Avenue
Mesquite
Hidalgo
TX
Rocking Chair, Inc.
2,176,000
2350 IH 35 N
Round Rock
Oates
TX
Rocking Chair, Inc.
2,176,000
11030 HWY 10 W
San Antonio
Williamson
TX
Rocking Chair, Inc.
2,176,000
6330 N Interstate 35
San Antonio
Bexar
TX
Rocking Chair, Inc.
2,176,000
4321 IH 35 S
San Marcos
Bexar
TX
Rocking Chair, Inc.
2,176,000
132 East Interstate 20
Weatherford
Hays
TX
Rocking Chair, Inc.
2,176,000
2400 Sierra Dr
Wichita Falls
Parker
TX
Rocking Chair, Inc.
2,176,000
1792 N. Heritage Park Blvd
Layton
Wichita
UT
Rocking Chair, Inc.
2,176,000
460 South 2000 West
Springville
Davis
UT
Rocking Chair, Inc.
2,176,000
2283 West City Center Court
West Valley City
Salt Lake
UT
Rocking Chair, Inc.
2,176,000
909 Empire Drive
Abingdon
Washington
VA
Rocking Chair, Inc.
2,176,000
106 Carter Road S
Ashland
Hanover
VA
Rocking Chair, Inc.
2,176,000
4700 PORTSMOUTH BLVD.
Chesapeake
N/A
VA
Rocking Chair, Inc.
2,176,000
217 Hillcrest Pkwy
Chesapeake
Pleasant Grove Borough
VA
Rocking Chair, Inc.
2,176,000
30 Hampton Blvd.
Christiansburg
Montgomery
VA
Rocking Chair, Inc.
2,176,000
17115 Dumfries Rd
Dumfries
Prince William
VA

 
 
 

--------------------------------------------------------------------------------

 
MORTGAGES
 
Lienholder
Principal Amount of
Obligation
Assets

Rocking Chair, Inc.
2,176,000
5200 Southpoint Parkway
Fredericksburg
Spotsylvania
VA
Rocking Chair, Inc.
2,176,000
121 Plesant Valley Road
Harrisonburg
Rockingham
VA
Rocking Chair, Inc.
2,176,000
3820 Wards Rd
Lynchburg
Campbell
VA
Rocking Chair, Inc.
2,176,000
10801 Battleview Parkway
Manassas
Prince William
VA
Rocking Chair, Inc.
2,176,000
7367 Bell Creek Road South
Mechanicsville
Hanover
VA
Rocking Chair, Inc.
2,176,000
12357 Hornsby Lane
Newport News
 
VA
Rocking Chair, Inc.
2,176,000
3620 Mayland Court
Richmond
Henrico
VA
Rocking Chair, Inc.
2,176,000
1400 Country Lane
South Hill
Mecklenburg
VA
Rocking Chair, Inc.
2,176,000
152 Rowe Road
Staunton
Augusta
VA
Rocking Chair, Inc.
2,176,000
3153 Lee Hwy
Troutville
Botetourt
VA
Rocking Chair, Inc.
2,176,000
200 Bypass Road
Williamsburg
York
VA
Rocking Chair, Inc.
2,176,000
200 Front Royal Pike
Winchester
Frederick
VA
Rocking Chair, Inc.
2,176,000
160 Lithia Rd.
Wytheville
Wythe
VA
Rocking Chair, Inc.
2,176,000
1295 WI Dells Pkwy South
Baraboo
Sauk
WI
Rocking Chair, Inc.
2,176,000
W176n9778 Rivercrest Dr
Germantown
Washington
WI
Rocking Chair, Inc.
2,176,000
2430 Fulton Street
Janesville
Rock
WI
Rocking Chair, Inc.
2,176,000
7015 122nd Avenue
Kenosha
Kenosha
WI
Rocking Chair, Inc.
2,176,000
2147 East Springs Drive
Madison
Dane
WI
Rocking Chair, Inc.
2,176,000
725 Foxcroft Avenue
Martinsburg
Berkeley
WV
Rocking Chair, Inc.
2,176,000
40 Old Nicholette Rd
Mineral Wells
Wood
WV
Rocking Chair, Inc.
2,176,000
294 Meadowfield Lane
Princeton
Mercer
WV

 

 
 
 

--------------------------------------------------------------------------------

 
OTHER LIENS
Lienholder/
Secured Party
Principal Amount of Obligation
Assets
Universal Music
Group Distribution,
Corp.
No principal indebtedness; the amount owed to the Secured Party fluctuates from
time to time as products of the Secured Party are sold.
All of CBOCS, Inc.’s inventory, software and other goods manufactured,
distributed, consigned or sold by, or bearing the trademark of the Secured
Party, wherever located, now owned, held or hereafter acquired, all proceeds
therefrom, including without limitation all accounts, sale of accounts, contract
rights, instruments, chattel paper, documents, deposit accounts, investment
property, rights to proceeds of letters of credit, letter of credit rights,
supporting obligations of every nature, rights to payment of money, insurance
refund claims and all other insurance claims and proceeds, tort claims,
electronic chattel and other investment property and general intangibles and
other rights to payment of every kind, and all of CBOCS, Inc.’s  books and
records and all recorded data of any kind or nature concerning the foregoing to
secure prompt payment of all indebtedness and other obligations of CBOCS, Inc.
to the Secured Party.
Sony Music
Entertainment
No principal indebtedness; the amount owed to the Secured Party fluctuates from
time to time as products of the Secured Party are sold.
All chattels and inventory generally sold by the Secured Party or which bear
trademarks or labels which are generally sold by the Secured Party whether or
not such chattels and inventory were purchased by the Borrower from the Secured
Party; all documents of title covering any chattels or inventory in which a
security interest is or would be otherwise created thereunder; all proceeds of
foregoing collateral and returned or repossessed chattels in which a security
interest was created thereunder, together with the proceeds thereof; all
accounts receivable, contract rights, general intangibles, chattel paper and all
other debts and liabilities in whatever form owing to the Borrower from any
person, corporation or any other legal entity; and all proceeds and insurance on
foregoing collateral.



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.01(w)


OWNED REAL PROPERTY


RECORD OWNER
ADDRESS
CITY
COUNTY
ST
CBOCS Pennsylvania, LLC
228 Mall Blvd
Bloomsburg
Columbia
PA
CBOCS Pennsylvania, LLC
3 E. Garland Drive
Carlisle
Cumberland
PA
CBOCS Pennsylvania, LLC
1162 Wayne Road
Chambersburg
Franklin
PA
CBOCS Pennsylvania, LLC
7810 Interstate Drive
Erie
Erie
PA
CBOCS Pennsylvania, LLC
7720 Main Street Suite 19
Fogelsville
Lehigh
PA
CBOCS Pennsylvania, LLC
11311 Pennsylvania Avenue
Meadville
Crawford
PA
CBOCS Pennsylvania, LLC
395 Cumberland Pkwy
Mechanicsburg
Cumberland
PA
CBOCS Pennsylvania, LLC
154 W Pennsylvania Avenue
New Stanton
Westmoreland
PA
CBOCS Pennsylvania, LLC
236 Pauline Drive
York
York
PA
CBOCS Properties, Inc.
4765 Beckley Road
Battle Creek
Calhoun
MI
CBOCS Properties, Inc.
2854 E. Wilder Rd
Bay City
Bay (Monitor Twp)
MI
CBOCS Properties, Inc.
45525 North I-94 Service Road
Belleville
Wayne
MI
CBOCS Properties, Inc.
6450 Dixie Hwy
Bridgeport
Saginaw
MI
CBOCS Properties, Inc.
7925 Conference Center Drive
Brighton
Livingston
MI
CBOCS Properties, Inc.
4140 Pier North Blvd.
Flint
Genesee
MI
CBOCS Properties, Inc.
2494 Airport Road
Jackson
Jackson
MI
CBOCS Properties, Inc.
5581 South 9th Street
Kalamazoo
Kalamazoo
MI
CBOCS Properties, Inc.
608 Commercial Drive
Lansing
Eaton
MI
CBOCS Properties, Inc.
1101 Ternes Drive
Monroe
Monroe
MI
CBOCS Properties, Inc.
2303 Water Street
Port Huron
St. Clair
MI
CBOCS Properties, Inc.
2525 West Marquette Woods Rd
Stevensville
Berrien
MI
CBOCS Properties, Inc.
3620 North Country Drive
Traverse City
Grand Traverse
MI
CBOCS Supply, Inc.
309 Hartmann Drive
Lebanon
Wilson
TN
CBOCS Texas, LLC
2323 I-40 East
Amarillo
Potter
TX
CBOCS Texas, LLC
4300 South Bowen Road
Arlington
Tarrant
TX
CBOCS Texas, LLC
1251 North Watson Road
Arlington
Tarrant
TX
CBOCS Texas, LLC
5173 IH-10 East
Baytown
Harris
TX

 
 
 

--------------------------------------------------------------------------------

 
RECORD OWNER
ADDRESS
CITY
COUNTY
ST

CBOCS Texas, LLC
5390 Walden Rd
Beaumont
Jefferson
TX
CBOCS Texas, LLC
8010 SW Loop 820
Benbrook
Tarrant
TX
CBOCS Texas, LLC
3110 Briarcrest Drive
Bryan
Brazos
TX
CBOCS Texas, LLC
550 Old San Antonio Rd.
Buda
Hays
TX
CBOCS Texas, LLC
13301 South Freeway
Burleson
Tarrant
TX
CBOCS Texas, LLC
1301 League Line Road
Conroe
Montgomery
TX
CBOCS Texas, LLC
4008 North I-35
Denton
Denton
TX
CBOCS Texas, LLC
1421 N. Beckley Avenue
Desoto
Dallas
TX
CBOCS Texas, LLC
7540 Remcon Circle
El Paso
El Paso
TX
CBOCS Texas, LLC
4691 Gemini Place
Fort Worth
Tarrant
TX
CBOCS Texas, LLC
4327 N. I-35
Gainesville
Cooke
TX
CBOCS Texas, LLC
3401 West I-30
Greenville
Hunt
TX
CBOCS Texas, LLC
201 E. Central TX Expressway
Harker Heights
Bell
TX
CBOCS Texas, LLC
18151 Katy Freeway
Houston
Harris
TX
CBOCS Texas, LLC
2110 Sidney Baker
Kerrville
Kerr
TX
CBOCS Texas, LLC
231 Gulf Freeway South
League City
Galveston
TX
CBOCS Texas, LLC
889 South Stemmons
Lewisville
Denton
TX
CBOCS Texas, LLC
3817 US Expressway 83
McAllen
Hidalgo
TX
CBOCS Texas, LLC
5304 North Galloway Avenue
Mesquite
Dallas
TX
CBOCS Texas, LLC
2350 North IH-35
Round Rock
Williamson
TX
CBOCS Texas, LLC
11030 IH-10 West
San Antonio
Bexar
TX
CBOCS Texas, LLC
6330 IH-35 North
San Antonio
Bexar
TX
CBOCS Texas, LLC
4321 IH-35 South
San Marcos
Hays
TX
CBOCS Texas, LLC
4275 North I-35
Waco
McLennan
TX
CBOCS Texas, LLC
132 East Interstate 20
Weatherford
Parker
TX
CBOCS Texas, LLC
2400 Sierra Drive
Wichita Falls
Wichita
TX
CBOCS West, Inc.
5620 South Frontage Road
Billings
Yellowstone
MT
CBOCS West, Inc.
1685 N. Grandview Ln.
Bismarck
Burleigh
ND
CBOCS West, Inc.
1733 South Cole Road
Boise
Ada
ID
CBOCS West, Inc.
50 Ken Hayes Drive
Bourbonnais
Kankakee
IL
CBOCS West, Inc.
2421 Old Country Inn Drive
Caseyville
St. Clair
IL

 
 
 

--------------------------------------------------------------------------------

 
RECORD OWNER
ADDRESS
CITY
COUNTY
ST

CBOCS West, Inc.
8355 Razorback Drive
Colorado Springs
El Paso
CO
CBOCS West, Inc.
5120 Hickory Point Frontage Rd
Decatur
Macon
IL
CBOCS West, Inc.
1101 Avenue of Mid-America
Effingham
Effingham
IL
CBOCS West, Inc.
1209 North Litchfield Road
Goodyear
Maricopa
AZ
CBOCS West, Inc.
5706 Northridge Drive
Gurnee
Lake
IL
CBOCS West, Inc.
1511 Riverboat Center
Joliet
Will
IL
CBOCS West, Inc.
115 N. East Street
Junction City
Geary
KS
CBOCS West, Inc.
17189 Kenyon Avenue
Lakeville
Dakota
MN
CBOCS West, Inc.
1792 N. Heritage Park Blvd
Layton
Davis
UT
CBOCS West, Inc.
1013 Heitmann Dr.
Lincoln
Logan
IL
CBOCS West, Inc.
5800 McWhinney Blvd
Loveland
Larimar
CO
CBOCS West, Inc.
2602 West Main Street
Marion
Williamson
IL
CBOCS West, Inc.
1020 Matteson Avenue
Matteson
Cook
IL
CBOCS West, Inc.
1101 Charleston Ave. East
Mattoon
Coles
IL
CBOCS West, Inc.
2929 Expo Pkwy.
Missoula
Missoula
MT
CBOCS West, Inc.
150 E Ashland Street
Morton
Tazewell
IL
CBOCS West, Inc.
4425 Fairfax Drive
Mt. Vernon
Jefferson
IL
CBOCS West, Inc.
1855 West Diehl Road
Naperville
Dupage
IL
CBOCS West, Inc.
350 West 120th Avenue
Northglenn
Adams
CO
CBOCS West, Inc.
12101 South Strang Line Rd
Olathe
Johnson
KS
CBOCS West, Inc.
4119 Columbus
Ottawa
LaSalle
IL
CBOCS West, Inc.
730 North Lyford Road
Rockford
Winnebago
IL
CBOCS West, Inc.
1295 Lakeview Drive
Romeoville
Will
IL
CBOCS West, Inc.
5975 South 6th St. Frontage Rd
Springfield
Sangamon
IL
CBOCS West, Inc.
460 South 2000 West
Springville
Utah
UT
CBOCS West, Inc.
1736 Convention Center Drive
St. George
Washington
UT
CBOCS West, Inc.
18531 North Creek Drive
Tinley Park
Will
IL
CBOCS West, Inc.
1421 South West Ashworth Place
Topeka
Shawnee
KS
CBOCS West, Inc.
2001 Formosa Road
Troy
Madison
IL
CBOCS West, Inc.
2101 North Kenyon Road
Urbana
Champaign
IL

 
 
 

--------------------------------------------------------------------------------

 
RECORD OWNER
ADDRESS
CITY
COUNTY
ST

CBOCS West, Inc.
9409 S.142nd St.
West Omaha
Sarpy
NE
CBOCS West, Inc.
2283 West City Center Court
West Valley City
Salt Lake
UT
CBOCS West, Inc.
1780 S Sunridge Drive
Yuma
Yuma
AZ
CBOCS West, Inc.
401 N 78th Street
Kansas City
Wyandotte
KS
CBOCS, Inc.
909 Empire Drive
Abingdon
Washington
VA
CBOCS, Inc.
941 Highway 140
Adairsville
Bartow
GA
CBOCS, Inc.
1114 N. Westover Blvd.
Albany
Dougherty
GA
CBOCS, Inc.
5200 San Antonio Drive
Albuquerque
Bernalillo
NM
CBOCS, Inc.
5700 Redlands Road, NW
Albuquerque
Bernalillo
NM
CBOCS, Inc.
6108 West Calhoun Dr.
Alexandria
Rapides
LA
CBOCS, Inc.
2012 East 59th Street
Anderson
Madison
IN
CBOCS, Inc.
126 Interstate Blvd.
Anderson
Anderson
SC
CBOCS, Inc.
344 Rockwood Road
Arden
Buncombe
NC
CBOCS, Inc.
5 Crowell Road
Asheville
Buncombe
NC
CBOCS, Inc.
106 South Carter Road
Ashland
Hanover
VA
CBOCS, Inc.
1212 Kelli Drive
Athens
Limestone
AL
CBOCS, Inc.
110 Burkett Lane
Athens
McMinn
TN
CBOCS, Inc.
1410 Shook Drive
Auburn
Dekalb
IN
CBOCS, Inc.
5600 Interstate Blvd.
Austintown
Mahoning
OH
CBOCS, Inc.
225 Lakewood Drive
Batesville
Panola
MS
CBOCS, Inc.
10250 Plaza Americana Drive
Baton Rouge
East Baton Rouge Parish
LA
CBOCS, Inc.
101 McKinney Drive
Berea
Madison
KY
CBOCS, Inc.
5040 Academy Ln.
Bessemer
Jefferson
AL
CBOCS, Inc.
876 Front St.
Binghamton
Broome
NY
CBOCS, Inc.
1960 Mel Browning Street
Bowling Green
Warren
KY
CBOCS, Inc.
1475 Southwest 8th Street
Boynton Beach
Palm Beach
FL
CBOCS, Inc.
636 67th Street Circle East
Bradenton
Manatee
FL
CBOCS, Inc.
3765 West Hwy 76
Branson
Taney
MO
CBOCS, Inc.
1735 Mallory Lane
Brentwood
Williamson
TN
CBOCS, Inc.
1207 Hampton Drive
Brookhaven
Lincoln
MS

 
 
 

--------------------------------------------------------------------------------

 
RECORD OWNER
ADDRESS
CITY
COUNTY
ST

CBOCS, Inc.
30405 Cracker Crossing
Brooksville
Hernando
FL
CBOCS, Inc.
211 Warren Mason Boulevard
Brunswick
Glynn
GA
CBOCS, Inc.
218 Commerce Street
Bryant
Saline
AR
CBOCS, Inc.
4758 Friendship Road (Lanier Islands Parkway as of 2010)
Buford
Hall
GA
CBOCS, Inc.
199 Supercenter Drive
Calera
Shelby
AL
CBOCS, Inc.
100 Cracker Barrel Dr.
Calhoun
Gordon
GA
CBOCS, Inc.
314 Kennedy Avenue
Calvert City
Marshall
KY
CBOCS, Inc.
2329 Southgate Parkway
Cambridge
Guernsey
OH
CBOCS, Inc.
715 Transit Ave.
Canton
Cherokee
GA
CBOCS, Inc.
3261 Williams Street
Cape Girardeau
Cape Girardeau
MO
CBOCS, Inc.
3203 Queen City Drive
Charlotte
Mecklenburg
NC
CBOCS, Inc.
2346 Shallowford Village Road
Chattanooga
Hamilton
TN
CBOCS, Inc.
50 Birmingham Hwy
Chattanooga
Hamilton
TN
CBOCS, Inc.
4700 Portsmouth Blvd.
Chesapeake
N/A
VA
CBOCS, Inc.
217 Hillcrest Parkway
Chesapeake
N/A
VA
CBOCS, Inc.
30 Hampton Blvd.
Christiansburg
Montgomery
VA
CBOCS, Inc.
8400 Pardee Road
Cicero
Onondaga
NY
CBOCS, Inc.
4902 Fields Ertel Road
Cincinnati
Warren
OH
CBOCS, Inc.
6420 Sessions Court
Clemmons
Forsyth
NC
CBOCS, Inc.
1650 Clingan Ridge Drive NW
Cleveland
Bradley
TN
CBOCS, Inc.
4 Tower Way
Clifton Park
Saratoga
NY
CBOCS, Inc.
11701 University Avenue
Clive
Polk
IA
CBOCS, Inc.
3304 Clark Lane
Columbia
Boone
MO
CBOCS, Inc.
2208 Bush River Road
Columbia
Lexington
SC
CBOCS, Inc.
2300 LeGrand Road
Columbia
Richland
SC
CBOCS, Inc.
1534 Bear Creek Pike
Columbia
Maury
TN
CBOCS, Inc.
1313 Old Hilliard-Rome Road
Columbus
Franklin
OH
CBOCS, Inc.
1175 Copperfield Blvd., NE
Concord
Cabarrus
NC
CBOCS, Inc.
7809 Lyles Lane
Concord
Cabarrus
NC
CBOCS, Inc.
525 Hwy. 65 North
Conway
Faulkner
AR

 
 
 

--------------------------------------------------------------------------------

 
RECORD OWNER
ADDRESS
CITY
COUNTY
ST

CBOCS, Inc.
1182 Dogwood Drive
Conyers
Rockdale
GA
CBOCS, Inc.
1295 S Walnut Avenue
Cookeville
Putnam
TN
CBOCS, Inc.
76 Rothrock Loop
Copley
Summit
OH
CBOCS, Inc.
857 Cumberland Gap
Corbin
Laurel
KY
CBOCS, Inc.
1905 Central Avenue
Cordele
Crisp
GA
CBOCS, Inc.
2393 Pacer Court NW
Corydon
Harrison
IN
CBOCS, Inc.
530 30th Avenue
Council Bluffs
Pottawattamie
IA
CBOCS, Inc.
8001 Pinnacle Pkwy
Covington
St. Tammany Parish
LA
CBOCS, Inc.
201 Cracker Barrel Road
Crestview
Okaloosa
FL
CBOCS, Inc.
23 Executive Drive
Crossville
Cumberland
TN
CBOCS, Inc.
6020 State Hwy 157 NW
Cullman
Cullman
AL
CBOCS, Inc.
938 Market Street
Dalton
Whitfield
GA
CBOCS, Inc.
111 Dunson Lane
Davenport
Polk
FL
CBOCS, Inc.
300 Jason Way Court
Davenport
Scott
IA
CBOCS, Inc.
7171 Miller Lane
Dayton
Montgomery
OH
CBOCS, Inc.
2325 W. International Speedway
Daytona Beach
Volusia
FL
CBOCS, Inc.
1250 South West 11th Way
Deerfield Beach
Broward
FL
CBOCS, Inc.
115 Gumbranch Road
Dickson
Dickson
TN
CBOCS, Inc.
7060 Concourse Parkway
Douglasville
Douglas
GA
CBOCS, Inc.
104 Travel Center Blvd.
Dublin
Laurens
GA
CBOCS, Inc.
17115 Dumfries Road
Dumfries
Prince William
VA
CBOCS, Inc.
1525 East Main Street
Duncan
Spartanburg
SC
CBOCS, Inc.
3703 Hillsborough Road
Durham
Durham
NC
CBOCS, Inc.
122 Troy Road
E. Greenbush
Rensselaer
NY
CBOCS, Inc.
1460 North Mack Smith Road
East Ridge
Hamilton
TN
CBOCS, Inc.
11701 North U.S. 31
Edinburgh
Bartholomew
IN
CBOCS, Inc.
1047 Executive Drive
Elizabethtown
Hardin
KY
CBOCS, Inc.
110 Northpointe Blvd.
Elkhart
Elkhart
IN
CBOCS, Inc.
300 Belle Hill Road
Elkton
Cecil
MD
CBOCS, Inc.
8215 Eagle Lake Drive
Evansville
Vanderburg
IN
CBOCS, Inc.
1625 Jim Johnson Road
Fayetteville
Cumberland
NC

 
 
 

--------------------------------------------------------------------------------

 
RECORD OWNER
ADDRESS
CITY
COUNTY
ST

CBOCS, Inc.
1050 South Hwy Drive
Fenton
St. Louis
MO
CBOCS, Inc.
10915 New Halls Ferry Rd
Ferguson
St. Louis
MO
CBOCS, Inc.
9700 North By Northeast Blvd.
Fishers
Hamilton
IN
CBOCS, Inc.
4 Merritt Blvd.
Fishkill
Dutchess
NY
CBOCS, Inc.
105 Commercial Blvd
Flat Rock
Henderson
NC
CBOCS, Inc.
150 Cox Creek Pkwy. South
Florence
Lauderdale
AL
CBOCS, Inc.
7399 Turfway Road
Florence
Boone
KY
CBOCS, Inc.
1824 West Lucas Street
Florence
Florence
SC
CBOCS, Inc.
155 Krome Avenue
Florida City
Dade
FL
CBOCS, Inc.
3150 McKenzie Street South
Foley
Baldwin
AL
CBOCS, Inc.
11993 Chase Plaza Drive
Forest Park
Hamilton
OH
CBOCS, Inc.
161 Bizzack Blvd.
Frankfort
Franklin
KY
CBOCS, Inc.
155 Steele Road
Franklin
Simpson
KY
CBOCS, Inc.
4210 Franklin Commons Court
Franklin
Williamson
TN
CBOCS, Inc.
7408 Shockley Drive
Frederick
Frederick
MD
CBOCS, Inc.
5200 Southpoint Parkway
Fredericksburg
Spotsylvania
VA
CBOCS, Inc.
4260 Boatways Road
Ft. Myers
Lee
FL
CBOCS, Inc.
10090 Daniels Parkway
Ft. Myers
Lee
FL
CBOCS, Inc.
2550 Peters Road
Ft. Pierce
St. Lucie
FL
CBOCS, Inc.
1609 W. Washington Center Rd
Ft. Wayne
Allen
IN
CBOCS, Inc.
10427 E. Maysville Rd
Ft. Wayne
Allen
IN
CBOCS, Inc.
101 Taylor Drive
Gadsden
Etowah
AL
CBOCS, Inc.
4001 S.W. 43rd Street
Gainesville
Alachua
FL
CBOCS, Inc.
1005 Village Green Crossing
Gallatin
Sumner
TN
CBOCS, Inc.
901 Fieldstown Road
Gardendale
Jefferson
AL
CBOCS, Inc.
1821 Remount Road
Gastonia
Gaston
NC
CBOCS, Inc.
1454 Cherry Blossom Way
Georgetown
Scott
KY
CBOCS, Inc.
W. 176 N.9778 River Crest Dr
Germantown
Washington
WI
CBOCS, Inc.
235 Long Hollow Pike
Goodlettsville
Davidson
TN
CBOCS, Inc.
2265 Barrett Drive
Greenfield
Hancock
IN
CBOCS, Inc.
4402 Landview Drive
Greensboro
Guilford
NC

 
 
 

--------------------------------------------------------------------------------

 
RECORD OWNER
ADDRESS
CITY
COUNTY
ST

CBOCS, Inc.
1134 Woodruff Road
Greenville
Greenville
SC
CBOCS, Inc.
4210 Marlane Drive
Grove City
Franklin
OH
CBOCS, Inc.
460 Parkwest Drive
Grovetown
Columbia
GA
CBOCS, Inc.
11635 US Hwy 431
Guntersville
Marshall
AL
CBOCS, Inc.
18214 Col. Henry K. Douglas Dr
Hagerstown
Washington
MD
CBOCS, Inc.
201 Westin Oaks Drive
Hammond
Tangipahoa Parish
LA
CBOCS, Inc.
121 Plesant Valley Road
Harrisonburg
Rockingham
VA
CBOCS, Inc.
1909 Uncle Herschel Way S.E.
Hartselle
Morgan
AL
CBOCS, Inc.
2130 U.S. 60 E. Merrill Place
Henderson
Henderson
KY
CBOCS, Inc.
1002 Ruin Creek Road
Henderson
Vance
NC
CBOCS, Inc.
213 Indian Lake Blvd.
Hendersonville
Sumner
TN
CBOCS, Inc.
1193 Scenic Drive
Herculaneum
Jefferson
MO
CBOCS, Inc.
1250 11th Street Court SE
Hickory
Catawba
NC
CBOCS, Inc.
706 Desoto Cove
Horn Lake
Desoto
MS
CBOCS, Inc.
4110 S. Lee's Summit
Independence
Jackson
MO
CBOCS, Inc.
4350 East Southport Road
Indianapolis
Marion
IN
CBOCS, Inc.
3840 Eagle View Drive
Indianapolis
Marion
IN
CBOCS, Inc.
2340 Post Drive
Indianapolis
Marion
IN
CBOCS, Inc.
1140 Kinley Road
Irmo
Richland
SC
CBOCS, Inc.
6020 I-55 North
Jackson
Hinds
MS
CBOCS, Inc.
188 Vann Drive
Jackson
Madison
TN
CBOCS, Inc.
4680 Lenoir Avenue
Jacksonville
Duval
FL
CBOCS, Inc.
438 Commerce Ctr. Drive
Jacksonville
Duval
FL
CBOCS, Inc.
502 Chaffee Point Boulevard
Jacksonville
Duval
FL
CBOCS, Inc.
2430 Fulton Street
Janesville
Rock
WI
CBOCS, Inc.
1401 Kentucky Mills Drive
Jeffersontown
Jefferson
KY
CBOCS, Inc.
2621 Phillips Drive
Jonesboro
Craighead
AR
CBOCS, Inc.
4010 Richard Jeseph
Joplin
Newton
MO
CBOCS, Inc.
8225 North Church Road
Kansas City
Clay
MO
CBOCS, Inc.
7920 NW Tiffany Springs
Kansas City
Platte
MO
CBOCS, Inc.
3389 Busbee Drive NW
Kennesaw
Cobb
GA

 
 
 

--------------------------------------------------------------------------------

 
RECORD OWNER
ADDRESS
CITY
COUNTY
ST

CBOCS, Inc.
7015 122nd Avenue
Kenosha
Kenosha
WI
CBOCS, Inc.
550 Kimball Crossing Dr.
Kimball
Marion
TN
CBOCS, Inc.
10132 Airport Pkwy
Kingsport
Sullivan
TN
CBOCS, Inc.
5400 W. Irlo Bronson Memorial
Kissimmee
Osceola
FL
CBOCS, Inc.
5001 Central Avenue Pike
Knoxville
Knox
TN
CBOCS, Inc.
9214 Park West Blvd.
Knoxville
Knox
TN
CBOCS, Inc.
1510 Cracker Barrel Lane
Knoxville
Knox
TN
CBOCS, Inc.
404 Kentucky Dr.
Kokomo
Howard
IN
CBOCS, Inc.
40 Frontage Road
Lafayette
Tippecanoe
IN
CBOCS, Inc.
116 Alcide Dominique Drive
Lafayette
Lafayette
LA
CBOCS, Inc.
105 Hoffman Drive
LaGrange
Troup
GA
CBOCS, Inc.
1414 East Crystal Drive
Lagrange
Oldham
KY
CBOCS, Inc.
1468 Commerce Blvd.
Lake City
Columbia
FL
CBOCS, Inc.
111 Colonial Lane
Lake City
Anderson
TN
CBOCS, Inc.
1295 Wisconsin Dells Pkwy S
Lake Delton
Sauk
WI
CBOCS, Inc.
4914 Timber Drive
Lake Park
Lowndes
GA
CBOCS, Inc.
4343 Lakeland Park Drive
Lakeland
Polk
FL
CBOCS, Inc.
9649 East Davies Plantation Rd
Lakeland
Shelby
TN
CBOCS, Inc.
1490 Hickory Drive
Las Cruces
Dona Ana
NM
CBOCS, Inc.
601 E. Gore Blvd.
Lawton
Comanche
OK
CBOCS, Inc.
635 South Cumberland
Lebanon
Wilson
TN
CBOCS, Inc.
2003 Village Drive
Leeds
St. Clair
AL
CBOCS, Inc.
325 Ft. Loudoun Medical Ctr Dr.
Lenoir City
Loudon
TN
CBOCS, Inc.
2220 Elkhorn Road
Lexington
Fayette
KY
CBOCS, Inc.
12 Plaza Parkway
Lexington
Davidson
NC
CBOCS, Inc.
1930 Roschmann Drive
Lima
Allen
OH
CBOCS, Inc.
970 West Pointe Court
Lithia Springs
Douglas
GA
CBOCS, Inc.
2618 S. Shackleford Road
Little Rock
Pulaski
AR
CBOCS, Inc.
80 Alamo Drive
London
Laurel
KY
CBOCS, Inc.
16 Nashua Rd
Londonderry
Rockingham
NH
CBOCS, Inc.
3375 Lackey Street
Lumberton
Robeson
NC

 
 
 

--------------------------------------------------------------------------------

 
RECORD OWNER
ADDRESS
CITY
COUNTY
ST

CBOCS, Inc.
3820 Wards Rd
Lynchburg
Campbell
VA
CBOCS, Inc.
3950 Riverside Drive
Macon
Bibb
GA
CBOCS, Inc.
120 Cleghorn Blvd.
Madison
Madison
AL
CBOCS, Inc.
2003 Eatonton Road
Madison
Morgan
GA
CBOCS, Inc.
2147 East Springs Drive
Madison
Dane
WI
CBOCS, Inc.
1780 E. Center Street
Madisonville
Hopkins
KY
CBOCS, Inc.
10801 Battleview Parkway
Manassas
Prince William
VA
CBOCS, Inc.
103 Paradise Street
Manchester
Coffee
TN
CBOCS, Inc.
100 Stander Avenue
Mansfield
Richland
OH
CBOCS, Inc.
2150 Delk Road
Marietta
Cobb
GA
CBOCS, Inc.
725 Foxcroft Avenue
Martinsburg
Berkeley
WV
CBOCS, Inc.
1395 Ford Street
Maumee
Lucas
OH
CBOCS, Inc.
7367 Bell Creek Road South
Mechanicsville
Hanover
VA
CBOCS, Inc.
7225 George T. Edwards Drive
Melbourne
Brevard
FL
CBOCS, Inc.
6081 Shelby Oaks Drive
Memphis
Shelby
TN
CBOCS, Inc.
8000 Lowrance Rd
Memphis
Shelby
TN
CBOCS, Inc.
609 Hwy 11 & 80
Meridian
Lauderdale
MS
CBOCS, Inc.
6200 Opportunity Lane
Merrillville
Lake
IN
CBOCS, Inc.
3280 Towne Blvd.
Middletown
Warren
OH
CBOCS, Inc.
30 Research Drive
Milford
New Haven
CT
CBOCS, Inc.
100 Rector Road
Mineral Wells
Wood
WV
CBOCS, Inc.
43 East I-65 Service Rd South
Mobile
Mobile
AL
CBOCS, Inc.
9191 Boyd-Cooper Pkwy.
Montgomery
Montgomery
AL
CBOCS, Inc.
955 Airport Blvd
Morrisville
Wake
NC
CBOCS, Inc.
1458 Southlake Plaza Drive
Morrow
Clayton
GA
CBOCS, Inc.
6805 Hwy 63 North
Moss Point
Jackson
MS
CBOCS, Inc.
172 Howard Blvd.
Mt. Arlington
Morris
NJ
CBOCS, Inc.
350 South Mt Juliet Road
Mt. Juliet
Wilson
TN
CBOCS, Inc.
1240 Rt 73
Mt. Laurel
Burlington
NJ
CBOCS, Inc.
138 Chaffin Place
Murfreesboro
Rutherford
TN
CBOCS, Inc.
650 N. 12th Street
Murray
Calloway
KY

 
 
 

--------------------------------------------------------------------------------

 
RECORD OWNER
ADDRESS
CITY
COUNTY
ST

CBOCS, Inc.
3845 Tollgate Blvd.
Naples
Collier
FL
CBOCS, Inc.
3454 Percy Priest Drive
Nashville
Davidson
TN
CBOCS, Inc.
6941 Charlotte Pike
Nashville
Davidson
TN
CBOCS, Inc.
527 Bullsboro Drive
Newnan
Cowetta
GA
CBOCS, Inc.
1021 Cosby Hwy & PO Box 727
Newport
Cocke
TN
CBOCS, Inc.
12357 Hornsby Lane
Newport News
N/A
VA
CBOCS, Inc.
6175 McDonough Drive
Norcross
Gwinnett
GA
CBOCS, Inc.
800 North Interstate Drive
Norman
Cleveland
OK
CBOCS, Inc.
6940 Sunset Strip Ave. N.W.
North Canton
Stark
OH
CBOCS, Inc.
7351 Mazyck Road
North Charleston
Charleston
SC
CBOCS, Inc.
3801 SW College Road
Ocala
Marion
FL
CBOCS, Inc.
700 Cornell Parkway
Oklahoma City
Oklahoma
OK
CBOCS, Inc.
8852 Old Lee Highway
Ooltewah
Hamilton
TN
CBOCS, Inc.
1051 Fox Run Avenue
Opelika
Lee
AL
CBOCS, Inc.
4272 Eldridge Loop
Orange Park
Clay
FL
CBOCS, Inc.
699 Citadel Rd
Orangeburg
Orangeburg
SC
CBOCS, Inc.
13300 S. Orange Blossom Trail
Orlando
Orange
FL
CBOCS, Inc.
125 Interchange Blvd
Ormond Beach
Volusia
FL
CBOCS, Inc.
9475 N. Owasso Expressway
Owasso
Tulsa
OK
CBOCS, Inc.
5035 Hinkleville Road
Paducah
McCracken
KY
CBOCS, Inc.
4 Kingswood Drive
Palm Coast
Flagler
FL
CBOCS, Inc.
410 Riverwind Drive
Pearl
Rankin
MS
CBOCS, Inc.
655 Cahaba Valley Road
Pelham
Shelby
AL
CBOCS, Inc.
260 Vaughn Lane
Pell City
St. Clair
AL
CBOCS, Inc.
1960 N W 150th Ave.
Pembroke Pines
Broward
FL
CBOCS, Inc.
8050 Lavelle Way
Pensacola
Escambia
FL
CBOCS, Inc.
101 Lect Drive
Perry
Houston
GA
CBOCS, Inc.
27491 Helen Drive
Perrysburg
Wood
OH
CBOCS, Inc.
1860 Winderly Lane
Pickerington
Fairfield
OH
CBOCS, Inc.
3960 Parkway
Pigeon Forge
Sevier
TN
CBOCS, Inc.
980 E. Ash St.
Piqua
Miami
OH

 
 
 

--------------------------------------------------------------------------------

 
RECORD OWNER
ADDRESS
CITY
COUNTY
ST

CBOCS, Inc.
6256 Cambridge Way
Plainfield
Hendricks
IN
CBOCS, Inc.
800 Kings Hwy
Port Charlotte
Charlotte
FL
CBOCS, Inc.
796 Business Park Drive
Prattville
Elmore
AL
CBOCS, Inc.
161 Ambrose Lane
Princeton
Mercer
WV
CBOCS, Inc.
6050 National Road East
Richmond
Wayne
IN
CBOCS, Inc.
1797 Lexington Road
Richmond
Madison
KY
CBOCS, Inc.
3620 Mayland Court
Richmond
Henrico
VA
CBOCS, Inc.
50 Biscuit Way
Ringgold
Catoosa
GA
CBOCS, Inc.
1918 Julian Allsbrook Hwy
Roanoke Rapids
Halifax
NC
CBOCS, Inc.
2140 Manna Court
Rock Hill
York
SC
CBOCS, Inc.
4367 SR 44
Rootstown
Portage
OH
CBOCS, Inc.
211 East Harrell Drive
Russellville
Pope
AR
CBOCS, Inc.
1070 Free Land Drive
Salisbury
Rowan
NC
CBOCS, Inc.
200 Hickman Drive
Sanford
Seminole
FL
CBOCS, Inc.
3212 South NC 87 Hwy
Sanford
Lee
NC
CBOCS, Inc.
17017 Abercorn Street
Savannah
Chatham
GA
CBOCS, Inc.
1265 Alan Street
Scottsburg
Scott
IN
CBOCS, Inc.
6150 Lazy Days Blvd
Seffner
Hillsborough
FL
CBOCS, Inc.
211 N Sandy Creek Drive
Seymour
Jackson
IN
CBOCS, Inc.
2255 Sharon Rd
Sharonville
Hamilton
OH
CBOCS, Inc.
27 W. Interstate Pkwy.
Shawnee
Pottawatomie
OK
CBOCS, Inc.
1565 Mt. Eden Rd.
Shelbyville
Shelby
KY
CBOCS, Inc.
275 Brenton Way
Shepherdsville
Bullitt
KY
CBOCS, Inc.
6251 Westport Avenue
Shreveport
Caddo
LA
CBOCS, Inc.
3954 Grandview Drive
Simpsonville
Greenville
SC
CBOCS, Inc.
2409 S. Shirley Ave.
Sioux Falls
Minnehaha
SD
CBOCS, Inc.
790 I-10 East Service Road
Slidell
St. Tammany Parish
LA
CBOCS, Inc.
1109 Industrial Park Drive
Smithfield
Johnston
NC
CBOCS, Inc.
2697 Highwood Blvd.
Smyrna
Rutherford
TN
CBOCS, Inc.
1899 S. Hwy 27
Somerset
Pulaski
KY
CBOCS, Inc.
1400 Country Lane
South Hill
Mecklenburg
VA

 
 
 

--------------------------------------------------------------------------------

 
RECORD OWNER
ADDRESS
CITY
COUNTY
ST

CBOCS, Inc.
30227 Eastern Shore Ct.
Spanish Fort
Baldwin
AL
CBOCS, Inc.
9021 Fairforest Road
Spartanburg
Spartanburg
SC
CBOCS, Inc.
2858 North Glenstone
Springfield
Greene
MO
CBOCS, Inc.
105 West Leffel Lane
Springfield
Clark
OH
CBOCS, Inc.
2441 State Road 16
St. Augustine
St. Johns
FL
CBOCS, Inc.
901 Fairlane Road
St. Charles
St. Charles
MO
CBOCS, Inc.
6233 Heimos Industrial Park Dr
St. Louis
St. Louis
MO
CBOCS, Inc.
2151 54th Avenue North
St. Petersburg
Pinellas
FL
CBOCS, Inc.
216 Henry Boulevard
Statesboro
Bulloch
GA
CBOCS, Inc.
1043 Glenway Drive
Statesville
Iredell
NC
CBOCS, Inc.
152 Rowe Road
Staunton
Augusta
VA
CBOCS, Inc.
7461 S W Lost River Road
Stuart
Martin
FL
CBOCS, Inc.
701 West Springfield Rd.
Sullivan
Franklin
MO
CBOCS, Inc.
60 Fourwinds Drive
Sunbury
Delaware
OH
CBOCS, Inc.
75 Gwinco Blvd.
Suwanee
Gwinnett
GA
CBOCS, Inc.
2920 Hospitality Road
Tallahassee
Leon
FL
CBOCS, Inc.
429 Margaret Avenue
Terre Haute
Vigo
IN
CBOCS, Inc.
708 U.S. 319 South
Tifton
Tift
GA
CBOCS, Inc.
4745 Helen Hauser Blvd.
Titusville
Brevard
FL
CBOCS, Inc.
3153 Lee Hwy
Troutville
Botetourt
VA
CBOCS, Inc.
4800 Doris Pate Drive
Tuscaloosa
Tuscaloosa
AL
CBOCS, Inc.
2371 East Aurora Road
Twinsburg
Summit
OH
CBOCS, Inc.
1195 St. Augustine Road
Valdosta
Lowndes
GA
CBOCS, Inc.
1880 State Rd 60E
Valrico
Hillsborough
FL
CBOCS, Inc.
445 Commercial Court
Venice
Sarasota
FL
CBOCS, Inc.
9380 19th Lane
Vero Beach
Indian River
FL
CBOCS, Inc.
4001 S. Frontage Road
Vicksburg
Warren
MS
CBOCS, Inc.
59 Cane Branch Rd.
Walterboro
Colleton
SC
CBOCS, Inc.
1289 Coffeen Street
Watertown
Jefferson
NY
CBOCS, Inc.
5636 Oakley Blvd.
Wesley Chapel
Pasco
FL
CBOCS, Inc.
309 Constitution Drive
West Monroe
Ouachita
LA

 
 
 

--------------------------------------------------------------------------------

 
RECORD OWNER
ADDRESS
CITY
COUNTY
ST

CBOCS, Inc.
2411 Metrocentre Blvd
West Palm Beach
Palm Beach
FL
CBOCS, Inc.
370 Hester Drive
White House
Robertson
TN
CBOCS, Inc.
200 Bypass Road
Williamsburg
York
VA
CBOCS, Inc.
6643 Transit Road
Williamsville
Erie
NY
CBOCS, Inc.
6055 SOM Center Rd
Willoughby
Lake
OH
CBOCS, Inc.
21 Van Campen Blvd
Wilmington
New Hanover
NC
CBOCS, Inc.
5006 Hayes Place West
Wilson
Wilson
NC
CBOCS, Inc.
200 Front Royal Pike
Winchester
Frederick
VA
CBOCS, Inc.
160 Lithia Rd.
Wytheville
Wythe
VA
CBOCS, Inc.
305 Hartmann Drive (Bldg 1)
Lebanon
Wilson
TN
CBOCS, Inc.
305 Hartmann Drive (Retail)
Lebanon
Wilson
TN
CBOCS, Inc.
307 Hartmann Drive
Lebanon
Wilson
TN
CBOCS, Inc.
311 Hartmann Drive
Lebanon
Wilson
TN
CBOCS, Inc.
312 Hartmann Drive
Lebanon
Wilson
TN
CBOCS, Inc.
631 S. Cumberland Pkwy
Lebanon
Wilson
TN
CBOCS, Inc.
I-40 & S. Hartmann Drive
Lebanon
Wilson
TN
CBOCS, Inc.
1391 Murrays Chapel Road
Sweetwater
Monroe
TN
CBOCS, Inc.
I-26 and Highway 219
Newberry
Newberry
SC
CBOCS, Inc.
I-75 and State Route 674
Ruskin
Hillsborough
FL
CBOCS, Inc.
5483 Westmoreland Plaza
Douglasville
Douglas
GA
CBOCS, Inc.
10975 US Hwy 15-501
Southern Pines
Moore
NC
CBOCS, Inc.
Highway 75 & 71st Street
Tulsa
Tulsa
OK
Cracker Barrel Old Country Store, Inc.
106 Castle Heights Ave. N.
Lebanon
Wilson
TN





 
 

--------------------------------------------------------------------------------

 
 SCHEDULE 4.01(x)


LEASED REAL PROPERTY (LESSEE)


Lessee
Street Address
City
County
State
Lessor
Expiration Date
Annual Rental Cost ($)
CBOCS Distribution, Inc.
Hartmann Drive
Lebanon
Wilson
TN
MREIC Lebanon Tennessee, Inc.
6/30/2024
*
CBOCS Pennsylvania, LLC
200 Davis Blvd
Pittsburgh
Allegheny
PA
Montour Place, LLC
8/5/2016
*
CBOCS Pennsylvania, LLC
21 Industrial Drive
Hamburg
Berks
PA
Country Stores Property I, LLC
7/31/2021
*
CBOCS Pennsylvania, LLC
100 Charlotte Drive
Altoona
Blair
PA
Morris Management Real Estate, LP
11/10/2017
*
CBOCS Pennsylvania, LLC
3611 Horizon Blvd.
Trevose
Bucks
PA
Bucks County Restaurant Row II LP
3/19/2021
*
CBOCS Pennsylvania, LLC
215 Colonnade Blvd.
State College
Centre
PA
Waddle Real Estate, LP
4/5/2021
*
CBOCS Pennsylvania, LLC
1215 E. Lancaster Avenue
Downingtown
Chester
PA
Jeffrey A. D'Ambrosio
12/8/2012
*
CBOCS Pennsylvania, LLC
2525 Brindle Drive
Harrisburg
Dauphin
PA
Country Stores Property I, LLC
7/31/2021
*
CBOCS Pennsylvania, LLC
35 S. Willowdale Dr Suite 1822
Lancaster
Lancaster
PA
FSA Enterprises and The Rockvale Group
1/30/2020
*
CBOCS Pennsylvania, LLC
2320 Highland Park Blvd
Wilkes-Barre
Luzerne
PA
Centro GA Wilkes-Barre LP
9/24/2018
*
CBOCS Pennsylvania, LLC
2095 Gallagher Road
Plymouth Meeting
Montgomery
PA
Metroplex West Associates, LP
11/19/2020
*
CBOCS Pennsylvania, LLC
956 Schuylkill Mall Rd.
Frackville
Schuylkill
PA
Country Stores Property II, LLC
7/31/2021
*
CBOCS Pennsylvania, LLC
1008 Trinity Circle
Washington
Washington
PA
Washington Mall-JCP Assoc. LTD
7/25/2019
*
CBOCS Pennsylvania, LLC
13600 Wolfe Rd.
New Freedom
York
PA
Sunrise Holdings, LP
3/6/2015
*
CBOCS Properties, Inc.
2285 Woodlake Drive
Okemos
Ingham
MI
C. J. Abraham Family, LLC
5/18/2013
*
CBOCS Properties, Inc.
4340 Kenowa Avenue
Grandville
Kent
MI
Country Stores Property I, LLC
7/31/2021
*
CBOCS Properties, Inc.
30750 Little Mack Road
Roseville
Macomb
MI
Country Stores Property II, LLC
7/31/2021
*
CBOCS Properties, Inc.
39111 W. Six Mile Road
Livonia
Wayne
MI
AmeriCenter of Livonia, LLC
3/31/2012
*
CBOCS Texas, LLC
3687 S. General Bruce Drive
Temple
Bell
TX
Morris Venture Partners II, LTD
2/22/2019
*

 
*Indicates portions of this exhibit that have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
 

--------------------------------------------------------------------------------

 
Lessee
Street Address
City
County
State
Lessor
Expiration Date
Annual Rental Cost ($)

CBOCS Texas, LLC
123 SW Loop 410
San Antonio
Bexar
TX
Cole CB San Antonio, TX LLC
7/31/2029
*
CBOCS Texas, LLC
3327 SE Military Drive
San Antonio
Bexar
TX
HEB Grocery Company, LP
9/18/2021
*
CBOCS Texas, LLC
3302 St. Michaels Drive
Texarkana
Bowie
TX
Country Stores Property II, LLC
7/31/2021
*
CBOCS Texas, LLC
11019 Shadow Creek Pkwy
Pearland
Brazoria
TX
CB.PTX LLC c/o Ron DeMilt
9/6/2019
*
CBOCS Texas, LLC
23801 SW FWY
Rosenberg
Fort Bend
TX
A-S 92 Hwy 59-Reading Rd., L.P.
11/1/2019
*
CBOCS Texas, LLC
3501 US Hwy 75 N
Sherman
Grayson
TX
Cole CB Sherman, TX LLC
7/31/2029
*
CBOCS Texas, LLC
14765 N. Freeway
Houston
Harris
TX
Country Stores Property I, LLC
7/31/2021
*
CBOCS Texas, LLC
5018 Milwaukee Avenue
Lubbock
Lubbock
TX
Canyon Hub Holdings, L.P.
6/10/2017
*
CBOCS Texas, LLC
3108 N. Loop 250 West
Midland
Midland
TX
CB.MTX LLC c/o Ron DeMilt
11/11/2017
*
CBOCS Texas, LLC
26050 Eastex Fwy
Kingwood
Montgomery
TX
CB.HTX LLC c/o Ron DeMilt
10/3/2020
*
CBOCS Texas, LLC
4229 South Padre Island Drive
Corpus Christi
Nueces
TX
Country Stores Property II, LLC
7/31/2021
*
CBOCS Texas, LLC
13821 US Hwy 69 North
Tyler
Smith
TX
Country Stores Property III, LLC
7/31/2021
*
CBOCS Texas, LLC
2700 Grapevine Mills Pkwy
Grapevine
Tarrant
TX
The Lake Family Revocable Living Trust, dated 7/5/00
10/22/2021
*
CBOCS Texas, LLC
1602 Hwy 351
Abilene
Taylor
TX
Cole CB Abilene, TX LLC
7/31/2029
*
CBOCS West, Inc.
2560 E. Lucky Lane
Flagstaff
Coconino
AZ
Country Stores Property I, LLC
7/31/2021
*
CBOCS West, Inc.
606 S. Watson Rd.
Buckeye
Maricopa
AZ
VSTC, L.L.C.
1/31/2022
*
CBOCS West, Inc.
9312 W. Glendale Ave.
Glendale
Maricopa
AZ
Litchfield Bell/Grand, LLC and Rock Valley Investments, LLC
12/31/2017
*
CBOCS West, Inc.
1007 N. Dobson Road
Mesa
Maricopa
AZ
DE Rito/Kimco Riverview, LLC
4/30/2022
*
CBOCS West, Inc.
16845 North 84th Avenue
Peoria
Maricopa
AZ
Country Stores Property I, LLC
7/31/2021
*
CBOCS West, Inc.
5022 E. Chandler Blvd
Phoenix
Maricopa
AZ
Country Stores Property I, LLC
7/31/2021
*
CBOCS West, Inc.
21611 N. 26th Avenue
Phoenix
Maricopa
AZ
Country Stores Property II, LLC
7/31/2021
*

 
*Indicates portions of this exhibit that have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
 

--------------------------------------------------------------------------------

 
Lessee
Street Address
City
County
State
Lessor
Expiration Date
Annual Rental Cost ($)

CBOCS West, Inc.
3520 Stockton Hill Rd.
Kingman
Mohave
AZ
Country Stores Property I, LLC
7/31/2021
*
CBOCS West, Inc.
8400 N.Cracker Barrel Road
Tucson
Pima
AZ
Country Stores Property II, LLC
7/31/2021
*
CBOCS West, Inc.
2281 East Florence Blvd.
Casa Grande
Pinal
AZ
Country Stores Property II, LLC
7/31/2021
*
CBOCS West, Inc.
5707 E. State Route 69
Prescott Valley
Yavapai
AZ
YK Commercial Realty, LLC
9/21/2018
*
CBOCS West, Inc.
4735 Elizabeth St North
Pueblo
Pueblo
CO
Country Stores Property I, LLC
7/31/2021
*
CBOCS West, Inc.
502 Brock Drive
Bloomington
McLean
IL
McLean County Land Trust #H-331, Jeffrey Brock, Trustee
11/24/2011
*
CBOCS West, Inc.
3160 Green Mount Crossing Dr.
Shiloh
St. Clair
IL
Green Mount Crossing LLC
2/20/2015
*
CBOCS West, Inc.
995 E. 61st North
Wichita
Sedgwick
KS
Country Stores Property II, LLC
7/31/2021
*
CBOCS West, Inc.
6700 North 27th Street
Lincoln
Lancaster
NE
Country Stores Property I, LLC
7/31/2021
*
CBOCS, Inc.
180 Interstate Drive
Greenville
Butler
AL
Country Stores Property II, LLC
7/31/2021
*
CBOCS, Inc.
220 Leon Smith Parkway
Oxford
Calhoun
AL
Country Stores Property I, LLC
7/31/2021
*
CBOCS, Inc.
201 Cracker Barrel Row SW
Fort Payne
Dekalb
AL
Bewajobe Corporation
3/30/2012
*
CBOCS, Inc.
3431 Ross Clark Circle
Dothan
Houston
AL
Country Stores Property I, LLC
7/31/2021
*
CBOCS, Inc.
3415 Colonnade Pkwy
Birmingham
Jefferson
AL
DRA/CLP Colonnade Retail Birmingham LLC
6/30/2015
*
CBOCS, Inc.
4710 Norrell Drive
Trussville
Jefferson
AL
Country Stores Property III, LLC
7/31/2021
*
CBOCS, Inc.
2001 Drake Avenue S.W.
Huntsville
Madison
AL
Robert E. Tabb
6/30/2016
*
CBOCS, Inc.
845-A Schillinger Rd S.
Mobile
Mobile
AL
JDFTC, LLC
5/12/2012
*
CBOCS, Inc.
407 Beltline Rd SW
Decatur
Morgan
AL
Beltline and Sandlin, LLC
4/30/2012
*
CBOCS, Inc.
173 Valley St.
Arkedelphia
Clark
AR
Gail P. Montgomery & Susan Montgomery
1/24/2014
*
CBOCS, Inc.
431 Hwy 71 North
Alma
Crawford
AR
Country Stores Property II, LLC
7/31/2021
*
CBOCS, Inc.
1600 N 6TH Street
W. Memphis
Crittenden
AR
Country Stores Property I, LLC
7/31/2021
*

 
*Indicates portions of this exhibit that have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
 

--------------------------------------------------------------------------------

 
Lessee
Street Address
City
County
State
Lessor
Expiration Date
Annual Rental Cost ($)

CBOCS, Inc.
170 Pakis Street
Hot Springs
Garland
AR
Garrett Enterprises, Inc.
10/1/2020
*
CBOCS, Inc.
3101 Springhill Drive
North Little Rock
Pulaski
AR
Baptist Health
2/17/2020
*
CBOCS, Inc.
1022 South 48th St.
Springdale
Washington
AR
Country Stores Property I, LLC
7/31/2021
*
CBOCS, Inc.
145 Prospect Hill Rd.
East Windsor
Hartford
CT
Balch Bridge Street Corporation
2/28/2017
*
CBOCS, Inc.
19550 Coastal Hwy.
Rehoboth Beach
Sussex
DE
Galday Inn, Inc
1/27/2017
*
CBOCS, Inc.
1175 Palm Bay Rd.
Melbourne
Brevard
FL
Melbourne, CB L.L.C.
5/13/2013
*
CBOCS, Inc.
13250 City Station Drive
Jacksonville
Duval
FL
Ramco Jacksonville, LLC c/o Ramco-Gershenson, Inc.
5/21/2016
*
CBOCS, Inc.
1371 Commercial Way
Spring Hill
Hernando
FL
CB.SHFL LLC c/o Ron DeMilt
12/31/2018
*
CBOCS, Inc.
3125 Cove Bend Drive
Tampa
Hillsborough
FL
JEM Investments, LTD, II, LLLP
8/31/2012
*
CBOCS, Inc.
13833 W. Hillsborough Avenue
Tampa
Hillsborough
FL
SCI Northbay Commerce Fund, LLC
4/19/2015
*
CBOCS, Inc.
1520 E. Hwy 50
Clermont
Lake
FL
Lucas Clermont Limited Partnership
2/21/2017
*
CBOCS, Inc.
9450 US Hwy 441
Leesburg
Lake
FL
City of Leesburg
4/22/2016
*
CBOCS, Inc.
2203 Cortez Road West
Bradenton
Manatee
FL
Lineberry Properties, Inc.
3/21/2014
*
CBOCS, Inc.
13561 SW 17th Court
Ocala
Marion
FL
Donald G. Garlits as Trustee of the Donald G. Garlits revocable living trust,
dated November 20, 1989, and Patricia L. Garlits as Trustee of the Patricia L.
Garlits revocable living trust, dated November 20, 1989
11/5/2016
*
CBOCS, Inc.
4101 Federal Hwy
Jensen Beach
Martin
FL
C B Jensen Beach, LLC
11/26/2012
*
CBOCS, Inc.
34930 Emerald Coast Pkwy
Destin
Okaloosa
FL
WRI-SPP Paradise Isle, LLC
12/4/2016
*
CBOCS, Inc.
6699 S. Semoran Blvd
Orlando
Orange
FL
Richard T. Lee
1/28/2018
*
CBOCS, Inc.
3316 Daniels Road
Winter Garden
Orange
FL
Cole MT Winter Garden FL, LLC
6/15/2018
*

 
*Indicates portions of this exhibit that have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
 

--------------------------------------------------------------------------------

 
Lessee
Street Address
City
County
State
Lessor
Expiration Date
Annual Rental Cost ($)

CBOCS, Inc.
7878 W. Irlo Bronson Memorial
Kissimmee
Osceola
FL
Formosa of Central Florida, Inc.
10/31/2013
*
CBOCS, Inc.
5341 US Highway 19
New Port Richey
Pasco
FL
New Plan Florida Holdings, LLC
4/30/2018
*
CBOCS, Inc.
4011 Ulmerton Rd.
Clearwater
Pinellas
FL
Pinellas County
2/27/2020
*
CBOCS, Inc.
285 Douglas Avenue
Altamonte Springs
Seminole
FL
R. Bruce Pringle
4/30/2012
*
CBOCS, Inc.
13637 U.S. Hwy. 27 / 441
Lady Lake
Sumter
FL
D & G Properties, LLC
6/30/2013
*
CBOCS, Inc.
138 Eisenhower Drive
Commerce
Banks
GA
Country Stores Property II, LLC
7/31/2021
*
CBOCS, Inc.
5631 Hwy 20 Northeast
Cartersville
Bartow
GA
J. F. Gelzer c/o Equity Management Co.
11/15/2012
*
CBOCS, Inc.
5000 Eisenhower Pkwy
Macon
Bibb
GA
B.F. Lowery
6/2/2016
*
CBOCS, Inc.
1200 Boone Avenue Extention
Kingsland
Camden
GA
Country Stores Property I, LLC
7/31/2021
*
CBOCS, Inc.
106 Price Creek Road
Bremen
Carroll
GA
Cole CB Bremen, GA LLC
7/31/2029
*
CBOCS, Inc.
1000 East Hwy. 80
Pooler
Chatham
GA
Country Stores Property I, LLC
7/31/2021
*
CBOCS, Inc.
544 N. Belair Road
Evans
Columbia
GA
Cole MT Evans GA, LLC
12/16/2018
*
CBOCS, Inc.
5580 Windward Pkwy
Alpharetta
Fulton
GA
Plaza Outparcel III, LLC
8/31/2016
*
CBOCS, Inc.
1124 Highway 20/81
McDonough
Henry
GA
McDonough (McDonough) WMC, LLC
12/1/2012
*
CBOCS, Inc.
2700 Watson Blvd.
Warner Robins
Houston
GA
DDR Warner Robins LLC
12/31/2012
*
CBOCS, Inc.
301 Exchange Way
Braselton
Jackson
GA
Cole CB Braselton, GA LLC
7/31/2029
*
CBOCS, Inc.
1500 Bradley Park Dr.
Columbus
Muscogee
GA
Cole CB Columbus, GA LLC
7/31/2029
*
CBOCS, Inc.
1913 Epps Bridge Pkwy
Athens
Oconee
GA
Cracker-Athens, Inc. c/o Ed and Arlice Backstein
5/13/2012
*
CBOCS, Inc.
I-65 and Route 334
Whitestown
Boone
IN
SJC, Inc.
10/31/2021
*
CBOCS, Inc.
350 Triangle Rd.
Sellersburg
Clark
IN
Country Stores Property III, LLC
7/31/2021
*
CBOCS, Inc.
4984 S. Kay Bee Drive
Gas City
Grant
IN
Country Stores Property I, LLC
7/31/2021
*

 
*Indicates portions of this exhibit that have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
 

--------------------------------------------------------------------------------

 
Lessee
Street Address
City
County
State
Lessor
Expiration Date
Annual Rental Cost ($)

CBOCS, Inc.
7750 Corinne Drive
Hammond
Lake
IN
Country Stores Property III, LLC
7/31/2021
*
CBOCS, Inc.
9340 Michigan Road
Indianapolis
Marion
IN
Tayco Pershall Road, LP
4/2/2016
*
CBOCS, Inc.
380 N. Jacob Drive
Bloomington
Monroe
IN
CB Whitehall, LLC
9/23/2016
*
CBOCS, Inc.
1898 N. Morristown Rd.
Shelbyville
Shelby
IN
Country Stores Property I, LLC
7/31/2021
*
CBOCS, Inc.
800 Happy Valley Street
Cave City
Barren
KY
Country Stores Property I, LLC
7/31/2021
*
CBOCS, Inc.
40 Cassady Avenue
Danville
Boyle
KY
Chancery Lane, Ltd.
4/25/2012
*
CBOCS, Inc.
5311 Frederica
Owensboro
Daviess
KY
Country Stores Property II, LLC
7/31/2021
*
CBOCS, Inc.
1927 Stanton Way
Lexington
Fayette
KY
Paine Farms, LLC c/o A. Robert Doll
7/30/2014
*
CBOCS, Inc.
1131 Fashion Ridge Rd
Dry Ridge
Grant
KY
Dry Ridge Capital, LLC
11/25/2016
*
CBOCS, Inc.
10150 Brookridge Village Blvd.
Louisville
Jefferson
KY
Brookridge Village, LLC
4/21/2018
*
CBOCS, Inc.
2701 Crittenden Dr.
Louisville
Jefferson
KY
Commonwealth of KY, the Finance and Administraction Cabinet of the Commonwealth
of KY, and the KY State Fair Board
2/21/2019
*
CBOCS, Inc.
4089 Lexington Road
Nicholasville
Jessamine
KY
White/Reach Brannon Rd., LLC
6/30/2019
*
CBOCS, Inc.
110 Stone Trace Road
Mt. Sterling
Montgomery
KY
Country Stores Property III, LLC
7/31/2021
*
CBOCS, Inc.
10 Old Filiatreau Lane
Bardstown
Nelson
KY
Culpeper VII, LLC
8/31/2021
*
CBOCS, Inc.
74 Hospitality Ln.
Cadiz
Trigg
KY
Country Stores Property III, LLC
7/31/2021
*
CBOCS, Inc.
1100 Pintail Rd
Sulphur
Calcasieu
LA
Country Stores Property III, LLC
7/31/2021
*
CBOCS, Inc.
2313 South Tanger Blvd.
Gonzales
Parish of Ascension
LA
Country Stores Property II, LLC
7/31/2021
*
CBOCS, Inc.
227 Whiting Farms Rd.
Holyoke
Hampden
MA
Country Stores Property III, LLC
7/31/2021
*
CBOCS, Inc.
1795 Andover St.
Tewksbury
Middlesex
MA
Country Stores Property II, LLC
7/31/2021
*
CBOCS, Inc.
1048 South Street Suite 40
Wrentham
Norfolk
MA
CPG Partners, LP
7/4/2014
*
CBOCS, Inc.
215 Charlton Rd
Sturbridge
Worcester
MA
Colonial Motel, Inc.
9/25/2020
*

 
*Indicates portions of this exhibit that have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
 

--------------------------------------------------------------------------------

 
Lessee
Street Address
City
County
State
Lessor
Expiration Date
Annual Rental Cost ($)

CBOCS, Inc.
3742 Crain Hwy
Waldorf
Charles
MD
Schiff Enterprises
3/8/2021
*
CBOCS, Inc.
1440 Handlir Drive
Bel Air
Harford
MD
Country Stores Property II, LLC
7/31/2021
*
CBOCS, Inc.
115 Blue Jay Court
Stevensville
Queen Anne's
MD
Phoenicia Properties, LLC
10/4/2018
*
CBOCS, Inc.
357 Maine Mall Rd
South Portland
Cumberland
ME
Vaneastland, LLC
6/10/2020
*
CBOCS, Inc.
915 N. Woodbine Road
St. Joseph
Buchanan
MO
Country Stores Property I, LLC
7/31/2021
*
CBOCS, Inc.
128 St. Robert Blvd.
St Robert
Pulaski
MO
Country Stores Property I, LLC
7/31/2021
*
CBOCS, Inc.
120 Progress Point Ct.
O'Fallon
St. Charles
MO
Chimney Rock Company
5/10/2014
*
CBOCS, Inc.
6659 US Hwy 49
Hattiesburg
Forrest
MS
Country Stores Property I, LLC
7/31/2021
*
CBOCS, Inc.
15255 Crossroads Pkwy.
Gulfport
Harrison
MS
Royal Casino Corporation
11/15/2016
*
CBOCS, Inc.
1270 Cross Creek Dr.
Saltillo
Lee
MS
Cross Creek Station, Inc.
7/31/2019
*
CBOCS, Inc.
850 Huffman Mill Road
Burlington
Alamance
NC
John W. Spears
9/30/2015
*
CBOCS, Inc.
135 Spring Forrest Drive
Mebane
Alamance
NC
Cole CB Mebane, NC LLC
7/31/2029
*
CBOCS, Inc.
34 Tunnel Road
Asheville
Buncombe
NC
Sea Nic Enterprises, Inc.
8/31/2015
*
CBOCS, Inc.
3701 Elmsley Ct.
South Greensboro
Guilford
NC
Cole CB S Greensboro, NC LLC
7/31/2029
*
CBOCS, Inc.
1102 E. Cumberland Rd
Dunn
Harnett
NC
Jessie-Casper, LLC
4/4/2014
*
CBOCS, Inc.
123 Regency Center Drive
Mooresville
Iredell
NC
Country Stores Property I, LLC
7/31/2021
*
CBOCS, Inc.
5199 Hwy 42 West
Garner
Johnston
NC
Country Stores Property II, LLC
7/31/2021
*
CBOCS, Inc.
9330 E. Independence Blvd.
Matthews
Mecklenburg
NC
Donald Real Estate Investors, LLC
11/6/2018
*
CBOCS, Inc.
238 Enterprise Drive
Rocky Mount
Nash
NC
Cole CB Rocky Mount, NC LLC
7/31/2029
*
CBOCS, Inc.
1260 Western Blvd.
Jacksonville
Onslow
NC
Walter Whitehurst revocable trust & Jenny Whitehurst Hawkins separate property
trust
3/13/2016
*
CBOCS, Inc.
710 SW Greenville Blvd
Greenville
Pitt
NC
Craig F. Goess and Craig M. Goess
11/7/2016
*

 
*Indicates portions of this exhibit that have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
 

--------------------------------------------------------------------------------

 
Lessee
Street Address
City
County
State
Lessor
Expiration Date
Annual Rental Cost ($)

CBOCS, Inc.
1717 North Carolina 67 Hwy
Jonesville
Yadkin
NC
Country Stores Property II, LLC
7/31/2021
*
CBOCS, Inc.
110 Hancock Lane
Westampton
Burlington
NJ
Country Stores Property I, LLC
7/31/2021
*
CBOCS, Inc.
14 Frontage Road
Clinton
Hunterdon
NJ
Country Stores Property II, LLC
7/31/2021
*
CBOCS, Inc.
825 Market Place Blvd.
Hamilton Township
Mercer
NJ
JDN Real Estate Hamilton, LP
3/22/2013
*
CBOCS, Inc.
427 North Broadway
Pennsville
Salem
NJ
Pennsville Commercial Land, Inc.
8/31/2017
*
CBOCS, Inc.
1480 West Maloney
Gallup
McKinley
NM
Rio West Partners
12/31/2012
*
CBOCS, Inc.
4360 Milestrip Road
Hamburg
Erie
NY
Laurence Erb et ux
11/2/2017
*
CBOCS, Inc.
2075 Hylan Dr.
Rochester
Monroe
NY
Marketplace Center, LLC
12/13/2013
*
CBOCS, Inc.
67781 Mall Rd
St. Clairsville
Belmont
OH
Ohio Valley Mall
4/22/2021
*
CBOCS, Inc.
475 River's Edge Drive
Milford
Clermont
OH
CUC Properties, LLC
10/31/2012
*
CBOCS, Inc.
5100 Tiedeman Rd
Brooklyn
Cuyahoga
OH
Morris L. Stoebner as Trustee for the Morris L. Stoebner Revocable Trust under
Trust Agreement dated September 10, 1991
6/7/2012
*
CBOCS, Inc.
4216 Milan Rd
Sandusky
Erie
OH
Sandusky Mall Company
2/28/2017
*
CBOCS, Inc.
5770 Wilmington Pike
Centerville
Greene
OH
Sugarcreek Crossing Permanent, LLC
12/21/2016
*
CBOCS, Inc.
615 Ring Road
Harrison
Hamilton
OH
Country Stores Property I, LLC
7/31/2021
*
CBOCS, Inc.
1031 Interstate Court
Findlay
Hancock
OH
George M. Whitson
10/23/2013
*
CBOCS, Inc.
5205 Detroit Rd.
Sheffield
Lorain
OH
Sheffield Ridge Equities, LLC
8/9/2013
*
CBOCS, Inc.
225 Scenic Crest Drive
Zanesville
Muskingum
OH
J. O. K., Inc.
3/31/2013
*
CBOCS, Inc.
4901 N.E. 122nd Street
Edmond
Oklahoma
OK
Country Stores Property II, LLC
7/31/2021
*
CBOCS, Inc.
8008 E. 31st Street
Tulsa
Tulsa
OK
Country Stores Property I, LLC
7/31/2021
*
CBOCS, Inc.
825 Centre of New England Blvd
Coventry
Kent
RI
Commerce Park Associates 5, LLC
11/22/2019
*
CBOCS, Inc.
591 Hwy 153
Piedmont
Anderson
SC
Cole CB Piedmont, SC LLC
7/31/2029
*

 
*Indicates portions of this exhibit that have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
 

--------------------------------------------------------------------------------

 
Lessee
Street Address
City
County
State
Lessor
Expiration Date
Annual Rental Cost ($)

CBOCS, Inc.
1370 N. Main Street
Summerville
Berkeley
SC
Luco Realty, LLC
9/5/2020
*
CBOCS, Inc.
8 Factory Shops Blvd
Gaffney
Cherokee
SC
Country Stores Property III, LLC
7/31/2021
*
CBOCS, Inc.
101 Commons Drive
Greenwood
Greenwood
SC
William H and Margaret Corley
12/9/2016
*
CBOCS, Inc.
1303 Tadlock Drive
Murrells Inlet
Horry
SC
Country Stores Property II, LLC
7/31/2021
*
CBOCS, Inc.
1208 N. Retail Ct.
Myrtle Beach
Horry
SC
Mall of South Carolina Beach Outparcel Limited Partnership
4/20/2015
*
CBOCS, Inc.
4835 Hwy 17 South
North Myrtle Beach
Horry
SC
Plantation Properties of NMB, LLC
4/1/2014
*
CBOCS, Inc.
250 Britain Street
Santee
Orangeburg
SC
Country Stores Property II, LLC
7/31/2021
*
CBOCS, Inc.
253 Forum Drive
Columbia
Richland
SC
VAS Outparcels II, LLC
5/11/2018
*
CBOCS, Inc.
295 Carowinds Boulevard
Fort Mill
York
SC
Cole CB Fort Mill, SC LLC
7/31/2029
*
CBOCS, Inc.
771 Louisville Rd
Alcoa
Blount
TN
FFE, L.P.
1/13/2012
*
CBOCS, Inc.
2406 Music Valley Drive
Nashville
Davidson
TN
Rudy Properties c/o Frank Rudy
4/30/2013
*
CBOCS, Inc.
4323 Sidco Drive
Nashville
Davidson
TN
Cracker Barrel Associates, LLC c/o McCay Real Estate Group
7/31/2021
*
CBOCS, Inc.
133 Cracker Road
Morristown
Hamblen
TN
Country Stores Property II, LLC
7/31/2021
*
CBOCS, Inc.
716 Campbell Station Road
Knoxville
Knox
TN
Campbell Station Lakes Development
10/31/2013
*
CBOCS, Inc.
2920 South Mall Rd
Knoxville
Knox
TN
Tiger G.P. c/o Graham Corp.
12/11/2013
*
CBOCS, Inc.
2020 Crossings Circle
Spring Hill
Maury
TN
Spring Hill Development Partners, GP
2/28/2018
*
CBOCS, Inc.
200 Cracker Barrel Drive
Clarksville
Montgomery
TN
Country Stores Property III, LLC
7/31/2021
*
CBOCS, Inc.
1839 South Roane Street
Harriman
Roane
TN
Bryson Oil Co., Inc.; Harriman Hospitality GP
8/31/2018
*
CBOCS, Inc.
2115 South Church
Murfreesboro
Rutherford
TN
Rosa E. Handley/Reba Pinney & James C.Cope, Co-conservators
6/15/2018
*

 
*Indicates portions of this exhibit that have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
 

--------------------------------------------------------------------------------

 
Lessee
Street Address
City
County
State
Lessor
Expiration Date
Annual Rental Cost ($)

CBOCS, Inc.
2285 Parkway
Pigeon Forge
Sevier
TN
Country Stores Property I, LLC
7/31/2021
*
CBOCS, Inc.
154 Stadium Drive
Sevierville
Sevier
TN
Lynn Ted II, LLC & William Ted Phillips, Jr.
1/29/2016
*
CBOCS, Inc.
690 Winfield Dunn Pkwy
Sevierville
Sevier
TN
Holrob-Southern-Cullom General Partnership
10/14/2017
*
CBOCS, Inc.
2692 Boones Creek Road
Johnson City
Washington
TN
Country Stores Property I, LLC
7/31/2021
*
CBOCS, Inc.
101 Appletree Lane
Waynesboro
Augusta
VA
Cole CB Waynesboro, VA LLC
7/31/2029
*
CBOCS, Inc.
1440 Greenbrier Parkway
Chesapeake
Chesapeake
VA
Mike & Cory - Greenbriar, L.L.C.
5/24/2017
*
CBOCS, Inc.
12401 Red Water Creek Road
Chester
Chesterfield
VA
Country Stores Property I, LLC
7/31/2021
*
CBOCS, Inc.
4720 Craig Rath Blvd.
Midlothian
Chesterfield
VA
Swift Creek Associates, LP
6/30/2013
*
CBOCS, Inc.
103 Sadler Lane
Emporia
Greensville
VA
Cole CB Emporia, VA LLC
7/31/2029
*
CBOCS, Inc.
106 Marketplace Drive
Hampton
Hampton
VA
Mercury Mall Associates
5/8/2015
*
CBOCS, Inc.
4435 S. Laburnum Avenue
Richmond
Henrico
VA
Laburnum Investment, LLC
11/30/2018
*
CBOCS, Inc.
125 Village Circle
Bristol
N/A
VA
Cole CB Bristol, VA LLC
7/31/2029
*
CBOCS, Inc.
757 Lynnhaven Parkway
Virginia Beach
N/A
VA
Lynnhaven Mall, L.L.C.
9/5/2020
*
CBOCS, Inc.
451 West Reservoir Rd
Woodstock
Shenandoah
VA
Cole CB Woodstock, VA LLC
7/31/2029
*
CBOCS, Inc.
1971 Carl D. Silver Pkwy.
Fredericksburg
Spotsylvania
VA
Central Park 1207, LLC
6/20/2014
*
CBOCS, Inc.
15 Riverton Commons Plaza
Front Royal
Warren
VA
ISIS Real Property Investments, LLC
12/2/2017
*
CBOCS, Inc.
3 Cracker Barrel Drive
Barboursville
Cabell
WV
Country Stores Property I, LLC
7/31/2021
*
CBOCS, Inc.
5720 MacCorkle Ave SE
Charleston
Kanawha
WV
Sarah and Pauline Maier Foundation, Inc.
2/26/2015
*
CBOCS, Inc.
#11 Goff Crossing Drive
Cross Lanes
Kanawha
WV
Country Stores Property III, LLC
7/31/2021
*
CBOCS, Inc.
2206 Pleasant Valley Road
Fairmont
Marion
WV
Country Stores Property II, LLC
7/31/2021
*
CBOCS, Inc.
2000 University Town Centre Drive
Morgantown
Monongalia
WV
Granville Restaurant Group, LLC
12/2/2017
*

 
*Indicates portions of this exhibit that have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
 

--------------------------------------------------------------------------------

 
Lessee
Street Address
City
County
State
Lessor
Expiration Date
Annual Rental Cost ($)

CBOCS, Inc.
127 Fort Henry Road
Triadelphia
Ohio
WV
Ohio County Development Authority
4/9/2016
*
CBOCS, Inc.
2112 Harper Road
Beckley
Raleigh
WV
Country Stores Property III, LLC
7/31/2021
*
Cracker Barrel Old Country Store, Inc.
Franklin Road
Lebanon
Wilson
TN
City of Lebanon
8/31/2019
*



*Indicates portions of this exhibit that have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.01(y)


LEASED REAL PROPERTY (LESSOR)


 
Sub-Lessor*
Street Address
City
County
State
Lessee
Expiration Date
Annual Rental Cost ($)**
CBOCS, Inc.
4360 Milestrip Road
Hamburg
Erie
NY
Buffalo Restaurant Group, Ltd.
11/2/2017
***
*Subject to Lease with Laurence E. Erb et ux
           
**Payment by Sub-lessor on Erb Lease is ***



***Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE 4.01(z)


INVESTMENTS


See Schedule 4.01(b), which sets forth the Equity Interests of all Subsidiaries
owned by each Loan Party.
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.01(aa)


INTELLECTUAL PROPERTY


Trademarks


 
Trademark/
Trade Name/
Service Mark
 
 
Jurisdiction
of
Registration
 
Registration
Number (application
number, if pending)
 
 
Date of Registration (date application filed, if pending)
 
 
 
Expiration Date
 
 
 
Applicant/Registrant
AROUND THE CORNER. OR AROUND THE COUNTRY
[AROUND THE CORNER. OR AROUND THE COUNTRY logo]
USA
SN:78-601000
RN:3,195,089
Registered
January 2, 2007
January 2, 2017
 
(8&15 due by  January 2, 2013)
CBOCS Properties, Inc.
AUTUMN APPLEFEST
[AUTUMN APPLEFEST logo]
USA
SN:77-293897
RN:3,435,649
Registered
May 27, 2008
May 27, 2018
 
(8&15 due by May 27, 2014)
CBOCS Properties, Inc.
AUTUMN APPLEFEST
[AUTUMN APPLEFEST logo]
USA
SN:77-293900
RN:3,585,359
Registered
March 10, 2009
March 10, 2019
 
(8&15 due by March 10, 2015)
CBOCS Properties, Inc.
COMIN' RIGHT UP
[COMIN' RIGHT UP logo]
USA
SN:77-053725
RN:3,521,230
Registered
October 21, 2008
October 21, 2018
 
(8&15 due by October 21, 2014)
CBOCS Properties, Inc.
COUNTRY'S COOKBOOK
[COUNTRY'S COOKBOOK logo]
USA
SN:85-170344
Filed
November 5, 2010
N/A
CBOCS Properties, Inc.
CRACKER BARREL
[CRACKER BARREL logo]
USA
SN:85-058107
RN:3,886,461
Registered
December 7, 2010
December 7, 2020
 
(8&15 due by December 7, 2016)
CBOCS Properties, Inc.
CRACKER BARREL
[CRACKER BARREL logo]
USA
SN:85-058111
RN:3,900,702
Registered
January 4, 2011
January 4, 2021
 
(8&15 due by January 4, 2017)
CBOCS Properties, Inc.
CRACKER BARREL BREAKFAST IN THE COUNTRY
USA
SN:75-004119
RN:2,003,067
Registered
September 24, 1996
September 24, 2016
CBOCS Properties, Inc.
CRACKER BARREL GOOD COUNTRY COOKIN'
USA
SN:75-004123
RN:2,003,068
Registered
September 24, 1996
September 24, 2016
CBOCS Properties, Inc.

 
 
 

--------------------------------------------------------------------------------

 
Trademark/
Trade Name/
Service Mark
 
 
Jurisdiction
of
Registration
 
Registration
Number (application
number, if pending)
 
 
Date of Registration (date application filed, if pending)
 
 
 
Expiration Date
 
 
 
Applicant/Registrant

CRACKER BARREL OF FOOD & FUN
[CRACKER BARREL OF FOOD & FUN logo]
USA
SN:78-845477
RN:3,264,590
Registered
July 17, 2007
July 17, 2017
 
(8&15 due by July 17, 2013)
CBOCS Properties, Inc.
CRACKER BARREL OLD COUNTRY STORE
USA
SN:74-578235
RN:1,931,274
Registered
October 31, 1995
October 31, 2015
CBOCS Properties, Inc.
CRACKER BARREL OLD COUNTRY STORE
USA
SN:74-664245
RN:2,034,882
Registered
February 4, 1997
February 4, 2017
CBOCS Properties, Inc.
CRACKER BARREL OLD COUNTRY STORE
USA
SN:75-461800
RN:2,260,787
Registered
July 13, 1999
July 13, 2019
CBOCS Properties, Inc.
CRACKER BARREL OLD COUNTRY STORE
[CRACKER BARREL OLD COUNTRY STORE logo]
USA
SN:78-819941
RN:3,403,323
Registered
March 25, 2008
March 25, 2018
 
(8&15 due by March 25, 2014)
CBOCS Properties, Inc.
CRACKER BARREL OLD COUNTRY STORE
[CRACKER BARREL OLD COUNTRY STORE logo]
USA
SN:85-012544
RN:3,910,461
Registered
January 25, 2011
January 25, 2021
 
(8&15 due by January 25, 2017)
CBOCS Properties, Inc.
CRACKER BARREL OLD COUNTRY STORE and Design
[CRACKER BARREL OLD COUNTRY STORE and Design logo]
USA
SN:73-176420
RN:1,142,958
Registered
December 9, 1980
December 9, 2020
CBOCS Properties, Inc.
CRACKER BARREL OLD COUNTRY STORE and Design
[CRACKER BARREL OLD COUNTRY STORE and Design logo]
USA
SN:78-819948
RN:3,403,324
Registered
March 25, 2008
March 25, 2018
 
(8&15 due by March 25, 2014)
CBOCS Properties, Inc.
CRACKER BARREL OLD COUNTRY STORE and Design
[CRACKER BARREL OLD COUNTRY STORE and Design logo]
USA
SN:77-053877
RN:3,305,557
Registered
October 9, 2007
October 9, 2017
 
(8&15 due by  October 9, 2013)
CBOCS Properties, Inc.
CRACKER BARREL OLD COUNTRY STORE and Design
[CRACKER BARREL OLD COUNTRY STORE and Design logo]
USA
SN:77-053883
RN:3,305,558
Registered
October 9, 2007
October 9, 2017
 
(8&15 due by October 9, 2013)
CBOCS Properties, Inc.

 
 
 

--------------------------------------------------------------------------------

 
Trademark/
Trade Name/
Service Mark
 
 
Jurisdiction
of
Registration
 
Registration
Number (application
number, if pending)
 
 
Date of Registration (date application filed, if pending)
 
 
 
Expiration Date
 
 
 
Applicant/Registrant

CRACKER BARREL OLD COUNTRY STORE and Design
[CRACKER BARREL OLD COUNTRY STORE and Design logo]
USA
SN:77-480058
RN:3,505,237
Registered
September 23, 2008
September 23, 2018
 
(8&15 due by September 23, 2014)
CBOCS Properties, Inc.
CRACKER BARREL OLD COUNTRY STORE and Design
[CRACKER BARREL OLD COUNTRY STORE and Design logo]
USA
SN:77-540873
RN:3,684,215
Registered
September 15, 2009
September 15, 2019
 
(8&15 due by September 15, 2015)
CBOCS Properties, Inc.
CRACKER BARREL OLD COUNTRY STORE and Design
[CRACKER BARREL OLD COUNTRY STORE and Design logo]
USA
SN:85-012555
RN:3,910,462
Registered
January 25, 2011
January 25, 2021
 
(8&15 due by  January 25, 2017)
CBOCS Properties, Inc.
CRACKER BARREL OLD COUNTRY STORE MUSIC and Design
[CRACKER BARREL OLD COUNTRY STORE MUSIC and Design logo]
USA
SN:85-099611
RN:3,947,254
Registered
April 19, 2011
April 19, 2021
 
(8&15 due by April 19, 2017)
CBOCS Properties, Inc.
CRACKER BARREL SHARES
[CRACKER BARREL SHARES logo]
USA
SN:77-863503
RN:3,848,892
Registered
September 14, 2010
September 14, 2020
 
(8&15 due by September 14, 2016)
CBOCS Properties, Inc.
DILLY DALLY
[DILLY DALLY logo]
USA
SN:85-181349
Filed
November 19, 2010
N/A
CBOCS Properties, Inc.
DILLY DALLY
[DILLY DALLY logo]
USA
SN:85-181358
Filed
November 19, 2010
N/A
CBOCS Properties, Inc.

 
 
 

--------------------------------------------------------------------------------

 
Trademark/
Trade Name/
Service Mark
 
 
Jurisdiction
of
Registration
 
Registration
Number (application
number, if pending)
 
 
Date of Registration (date application filed, if pending)
 
 
 
Expiration Date
 
 
 
Applicant/Registrant

DILLY DALLY
[DILLY DALLY logo]
USA
SN:85-181367
Filed
November 19, 2010
N/A
CBOCS Properties, Inc.
DILLY DALLY
[DILLY DALLY logo]
USA
SN:85-262925
Filed
March 10, 2011
N/A
CBOCS Properties, Inc.
DILLY DALLY and Design
[DILLY DALLY and Design logo]
USA
SN:85-181373
Filed
November 19, 2010
N/A
CBOCS Properties, Inc.
DILLY DALLY and Design
[DILLY DALLY and Design logo]
USA
SN:85-181378
Filed
November 19, 2010
N/A
CBOCS Properties, Inc.
DILLY DALLY and Design
[DILLY DALLY and Design logo]
USA
SN:85-181380
Filed
November 19, 2010
N/A
CBOCS Properties, Inc.
DILLY DALLY and Design
[DILLY DALLY and Design logo]
USA
SN:85-262927
Filed
March 10, 2011
N/A
CBOCS Properties, Inc.
EAT.SHOP.RELAX.
[EAT.SHOP.RELAX. logo]
USA
SN:77-681071
RN:3,663,671
Registered
August 4, 2009
August 4, 2019
 
(8&15 due by August 4, 2015)
CBOCS Properties, Inc.
EAT.SHOP.RELAX.
[EAT.SHOP.RELAX. logo]
USA
SN:77-681077
RN:3,663,672
Registered
August 4, 2009
August 4, 2019
 
(8&15 due by August 4, 2015)
CBOCS Properties, Inc.
FAMILY. FRIENDLY. FIXIN'S.
[FAMILY. FRIENDLY. FIXIN'S. logo]
USA
SN:85-170361
Filed
November 5, 2010
N/A
CBOCS Properties, Inc.

 
 
 

--------------------------------------------------------------------------------

 
Trademark/
Trade Name/
Service Mark
 
 
Jurisdiction
of
Registration
 
Registration
Number (application
number, if pending)
 
 
Date of Registration (date application filed, if pending)
 
 
 
Expiration Date
 
 
 
Applicant/Registrant

FANCY FIXIN'S
[FANCY FIXIN'S logo]
USA
SN:77-318725
RN:3,435,856
Registered
May 27, 2008
May 27, 2018
 
(8&15 due by May 27, 2014)
CBOCS Properties, Inc.
FIRESIDE COUNTRY SKILLETS
[FIRESIDE COUNTRY SKILLETS logo]
USA
SN:77-549120
RN:3,580,430
Registered
February 24, 2009
February 24, 2019
 
(8&15 due by  February 24, 2015)
CBOCS Properties, Inc.
FIRESIDE COUNTRY SKILLETS
[FIRESIDE COUNTRY SKILLETS logo]
USA
SN:77-708777
RN:3,698,793
Registered
October 20, 2009
October 20, 2019
 
(8&15 due by October 20, 2015)
CBOCS Properties, Inc.
FRONT PORCH FRIENDS
[FRONT PORCH FRIENDS logo]
USA
SN:77-806860
RN:3,858,032
Registered
October 5, 2010
October 5, 2020
 
(8&15 due by October 5, 2016)
CBOCS Properties, Inc.
GOOD COUNTRY COOKIN' FOR TRAVELERS AND NEIGHBORS ALIKE
USA
SN:78-341293
RN:2,962,293
Registered
Jun 14, 2005
June 14, 2015
CBOCS Properties, Inc.
GOOD COUNTRY COOKING FOR TRAVELERS AND NEIGHBORS ALIKE
USA
SN:78-209575
RN:2,830,012
Registered
April 6, 2004
April 6, 2014
CBOCS Properties, Inc.
GRANDPA'S COUNTRY FRIED BREAKFAST
USA
SN:76-302524
RN:2,588,285
Registered
July 2, 2002
July 2, 2012
CBOCS Properties, Inc.
HALF RESTAURANT HALF STORE ALL COUNTRY
USA
SN:76-325063
RN:2,621,037
Registered
September 17, 2002
September 17, 2012
CBOCS Properties, Inc.
HALF RESTAURANT HALF STORE ALL COUNTRY
USA
SN:76-325064
RN:2,621,038
Registered
September 17, 2002
September 17, 2012
CBOCS Properties, Inc.
HAPPY SUMMER TRAVELS
[HAPPY SUMMER TRAVELS logo]
USA
SN:77-454065
RN:3,655,623
Registered
July 14, 2009
July 14, 2019
 
(8&15 due by July 14, 2015)
CBOCS Properties, Inc.
HAPPY SUMMER TRAVELS
[HAPPY SUMMER TRAVELS logo]
USA
SN:77-454070
RN:3,655,624
Registered
July 14, 2009
July 14, 2019
 
(8&15 due by July 14, 2015)
CBOCS Properties, Inc.
HOMESTYLE FOR THE HOLIDAYS
[HOMESTYLE FOR THE HOLIDAYS logo]
USA
SN:77-289262
RN:3,558,585
Registered
January 6, 2009
January 6, 2019
 
(8&15 due by  January 6, 2015)
CBOCS Properties, Inc.

 
 
 

--------------------------------------------------------------------------------

 
Trademark/
Trade Name/
Service Mark
 
 
Jurisdiction
of
Registration
 
Registration
Number (application
number, if pending)
 
 
Date of Registration (date application filed, if pending)
 
 
 
Expiration Date
 
 
 
Applicant/Registrant

HOMESTYLE FOR THE HOLIDAYS
[HOMESTYLE FOR THE HOLIDAYS logo]
USA
SN:77-289264
RN:3,517,754
Registered
October 14, 2008
October 14, 2018
 
(8&15 due by  October 14, 2014)
CBOCS Properties, Inc.
HOMESTYLE. HOSPITALITY.
[HOMESTYLE. HOSPITALITY. logo]
USA
SN:85-170352
Filed
November 5, 2010
N/A
CBOCS Properties, Inc.
IT'S NOT HOME BUT IT'S CLOSE
[IT'S NOT HOME BUT IT'S CLOSE logo]
USA
SN:77-113526
RN:3,540,918
Registered
December 2, 2008
December 2, 2018
 
(8&15 due by December 2, 2014)
CBOCS Properties, Inc.
MISCELLANEOUS DESIGN
[MISCELLANEOUS DESIGN logo]
USA
SN:73-797449
RN:1,575,813
Registered
January 2, 1990
January 2, 2020
CBOCS Properties, Inc.
MOMMA'S FRENCH TOAST BREAKFAST
USA
SN:78-482333
RN:3,070,362
Registered
March 21, 2006
March 21, 2016
 
(8&15 due by March 21, 2012)
CBOCS Properties, Inc.
MOMMA'S PANCAKE BREAKFAST
USA
SN:78-482327
RN:3,078,703
Registered
April 11, 2006
April 11, 2016
 
(8&15 due by April 11, 2012)
CBOCS Properties, Inc.
MUSIC CATALOGUE CRACKER BARREL OLD COUNTRY STORE and Design
[MUSIC CATALOGUE CRACKER BARREL OLD COUNTRY STORE and Design logo]
USA
SN:76-394221
RN:2,801,065
Registered
December 30, 2003
December 30, 2013
CBOCS Properties, Inc.
OLD FASHIONED COUNTRY CANDIES
USA
SN:73-699191
RN:1,550,323
Registered
August 1, 1989
August 1, 2019
CBOCS Properties, Inc.
OLD FASHIONED COUNTRY FIXIN'S
USA
SN:75-435999
RN:2,334,313
Registered
March 28, 2000
March 28, 2020
CBOCS Properties, Inc.
OLD FASHIONED COUNTRY FIXIN'S
USA
SN:75-436001
RN:2,334,314
Registered
March 28, 2000
March 28, 2020
CBOCS Properties, Inc.
OLD FASHIONED COUNTRY FIXIN'S
[OLD FASHIONED COUNTRY FIXIN'S logo]
USA
SN:77-658172
RN:3,759,029
Registered
March 9, 2010
March 9, 2020
 
(8&15 due by March 9, 2016)
CBOCS Properties, Inc.

 
 
 

--------------------------------------------------------------------------------

 
Trademark/
Trade Name/
Service Mark
 
 
Jurisdiction
of
Registration
 
Registration
Number (application
number, if pending)
 
 
Date of Registration (date application filed, if pending)
 
 
 
Expiration Date
 
 
 
Applicant/Registrant

ORIGINAL CRACKER BARREL OLD COUNTRY STORE CAST IRON and Design
[ORIGINAL CRACKER BARREL OLD COUNTRY STORE CAST IRON and Design logo]
USA
SN:76-420421
RN:2,697,764
Registered
March 18, 2003
March 18, 2013
CBOCS Properties, Inc.
PLEASING PEOPLE
[PLEASING PEOPLE logo]
USA
SN:77-735653
RN:3,800,872
Registered
June 8, 2010
June 8, 2020
 
(8&15 due by June 8, 2016)
CBOCS Properties, Inc.
PLEASING PEOPLE
[PLEASING PEOPLE logo]
USA
SN:77-735656
RN:3,745,404
Registered
February 2, 2010
February 2, 2020
 
(8&15 due by  February 2, 2016)
CBOCS Properties, Inc.
ROCKIN' READER
[ROCKIN' READER logo]
USA
SN:77-408680
RN:3,544,926
Registered
December 9, 2008
December 9, 2018
 
(8&15 due by December 9, 2014)
CBOCS Properties, Inc.
SERVING BREAKFAST ALL DAY. EVERY DAY. FOR TRAVELERS AND NEIGHBORS ALIKE
USA
SN:78-341277
RN:2,970,160
Registered
July 19, 2005
July 19, 2015
CBOCS Properties, Inc.
SMOKEHOUSE BREAKFAST
USA
SN:78-482339
RN:3,062,633
Registered Principal Register - Sec. 2(F)
February 28, 2006
February 28, 2016
 
(8&15 due by  February 20, 2012)
CBOCS Properties, Inc.
SUNDAY HOMESTYLE CHICKEN
[SUNDAY HOMESTYLE CHICKEN logo]
USA
SN:77-348059
RN:3,566,675
Registered
January 27, 2009
January 27, 2019
 
(8&15 due by January 27, 2015)
CBOCS Properties, Inc.
SUNRISE SAMPLER
USA
SN:76-302523
RN:2,604,521
Registered
August 6, 2002
August 6, 2012
CBOCS Properties, Inc.
THE CRACKER BARREL BUDDIES
[THE CRACKER BARREL BUDDIES logo]
USA
SN:78-845416
RN:3,264,589
Registered
July 17, 2007
July 17, 2017
 
(8&15 due by July 17, 2013)
CBOCS Properties, Inc.
THE CRACKER BARREL'S COUNTRY BOY BREAKFAST
USA
SN:76-302521
RN:2,561,809
Registered
April 16, 2002
April 16, 2012
CBOCS Properties, Inc.

 
 
 

--------------------------------------------------------------------------------

 
Trademark/
Trade Name/
Service Mark
 
 
Jurisdiction
of
Registration
 
Registration
Number (application
number, if pending)
 
 
Date of Registration (date application filed, if pending)
 
 
 
Expiration Date
 
 
 
Applicant/Registrant

THE GREATEST FAMILY ROAD TRIP
[THE GREATEST FAMILY ROAD TRIP logo]
USA
SN:77-453531
RN:3,548,144
Registered
December 16, 2008
December 16, 2018
 
(8&15 due by  December 16, 2014)
CBOCS Properties, Inc.
THE GREATEST FAMILY ROAD TRIP
[THE GREATEST FAMILY ROAD TRIP logo]
USA
SN:77-453533
RN:3,667,506
Registered
August 11, 2009
August 11, 2019
 
(8&15 due by August 11, 2015)
CBOCS Properties, Inc.
THE GREATEST FAMILY ROAD TRIP
[THE GREATEST FAMILY ROAD TRIP logo]
USA
SN:77-453535
RN:3,670,410
Registered
August 18, 2009
August 18, 2019
 
(8&15 due by August 18, 2015)
CBOCS Properties, Inc.
THE GREATEST FAMILY ROAD TRIP GAME
[THE GREATEST FAMILY ROAD TRIP GAME logo]
USA
SN:77-452492
RN:3,667,502
Registered
August 11, 2009
August 11, 2019
 
(8&15 due by August 11, 2015)
CBOCS Properties, Inc.
THE GREATEST FAMILY ROAD TRIP GAME
[THE GREATEST FAMILY ROAD TRIP GAME logo]
USA
SN:77-452519
RN:3,664,629
Registered
August 4, 2009
August 4, 2019
 
(8&15 due by August 4, 2015)
CBOCS Properties, Inc.
THE WARMEST OF WELCOMES
[THE WARMEST OF WELCOMES logo]
USA
SN:77-322477
RN:3,500,007
Registered
September 9, 2008
September 9, 2018
 
(8&15 due by September 9, 2014)
CBOCS Properties, Inc.
THE WARMEST OF WELCOMES
[THE WARMEST OF WELCOMES logo]
USA
SN:77-322481
RN:3,500,008
Registered
September 9, 2008
September 9, 2018
 
(8&15 due by  September 9, 2014)
CBOCS Properties, Inc.
UNCLE HERSCHEL'S FAVORITE
USA
SN:76-302522
RN:2,570,054
Registered
May 14, 2002
May 14, 2012
CBOCS Properties, Inc.
WHERE COMFORT MEETS FOOD
USA
SN:78-096330
RN:2,607,720
Registered
August 13, 2002
August 13, 2012
CBOCS Properties, Inc.





 
 

--------------------------------------------------------------------------------

 






Copyrights
Copyright
Jurisdiction of
Registration
Registration
Number
Date of Registration
(Date application
filed, if pending)
 
 
Claimant
Hang Up My Spurs/Asleep at the Wheel
USA
SR-322-569
2/5/03
CBOCS Properties, Inc.
Band of Angels/Stony Point Quartet
USA
SR-322-570
2/5/03
CBOCS Properties, Inc.
Dieselbilly Road Trip/Bill Kirchen
USA
SR-322-571
2/5/03
CBOCS Properties, Inc.
Masters of the Piedmont Blues /Cephas and Wiggins
USA
SR-322-572
2/5/03
CBOCS Properties, Inc.
Bob French’s Original Tuxedo Jazz Band
USA
SR-322-573
2/5/03
CBOCS Properties, Inc.
J.D. Crowe and the New South
USA
SR-322-574
2/5/03
CBOCS Properties, Inc.
Spirit of the Gael/Danny Doyle
USA
SR-322-575
2/5/03
CBOCS Properties, Inc.
Linda’s Mercantile Store/Linda Lay
USA
SR-322-576
2/5/03
CBOCS Properties, Inc.
Siyotanka:  Courting Flute of the Northern Plains/Robert “Tree” Cody
USA
SR-322-577
2/5/03
CBOCS Properties, Inc.
Sacred Steel Guitar Masters
USA
SR-322-578
2/5/03
CBOCS Properties, Inc.
Pleasures of Home/Winifred Horan & Friends
USA
SR-322-579
2/5/03
CBOCS Properties, Inc.
Creators of Urban Bluegrass / The Seldom Scene
USA
SR-322-580
2/5/03
CBOCS Properties, Inc.
Legends of Cajun Music/The Balfa Brothers
USA
SR-322-585
2/5/03
CBOCS Properties, Inc.
In the Garden/The Birmingham Sunlights
USA
SR-322-586
2/5/03
CBOCS Properties, Inc.
Mexican Music Fiesta/Fiesta De Musica Mexicana
USA
SR-322-587
2/5/03
CBOCS Properties, Inc.
Springfield Exit
USA
SR-340-438
10/15/03
CBOCS Properties, Inc.
Home on the
USA
SR-370-653
6/6/05
CBOCS Properties, Inc.

 
 
 

--------------------------------------------------------------------------------

 

Highways/Alison Krauss and the Union Station Band        
Feels Like Home
USA
PENDING
1/6/09
CBOCS Properties, Inc.
My Christmas List
USA
PENDING
1/6/09
CBOCS Properties, Inc.
Working Man’s Journey
USA
PENDING
1/6/09
CBOCS Properties, Inc.
The Charlie Daniels Band – Country Stars N’ Stripes
USA
PENDING
1/6/09
CBOCS Properties, Inc.
Amy Grant – Hymns For The Journey
USA
PENDING
1/6/09
CBOCS Properties, Inc.
He Believed
USA
PENDING
1/6/09
CBOCS Properties, Inc.
Alabama – The Last Stand
USA
PENDING
1/6/09
CBOCS Properties, Inc.
Josh Turner- Live At The Ryman
USA
PENDING
1/6/09
CBOCS Properties, Inc.



 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.01(ee)




LABOR AND COLLECTIVE BARGAINING AGREEMENTS




None
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A-1
 
FORM OF
REVOLVING CREDIT NOTE
 

$__________   Dated: __________, 20__

 
 
FOR VALUE RECEIVED, the undersigned, CRACKER BARREL OLD COUNTRY STORE, INC., a
Tennessee corporation (the “Borrower”), HEREBY PROMISES TO PAY _______________
or its registered assigns (the “Lender”) for the account of its Applicable
Lending Office (as defined in the Credit Agreement referred to below) on the
Termination Date the aggregate principal amount of the Revolving Credit
Advances, the L/C Credit Extensions and the Swing Line Advances (each as defined
below) owing to the Lender by the Borrower pursuant to the Credit Agreement
dated as of July 8, 2011 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; terms defined
therein, unless otherwise defined herein, being used herein as therein defined)
among the Borrower, the Guarantors party thereto, the Lender and certain other
lender parties party thereto, Wells Fargo Bank, National Association (“Wells
Fargo”), as Collateral Agent, and Wells Fargo, as Administrative Agent for the
Lender and such other Lender Parties.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance, L/C Credit Extension and Swing Line Advance from the
date of such Revolving Credit Advance, L/C Credit Extension or Swing Line
Advance, as the case may be, until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Credit
Agreement.
 
Both principal and interest are payable in lawful money of the United States to
Wells Fargo, as Administrative Agent, in same day funds.  Each Revolving Credit
Advance, L/C Credit Extension and Swing Line Advance owing to the Lender by the
Borrower, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto, which is part of this Promissory Note; provided, however, that
the failure of the Lender to make any such recordation or endorsement shall not
affect the Obligations of the Borrower under this Promissory Note.
 
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, among other things,
(i) provides for the making of advances and extensions of credit (variously, the
“Revolving Credit Advances,” the “L/C Credit Extensions” or the “Swing Line
Advances”) by the Lender to or for the benefit of the Borrower from time to time
in an aggregate amount not to exceed at any time outstanding the Dollar amount
first above mentioned, the Debt of the Borrower resulting from each such
Revolving Credit Advance, L/C Credit Extension and Swing Line Advance being
evidenced by this Promissory Note, and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.  The obligations of the Borrower under
this Promissory Note and the other Loan Documents, and the obligations of the
other Loan Parties under the Loan Documents, are secured by the Collateral as
provided in the Loan Documents.
 
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.  TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
 
 
 

--------------------------------------------------------------------------------

 
THIS NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ANY
OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.
 
 
 

--------------------------------------------------------------------------------

 
 
 
CRACKER BARREL OLD COUNTRY STORE, INC.



 
  By:    

 
Name:

 
Title:



 
 
 

--------------------------------------------------------------------------------

 
ADVANCES AND PAYMENTS OF PRINCIPAL
 
Date
Amount of
Advance
Amount of
Principal Paid or
Prepaid
Unpaid Principal
Balance
Notation Made
By
                                                                               
                                                                               
                                                                     



 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-2
 
FORM OF
TERM NOTE
 

$__________   Dated: __________, 20__

 
FOR VALUE RECEIVED, the undersigned, CRACKER BARREL OLD COUNTRY STORE, INC., a
Tennessee corporation (the “Borrower”), HEREBY PROMISES TO PAY _______________
or its registered assigns (the “Lender”) for the account of its Applicable
Lending Office (as defined in the Credit Agreement referred to below) the
principal amount of the Term Advance (as defined below) owing to the Lender by
the Borrower pursuant to the Credit Agreement dated as of July 8, 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein, unless otherwise defined
herein, being used herein as therein defined) among the Borrower, the Guarantors
party thereto, the Lender and certain other Lender Parties party thereto, Wells
Fargo Bank, National Association (“Wells Fargo”), as Collateral Agent, and Wells
Fargo, as Administrative Agent for the Lender and such other Lender Parties on
the dates and in the amounts specified in the Credit Agreement.
 
The Borrower promises to pay interest on the unpaid principal amount of the Term
Advance from the date of such Term Advance until such principal amount is paid
in full, at such interest rates, and payable at such times, as are specified in
the Credit Agreement.
 
Both principal and interest are payable in lawful money of the United States to
Wells Fargo, as Administrative Agent, in same day funds.  The Term Advance owing
to the Lender by the Borrower, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto, which is part of this Promissory Note;
provided, however, that the failure of the Lender to make any such recordation
or endorsement shall not affect the Obligations of the Borrower under this
Promissory Note.
 
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, among other things,
(i) provides for the making of one or more term advances (collectively, the
“Term Advance”) by the Lender to the Borrower in an amount not to exceed the
Dollar amount first above mentioned, the Debt of the Borrower resulting from
such Term Advance being evidenced by this Promissory Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.  The
obligations of the Borrower under this Promissory Note and the other Loan
Documents, and the obligations of the other Loan Parties under the Loan
Documents, are secured by the Collateral as provided in the Loan Documents.
 
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.  TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
 
THIS NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ANY
OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF
 


 
 

--------------------------------------------------------------------------------

 











 

 
CRACKER BARREL OLD COUNTRY STORE, INC.



 
  By:    

 
Name:

 
Title:


 
 

--------------------------------------------------------------------------------

 
PAYMENTS OF PRINCIPAL
 
Date
Amount of Principal
Paid or Prepaid
Unpaid Principal
Balance
Notation Made By
                                                                               
                                                                               
                       



 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT B
 
FORM OF
NOTICE OF BORROWING
 
Wells Fargo Bank, National Association,
  as Administrative Agent
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC  28262
Attention of:  Syndication Agency Services


 
[Date]
 
Ladies and Gentlemen:
 
The undersigned, CRACKER BARREL OLD COUNTRY STORE, INC., refers to the Credit
Agreement dated as of July 8, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined), among the
undersigned, the Guarantors party thereto, the Lender Parties party thereto,
Wells Fargo Bank, National Association (“Wells Fargo”), as Collateral Agent, and
Wells Fargo, as Administrative Agent for the Lender Parties, and hereby gives
you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that
the undersigned hereby requests a Borrowing under the Credit Agreement, and in
that connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
 
(a)           The Business Day of the Proposed Borrowing is _________, 20__.
 
(b)           The Facility under which the Proposed Borrowing is requested is
the [Term][Revolving Credit] Facility.
 
(c)           The Type of Advances comprising the Proposed Borrowing is [Base
Rate Advances] [Eurodollar Rate Advances].
 
(d)           The aggregate amount of the Proposed Borrowing is $__________.
 
The initial Interest Period for each Eurodollar Rate Advance made as part of the
Proposed Borrowing is [1][2][3][6] month[s].
 
The Borrower hereby requests that on the Business Day of the Proposed Borrowing,
the Administrative Agent deliver by wire transfer, in immediately available
funds, $[______] in the following amounts to the accounts specified below:
 
[INSERT ACCOUNT INFORMATION AND WIRING INSTRUCTIONS]
 
 
 

--------------------------------------------------------------------------------

 


The undersigned acknowledges that, pursuant to Section 3.02(a) of the Credit
Agreement, the delivery of this Notice of Borrowing and the acceptance of the
proceeds of the Proposed Borrowing requested hereby constitute a representation
and warranty by the Borrower that on the date both of this Notice of Borrowing
and of the Proposed Borrowing, and before and after giving effect to the
application of the proceeds of the Proposed Borrowing:
 
 
(i)
The representations and warranties contained in each Loan Document are true and
correct in all material respects, as though made on and as of such date, other
than any such representations or warranties that, by their terms, refer to a
specific date other than the date of this Notice of Borrowing or the date of the
Proposed Borrowing, in which case, as of such specific date; and

 
 
(ii)
No Default has occurred and is continuing, or would result from the Proposed
Borrowing or from the application of the proceeds therefrom.

 
The Borrower agrees that if, prior to the time of the Proposed Borrowing, any
matter certified to herein by it will not be true and correct at such time as if
then made, it will immediately so notify the Administrative Agent.  Except to
the extent, if any, that prior to the time of the Proposed Borrowing requested
hereby the Administrative Agent shall receive written notice to the contrary
from the Borrower, each matter certified to herein shall be deemed once again to
be certified as true and correct at the date of the Proposed Borrowing as if
then made.
 
This Notice of Borrowing, and the rights and obligations of the parties
hereunder shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
 
Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
electronic mail shall be effective as delivery of an original executed
counterpart of this Notice of Borrowing.
 


 

  Very truly yours,

             
 
CRACKER BARREL OLD COUNTRY STORE, INC.



 
  By:    

 
Name:

 
Title:



 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C-1
 
FORM OF
LENDER ADDENDUM
 
Dated as of _______, 2011
 
This Lender Addendum (the “Lender Addendum”) is dated as of the date set forth
above and is entered into by each Lender Party identified below (each, a “Lender
Party”).  It is understood and agreed that the rights and obligations of the
Lender Parties hereunder are several and not joint.  Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by each Lender Party.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Lender Addendum as if
set forth herein in full.
 
For an agreed consideration, each Lender Party hereby acknowledges, confirms and
agrees, subject to and in accordance with the Standard Terms and Conditions and
the Credit Agreement, as of the date hereof its Commitments under the Credit
Agreement are in the amounts and percentage interests set forth below under the
respective Facilities.
 
[Remainder of Page Intentionally Left Blank]
 


 
 

--------------------------------------------------------------------------------

 
1.
Lender Party:
Wells Fargo Bank, National Association
 

 
2.
Borrower:
CRACKER BARREL OLD COUNTRY STORE, INC., a Tennessee Corporation.
 

 
3.
Administrative Agent:
Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement.
 

 
4.
Credit Agreement:
The Credit Agreement dated as of July 8, 2011 among the Borrower, the Guarantors
party thereto, the Lender Parties party thereto, Wells Fargo Bank, National
Association (“Wells Fargo”), as Collateral Agent, and Wells Fargo, as
Administrative Agent for the Lender Parties.
 

 
5.
Commitments:
 



Facility
Aggregate Amount of
Commitment/
Advances for all Lender
Parties
Amount of
Commitment/
Advances for the
Lender Party
named above
Percentage of
Commitment/
Advances held by the
Lender Party named
above
  Term Facility
$250,000,000
$
%
  Revolving Credit Facility
$500,000,000
$
%
  Swing Line Facility
$25,000,000
$25,000,000
100%
  Letter of Credit Facility
$50,000,000
$50,000,000
100%



6.           Applicable Lending Office:
 
Domestic Lending Office
Eurodollar Lending Office
   



 
The terms set forth in this Lender Addendum are hereby agreed to:
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender Party



 
  By:    

 
Name:

 
Title:

 
Acknowledged:
 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent
 
 
By:
 
 

 
Name:

Title:
 
 
 

--------------------------------------------------------------------------------

 
 
 
CRACKER BARREL OLD COUNTRY STORE, INC., as Borrower
 
 
By:
 
 

 
Name:

Title:


 
 

--------------------------------------------------------------------------------

 
[1.
Lender Party:
 
 

 
 
 
 

 
2
Borrower:
CRACKER BARREL OLD COUNTRY STORE, INC., a Tennessee Corporation.
 

 
3
Administrative Agent:
Wells Fargo Bank, National Association, as the Administrative agent under the
Credit Agreement.
 

 
4
Credit Agreement:
The Credit Agreement dated as of July 8, 2011 among the Borrower, the Guarantors
party thereto, the Lender Parties party thereto, Wells Fargo Bank, National
Association (“Wells Fargo”), as Collateral Agent, and Wells Fargo, as
Administrative Agent for the Lender Parties.
 

 
5
Commitments:
 



Facility
Aggregate Amount of
Commitment/
Advances for all Lender
Parties
Amount of
Commitment/ Advances
for the Lender Party
named above
Percentage of
Commitment/ Advances
held by the Lender Party
named above
  Term Facility
  $250,000,000
  $
%
  Revolving Credit Facility
  $500,000,000
  $
%



6.           Applicable Lending Office:
 
Domestic Lending Office
Eurodollar Lending Office
   



 
The terms set forth in this Lender Addendum are hereby agreed to:
 
 

  [NAME OF LENDER PARTY]                   By:         Name:       Title:  

 
Acknowledged:
 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent
 
 
By:
 
 

 
Name:

Title:
 
 
 
 

--------------------------------------------------------------------------------

 
CRACKER BARREL OLD COUNTRY STORE, INC., as Borrower
 
 
By:
 
 

 
Name:

 
Title:



 
 

--------------------------------------------------------------------------------

 
ANNEX 1
 
Credit Agreement dated as of July 8, 2011 (the “Credit Agreement”)
among
CRACKER BARREL OLD COUNTRY STORE, INC., a Tennessee corporation (the
“Borrower”),
the Guarantors party thereto,
the Lender Parties party thereto,
Wells Fargo Bank, National Association (“Wells Fargo”),
as Collateral Agent
and
Wells Fargo, as Administrative Agent


STANDARD TERMS AND CONDITIONS


1.           Representations and Warranties.
 
1.1.           Lender Parties.  Each Lender Party (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Lender Addendum and to consummate the transactions
contemplated by the Credit Agreement and to become a Lender Party thereunder,
(ii) from and after the date hereof, it shall be bound by the provisions of the
Credit Agreement as a Lender Party thereunder and, to the extent of its
Commitments, shall have the obligations of a Lender Party thereunder, (iii) it
is sophisticated with respect to decisions to acquire assets of the type
represented by its Commitments and either it, or the person exercising
discretion in making its decision to acquire the assets represented by the
Commitments, is experienced in acquiring assets of such type, (iv) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the financial information delivered
pursuant to Section 3.01 thereof, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Lender Addendum and to make its Commitments set forth herein, (v) it has,
independently and without reliance upon the Administrative Agent or any Lender
Party and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Lender Addendum and
to make its Commitments set forth herein, and (vi) if it is a Lender Party
organized under the laws of a jurisdiction outside of the United States,
attached to the Lender Addendum is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
it; and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any Lender Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender Party.
 
2.           General Provisions.  This Lender Addendum shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Lender Addendum may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Lender Addendum by telecopy or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Lender Addendum.  This Lender Addendum shall be governed by,
and construed in accordance with, the laws of the State of New York.
 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT C-2
 
FORM OF
ASSIGNMENT AND ACCEPTANCE
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex I attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any Letters of Credit, guarantees, and Swing Line Advances included in such
Facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the Advances governed thereby or in
any way based on or related to any of the foregoing, including, but not limited
to, contract claims, tort claims, malpractice claims, statutory claims and all
other claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
 
1.
Assignor[s]:
 
 

 
 
 
 

 
2.
Assignee[s]:
 
 

 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

--------------------------------------------------------------------------------

1
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

2
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

3
Select as appropriate.

4
Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 
 
 

--------------------------------------------------------------------------------

 
 

3.   Borrower:    CRACKER BARREL OLD COUNTRY STORE, INC., a Tennessee
Corporation.  

                                            
4.
Administrative Agent:
Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement.
 

 
5.
Credit Agreement:
The Credit Agreement dated as of July 8, 2011 among the Borrower, the Guarantors
party thereto, the Lender Parties party thereto, Wells Fargo Bank, National
Association (“Wells Fargo”), as Collateral Agent, and Wells Fargo, as
Administrative Agent for the Lender Parties.
 

 
6.           Assigned Interests:


Assignor[s]5
Assignee[s]6
Facility
Assigned7
Aggregate
Amount of
Commitment/
Advances for
all Lenders8
Amount of
Commitment/
Advances
Assigned8
Percentage
Assigned of
Commitment/
Advances9
CUSIP
Number
     
  $
  $
%    
       
  $
  $
%    
       
  $
  $
%    
    



[7.
Trade Date:
_____________]10
 

 
Effective Date: ____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 

  ASSIGNOR[S]11             [NAME OF ASSIGNOR]                     By:        
Name:       Title:  

 

--------------------------------------------------------------------------------

5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Term Commitment,” Letter of Credit Commitment, “Swing Line
Commitment”).
8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.
10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.
11Add additional signature blocks as needed.





 


 
 

--------------------------------------------------------------------------------

 
 

  [NAME OF ASSIGNOR]                   By:         Name:       Title:  

 
 

  ASSIGNEE[S]12             [NAME OF ASSIGNEE]                     By:        
Name:       Title:  

 
 

  [NAME OF ASSIGNEE]                     By:         Name:       Title:  

 
 

--------------------------------------------------------------------------------

12Add additional signature blocks as needed.



 
 
 

--------------------------------------------------------------------------------

 
[Consented to]13 and Accepted:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
By:
 
 

 
Name:

 
Title:



[Approved:]14
 
CRACKER BARREL OLD COUNTRY STORE, INC.
 
 
By:
 
 

 
Name:

 
Title:






--------------------------------------------------------------------------------

13To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.



14To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



 
 
 

--------------------------------------------------------------------------------

 
ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
 
1.2.           Assignee[s].  [The] [Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
9.10(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents, if
any, as may be required under Section 9.10(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.03(c) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the] [such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the] [any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the] [each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.


 
 

--------------------------------------------------------------------------------

 
EXHIBIT D
 
FORM OF PLEDGE AGREEMENT
 
 
 
PLEDGE AGREEMENT
 


 
Dated July 8, 2011
 
From
 
CRACKER BARREL OLD COUNTRY STORE, INC.
 
and
 
the other Pledgors referred to herein,
 
as Pledgors
 
to
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Collateral Agent
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
 

Section          Page         Section 1.    Grant of Security   2 Section 2.   
Security for Obligations   3 Section 3 Pledgors Remain Liable   3 Section 4.
Delivery and Control of Security Collateral   3 Section 5. Representations and
Warranties   4 Section 6.   Further Assurances   5 Section 7.   Post-Closing
Changes   6 Section 8.   Voting Rights; Dividends; Etc.    6 Section 9.  
Transfers and Other Liens; Additional Shares   7 Section 10. Collateral Agent
Appointed Attorney-in-Fact   8 Section 11.  Collateral Agent May Perform   8
Section 12. The Collateral Agent’s Duties   8 Section 13.  Remedies   9 Section
14.  Indemnity and Expenses   10 Section 15. Amendments; Waivers; Additional
Pledgors; Etc.    11 Section 16.  Notices, Etc.   11 Section 17.  Continuing
Security Interest; Assignments Under the Credit Agreement   12 Section 18.  
Release: Termination   12 Section 19.  Execution in Counterparts   13 Section
20. Governing Law   13

 
                        

 
i

--------------------------------------------------------------------------------

 
Schedules


Schedule I
Chief Executive Office, Type Of Organization, Jurisdiction Of Organization,
Organizational Identification Number and Trade Names

Schedule II
Initial Equity Interests

Schedule III
Changes in Name, Location, Etc.

 

Exhibit       Exhibit A     Form of Pledge Agreement Supplement

 
 
 
ii

--------------------------------------------------------------------------------

 


PLEDGE AGREEMENT
 
PLEDGE AGREEMENT dated July 8, 2011 made by CRACKER BARREL OLD COUNTRY STORE,
INC., a Tennessee corporation (the “Borrower”), the other Persons listed on the
signature pages and on Schedule I hereto and the Additional Pledgors (as defined
in Section 15) (the Borrower, the Persons so listed and the Additional Pledgors
being, collectively, the “Pledgors”), to WELLS FARGO BANK, NATIONAL ASSOCIATION,
as collateral agent (in such capacity, together with any successor collateral
agent appointed pursuant to Article VII of the Credit Agreement (as hereinafter
defined), the “Collateral Agent”) for the Secured Parties (as defined in the
Credit Agreement).
 
PRELIMINARY STATEMENTS.
 
(1) The Borrower has entered into a Credit Agreement dated as of July 8, 2011
(said Agreement, as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”) with the Lender Parties and the Agents (each as defined therein).
 
(2) Pursuant to the Credit Agreement, the Pledgors are entering into this
Agreement in order to grant to the Collateral Agent for the ratable benefit of
the Secured Parties a security interest in the Collateral (as hereinafter
defined).
 
(3) Each Pledgor is the owner of the shares of stock or other Equity Interests
set forth opposite such Pledgor’s name on and as otherwise described in Schedule
II hereto (the “Initial Equity Interests”) and issued by the Persons named
therein.
 
(4) It is a condition precedent to the making of Advances and the issuance of
Letters of Credit by the Lender Parties under the Credit Agreement, the entry
into Secured Hedge Agreements by the Hedge Banks from time to time and the entry
into the Secured Cash Management Agreements by the Cash Management Banks from
time to time, that the Pledgors shall have granted the security interest
contemplated by this Agreement.
 
(5) Each Pledgor will derive substantial direct and indirect benefit from the
transactions contemplated by the Loan Documents, the Secured Hedge Agreements
and the Secured Cash Management Agreements.
 
(6) Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement.
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9. “UCC” means the
Uniform Commercial Code as in effect, from time to time, in the State of New
York; provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
 
 

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the premises and in order to induce the
Lender Parties to make Advances and issue Letters of Credit under the Credit
Agreement, to induce the Hedge Banks to enter into Secured Hedge Agreements from
time to time and to induce the Cash Management Banks to enter into the Secured
Cash Management Agreements from time to time, each Pledgor hereby agrees with
the Collateral Agent for the ratable benefit of the Secured Parties as follows:
 
Section 1. Grant of Security.  Each Pledgor hereby assigns and pledges to the
 
Collateral Agent, for its benefit and the ratable benefit of the Secured
Parties, and hereby grants to the Collateral Agent for its benefit and the
ratable benefit of the Secured Parties a security interest in such Pledgor’s
right, title and interest in and to the following, in each case, as to each type
of property described below, whether now owned or hereafter acquired by such
Pledgor, wherever located, and whether now or hereafter existing or arising
(collectively, the “Collateral”):
 
(a) the following (the “Security Collateral”):
 
(i) the Initial Equity Interests, excluding preferred shares of Rocking Chair,
Inc. owned by any Pledgor that are intended by such Pledgor to provide
investment opportunities to employees of the Loan Parties (such preferred stock
of Rocking Chair, Inc. being hereinafter referred to as the “Excluded Equity”)
(the Initial Equity Interests less the Excluded Equity being hereinafter
referred to as the “Initial Pledged Shares”) and the certificates, if any,
representing the Initial Pledged Shares, and all dividends, distributions,
return of capital, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Initial Pledged Shares and all subscription warrants, rights
or options issued thereon or with respect thereto;
 
(ii) all additional shares of stock and other Equity Interests (other than
Excluded Equity) from time to time acquired by such Pledgor in any manner (such
shares and other Equity Interests (other than Excluded Equity), together with
the Initial Pledged Shares, being the “Pledged Shares”), and the certificates,
if any, representing such additional shares or other Equity Interests (other
than Excluded Equity), and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests (other than Excluded Equity) and all subscription
warrants, rights or options issued thereon or with respect thereto; and
 
(b) all Proceeds of, collateral for and Supporting Obligations relating to, any
and all of the Collateral (including, without limitation, Proceeds, collateral
and Supporting Obligations that constitute property of the types described in
clause (a) of this Section 1 and this clause (b)) and, to the extent not
otherwise included, all (A) payments under insurance (whether or not the
Collateral Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral and (B) cash proceeds received with respect to
the Collateral.
 
 
2

--------------------------------------------------------------------------------

 
Section 2. Security for Secured Obligations.  This Agreement secures, in the
case of each Pledgor, the payment of all Secured Obligations of such Pledgor now
or hereafter existing under the Loan Documents, the Secured Hedge Agreements and
the Secured Cash Management Agreements.
 
Section 3. Pledgors Remain Liable.  Anything herein to the contrary
notwithstanding, (a) each Pledgor shall remain liable under the contracts and
agreements included in such Pledgor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Pledgor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement, any other Loan Document (other than the safe keeping of the
certificates, if any, evidencing the Security Collateral from the date of
receipt by the Collateral Agent of such certificates), any Secured Hedge
Agreement or any Secured Cash Management Agreement, nor shall any Secured Party
be obligated to perform any of the obligations or duties of any Pledgor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.
 
Section 4. Delivery and Control of Security Collateral.
 
(a) All certificates or instruments representing or evidencing Security
Collateral shall be delivered to and held by or on behalf of the Collateral
Agent pursuant hereto and shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance satisfactory to the Collateral Agent. After the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall have the right, in its discretion and without notice to any Pledgor,
to transfer to or to register in the name of the Collateral Agent or any of its
nominees any or all of the Security Collateral, subject only to the revocable
rights specified in Section 8(a). For the better perfection of the Collateral
Agent’s rights in and to the Security Collateral, each Pledgor shall forthwith,
at the request of the Collateral Agent, after the occurrence and during the
continuance of an Event of Default, cause such Security Collateral to be
registered in the name of the Collateral Agent or such of its nominees as the
Collateral Agent shall direct, subject only to the revocable rights specified in
Section 8(a). In addition, the Collateral Agent shall have the right at any time
to exchange certificates or instruments representing or evidencing Security
Collateral for certificates or instruments of smaller or larger denominations.
 
(b) With respect to any Security Collateral in which any Pledgor has any right,
title or interest and that constitutes an Uncertificated Security, such Pledgor
will cause the issuer thereof (each such issuer of Security Collateral
(including any Issuer as defined in the UCC), an “Issuer”) either (i) to
register the Collateral Agent as the registered owner of such security or (ii)
to agree in an authenticated record with such Pledgor and the Collateral Agent
that such Issuer will comply with instructions with respect to such
Uncertificated Security originated by the Collateral Agent without further
consent of such Pledgor, such authenticated record to be in form and substance
satisfactory to the Collateral Agent.
 
 
3

--------------------------------------------------------------------------------

 
(c) With respect to any Security Collateral in which any Pledgor has any right,
title or interest and that constitutes an Uncertificated Security, each Issuer
of such Uncertificated Security party hereto, hereby agrees (i) upon the request
of the Collateral Agent, to register the Collateral Agent as the registered
owner of such security and (ii) to comply with instructions with respect to each
such Uncertificated Security originated by the Collateral Agent without further
consent of such Pledgor.  Each Issuer party hereto further agrees that this
Agreement constitutes an authenticated record with respect to the agreements
herein.
 
(d) With respect to any Security Collateral in which any Pledgor has any right,
title or interest and that is not certificated, and is not an Uncertificated
Security, upon the request of the Collateral Agent, such Pledgor will notify
each such Issuer of Pledged Shares that such Pledged Shares are subject to the
security interest granted hereunder.
 
Section 5. Representations and Warranties.  Each Pledgor represents and warrants
as follows:
 
(a) Such Pledgor’s exact legal name, as defined in Section 9-503(a) of the UCC,
and taxpayer identification number, is correctly set forth in Schedule I hereto.
Such Pledgor has only the trade names listed on Schedule I hereto. Such Pledgor
is located (within the meaning of Section 9-307 of the UCC) and has its chief
executive office in the state or jurisdiction set forth in Schedule I hereto.
The information set forth in Schedule I hereto with respect to such Pledgor is
true and accurate in all respects. Such Pledgor has not previously changed its
name, location, chief executive office, type of organization, jurisdiction of
organization or organizational identification number from those set forth in
Schedule I hereto except as disclosed in Schedule III hereto.
 
(b) All Security Collateral consisting of certificated securities and
instruments has been delivered to the Collateral Agent.
 
(c) Such Pledgor is the legal and beneficial owner of the Collateral of such
Pledgor free and clear of any Lien, claim, option or right of others, except for
the security interest created under this Agreement or as otherwise created or
permitted by the other Loan Documents. No effective financing statement or other
instrument similar in effect covering all or any part of such Collateral or
listing such Pledgor or any trade name of such Pledgor as debtor with respect to
such Collateral is on file in any recording office, except such as may have been
filed in favor of the Collateral Agent relating to the Loan Documents.
 
(d) The Security Collateral pledged by such Pledgor hereunder has been duly
authorized and validly issued and is fully paid and non-assessable. With respect
to the Pledged Shares that are Uncertificated Securities, such Pledgor has
caused the Issuer thereof either (i) to register the Collateral Agent as the
registered owner of such security or (ii) to agree in an authenticated record
with such Pledgor and the Collateral Agent that such Issuer will comply with
instructions with respect to such security originated by the Collateral Agent
without further consent of such Pledgor. If such Pledgor is an Issuer of Pledged
Shares that are Uncertificated Securities, such Pledgor confirms that it has
received notice of such security interest.
 
 
4

--------------------------------------------------------------------------------

 
(e) The Initial Pledged Shares pledged by such Pledgor constitutes the
percentage of the issued and outstanding Equity Interests of the Issuers thereof
indicated on Schedule II hereto.
 
(f) All filings and other actions (including without limitation, actions
necessary to obtain control of Collateral as provided in Sections 8-106 and
9-106 of the UCC) necessary to perfect the security interest in the Collateral
of such Pledgor created under this Agreement have been duly made or taken and
are in full force and effect, and this Agreement creates in favor of the
Collateral Agent for the benefit of the Secured Parties a valid and, together
with such filings and other actions, perfected first priority security interest
in the Collateral of such Pledgor, securing the payment of the Secured
Obligations.
 
(g) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the grant by such Pledgor of the assignment and security
interest granted hereunder or for the execution, delivery or performance of this
Agreement by such Pledgor, (ii) the perfection or maintenance of the pledge,
assignment and security interest created hereunder (including the first priority
nature of such security interest), except for the actions described in Section 4
with respect to Security Collateral, which actions have been taken and are in
full force and effect or (iii) the exercise by the Collateral Agent of its
voting or other rights provided for in this Agreement or the remedies in respect
of the Collateral pursuant to this Agreement, except as may be required in
connection with the disposition of any portion of the Security Collateral by
laws affecting the offering and sale of securities generally.
 
Section 6. Further Assurances.
 
(a) Each Pledgor agrees that from time to time, at the expense of such Pledgor,
such Pledgor will promptly execute and deliver, or otherwise authenticate, all
further instruments and documents, and take all further action that may be
necessary or desirable, or that the Collateral Agent may request, in order to
perfect and protect any pledge or security interest granted or purported to be
granted by such Pledgor hereunder or to enable the Collateral Agent to exercise
and enforce its rights and remedies hereunder with respect to any Collateral of
such Pledgor. Without limiting the generality of the foregoing, each Pledgor
will promptly with respect to Collateral of such Pledgor: (i) if any such
Collateral shall be evidenced by a promissory note or other instrument, deliver
and pledge to the Collateral Agent hereunder such note or instrument duly
endorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance satisfactory to the Collateral Agent; (ii) file such
financing or continuation statements, or amendments thereto, and such other
instruments or notices, as may be necessary, or as the Collateral Agent may
reasonably request, in order to perfect and preserve the security interest
granted or purported to be granted by such Pledgor hereunder; (iii) deliver and
pledge to the Collateral Agent for benefit of the Secured Parties certificates
representing Security Collateral that constitutes certificated securities,
accompanied by undated stock or bond powers executed in blank; (iv) take all
action necessary to allow the Collateral Agent to take and maintain control of
Collateral consisting of investment property as provided in Sections 8-106 and
9-106 of the UCC; and (v) deliver to the Collateral Agent evidence that all
other action that the Collateral Agent may deem reasonably necessary or
desirable in order to perfect and protect the security’ interest created by such
Pledgor under this Agreement has been taken.
 
 
5

--------------------------------------------------------------------------------

 
(b)  Pursuant to Section 9-509 of the UCC and any other Applicable Law, each
Pledgor hereby authorizes the Collateral Agent to file one or more financing or
continuation statements, and amendments thereto, including, without limitation,
one or more financing statements indicating that such financing statements cover
all investment property (or words of similar effect) comprising Pledged Shares
of such Pledgor, in each case without the signature of such Pledgor. A photocopy
or other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.
 
(c)  Each Pledgor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Pledgor and such other reports in connection with such Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.
 
Section 7. Post-Closing Changes.  No Pledgor will change its name, type of
organization, jurisdiction of organization, organizational identification number
or location from those set forth in Section 5(a) without first giving at least
thirty days’ prior written notice to the Collateral Agent and taking all action
required by the Collateral Agent for the purpose of perfecting or protecting the
security interest granted by this Agreement. No Pledgor will become bound by a
security agreement authenticated by another Person (determined as provided in
Section 9-203(d) of the UCC) that purports to cover the Collateral without
giving the Collateral Agent thirty days’ prior written notice thereof and taking
all action required by the Collateral Agent to ensure that the continued
perfection and first priority nature of the Collateral Agent’s security interest
in the Collateral will be maintained. Each Pledgor will hold and preserve its
records relating to the Collateral and will permit representatives of the
Collateral Agent at any time during normal business hours to inspect and make
abstracts from such records and other documents. If the Pledgor does not have an
organizational identification number and later obtains one, it will forthwith
notify the Collateral Agent of such organizational identification number.
 
Section 8. Voting Rights; Dividends; Etc.
 
(a)        So long as no Event of Default shall have occurred and be continuing:
 
(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral pledged by such Pledgor
hereunder or any part thereof for any purpose; provided however, that such
Pledgor will not exercise or refrain from exercising any such right if such
action would have a material adverse effect on the value of the Security
Collateral or any part thereof.
 
(ii) Each Pledgor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of or in exchange for the
Security Collateral of such Pledgor if and to the extent that the payment
thereof is not otherwise prohibited by the terms of the Loan Documents;
provided, however, that any and all
 
(A) dividends, interest and other distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Security
Collateral,
 
 
6

--------------------------------------------------------------------------------

 
(B) dividends and other distributions paid or payable in cash in respect of any
Security Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus and
 
(C) cash paid, payable or otherwise distributed in respect of principal of, or
in redemption of, or in exchange for, any Security Collateral shall be, and
shall be forthwith delivered to the Collateral Agent to hold as, Security
Collateral
 
and shall, if received by such Pledgor, be received in trust for the benefit of
the Collateral Agent, be segregated from the other property or funds of such
Pledgor and be forthwith delivered to the Collateral Agent as Security
Collateral in the same form as so received (with any necessary endorsement).
 
(iii) The Collateral Agent will execute and deliver (or cause to be executed and
delivered) to each Pledgor all such proxies and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) of this Section 8(a) and to receive the dividends or interest
payments that it is authorized to receive and retain pursuant to paragraph (ii)
of this Section 8(a).
 
(b) Upon the occurrence and during the continuance of an Event of Default:
 
(i) All rights of each Pledgor (x) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 8(a)(i) shall, upon notice to such Pledgor by the
Collateral Agent, cease and (y) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 8(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Security Collateral such dividends,
interest and other distributions.
 
(ii) All dividends, interest and other distributions that are received by any
Pledgor contrary to the provisions of paragraph (i) of this Section 8(b) shall
be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of such Pledgor and shall be forthwith paid over to
the Collateral Agent as Security Collateral in the same form as so received
(with any necessary endorsement).
 
Section 9. Transfers and Other Liens; Additional Shares.
 
(a) Each Pledgor agrees that it will not (i) sell, assign or otherwise dispose
of, or grant any option with respect to, any of the Collateral, other than
sales, assignments and other dispositions of Collateral, and options relating to
Collateral, permitted under the terms of the Credit Agreement, or (ii) create or
suffer to exist any Lien upon or with respect to any of the Collateral of such
Pledgor except for the pledge, assignment and security interest created under
this Agreement and Permitted Liens.
 
 
7

--------------------------------------------------------------------------------

 
(b) Each Pledgor agrees that it will (i) cause each Issuer of the Pledged Shares
pledged by such Pledgor not to issue any Equity Interests or other securities in
addition to or in substitution for the Pledged Shares issued by such Issuer,
except to such Pledgor, and (ii) pledge hereunder, immediately upon its
acquisition (directly or indirectly) thereof, any and all additional Equity
Interests or other securities owned by the Pledgor of each such Issuer of the
Pledged Shares.
 
Section 10. Collateral Agent Appointed Attorney-in-Fact.  Each Pledgor hereby
irrevocably appoints the Collateral Agent, upon the occurrence and during the
continuance of an Event of Default, such Pledgor’s attorney-in-fact, with full
authority in the place and stead of such Pledgor and in the name of such Pledgor
or otherwise, from time to time, in the Collateral Agent’s discretion, to take
any action and to execute any instrument that the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:
 
(a) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,
 
(b) to receive, indorse and collect any drafts or other instruments or
documents, in connection with clause (a) above, and
 
(c) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral.
 
Section 11. Collateral Agent May Perform.  If any Pledgor fails to perform any
agreement contained herein, the Collateral Agent may, as the Collateral Agent
deems necessary to protect the security interest granted hereunder in the
Collateral or to protect the value thereof, but without any obligation to do so
and without notice, itself perform, or cause performance of, such agreement, and
the expenses of the Collateral Agent incurred in connection therewith shall be
payable by such Pledgor under Section 14.
 
Section 12. The Collateral Agent’s Duties.
 
(a) The powers conferred on the Collateral Agent hereunder are solely to protect
the Secured Parties’ interest in the Collateral and shall not impose any duty
upon it to exercise any such powers. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral, as
to ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
any Secured Party has or is deemed to have knowledge of such matters, or as to
the taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral. The Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which it accords its own property.
 
 
8

--------------------------------------------------------------------------------

 
(b) Anything contained herein to the contrary notwithstanding, the Collateral
Agent may from time to time, when the Collateral Agent deems it to be necessary,
appoint one or more subagents (each a “Subagent”) for the Collateral Agent
hereunder with respect to all or any part of the Collateral. In the event that
the Collateral Agent so appoints any Subagent with respect to any Collateral,
(i) the assignment and pledge of such Collateral and the security interest
granted in such Collateral by each Pledgor hereunder shall be deemed for
purposes of this Agreement to have been made to such Subagent, in addition to
the Collateral Agent, for the ratable benefit of the Secured Parties, as
security for the Secured Obligations of such Pledgor, (ii) such Subagent shall
automatically be vested, in addition to the Collateral Agent, with all rights,
powers, privileges, interests and remedies of the Collateral Agent hereunder
with respect to such Collateral to the same extent granted to the Collateral
Agent hereunder, and (iii) the term “Collateral Agent,” when used herein in
relation to any rights, powers, privileges, interests and remedies of the
Collateral Agent with respect to such Collateral, shall include such Subagent;
provided, however, that no such Subagent shall be authorized to take any action
with respect to any such Collateral unless and except to the extent expressly
authorized in writing by the Collateral Agent.
 
Section 13. Remedies.  If any Event of Default shall have occurred and be
continuing:
 
(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may: (i)
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Collateral Agent may deem
commercially reasonable; and (ii) exercise any and all rights and remedies of
any of the Pledgors under or in connection with the Collateral, or otherwise in
respect of the Collateral, including, without limitation, those set forth in
Section 9-607 of the UCC. Each Pledgor agrees that, unless any of the Collateral
threatens to decline speedily in value or is or becomes of a type sold on a
recognized market, the Collateral Agent will give Pledgor reasonable notice of
the time and place of any public sale thereof, or of the time after which any
private sale or other intended disposition is to be made. Any sale of the
Collateral conducted in conformity with reasonable commercial practices of
banks, commercial finance companies, insurance companies or other financial
institutions disposing of property similar to the Collateral shall be deemed to
be commercially reasonable. Notwithstanding any provision to the contrary
contained herein, Pledgor agrees that any requirements of reasonable notice
shall be met if such notice is received by the Pledgor as provided in Section 16
below at least ten Business Days’ notice prior to the time of any sale or
disposition shall constitute reasonable notification. The Collateral Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. The Collateral Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.
 
(b) Any cash held by or on behalf of the Collateral Agent and all cash proceeds
received by or on behalf of the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter
 
 
9

--------------------------------------------------------------------------------

 
applied (after payment of any amounts payable to the Collateral Agent pursuant
to Section 14) in whole or in part by the Collateral Agent for the ratable
benefit of the Secured Parties against, all or any part of the Secured
Obligations, in accordance with Section 2.11(f) of the Credit Agreement.  Any
surplus of such cash or cash proceeds held by or on the behalf of the Collateral
Agent and remaining after (i) payment in full of (A) all of the Secured
Obligations and (B) any other amount required by any provision of Applicable
Law, including, without limitation, Sections 9-610 and 9-615 of the UCC and (ii)
the termination of the Commitments, shall be paid over to the applicable Pledgor
or to whomsoever may be lawfully entitled to receive such surplus.
 
(c) All payments received by any Pledgor in respect of the Collateral shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other funds of such Pledgor and shall be forthwith paid over to the
Collateral Agent in the same form as so received (with any necessary
endorsement).
 
(d) If the Collateral Agent shall determine to exercise its right to sell all or
any of the Security Collateral of any Pledgor pursuant to this Section 13, each
Pledgor agrees that, upon request of the Collateral Agent, such Pledgor will, at
its own expense, do or cause to be done all such other acts and things as may be
necessary to make such sale of such Security Collateral or any part thereof
valid and binding and in compliance with applicable law.
 
(e) The Collateral Agent is authorized, in connection with any sale of the
Security Collateral pursuant to this Section 13, to deliver or otherwise
disclose to any prospective purchaser of the Security Collateral: (i) any
offering memorandum or prospectus, and all supplements and amendments thereto,
in each case in compliance with applicable law; (ii) any information and
projections; and (iii) any other information in its possession relating to such
Security Collateral.
 
(f) Each Pledgor acknowledges the impossibility of ascertaining the amount of
damages that would be suffered by the Secured Parties by reason of the failure
by such Pledgor to perform any of the covenants contained in Section 13(d) and,
consequently, agrees that, if such Pledgor shall fail to perform any of such
covenants, it will pay, as liquidated damages and not as a penalty, an amount
equal to the value of the Security Collateral on the date the Collateral Agent
shall demand compliance with Section 13(d).
 
Section 14. Indemnity and Expenses.
 
(a) Each Pledgor agrees to indemnify, defend and save and hold harmless each
Secured Party and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or
resulting from this Agreement (including, without limitation, enforcement of
this Agreement), except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.
 
 
10

--------------------------------------------------------------------------------

 
(b) Each Pledgor will upon demand pay to the Collateral Agent the amount of any
and all reasonable expenses, including, without limitation, the reasonable fees
and expenses of its counsel and of any experts and agents, that the Collateral
Agent may incur in connection with (i) the administration of this Agreement,
(ii) the custody or preservation of, or the sale of, collection from or other
realization upon, any of the Collateral of such Pledgor, (iii) the exercise or
enforcement of any of the rights of the Collateral Agent or the other Secured
Parties hereunder or (iv) the failure by such Pledgor to perform or observe any
of the provisions hereof.
 
Section 15. Amendments; Waivers; Additional Pledgors; Etc.
 
(a) No amendment or waiver of any provision of this Agreement, and no consent to
any departure by any Pledgor herefrom, shall in any event be effective unless
the same shall be in writing and signed by the Collateral Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No failure on the part of the Collateral Agent
or any other Secured Party to exercise, and no delay in exercising any right
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.
 
(b) Upon the execution and delivery, or authentication, by any Person of a
pledge agreement supplement in substantially the form of Exhibit A hereto (each
a “Pledge Agreement Supplement”), (i) such Person shall be referred to as an
“Additional Pledgor” and shall be and become a Pledgor hereunder, and each
reference in this Agreement and the other Loan Documents to “Pledgor” shall also
mean and be a reference to such Additional Pledgor, and each reference in this
Agreement and the other Loan Documents to “Collateral” shall also mean and be a
reference to the Collateral of such Additional Pledgor, and (ii) the
supplemental Schedules I-III attached to each Pledge Agreement Supplement shall
be incorporated into and become a part of and supplement Schedules I-III,
respectively, hereto, and the Collateral Agent may attach such supplemental
schedules to such Schedules; and each reference to such Schedules shall mean and
be a reference to such Schedules as supplemented pursuant to each Pledge
Agreement Supplement.
 
Section 16. Notices, Etc.  All notices and other communications provided for
hereunder shall be either (i) in writing (including telegraphic, telecopier or
telex communication) and mailed, telegraphed, telecopied, telexed or otherwise
delivered or (ii) by electronic mail (if electronic mail addresses are
designated as provided below) confirmed immediately in writing, in the case of
any Pledgor (including the Borrower), addressed to it at the address of the
Borrower or, in the case of the Collateral Agent, addressed to it at its
address, in each case, specified in Section 9.01(a) of the Credit Agreement; or,
as to any party, at such other address as shall be designated by such party in a
written notice to the other parties. All such notices and other communications
shall, when mailed, telegraphed, telecopied, telexed, sent by electronic mail or
otherwise, be effective three days after being deposited in the mails, or, if
sent by overnight courier, on the next Business Day following the day of
delivery to the overnight courier, or when delivered to the telegraph company,
telecopied, confirmed by telex answerback, sent by electronic mail and confirmed
in writing, or otherwise delivered (or confirmed by a signed receipt),
respectively, addressed as aforesaid; except that notices and other
communications to the Collateral Agent shall not be effective until received by
the Collateral Agent. Delivery by telecopier of an executed counterpart of any
amendment or waiver of any
 
 
11

--------------------------------------------------------------------------------

 
provision of this Agreement or of any Pledge Agreement Supplement or Schedule
hereto shall be effective as delivery of an original executed counterpart
thereof.
 
Section 17. Continuing Security Interest; Assignments Under the Credit
Agreement.  This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the latest of (i)
the payment in full in cash of the Secured Obligations, (ii) the Termination
Date and (iii) the termination or expiration of all Letters of Credit and all
Secured Hedge Agreements, (b) be binding upon each Pledgor, its successors and
assigns and (c) inure, together with the rights and remedies of the Collateral
Agent hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Lender Party may assign or otherwise transfer all or
any portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitments, the Advances owing to
it and the Note or Notes, if any, held by it) to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender Party herein or otherwise, in each case as
provided in Section 9.10 of the Credit Agreement.
 
Section 18. Release; Termination.
 
(a) Upon any (i) sale, transfer or other disposition of any item of Collateral
of any Pledgor in accordance with the terms of the Loan Documents or (ii) merger
or consolidation of the Borrower with CBOCS as permitted pursuant to Section
5.02(d)(iv) of the Credit Agreement, the Collateral Agent will, at such
Pledgor’s expense, execute and deliver to such Pledgor such documents as such
Pledgor shall reasonably request to evidence the release of such item of
Collateral from the security interest granted hereby (including, upon any merger
of or consolidation referenced in clause (ii) of this Section 18(a), such
documents as are reasonably necessary to evidence the release of Collateral from
the security interest granted in CBOCS by the Borrower, in its capacity as a
Pledgor, prior to the consummation of such merger or consolidation); provided,
however, that (A) at the time of such request and such release no Event of
Default shall have occurred and be continuing, (B) such Pledgor shall have
delivered to the Collateral Agent, at least ten Business Days (or such later
date as the Collateral Agent may agree) prior to the date of the proposed
release, a written request for release describing the item of Collateral and the
terms of the sale, transfer or other disposition in reasonable detail,
including, without limitation, the price thereof and any expenses in connection
therewith, together with a form of release for execution by the Collateral Agent
and a certificate of such Pledgor to the effect that the transaction is in
compliance with the Loan Documents and as to such other matters as the
Collateral Agent may request, (C) the proceeds of any such sale, transfer or
other disposition required to be applied, or any payment to be made in
connection therewith, in accordance with Section 2.06 of the Credit Agreement
shall, to the extent so required, be paid or made to, or in accordance with the
instructions of, the Collateral Agent when and as required under Section 2.06 of
the Credit Agreement and (D) upon the merger of the Borrower with and into CBOCS
in accordance with the terms of Section 5.02(d)(iv) of the Credit Agreement, the
resulting “Borrower” shall provide all documentation reasonably requested by the
Administrative Agent to evidence the merger, the name changes and to ensure
continued perfection of all Collateral pledged or required to be pledged by such
new “Borrower” concurrently with the release contemplated by Section 18(a)(ii)
above.
 
 
12

--------------------------------------------------------------------------------

 
(b) Upon the latest of (i) the payment in full in cash of the Secured
Obligations and the termination of the Commitments, (ii) the Termination Date
and (iii) the termination or expiration of all Letters of Credit, all Secured
Hedge Agreements and all Secured Cash Management Agreements, the pledge and
security interest granted hereby shall terminate and all rights to the
Collateral shall revert to the applicable Pledgor. Upon any such termination,
the Collateral Agent will, at the applicable Pledgor’s expense, execute and
deliver to such Pledgor such documents as such Pledgor shall reasonably request
to evidence such termination.
 
Section 19. Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.
 
Section 20. Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York (including Sections 5-1401
and 5-1402 of the General Obligations Law of the State of New York) without
reference to any other conflicts of law principles thereof (it being understood
that perfection of the security interest hereunder in respect of any particular
Collateral may be governed by the laws of a jurisdiction other than the State of
New York).
 
 
13

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each Pledgor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 
 

 
CRACKER BARREL OLD COUNTRY STORE,
INC., as a Pledgor
                          By            Name:       Title:                      
      CBOCS, INC., as a Pledgor and an Issuer                           By      
  Name:       Title:                             CBOCS SUPPLY, INC., as an
Issuer                           By          Name:       Title:                
            CBOCS WEST, INC., as a Pledgor and an Issuer                        
  By         Name:       Title:  

 
 
 
[Signature Pages Continue]
 
 
 
 
Cracker Barrel Old Country Store, Inc.
Pledge Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 

  CB MUSIC LLC, as an Issuer                           By          
Name:
      Title:                             CBOCS PENNSYLVANIA, LLC, as an Issuer  
                        By            Name:       Title:                        
    CBOCS DISTRIBUTION, INC., as a Pledgor and an Issuer                        
  By           Name:       Title:                             ROCKING CHAIR,
INC., as an Issuer                           By          Name:       Title:    
                        CBOCS TEXAS, LLC, as an Issuer                          
By         Name:       Title:  

 
 
 
Cracker Barrel Old Country Store, Inc.
Pledge Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 

  CBOCS PROPERTIES, INC., as an Issuer                           By        
Name:       Title:  

 
 
 
Cracker Barrel Old Country Store, Inc.
Pledge Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 
 
 
 

                         
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent
                          By:         Name:       Title:  



 


Cracker Barrel Old Country Store, Inc.
Pledge Agreement (2011)
Signature Page
 
 

--------------------------------------------------------------------------------

 
 
Schedule I to the
Pledge Agreement
 
 
CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION, TAXPAYER IDENTIFICATION NUMBER AND ORGANIZATIONAL
IDENTIFICATION NUMBER
 


 
 

--------------------------------------------------------------------------------

 
 
Schedule II to the
Pledge Agreement
 
 
INITIAL EQUITY INTERESTS
 
 
 

--------------------------------------------------------------------------------

 


Schedule III to the
Pledge Agreement
 
 

CHANGES IN NAME, LOCATION, ETC.   1. Changes in the Pledgor’s Name (including
new Pledgor with a new name and names associated with all predecessors in
interest of the Pledgor):           Pledgor     Changes         2. Changes in
the Pledgor’s Location:             Pledgor   Changes         3. Changes in the
Pledgor’s Chief Executive Office:             Pledgor    Changes         4.
Changes in the Type of Organization:             Pledgor Changes         5.
Changes in the Jurisdiction of Organization:             Pledgor Changes        
6. Changes in the Organizational Identification Number:             Pledgor 
Changes        

 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A to the
Pledge Agreement
 
 
 
FORM OF PLEDGE AGREEMENT SUPPLEMENT
 
[Date of Pledge Agreement Supplement]
 
Wells Fargo Bank, National Association,
as the Collateral Agent for the
Secured Parties referred to in the
Credit Agreement referred to below
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC  28262
Attention: Syndication Agency Services
Telephone No.:  (704) 590-2703
Telecopy No.:  (704) 590-3481
 
With a copy to:
 
Wells Fargo Bank, National Association
101 Federal Street, 20th Floor
Boston, MA 02110
Attention of: Meghan Hinds
Telecopy No.: (617) 574-6370
 
 
 
CRACKER BARREL OLD COUNTRY STORE, INC.
 
Ladies and Gentlemen:
 
Reference is made to (i) the Credit Agreement dated as of July 8, 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CRACKER BARREL OLD COUNTRY STORE, INC., a
Tennessee corporation, as the Borrower, the Guarantors party thereto, the Lender
Parties party thereto, WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”),
as collateral agent (together with any successor collateral agent appointed
pursuant to Article VII of the Credit Agreement, the “Collateral Agent”), and
Wells Fargo, as administrative agent for the Lender Parties, and (ii) the Pledge
Agreement dated July 8, 2011 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Pledge Agreement”) made by the
Pledgors from time to time party thereto in favor of the Collateral Agent for
the Secured Parties. Terms defined in the Credit Agreement or the Pledge
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement or the Pledge Agreement.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 1.  Grant of Security.  The undersigned hereby assigns and pledges to
the Collateral Agent, for its benefit and the ratable benefit of the Secured
Parties, and hereby grants to the Collateral Agent, for its benefit and the
ratable benefit of the Secured Parties, a security interest in, all of its
right, title and interest in and to all of the Collateral of the undersigned,
whether now owned or hereafter acquired by the undersigned, wherever located and
whether now or hereafter existing or arising, including, without limitation, the
property and assets of the undersigned set forth on the supplements to the
Schedules to the Pledge Agreement delivered pursuant to Section 3 of this Pledge
Agreement Supplement.
 
SECTION 2.  Security for Secured Obligations.  The grant of a security interest
in, the Collateral by the undersigned under this Pledge Agreement Supplement and
the Pledge Agreement secures the payment of all Secured Obligations of the
undersigned now or hereafter existing under or in respect of the Loan Documents,
the Secured Hedge Agreements and the Secured Cash Management Agreements.
 
SECTION 3.  Supplements to Pledge Agreement Schedules.  The undersigned has
attached hereto supplements to Schedules I through III, respectively, to the
Pledge Agreement, and the undersigned hereby certifies, as of the date first
above written, that such supplemental schedules have been prepared by the
undersigned in substantially the form of the equivalent Schedules to the Pledge
Agreement and are complete and correct.
 
SECTION 4.  Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 5 of the Pledge Agreement (as
supplemented by the attached supplemental schedules) to the same extent as each
other Pledgor.
 
SECTION 5.   Obligations Under the Pledge Agreement.  The undersigned hereby
agrees, as of the date first above written, to be bound as a Pledgor and/or an
Issuer, as applicable, by all of the terms and provisions of the Pledge
Agreement to the same extent as each of the other Pledgors and/or Issuers. The
undersigned further agrees, as of the date first above written, that each
reference in the Pledge Agreement to an “Additional Pledgor”, a “Pledgor” or an
“Issuer” shall also mean and be a reference to the undersigned, as applicable.
 
SECTION 6.  Governing Law.  This Pledge Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York
(including Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York) without reference to any other conflicts of law principles
thereof (it being understood that perfection of the security interest hereunder
in respect of any particular Collateral may be governed by the laws of a
jurisdiction other than the State of New York).
 


 
 

--------------------------------------------------------------------------------

 
 
 

  Very truly yours,           [NAME OF ADDITIONAL PLEDGOR]                   By 
          Title:       Address for notices:                               [NAME
OF ISSUER]                   By           Title:       Address for notices:    
               

 
 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT E
 
FORM OF
GUARANTY SUPPLEMENT
 
________ ___, 20___
 
Wells Fargo Bank, National Association,
  as Administrative Agent
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC  28262
Attention of:  Syndication Agency Services


Credit Agreement dated as of July 8, 2011
(the “Credit Agreement”)
among
CRACKER BARREL OLD COUNTRY STORE, INC., a Tennessee corporation (the
“Borrower”),
the Guarantors party thereto,
the Lender Parties party thereto,
Wells Fargo Bank, National Association (“Wells Fargo”), as Collateral Agent
and
Wells Fargo, as Administrative Agent


Ladies and Gentlemen:
 
Reference is made to the above-captioned Credit Agreement and to the Guaranty
incorporated in Article VIII thereof (such Guaranty, as in effect on the date
hereof and as it may hereafter be amended, supplemented or otherwise modified
from time to time, together with this Guaranty Supplement, being the
“Guaranty”).  The capitalized terms defined in the Credit Agreement and not
otherwise defined herein are used herein as therein defined.
 
Section 1.          Guaranty; Limitation of Liability.  (a) The undersigned
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all Secured Obligations
of each other Loan Party now or hereafter existing (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the Secured Obligations), whether direct or indirect, absolute
or contingent, and whether for principal, reimbursement obligations, interest
(including Post Petition Interest), premiums, fees, indemnities, contract causes
of action, costs, expenses or otherwise (all of the foregoing, collectively, the
“Guaranteed Obligations”), and agrees to pay any and all expenses (including,
without limitation, fees and expenses of counsel) incurred by the Administrative
Agent or any other Secured Party in enforcing any rights under this Guaranty
Supplement, the Guaranty, any other Loan Document, any Secured Hedge Agreement
or any Secured Cash Management Agreement.  Without limiting the generality of
the foregoing, the undersigned’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Secured Party under or in respect of the Loan Documents, the
Secured Hedge Agreements and the Secured Cash Management Agreements but for the
fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Loan
Party.
 
 
 

--------------------------------------------------------------------------------

 
(b)           The undersigned, and by its acceptance of this Guaranty
Supplement, the Administrative Agent and each other Secured Party, hereby
confirms that it is the intention of all such Persons that this Guaranty
Supplement, the Guaranty and the obligations of the undersigned hereunder and
thereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty Supplement, the Guaranty and the obligations of the
undersigned hereunder and thereunder.  To effectuate the foregoing intention,
the Administrative Agent, the other Secured Parties and the undersigned hereby
irrevocably agree that the obligations of the undersigned under this Guaranty
Supplement and the Guaranty at any time shall be limited to the maximum amount
as will result in the obligations of the undersigned under this Guaranty
Supplement and the Guaranty not constituting a fraudulent transfer or conveyance
(after taking into account the provisions of paragraph (c) below).
 
(c)           The undersigned hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Secured Party under
this Guaranty Supplement, the Guaranty or any other guaranty, the undersigned
will contribute, to the maximum extent permitted by applicable law, such amounts
to each other Guarantor and each other guarantor so as to maximize the aggregate
amount paid to the Secured Parties under or in respect of the Loan Documents.
 
Section 2.         Obligations Under the Guaranty.  The undersigned hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Guaranty to the same extent as each of the other
Guarantors thereunder.  The undersigned further agrees, as of the date first
above written, that each reference in the Guaranty to an “Additional Guarantor”
or a “Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Guarantor” or a “Loan Party” shall
also mean and be a reference to the undersigned.
 
Section 3.           Delivery by Telecopier.  Delivery of an executed
counterpart of a signature page to this Guaranty Supplement by telecopier or
electronic mail shall be effective as delivery of an original executed
counterpart of this Guaranty Supplement.
 
Section 4.           Governing Law; Jurisdiction; Waiver of Jury Trial,
Etc.  (a) This Guaranty Supplement shall be governed by, construed and enforced
in accordance with, the law of the State of New York (including Section 5.1401
and Section 5.1402 of the General Obligations Law of the State of New York),
without reference to any other conflicts or choice of law principles thereof.
 
(b)           The undersigned hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the courts of the
State of New York sitting in the Borough of Manhattan, New York and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, and for purposes of enforcement of collateral
security or related matters, the courts of the jurisdiction where such
Collateral is located, in any action or proceeding arising out of or relating to
this Guaranty Supplement, the Guaranty or any other Loan Document to which it is
or is to be a party, or for recognition or enforcement of any judgment, and the
undersigned hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by Applicable Law, in such
Federal court.  The undersigned agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other mariner provided by law.  Nothing in this
Guaranty Supplement, the Guaranty or in any other Loan Document shall affect any
right of the undersigned to bring any action or proceeding relating to this
Guaranty Supplement, the Guaranty or any other Loan Document to which the
undersigned is a party in the courts of any other jurisdiction.
 
 
 

--------------------------------------------------------------------------------

 
(c)           The undersigned irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to arising out of or relating to this Guaranty Supplement, the
Guaranty or any of the other Loan Documents to which it is or is to be a party
in any court referred to in paragraph (b) of this Section.  The undersigned
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)           THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY SUPPLEMENT, THE GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY SUPPLEMENT, THE GUARANTY AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 

  Very truly yours,             [NAME OF ADDITIONAL GUARANTOR]                  
  By:         Name:       Title:  

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
FORM OF
SOLVENCY CERTIFICATE
 
SOLVENCY CERTIFICATE

 
Certificate of Chief Financial Officer
 
CRACKER BARREL OLD COUNTRY STORE, INC.
 
I, _________________, hereby certify that I am the Chief Financial Officer of
CRACKER BARREL OLD COUNTRY STORE, INC., a Tennessee corporation (the “Company”),
and that I am duly authorized to execute this Solvency Certificate on behalf of
the Company, which is being delivered pursuant Section 3.01(a)(viii) of the
Credit Agreement dated as of July 8, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Company, the Subsidiary Guarantors party thereto, the Lender Parties
party thereto, Wells Fargo Bank, National Association (“Wells Fargo”), as
collateral agent (in such capacity, the “Collateral Agent”), and Wells Fargo, as
Administrative Agent. Unless otherwise defined herein, terms defined in the
Credit Agreement are used herein as therein defined.
 
I do hereby further certify that I am generally familiar with the prospects,
businesses, assets and finances of the Company and have carefully reviewed the
contents of this Solvency Certificate and, in connection herewith, have reviewed
such other documentation and information and have made such investigation and
inquiries as I deem necessary and prudent therefor.
 
I understand that the Agents and the other Lenders are relying on the truth and
accuracy of this Solvency Certificate in connection with the transactions
contemplated by the Credit Agreement and the other Loan Documents.
 
I do hereby further certify to the Administrative Agent, in good faith and to
the best of my knowledge and belief, as follows:
 
1. The financial projections delivered to the Lenders pursuant to Section
3.01(a)(x) of the Credit Agreement and contained in the Information Memorandum
(the “Projections”) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in the light of the conditions then
existing and continue to be fair in light of the conditions existing on the date
hereof (it being understood that (x) projections as to future events are not to
be viewed as fact; and (y) because certain assumptions may not materialize,
either partially or wholly, and because unanticipated events may occur and
circumstances may arise subsequent to the date of the Projections, actual
results during the period or periods covered by the Projections may differ
materially from the projected results. I believe the Projections provide
reasonable estimation of future performance subject, as stated above, to the
uncertainty and approximation inherent in any projections.
 
2. I have concluded, in good faith and to the best of my knowledge and belief
that, as of the date hereof, immediately before and after giving effect to the
consummation of the transactions contemplated by the Credit Agreement and the
other Loan Documents, each Loan Party is, individually and together with its
Subsidiaries, Solvent.
 
3. In reaching the conclusions set forth in this Solvency Certificate, I have
considered, on behalf of the Company, among other things:
 
 
 

--------------------------------------------------------------------------------

 
(a) the cash and other current assets of each Loan Party and its respective
Subsidiaries;
 
(b) all unliquidated and contingent liabilities of each Loan Party and its
respective Subsidiaries including, without limitation, any claims arising out of
pending or threatened litigation against any Loan Party or any Subsidiary
thereof, or any of their respective property and assets, and in so doing, the
Company has, in good faith, computed the maximum amount of such unliquidated and
contingent liabilities as the maximum amount that, in light of all the facts and
circumstances existing on the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability;
 
(c) all of the other obligations and liabilities of each Loan Party and its
respective Subsidiaries, whether matured or unmatured, liquidated or
unliquidated, disputed or undisputed, secured or unsecured, subordinated,
absolute, fixed or contingent, including, without limitation, any claims arising
out of pending or threatened litigation against any Loan Party or any Subsidiary
thereof or any of their respective property and assets;
 
(d) the amortization requirements of the Credit Agreement and the other Loan
Documents, the anticipated interest payable on the Advances and the fees payable
under the Credit Agreement and the other Loan Documents, respectively;
 
(e) the level of capital customarily maintained by each Loan Party and its
respective Subsidiaries and other entities engaged in the same or similar
business as the business of the Loan Parties and their respective Subsidiaries;
 
(f) the values of real property, equipment, inventory, accounts receivables,
trade secrets and proprietary information, leases, trademarks, goodwill, and all
other property, real and personal, tangible and intangible of the Loan Parties
and their respective Subsidiaries;
 
(g) the experience of management of each Loan Party and its respective
Subsidiaries in acquiring and disposing of its assets and managing its business;
and
 
(h) historical and anticipated growth in sales volume of each Loan Party and its
respective Subsidiaries, and in the income stream generated by each Loan Party
and its respective Subsidiaries.
 
For purposes of this Solvency Certificate, the “fair salable value” of the Loan
Parties’ and their Subsidiaries’ assets has been determined on the basis of the
amount that I have concluded, in good faith and to the best of my knowledge and
belief, may be realized within a reasonable time, either through collection or
sale of such assets at the regular market value, conceiving the latter as the
amount that could be obtained for the assets in question within such period by a
capable and diligent business person from an interested buyer who is willing to
purchase under ordinary selling conditions.
 
Delivery of an executed counterpart of a signature page to this Solvency
Certificate by telecopier or electronic mail shall be effective as delivery of a
manually executed counterpart of this Solvency Certificate.
 
[Signature Page Follows]
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate this
8th day of July, 2011.
 
 

        Lawrence E. Hyatt   Senior Vice President and Chief  Financial Officer

 
 